Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 1 of 186
JUDGE CAPRONI

UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW YORK

tocv 66¢1

a a a a a ee ee ee eee ee ee ee ee ee ee x

THOMAS KRAEMER JURY

plaintiff, DEMANDED
-against-

The City of New York; NYPD; DOJ; DOI Inspector Andrew Guinan;
District Counsel 37; U.S. Marshal; Michael Edelstein; Mickey
Cekovie; Lisa Spitale Esq; Marcie Romberger Esq; Shannon Moore
Esq; Amy (Fontno) DeRaymond; Attorney Ray DeRaymond; County
of Northampton Office of the County Executive; Northampton
County Court; Northampton County MH/MR; Milestones
Community Healthcare Inc; Northampton County Sheriff; Deputy
Gretchen Kraemer, The Easton Area School District; Freya Koger
Ph.D; The City of Easton; Easton Police; CVS Health Corporate;
Dr. Xequiel Hernandez; DermOne; Dr. Cha J. Yu; Et Al.

Defendants.

COMPLAINT

I declare under ty of perjury that the as is true and correct.
Signed: Date: 07/17/2019

Thomas Kraemer

Pro Se Plaintiff

145 West 71 Street Apartment 8G
New York, NY 10023

T: 646.528 3124

E: kraemer.tom81} @egmail.com

 

A copy of the complaint can be found here:

 

A copy of the exhibit index can be found here:
https://drive. google .com/open?id=1Z8NFVN Viglisy4bnfCTy We2aNIpUisOb

 

A copy of SQL data supporting racketeering claims can be found here:
https://drive 2oogle.com/open?id= lndpsgANeb74thTy VoX |lol2FMUAIOEHnO

   

Paga 1 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 2 of 186

DEFENDANTS: NEW YORK | New York defendants helped a RICO enterprise operating out of Easton PA racketeer the nominations
and appointment of EDPA conservative republican federal judge Ed Smith via asset depletion, assault, extortion and attempted murder
of Judge Smith's trafficking victim's father (victim 2} who kept evidence against Judge Smith, and the enterprise. He lives tn New York.

ol

01.2

OFS

02

03

OS

Defendant The City of New York Zachary W. Carter, Corporation Counsel for the City of New
York § 1O0 Church Street NY NY, 10007

Defendant City of New York, was and is a municipal corporation duly organized and existing under
and by virtue of the laws of the State of New York.

Defendant City of New York maintains the 1. New York City Poltee Department. 2. The
Department of Investigation: a duly authorized public authority and / or police department
authorized to perform all functions of a police department as per the applicable sections of the New
York State Criminal Procedure Law, acting under the direction and supervision of the
aforementioned municipal corporation, City of New York.

Defendant NYPD | 1 Police Plaza Path, NY, NY 10007. There was systemic preeinct-wide
unwrilten policy of invention of evidence, slander, Facilitation of my attempted murder, witness
tampering. Quid pro quo racketeering used in furtherance of appointing EDPA conservative
republican federal Judge Ed Smith of Easton PA — by attempting to dispose of one of his victims.

Defendant DOT) 80 Maiden lane NY NY 10038. DOPs unwritten policy of invention of evidence,
slander, witness tampering: racketeering in furtherance of appointing conservative republican EDPA
federal Judge Ed Smith of Easton PA. DOI's job of detecting systemic corruption in NYC
governmental departments (including NYP) was undermined and defeated by them.

Defendant Inspector Andrew Guinan

His job of detecting systemic corruption in NYC governmental departments was undermined and
defeated by him. 2018 he participated in my assaults via his awareness of NYPD’s action and
subversion of equal protection. John Doe Inspector Guinan’s associate: silent black male.

Defendant US Marshal SDNY | 500 Pearl St. Suite 400 NY, NY 10007

The U.S. Marshals Service ts responsible for protecting the federal judicial process as the
enforcement arm of the federal courts since 1789. The New York department collaborated with PA
federal puardian J.isa Spitale: Allowing evidence tampering, and extortion of the plaintiff during 14-
cv-3804 and U.S. 2nd Chr. 14-2221 Kraemer v. Edelstein in furtherance of protecting the racketeered
appointment of EDPA conservative republican federal Judge Ed Smith.

Defendant District Counsel 37 | AFSCME, AFL-CEO 125 Barclay St. NY, NY 10007

New York City’s largest public employee union. Their members maintain bridges, parks, roads and
subways. Staff hospitals, schools, libraries, social service centers and city colleges. Do clerical wark,
the maintenance work, the technical work that keeps New York City running. Their state members
(DHCR) uphold rent regulations and serve as interpreters and reporters in the courts. Their members
that allegedly violated the faw—apparently reccived and acted upon corrupt communication via
DC3? acting as the conduit for that information.

Defendant Michael Edelstein | 2207 Coney [sland Avenue. Brooklyn, NY 11223

Mr. Edelstein is an individual who resides in New York County. Owns 22 buildings in Manhattan
and has his principal place of business in Kings County. 05/2013 Michael Edelstein turned my
apartment into a de-facto gas chamber with chemicals he stockpiled—-used to attempt my murder
with the approval of NYPD in furtheranee and appointment of conservative republican EDPA fcderat
Judge Ed Smith. 11/06/2013 Mr. Edelstein‘NYPD caused my evection during Judge Fd Smith’s US
Senate interview via the disbursement of biological agents and toxins.

Defendant Mickey Cekovie CFO, Pitta & Bishop LLC | 120 Broadway New York, NY 10271
Pitta & Bishop are government specialists, and lobbyists with a core competency in labor
unions, and real estate. Pitta & Bishop used its rescurces in furtherance of racketeering the federal
judge appointment of EDPA Judge Ed Smith via witness tampering. 11/21/2014 Mr. Cekovic
engaged me in hostile conversation about the origin of my daughter’s Norwegian scabies cultivated
to attempt her murder just atter filing 14-cv-9343. [t contained CVS data proving my daughter's
attempted murder. One of his clients at the time was the Detectives Endowment Association (DEA)
i.c., it was obvious Mr. Cekavic was slandering me as the origin of scabies— which was used as a
murder weapon, He’s immersed in detectives. 06/06/2019 Joe Calabrese homicide detective,
Chairman, of the DEA committed suicide the morning after | went to file this complaint.

646-6 10-5000

646-610-5000

212-825-5900

212-825-5900

212-331-7200

212-815-1000

748-627-2980

212-652-3890)

Page 2 of 186

 

 

 
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 3 of 186

PENNSYLVANIA

Easton PA defendants, including Judge Ed Smith as part of a RICO enterprise trafficked my daughter Emilie (victim]) as a
mental retard in 2006. The enterprise protected judge Ed Smith when he applied for federal judge 2011. They did it by hiding and
isolating victim | and used degrading, inhuman, treatment and extortive torture to have Emilie appear the mental retard Smith
trafficked her as while he was vetfed by the FBE and Prestdent Obama. Defendant's attempted to murder victim |, one week after
his 08/01/2013 Presidential nomination.

06 Defendant Amy (Fontno) DeRaymond | 423 Vista Drive Easton PA 18042 610-330-0419
Defendant is the victim’s mother. 2000-2010 Fontno severely abused Emilie in collaboration with the
Faston area Director of Spectat Ed. She was the pecuniary beneficiary of Judge Ed Smiti’s 2006
approval of attorney DeRaymond’s petition TRAFFICKING Emilie as a mental retard.

07 Defendant Attorney Ray DeRaymond | Gross McGinley PO Box 4060 Allentown, PA E8105 610-820-5450
Attomey ID 7913. Defendant is the victim’s grandfather. He attempted to cover up his
granddaughter’s 2008 torture used to skew her competency exam that obscured his and Judge Ed
Smith’s 2006 trafficking of her as a mental retard. Mr. DeRaymond was the solicitor for various
municipalities in Northampton County.

08 Federal guardians appomted by EDPA Feceral Magistrate Judge Tumothy Rice extoried and
trafficked Emilic as part of the RICO enterprise trafficking business. 2012-2015 his guardians hid,
tortured, and degraded Emilie to have the appearance of a mental retard (masking Smith’s fraud)
while judge Ed Smith was vetted for federal judge.

09 Defendant Attorney Marcie Romberger Esq. ! 323 Lenape Drive Berwyn PA 19312 610-725-8440
Ms. Romberger was my daughter’s Federal Guardian. 2008 she arranged the competency exam used
to hide Judge Smith’s and attorney DeRaymond’s mental retardation [raud. Ms. Romberger withheld
my daughter’s medical diagnostic proving she coukl not be mentally retarded while attorney
DeRaymond, allegedly had her burned with cigarettes over 15 times prior to the exam,

10 Defendant Attorney Shannon Moore Esq. | PA State Education Association Southeastern Region 610-430-6150
Office 1512 Medaniel Drive West Chester, PA 19380 Ms. Moore was my daughier’s Federal
Guardian. 2012 she arranged Emilie’s coercive torture in collaboration with Lisa Spilale, and Freya
Koger while judge Smith was vetted for federal judge. 2013 she collaborated in my daughter's
attempted murder after Judge Smith was nominated by President Obama.

ll Defendant Attorney Lisa Spitale Ese. ! Attorney [D 94297 680 Wolf Ave Easton PA 18042 610-258-3757
07/15/2011: Judge Ed Smith promoted Spitale as my daughter’s guardian —removing me.
03/23/2012: one of Spitale's first acts a guardian was removing my vacation time— where I previously
educated my daughter—had her burned with cigarets while judge Smith was vetted for federal judge.
03/27/20 fd: as federal guardian she facilitated my daughter’s over medication until she convulsed the
day after Ed Smith was appointed federal judge.

12 Defendant PA Northampton County Office of the County Executive 1669 Washington Street 610-829-6359
Easton, Pennsylvania 18042. Attn: Lamont McClure The County Executive oversees the departments
of Administration, Community and Economic Development, Corrections, Court Services, Fiseal
Affairs, Human Resources, Human Services and Public Works, the offices of Coroner, Public
Delender, Sheriff and Solicitor.

Each of the following defendants acted with common purpose as part of a RICO enterprise under the
auspices of the County Executive and in furtherance of trafficking my daughter then concealing it
during Judge Ed Smith’s 2012 -2014 vetting period as for federal judge.

12.1 Northampton County Sheriff’s Dept. 669 Washington St, Easton, PA [8042 610-559-3084
12.2 Northampton County Court of Common Pleas 669 Washington St, Easton PA 18042 610-559-3000
12.3 Northampton County MH/MR 520 Fast Broad Street. Bethlehem, PA 18018 610-974-7555
12.4 Deputy Gretchen Kraemer 669 Washington St, Easton, PA 18042 610-559-3084

08/06/2012 Deputy Kraemer saw Emilie’s cigarettes burns arranged by Northampton County
guardian Lisa Spitale 03/23/2012—approved by judge Smith—and refused to make arrests.
Judge Smith was her friend.

12.5 Milestones Community Healthcare Tne. 1614 N Easton Rd Glenside PA 19038 ID# 2827358 215-884-3982
Defendant was a Provider 50 Services faculty working for the County Executive. A social services
organization specializing in behavioral healthcare. They trafficked my daughter as part of an RICO
enterprise. They are a pecuniary beneficiary due to Judge Ed Smith’s approval of Emilie’s trafficking.

 
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 4 of 186

{3 Defendant The Easton Area School District [801 Bushkill Dr Easton, PA 18040 610-250-2400
The Schoof District receives federal funds and is a Local Education Agency (“LEA”) within the
meaning of 20 U.S.C. §1401(15). The district is a federal fund recipient within the meaning of Section
504, 29 U.S.C. §794(b)(2)(B} and is a public entity as defined in Section 201(2) of the ADA, 42 U.S.C.
S1213 101.

13.1 John Merlo is the former Director of Special Ed and represented the School District during due
process #5779 05/06 The District supported his human trafficking of my daughter Emilie to the
district's transition services consultant Freya Koger.

13.2 Freya Koger Ph.D of Lehigh Transition Services. Currently a research scientist at Lehigh University 610-758-3225
Jacocea Hall |] Researeh Drive Bethlehem, PA 18015. There is NO entity ID listed ty PA for LFS or
SPIN. Defendant was a Transition and Assessment Service and consultant funded by local School
Districts in Northampton County Pennsylvania. Dr. Koger was Transition and Assessment Service
consultant for the Easton Area School District. 2012 LTS facilitated my daughter's trafficking and
provided random divellings where my daughter's degrading, inhuman treatment, torture, trafficking
took place while Judge Smith was vetted for Federal Judge.

ld Defendant The City of Kaston {| 123 South Third Street Easton, Pennsylvanial 8042 610-250-6600
The City of Easton is a municipal corporation organized as a Third Class City under the laws of the PA
Commonwealth, and it operates pursuant to the Optional Third Class City Charter Law, Act of July 15,
1957, PLL. 901, as amended, 53 PS. §§ 41101-41625. Also under this optional form of government, the
Mayor appoints departmental directors with the advice and consent of the council, and the Mayor has
the discretion to remove the department heads. Individually and in their Official Capacity.

It Defendant Easton Police Dept. 48 N 4th St, Easton, PA 18042. The police department was 610-759-2200
systemically corrupted and operated in concert to facilitate trafficking.
14.2 Defendant Easton Police Chief Carl Scalzo appointed 02/2012 by the Easton Mayor Sal Panto. 610-759-2200

Similar to £65... Harrington, Grant, Yermy Reichbere’ Police leadership was changed then leveraged
for racketeering judge Ed Smith’s federal judge appointment. Easton police overlooked torture,
inhuman and degrading treatment of Emilie to have the appearance of a mental retard (masking Smith's
fraud). Defedants human trafficked Emilie—to their cops—and attempted her murder afler judge Smith
was nominated by President Obama.

15 Defendant C¥S Hcalth Corporate. Qne CVS Drive Woonsocket, Rhode Island 02895 888-607-4287
CVS of 1520 Northampton St, Easton, PA 18042 dispensed sedatives wilhout a prescription.
The undocumented sedatives (Hydroxyzine) were used as part of my daughter’s attempted murder.

16 Defendant Dr. Xequiel Hernandez 3213 Nazareth Rd., Easton, PA 18045 610-559-2060
#MD446737 2013 prescribed medication in quantities and type that would invariably kill Emilie.

\7 Defendant DermOne 712 East Bay Avenue Suite 19 Manahawkin NJ 08050. Corp. [ID 0600383630 855-321-3376
2013 prescribed medication in quantities and type that would invariably kill Emilie.

18 Defendant Dr, Cha J. Yu Warren Hospital {85 Roseberry St, Phillipsburg, NJ 08865 908-859-6782
#MI4281181 2014. Dr-Yu prescribed medication in quantities and type that caused permanent menial ,
disfiguring damage to my daughter the day after Judge Smith was appointed federal judge.

VICTIMS

19. Victim 1, Emilie Kraemer: Easton, Pennsylvania

EK was trafficked by Judge Ed Smith. Her trafficking concealed from the FBI and President Obama during Judge Ed Simith’s
vetting for federal judge. Emilie’s murder was attempted a week after President Obama nominated Judge Ed Smith. 11/1/2018

20. Victim 2. Thomas Kraemer: New York, New York

Lam the father of Emitie Kraemer and kept the only evidence of her human trafficking by Judge Smith, the Federal guardians, ker
mother and the RICO enterprise. My daughter has been kidnapped by the enterprise since 1/04/2014.

21. Victim 3. The United States,

22. Victim 4. Unknown Public School Students: General U.S, population

The RICO enterprise’s method of trafficking to health care hac significant infrastructure and could casily be used on other viclims
who are unknown—and likely unaware of what happened to their children

Page 4 of 1B6

 
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 5 of 186

JURISDICTION

L. Specifically, the plaintiff’s claims against the defendants arise under a civil RICO claim pursuant to
18 U.S.C. § 1961-1968. The alleged unlawful conduct is in violation of 18 U.S.C. § 1962 (d). Alleged
predicate acts include: 18 U.S.C. § 1958, 18 U.S.C. § 1951, U.S.C. 8§ 1581, 1582, 18 U.S.C. §§ 1512,
1513, 18 U.S.C. § 2315. Given the US federal government was also a victim as defined by 18 U.S.C. §
2331 (5) RICO predicate offenses under 18 U.S.C. § 2332b (g) (5) (B) are also used in this complaint.

Constitutional violations include the Fourteenth, Fifth, First Amendments, and 42 U.S.C. § 1985 (2) (3).

2. Jurisdiction is proper in the United States District Court for the Southern District of New York under 28
U.S.C. § 1331 a federal question jurisdiction,

3. Venue is proper in the Southern District of New York under federal question jurisdiction, as the
plaintiff’s claims against the defendant City of New York is a municipal corporation that resides in the
Southern District of New York, along with other NY defendants. Their participation is inextricably
interwoven with defendants in Pennsylvania.

Page 5 of 166
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 6 of 186
TABEL OF CONTENTS

SUMMARIES I - TV oo... cE EEE EEE Eee Ee 7-23
Racketeering A Federal Judge Appointment: Basis for 18 U.S.C. § 2332b (g) (3)... ..ccccccceeeeeeeeneeeee 17
PRINCIPLES of the enterprise... 00.0... ccc cece cece cence eee eee nee rene REE REE PRES EEE SEER EEE DRE EEE EES 24
Table Looe cere Ree EEE EAE EE EEE BEADED EERE ERLE EE LEIA EEDA E DELTA EEE EE ERE EE EERE ES 25

Use of DOD, and goverment contractors to deplete plaintiff's business assets

2012-2018 Evidence of interstate racketeering

Table TID... cece cece nee eee erent eee ene n eet dened En EERE REEDS EE Agen EEE ES A eat DED E EE EEE EEE Eo EE EEE EEE E EEE 46
2012-2015 Evidence of interstate witness tampering and evidence destruction

Table TV... ccc eee ccc e eeeEEEECEE ere EE eed 52
NY/PA: pattern of chronic racketeering

Table Vici icc cece cee een eee ree EEE EERE LEE EE DEERE SE OEE ECE E ECLA EEE EDO EE SDE E ED EEE EEE EE 5]
City of New York's use of national brand’s security cameras for witness tampering, assault

Table Vice ccccccceneceeceeeeesseauss ce seusees eee se eseeeseseeeeeseeseuseeueneeseeaueevgueeuteetesrenetesvesganens 56
International considerations, influence.

Table VID. i cccece cece ne ne cere ee ee ee ne renee e eee ne nent nae ede RE RHEE ES SHED ORS EERE DE DEER ESSE EERO RE FE DEE E REESE REESE 57
My background, expertise, relevance to 18 U.S.C § 1962 (a)

FIRST MATTER
NY Apartment Used In Furtherance Of Racketeering A Federal Judge APpOintment....c. cucu cues IS

REMEDY REQUESTED. ...0.0 UE Seni 71

SECOND MATTER
2000 — 20111 Child Trafficking From A Public SCHOOL... ccc.c ccc ccccec cence tec etvenene vane entaeeentanaasoneeaae BE

REMEDY REQUESTED... ccc Ee EERE EEA EERE TEESE ESTEE OSES EER OR ET EER EE 108

THIRD MATTER
2011 — 2015 | Racketeering A Federal Judge Appointment... cca ciee eee LLG

REMEDY REQUESTED... 0c ccc cece Ee ene EERE EERE Dene ee pent e ere aes 147
FOURTH MATTER

2014 | Tampering With Due Administration Of Justice SDNY in Furtherance Of

Racketeering A Federal Judge APPOtntaent... 0c ccc ccc UE teen t nt tet 164
0.05) Doak 2 0 | Ree 164
TABLE DX. 00.00. ccc ccc cece ne cece ee nen ene ene EEE Dene EE EEE EEL CEE EEDA EEE REET EEE EEE EO btn SEES EEL a en EEE eS 164
REMEDY REQUESTED.........c:ccccceceee eee ne eens ee ee etree nen e eens teen een ee yap nee ene trestdeeeseneee tit esenes 183

COMPENSATORY DAMAGES.........c0ccccc cscs cect eeeene rte eiteestintceetrsinecenintinsieenins sige 6 BS
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 7 of 186

One Page Synopsis

RACKETEERING A FEDERAL JUDGE APPOINTMENT

12/21/2006 defendants from Northampton County PA, including Judge Ed Smith knowingly, willfully
trafficked my daughter Emilie as a mental retard (MR317) who was obviously not mentally retarded: good
looking, articulate, no genetic predisposition to MR including fragile ex and an Appeals Panel Order #1727
that rejected the Schoo} District’s and Mother’s position that Emilie was mentally retarded. Judge Smith
violated federal faw. 2011 when Judge Ed Smith decided to apply for federal judge defendants chilled the
speech of the victims: my daughter in PA and myself in New York while Judge Ed Smith was being vetted
for Federal Judge by engaging in racketeering as per 18 U.S.C. § 1962 (d). Predicate acts included: 18
U.S.C, §§ 1958, 1951, 2340A. 2012 those who benefited financially from Judge Smith’s 12/21/2006 order
isolated Emilie. To mask their human trafficking of Emilie while Judge Ed Smith was being vetted they
altered my daughter’s appearance to appear to be the mental retard they and Judge Smith trafficked her as.
They disfigured her with disease, pharmacology, torture and degrading treatment.

—Exhibits 2.41, 2,42—

Much of Emilie’s extortive violence peaked in correlation to conservative, republican Judge Smith’s vetting
milestones, nominations and appointment. The violence experienced by my daughter (extortive torture)
involved prisoner command and control expertise Judge Ed Smith learned in lraq 2007 - 2008 as part of
DOD Task Force 134. Expertise used to isolate Emilie while he was vetted. Similar expertise was used by
City of New York to contain and chill my speech. Two of the firms that compromised my business website
were DOD contractors. Two other defendants were Government contractors. Each of the 3 federal
guardians involved engaged in racketeering that included §1958 and §1951. 2013 my apartment was used
for assault and attempted murder via toxic fumes by PA defendants in co}laboration with my NY landlord
who was protected by NYPD specifically because he was Jewish (7.e. PA defendants were sinart enough to
leverage the City of New York, NYPD’s sensitivity to U.S. interest in Israel and penchant for quid pro quo
bribes with Jewish landlords). 2015 NYC illegally confiscated ALL of my property including computers,
business equipment, destroyed evidence against Judge Smith—severely impeded my ability to maintain a
livelihood or conduct business. This in furtherance of Judge Smith’s appointment.

(i) 2008 Federal guardian Romberger caused my daughter’s torture (burning with cigarettes) just before a
competency exam she arranged around the time Judge Smith returned from Iraq 06/2008, 2.42

(ii) 2012 DOD contractors hacked my website (tampering with my income) in collaboration with judge Smith’s law
partners daughter Amy DeRaymond while former DOD judge was vetted for federal judge, 3.9, 3.9.2

(iii) 2013 Federal guardian Shanon Moore participated in the finalization of my daughter’s attempted murder a
week after Judge Smith’s 08/1/2013 nomination by President Obama. 1.5, 2.86

(iv) 05/2013 a special privilege class Qewish landlords) was carved out by the City of New York, NYPD. That
relationship was leveraged by the enterprise for assault, attempted murder of my daughter and myseif.

(v) 2014 Federal guardian Lisa Spitale organized my extortion during 14-2221 2nd Cir. Kraemer v. Edelstein quid
pro quo for my fandlord’s 11/06/2013 assault and forced eviction while Judge Smith was interviewed by the U.S.
Senate, Spitale is responsible for the pharmacological brain damage and dishgurement of my daughter that started
day after Smith’s 03/26/2014 appointment. 2.53, 2.41.

(vi) 2015 Easton PA, NYPD detectives, DOI had complete and total access to my computer, phone devices, GPS and
retaliated at will depending what I wrote or filed, if I attempted to find work, get new equipment, or did anything
that got in the way of their goal of my early demise e.g, anything that delayed reliving them of future litigation for
their participation in my daughter's trafficking, attempted murder, and brain damage in furtherance of extra
conservative republican Judge Ed Smith's federal judge appointment.

 

1 US. Harriggton, Grant, Yermy Reichberg’. One Stop Shop 05/2013 (Jewish) building owners, business men
placed leadership within NYPD to leverage for their personal racketeering activities. NYPD reciprocated. They Page 7 of 186
advertised they took bribes in Federal Court.
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 8 of 186

I. SUMMARY: CHILD TRAFFICKING 2000 EASTON PA. My daughter, Emilie was trafficked from
within a public school via the use of organized torture, and degrading treatment (burning her with
cigarettes, psychological abuse). The RICO enterprise used abuse, and fear as an extortive tool to shave
1.Q. points, and cause behavioral issues negatively impacting competency exams of the student. In
exchange for abusing Emilie parties were able to benefit finically: 1. The cooperating parent willing to
injure her child: mother Amy (Fontno) DeRaymond collected illegal disability social security: 2. The
Easton area school district’s transition services (mental retardation) consultant Freya Koger gained a
client 3, The County’s MH/MR community services agency Milestones gained a client as a result of the
RICO enterprises pattern of organized injury and terror. I was able to track it starting in 2000 when the
director of special education John Merlo (the gate keeper between private industry and public school
students) facilitated Emilie’s in school badgering, and torture by collaborating with Emilie’s mother not to
report their resulting injures used to traffic her to special ed. Their agreement circumvented the findings
froma 1999 home study report I sued for (It corroborated Emilie’s abuse by her mother) allowing their
profitable, criminal business to continue. 2000 their collaborative abuse was so bad Emilie began wetting
herself during school hours. The school district’s answer to the manifestation was to make Emilie’s
guidance councilor Ms.Williams erase her notes on the matter. Exhibits 2.38, 2.39.

 

7, 2005 I sued the District #5779 05/06 for not educating my daughter and for their insistence she was
mentally retarded (MR317). The District’s Special Ed director John Merlo and Emilie’s mother skirted
around Emilie’s continuing manifestation of their abuse by inventing a watch program to remind my
daughter “to go” during school hours, masking their abuse during educational due process.

02/16/2006 | ODR 5779 05/06 | Educational Due Process Transcript. The Hearing officer let in the
mother’s submission of Dr. Regina Smock’s fraudulent claim of Mental Retardation 317 (MR317)
diagnosis. (Page 1915). Dr. Smock even cited the Saint Christopher’s Hospital for Children 2.5 day
diagnostic that ruled out mental retardation, She performed NO diagnostic of her own. Exhibits 2.22, 2.36

 

 

03/23/2006 I won $200,000 in compensatory education for my daughter—rejecting the District’s and
mother’s claim of MR317 Exhibit 2.24

05/18/2006 the School District appealed #1727 and lost specifically on their claim of mental retardation
(MR317). Emilie’s pendent placement diagnosis was PDD NOS (very mild atypical (social) autism).

07/26/2006 After the Schoo! District lost their appeal they unilaterally inserted Freya Koger Ph.D the
District’s transition services consultant for the mentally retarded into Emilie’s IEP and refused to pay the
appeals panel order for compensatory education. Exhibits 2.26, 2.27

08/11/2006 I sued School District in federal court to enforce payment (06-cv-3592-GP}.
13. The School District participated in violating 18 U.S.C. § 1951’s prohibition of robbery (theft of 1.Q.

points/intellectual property) via violent extortion affecting interstate commerce: “in any way or degree.”
Exhibits 2.11.1, 2.23, 2.24

Page 8 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 9 of 186

12/21/2006 Judge Ed Smith trafficked Emilie at the behest of his partner attorney Ray DeRaymond’s
emergency petition that was in violation and contradiction of the 05/18/2006 State’s Educational Appeals
Panel ruling #1727. His petition recommended that (i) Emilie have a mental defect MR317 the appeals
panel ruled out. (ii) That Freya Koger treat her for mental retardation MR317 and (iii) a guardian be
appointed. Exhibit 2.34

07/16/2012 Proof Northampton County Department of Human Resource illegal use of MR317 from 2006
forward. Proof of guardians Lisa Spitale and Federal guardian Shannon Moore’s approval. Exhibit 2.34.3

15. TRAFFICKING: 1. The PA Appeals Panel approved Emilie’s pendent placement diagnosis as PDD
NOS (mlid atypical (social) autism) predicated on a 2,5 day diagnostic from Saint Christopher’s Hospital
for Children conducted by Emilie’s great Uncle Dr. Dee Grover M.D. the head of Child Neurology. 2.
The Appeals Panel and the diagnostic ruled out mental retardation diagnosis (MR317) proffered by the
mother during due process #5779 05/06—considered then rejected by the ODR Due Process hearing
officer. The Appeals Panel supported the hearing officers decisions and awarded Emilie even more comp-
ed to make up for the education she lost as an educable person. Exhibits: 2.34, 2.24, 2.34.2.

16. 12/21/2006 forward Judge Ed Smith, Attorney DeRaymond, Anty DeRaymond, Freya Koger,

the Northampton County Court of Common Pleas, MH/MR, and the School District knowingly and
egregiously human trafficked Emilie through fraud, innuendo and abuse. Which worked for them until
Judge Smith applied for federal judge 07/2011 Exhibit 2.34.2

17. Everything documented about my daughter’s healih, psychology, behavior or mental acuity by
Northampton County MH/MR and the District was made up fiction. Any questions by me were managed
in the tone of f*** off we do what we want. The PAAG reciprocated. Exhibits 2.33, 2.34, 2.34.1, 2,691.

18. Systemic ramifications. Teachers confided in me there were many kids in special-ed that did not
belong there. Defendants trafficked normal public school students via the use of organized injury that
lowered I.Q., and caused behavioral problems. They hid evidence of organized serious injury in the
school district's documentation, Court, County MH/MR documents, State medical audits, and through
deliberate police inaction to be able to steer students (business) to privately held transition services
programming.

19. U.S.C. § 1951: “The extortion offense reaches both the obtaining of property “under color of official
right” by public officials and the obtaining of property by private actors with the victim's “consent,
induced by wrongful use of actual or threatened force, violence, or fear, including fear of economic
harm .” | j.e., theft of the student’s intellectual property (1.Q. points) by inflicting significant or lasting

harm. Exhibit 2.1]

1 Bilos: ww justice gov/jm/criminal-resource-manval-2403-hobhs-act-extortion-force-violence-or-fear

Page 9 of 166
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 10 of 186

II. SUMMARY: RACKETEERING A FEDERAL JUDGE APPOINTMENT. 2007 Judge Smith was a
DOD Judge in IRAQ for Task Force 134 responsible for adjudicating detainees, their command, control,
interrogations, and ensuring due process—returming to Easton PA 06/2008. 07/2011 Judge Ed Smith
applied to become federal judge. However, Judge Ed Smith trafficked my daughter 12/21/2006 as a
mental retard (MR317) who was obviously not mentally retarded: good looking, articulate, no genetic
predisposition to MR including fragile ex and an Appeals Panel Order #1727 that rejected the School
District’s and Mother’s position that Emilie was mentally retarded. Judge Smith violated federal law.
2012 Emilie’s extortive violence increased significantly —chilling her speech. My daughter Emilie
reported being alone with Judge Ed Smith where he grabbed her shoulder and hurt her.

2012 Those who benefited financially from Judge Smith’s 12/21/2006 order isolated Emilie. To mask their
human trafficking of Emilie while Judge Ed Smith was being vetted by the FBI and President Obama was
alter my daughter’s appearance to appear to be the mental retard they and Judge Smith trafficked her as.
They disfigured her with disease, pharmacology, torture and degrading treatment. Anyone looking
at my daughter’s photos after these animals got a hold of her can easily see a sick, depraved mentality at
work. Exhibit 2.44

21. Coercive, cruel, inhuman, degrading treatment was organized at private residences maintained by
Freya Koger Director, of Lehigh Transition Services in collaboration mother Amy DeRaymond, guardians
Lisa Spitale, and Shanon Moore, (i.e. Judge Smith’s detainee command and control experience was
leveraged). Defendants used: 1. Burning with cigarettes 2. Electric shock burns 3. Sexual aggression 4.
Prolonged denial of sufficient hygiene 5. Denial of medical assistance 7. Administration of drugs in
detention. 8. Denied the use of public transportation for isolation and detention purposes. They hid and
degraded Emitie to have the appearance of a mental retard (masking their 12/21/2006 child trafficking)
while judge Ed Smith was vetted for federal judge. Exhibit 2.42.

22. Emilie’s assaults peaked significantly during each of Judge Smith’s federal processing milestones:
2012 (a) FBI, Presidential vetting. Exhibits 2.0.2

2013 (b) Presidential nomination (c) U.S. Senate vetting

2014 (d) U.S. Senate nomination (e) Appointment.

(.e., quid pro quo extortion in furtherance of appointing a future public official).

(a) 2012 Vetting

PA defendants prepared to violently wittiness tamper Emilie and set in place the means for destroying my

business and trafficking evidence contained at my apartment 145W71st NY, NY 10023. Initial steps:

(i). 10/12/2011 Judge Ed Smith removed me as Emilie’s guardian recommending attorney Lisa Spitale at
Amy Fontno’s request. This after the court lost jurisdiction on Spitale’s guardian appointment. 3.4

(ii). 02/15/2012 My NY business website was hacked. Pages were selected at the Easton PA School
District outsourced for tampering to DOD contractors then tested at the Easton PA School District.
Exhibit 3.9

(iii) 02/25/2012 Interstate tampering of my business started. Exhibit 3.9.2

 

Page 10 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 11 of 186

 

(iv) 02/29/2012 The RICO enterprise changed Easton Police Chiefs to Chief Scalzo 2, Exhibit 3.9.1

(v) 03/23/2012 Guardian Lisa Spitale’s first official action removed two weeks of my vacation with my
daughter. During the two weeks Emilie would have been on vacation with me (7/16/2012 - 8/6/2012) she
was instead taken to a private residence and tortured— burned with cigarettes. Emilie was never the same
after that. I previously used our 4 weeks vacation time teaching Emilie a foreign language proving she
learned easily and that the District was racketeering. Judge Ed Smith who trafficked Emile as a mental
retard 12/21/2006 made sure my educating Emilie would not happen while he was vetted by the FBI and
the President for federal judge. Exhibits 3.10, 3.10.2, 2.49

05/30/2005 Department of Justice Legal Department: Memorandum For John A. Rizzo Senior Deputy General
Counsel, Central Intelligence Agency: Page 36. Much of the condemned conduct goes far beyond the CIA
techniques and would almost certainly constitute torture under United States Law...Pakistan (beatings, burning
with a cigarettes, electric shock)...Uzbekistan (electric shock, rape, sexual abuse, beatings)” Exhibit 2.6

25, Expertise: Judge Smith certainly knew what coercive torture was. His DOD expertise was used
domestically in service to himself in furtherance of his federal judge appointment. Exhibits 2.6.2, 2.6.3.

26. President, Barack Obama Jan 22.2009 on the second day of his presidency banned the CLA from
using “enhanced interrogation” techniques, which were widely regarded as torture.

27. The Republicans choice for federal Gudge Ed Smith) approved torture considered criminal by the
2005 US. Justice Department for interrogation on Iraq war prisoners to chill the voice of his victim, my
daughter, in furtherance of his nomination by U.S. President Obama who so despised that we tortured as a
nation shut it down the second day of his presidency, Exhibits 2.42, 2.86

(b) 08/01/2013 President Obama nominated Judge Ed Sinith.

Emilie’s Mother Amy Fontno took steps to attempt the murder of our daughter (Fontno's and Judge
Smith’s victim) one week after judge Smith’s nomination. It required the cooperation of Freya Koger,
guardian Lisa Spitale, federal guardian Shannon Moore, Defendant’s began Emilie’s attempted murder
05/16/13 via the deliberate use of improper medication—to cultivate Norwegian scabies until 07/26/2013
then hid its effects one week before 08/01/2013 and one week after his nomination —then resumed use of
medication (that would invariably kill Emilie) at much higher potency 08/07/2013. Exhibits 1.5, 1.5.1

(i) MAY 16, 2013 | Start of attempted murder PA| After refusing my and Emilie’s requests for medical attention
for two months defendants suddenly agreed. Emitie was obviously, deliberately misdiagnosed by the M.D. and
prescribed immunosuppressive medication that would INVARIABLY kill her. They cultivated Norwegian Scabies
until 07/22/2013 then cured its effects: skin fissures, crusting on her hands in four days 07/26/2013 just before Judge
Smith’s 08/01/2013 Presidential nomination. Defendants resumed use of immunosuppressive medication at much
higher potency 08/07/2013 attempting to finalize murdering Emilie until I stoped it 08/26/2013. Exhibits 1.5, 1.5.1
There is only one cure for Norwegian Scabies defendants had to know what it was to cure it and restart it.

 

2 | believe Chief Scalzo’s appointment was similar to U.S, v Harzington, Grant, yYermy Refehberg'. Jewish) building owners, business men placed
leadership within the NYPD to leverage for their personal racketeering activities.

Page 11 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 12 of 186

(ii) MAY 18, 2013 | Start of attempted murder NY | NYPD effectively endorsed my landlord’s assault, attempted
murder via his use of toxic fumes. NYPD defined my description of toxic fumes as assault and attempted murder
then refused to investigate. “come back and see us again if he does it again” {i} Erased my detectives report on the
matter. (ii} Their detective had the same answer: “come back and see me again if he does it again” (iii) I was arrested
by the same precinct for avoiding toxic fumes — falling asleep at the subway across the street from my apartment.
NYPD subverted my fundamentai rights which furthered the appointment of extra conservative republican federal

judge. Exhibit 1.6

(iii} MAY 2013 ONE STOP SHOP. The attempted murders started two days apart. PA defendants waited until
MAY 2013 to start interstate attempted murder for hire. MAY 2013 marked the evaporation of the Equal Protection
Clause in the City of New York due to NYPD LEADERSHIP providing special treatment to Jewish landlord’s.
Documented as ONE STOP SHOP by the FBI. Jewish business leaders and building owners were able to reach
NYPD leadership for bribes instead of looking around for the right inspector to bribe i.c., ONE STOP SHOP. That
NYPD was open to bribes by Jewish businessmen was well advertised by them. f.e., my Jewish landlord Michael
Edelstein’s obscenely favorable treatment by NYPD. The Jewish business men (Yermy Reichberg, Jona Rechnitz)
that originated ONE STOP SHOP were extremely conservative republicans, had significant and direct ties to the
Israeli Prime Minister Benjamin Netanyahu. U.S, v. Grant, Yermy Reichbere (1.6)

32, 3/3/2015 conservative Israeli Prime Minister Netanyahu had pattern of interfering directly with US politics
during the Obama administration: “Barack Obama said in 2012 that dealing with Prime Minister Benjamin
Netanyahu was like dealing with his rivals in the Republican Party, and that Netanyahu was dishonest toward his
administration, former Obama adviser Ben Rhodes says in his new book.” Harretz Israel News, Jun 06, 2078
Netanyahu spent his high school years in Philadelphia, and addressed the graduating class at the University of

Pennsylvania in 1999.

33, 2013 Houdini. UWS Jewish building owner David Apple relaid to me I earned the nickname “Houdini” for
getting ont what they were doing to me during Jewish building owners weekly meetings on the UWS which
Edelstein attended. In other words, the special privileged Jewish building owners were incredulous I wasn’t dead yet

in spite of their de-facto ownership of NYPD.

34, 2012, 2013 I was approached by two other Jewish leaders who were upset that I donated money to President
Obama.

35. Domestic terrorism as defined by 18 U.S.C. § 2331(5) fits. Defendants in furtherance of Judge Smith’s federal
appointment: (A) involved acts dangerous to human Jife that are a violation of the criminal laws of the U.S, (B)
appear to be intended (if} to influence the policy of a government by intimidation or coercion (influencing the
appointment of an extra conservative federal judge by disposing of witnesses). They had material support and expert
resources as per 18 U.S.C, § 2339A. They counted on those resources (in New York they were influenced by Israeli
conservatives) to be able to violate predicates: 18 U.S.C. §§ 1958, 175,229, 1951, 23404

(c) 11/06/2013 U.S. Senate interviewed Judge Ed Smith.

I was assaulted in my apartment 145W71ST 8G NY 10023 via the use of a vent (a device) the

landlord constructed under the windowsill behind the radiator in my bedroom causing serious injury and

Page 12 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 13 of 186

my self-eviction by 11/16/2013. A predicate violation of 18 U.S.C. $175 Exhibits 1.11, 1.12, 1.28

 

(d) 01/16/2014 U.S. Senate nominated Judge Ed Smith.

Emilie was assaulted 01/07-10/2014 at a private residence. Delivered there by Lehigh Transition Services
who Freya Koger the school district’s consultant was the director. 1/24/2014 Emilie had finger print
bruises and a burn mark to her hand after reporting guardian Lisa Spitale’s commmnication with Easton
police to me. Then hospitalized her after reporting them again 1/29/2014. Exhibits 2.42 p.27., 2.69

 

(e) 03/26/2014 Ed Sinith’s Federal Judge appointment.

03/27/2014 Emilie was overmedicated the day after Judge Smith’s Federal Judge appointinent until she
had seizures - brain damaging her. Impeding her testimony about her assaults, inhuman treatment and
trafficking caused by federal guardian Moore and State guardian Spitale. Exhibit 1.4

39, 16-10018-01 District Of Kansas | U.S. V. Steven R. Henson, M.D 03/09/2019 “I want this case fo send
a message to physicians and the health care community,” U.S. Attorney Stephen McAllister said in a news
release. “Unlawfully distributing opioids and other controlled substances is a federal crime.” Dr, Henson
was sentenced to life in prison for unlawfully prescribing “anxiety” medication resulting in death.

40, Protection. My x-wife Amy (Fontno) DeRaymond of Easton PA who participated in Emilie’s assaults
— theft of her 1.Q. points Gntellectual property) via painfiel extortion in exchange for government benefits
—received protection from the enterprise comprised of Northampton County governmental entities and
private healthcare. The common euphemism among these violent criminals was my daughter had
“anxiety” while erasing evidence of her torture and abuse. The parent who had the child's best interest

(I, myself) was chastised, by the association-in-fact enterprise: County MH/MR, Court of Common Pleas,
(Judge Ed Smith), School District, the District’s Transition Services consultant, County MH/MR Agency
Milestones Community Services, Police and Sheriffs departments, County and Federal guardians (the
functioning continuing unit) that engaged in the pattern of racketeering activity for purpose of illegal
trafficking via organized injury. See United States v. Turkette, 452 U.S. 576 (1981)

41. Federal Judge Rice’s guardian appointees facilitated Emilie’s violent extortion, torture, over
medication via trafficking narcotics (1.4), trafficking Emilie apparently bribing or attempting to bribe PA
police officers, corruptly influencing and attempting to corruptly influence the outcome of interstate state
court and federal court proceedings and the attempted murder of their ward (my daughter). 2.42

42. Common purpose. Members of the RICO enterprise operated together in a coordinated manner in
furtherance of the common purpose. It is proven by a wide variety of direct and circumstantial evidence
described in Matters II, and IIT consistent with Boye v. United States, 556 U.S. 938 (2009) used by US
DOJ Organized Crime and Gang Section determine the sufficiency of an association-in-fact enterprise.

Page 13 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 14 of 186

PATTERN OF TORTURE: BURNING WITH CIGARETTES, BRUISES FROM RESTRAINT

2000

43. EMILIE WAS BURNED WITH CIGARETTES Amy (Fontno) DeRaymond’s father, attorney Ray
DeRaymond solicitor for many of the municipalities in the county was more interested in protecting his
business and reputation covered up his daughter’s serious violence to his granddaughter (ixhibit 2.34.2).
The Court of Common Pleas reciprocated. 2000 after a 1999 Home Study Report | initiated (Roberman
2.48 } confirmed the mother’s abuse burning Emilie with cigarettes, stoves, and locking Emilie in closets
the school district helped the mother circumvent the report’s findings by agreeing with the mother to not
report evidence of Emilie’s abuse they used to traffic her into Special Ed. Their agreement to abuse
shaved [.Q. points and caused behavioral problems for Emilie from which they benefited financially
(Exhibit 2.39):

I. The District steered business to the school’s transition services consultant Freya Koger vis-a-vis the
manufactured “disabled” student. Child trafficking. 2. The mother was able to collect social security
disability payments even after I sued the District and won. 05/18/2006 the State Appeals Panel
specifically ruled on the mother’s and District’s claim of Mental Retardation MR317 and rejected it.
Confirming Emilie’s pendent placement as PDD NOS, 08/15/2006 the School District sued me in federal
court after losing their appeal, Exhibit 2.24

That is until 2000 the mother’s extreme violence was random and became highly structured after her 2000
agreement with the Easton Area School District not to report victim 1’s injures.

2006

12/21/2006 Judge Ed Smith and attorney Ray DeRaymond circumvented the Appeals Panel ruling and
trafficked my daughter approving the mother’s use of MR317 (Lixhibit 2.34). 10/09/2007 T agreed to a
Federal guardian Marcie Romberger. 12/07/2007 the Federal guardian ignored the County’s continued
illegal use of MR317 approved by Judge Ed Smith. 03/2008 Ms. Romberger instead arranged a baseless
competency exam for Emilie: the State Appellate already confirmed Emilie’s pendent diagnosis (PDD
NOS) allowing for comprehensive educational funds to be released for her use as an educable person.
Romberger already had access to these funds predicated on that decision.

2008

EMILIE WAS BURNED WITH CIGARETTES prior to a mental competency exam arranged by
Federal Guardian Romberger. Ms. Romberger then withheld Emilie’s medical diagnostic that proved
Emilie could not be mentally retarded while presenting tortured Emilie to her examiner Dr. Hess. (Exhibit
2.17) 08/06/2008 Dr. Hess forwarded an email where he recommended to Romberger, the Mother, and the
School District that for Emilie to be able to learn for the mother STAY AWAY from Emilie (ixhibit 2.51).
This was ignored. 08/14/2008 Easton PA Detective Miller fabricated his investigation, lied about not
being able to reach the MD’s who confirmed Emilie’s cigarette burns then had his investigation abruptly
closed by the DA, Exhtbit 2.69.1

Page 14 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 15 of 186

2012

EMILIE WAS BURNED WITH CIGARETTES After Judge Ed Smith applied for federal judge
07/2011. Judge Ed Smith was part of DOD TRAQ Task Force 134 charged with detainee command,
control, interrogations and ensuring due process. 2012 defendants used torture in furtherance of Smith’s
federal judge application to coerce and chill the speech of his 12/21/2006 trafficking victim (my daughter)
while he was vetted by FBI as part of his application.

2012 to carry out the cruel, inhuman, degrading treatment needed to coerce Emilie, and have her appear
the mental retard judge Smith trafficked her as defendants isolated Emilie and used the equivalent of
black sites: private residences arranged by the School District’s conmmunity services consultant, Freya
Koger in collaboration with mother Amy Fontno, guardians Lisa Spitale, and Shanon Moore where the
following took place:

(1). Burning with cigarettes, stoves, bruises from restraint Exhibit 2.42 p 1,2,8,9, 13, [4, 18, 23
(2), Electric shock burns 242 p23, 24, 25

(3). Sexual aggression 2.42 p4,5,6,7,10,14,15,17
(4). Prolonged denial of sufficient hygiene 2.42 p12

(5). Deprived Emilie of clean clothing 242 p10, 12, 19, 24

(6). Denial of medical assistance 2.42 p 16,17, 18, 19, 20, 21, 22
(7). Administration of psychotropic drugs in detention 2.42 p 10, 141 La

(8). Denied the use of public transportation for isolation purposes Exhibit 2.42 p 5, 6

(9). Forced grooming

(10}. Denial of privacy. Koger’s people—strangers—let themselves into Emilie's home watched her
change in her bedroom, and bathroom.

(11). Emilie relegated to infested surroundings via human trafficking and her bedroom which was
cordoned off from the rest of the home

(12). 2013 Hyper-infestation (Norwegian Scabies ) cultivated to attempt Emilie’s murder 8/7/2013—a
week after Judge Ed Smith was nominated by President Obama Exhibit 1.5, 1.5.1

(13). 2014 Over administration of drugs in detention causing permanent brain damage 03/27/20 14 the day
after Judge Smith was appointed a federal judge Exhibit 1.4, 4.16

(14.) Use of severe pain or suffering to obtain false confessions during court testimony: 2010, 2011, 2014,
2015, Exhibits 2.6 p.30., 2.42, 2.86

48. The aforementioned are criminal violations of:

2012 United Nations Article 16, Special Rapporteur on Torture. (LULB health care settings)

2008 President Obama’s Executive order on enhanced interrogations. Exhibit 2.6.2

2005 U.S. Justice Department Detainee Treatment Act Exhibit 2.6

2004 Improvement Reauthorization Act: 18 U.S.C. §§ 2339A B for violations of 2340A, 175, 229 3.9.2
Violations of the U.S. Department of State Exhibit 2.6.2

49.18 U.S.C. § 2340 “Notably, the statute prohibits torture committed not only by US citizens, but by

non-citizens present in the United States. 18 U.S.C. § 2340A The statute operates on the basis of universal
jurisdiction, whereby certain crimes, due to their gravity, may be prosecuted in any state.”

Page 15 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 16 of 186

Lith Cir, No, 09-10461 | U.S. v. Roy M, BELFAST, Jr.

50. INTERSTATE RACIAL DISCRIMINATION | 2005 Educational Due Process 5779 05/06 | Easton PA
| Special Ed Director John Merlo was so repulsed that I had a Jewish girlfriend after spying on me at my
NY apartment he aired his racial discrimination about it during a 2005 IEP meeting. My daughter (of
German descent) was trafficked by this sadistic, religious extremist. Mr. Merlo had sfreng feelings on the
subject of racial purity. Amy Fontno DeRaymond was a bi-polar extremely abusive mother. Perfect for
Mr. Merlo who collaborated with the mother not to report Emilie’s injuries and trafficked Emilie to his
Transition Services consultant Freya Koger. 2012 his consultant Freya Koger tortured my daughter to
keep her quiet about her trafficking (approved by Judge Smith 12/21/2006) while Judge Ed Smith was
vetted for federal judge. 2013 my NY Jewish landlord turned my apartment (that Mr, Merlo spied on) into
a de-facto gas chamber for which I was nicknamed Houdini by Jewish building owners for escaping.
11/06/2013 my landlord used a vent he constructed to pervade the apartment with an extreme bird mite
population—causing me to move or die—the same day Judge Ed Smith was being vetted by the U.S.
Senate. (This disturbed RICO defendant went to the trouble of finding out my former girl friend’s name
and religion then took umbrage about my race in connection to it).

51. DC Circuit 18-cv-1636 | Council Of Parent Attorneys And Advocates, Inc., V. Elizabeth (Betsy) Devos,
Secretary Of Education: The government committed: “to publish guidance to help schools to prevent
racial discrimination in the identification of children as children with disabilities, including over-
identification....of disabilities by race.” 03/07/2019 Federal Judge Tanya S. Chutkan ruled De Vos
illegally delayed an Obama-era rule that required states to address racial disparities in special education
programs and called the delay of the special education rule “arbitrary and capricious.” Exhibit 2.22

TIT. RICO PREDICATE OFFENSES IN CONNECTION WITH TERRORISM IN A PUBLIC SCHOOL

PA Defendants used torture, fear, and extortion, within the context of a public school building to be able
to traffic my daughter to private, transitional, community and behavioral heath services in furtherance of
enriching themselves. Victim 1, Emilie was extorted to give up her intellectual property by curbing her
speech, and thought for fear of future violence (including torture) in violation of 18 U.S.C § 1951.
Exhibits 1.5, 1.6.

The infrastructure in place did the following: (B) appear to be intended (i) to intimidate or coerce a
civilian population as defined by 18 U.S.C § 2331 (5) (B) (i). This is substantiated by Federal Guardian
Marcie Romberger’s 2008 use of torture to skew victim 1’s competency exam that resulted in victim 1’s
trafficking to transitional health care instead of attending college. The larger issue is Romberger's
understanding of exactly how to leverage state legislature’s weakness on pain thresholds, and proof
needed to substantiate abuse to be able to extort a profitable business result via torture from victim I.
That knowledge was also shared by the School District, and victim 1’s grandfather, municipal solicitor,
attorney Ray DeRaymond. In Matter II in addition to the racketeering allegations, I believe there is a
question of terrorism given the lock step mentality of the group involved and their willingness to
racketeer a federal judge appointment.

Page 16 of 186

 
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 17 of 186

Section 304 of Title ITI of the Administration’s proposal contained a provision that would have revised 18
U.S.C. § 1961(1) to add a new subpart G, which made “any act that is indictable as a Federal terrorism
offense” a RICO predicate offense. This section added terrorism crimes to the list of RICO predicates, so
that RICO can be used more frequently in the prosecution of terrorist organizations.”

As enacted on October 26, 2001, the legislative language for the ainendment to the RICO statute was
revised from the Administration’s proposal. A new subsection G was added to Section 1961(1) that made
“any act that is indictable under any provision listed in section 2332b(g)(5)(B)” of Title 18 a RICO
predicate offense. Criminal RICO: 18 U.S.C. §$1961-1968 A Manual For Federal Prosecutors.

The facts provide:

56. (A) PA State legislature to wrote laws enabling the use of torture on minors and individuals with
behavioral health disabilities that allowed for the creation of new business for the transitional and
behavioral health care industry. Court officials: State, and federal guardians, a School District,
Transitional Services health employees, (behavioral health care) leveraged a flaw in PA State law to
torture, intimidate, coerce, and terrorize a normal public school student for the purpose of generating
business-—by creating a mentally disabled appearing student that could be steered into special-ed and
related privately held services that billed for their time.

57. (B) Torture of U.S. citizen was used for business. Privately held PA behavioral healtheare firms in
collaboration with governmental entities tortured a student to create a mentally disabled client they could
then treat for a mental disability they caused.

(i) Defendants used government property for its terroristic activities in violation of $2339A

(ii) Defendants used violent extortion: State backed torture to drive behavioral healthcare business by
stealing a students intellectual property creating business for privately held transitional / behavioral health
care.

58. (C) The local Easton PA government and school district marketed to and targeted an abusive parent to
torture their own children to cause the significant or lasting mental harm in collaboration with private
healthcare for the purpose of creating reciprocal forms of income from the resulting mental disability
imposed upon the child that (i) can be billed for treatment, and (ii) receive government benefits for.

Torture is a predicate RICO offense under:18 U.S.C. § 2340A. The RICO enterprise knew exactly what it
was doing at all times. They were aggressive about it and protected their partner / parent in crime so to
speak.

What is considered torture (including burning with cigarettes) can be found:

2012 United Nations Article 16, Special Rapporteur on Torture. (LB health care settings)
2005 U.S. hustice Department Detainee Treatment Act Exhibit 2.6

2004 Improvement Reauthorization Act: 18 U.S.C. § 2339A for violations of 2340A 3.9.2
Violations of the U.S. Department of State Exhibit 2.6.2

Page 17 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 18 of 186

59. Federal, State, County, City governments provided material support or resources knowing or
intending they be used in preparation for carrying out predicate acts within the meaning of 18 U.S.C. §
1962 (d): 18 U.S.C. § 1951.

Provision of material support expert/scientific advice for terrorists

LEHIGH TRANSITION SERVICES (LTS) 2006-2010 Behavioral conditioning experts, disseminated the
means for terror in a public school through Individualized Educational Programming (IEP) plans—
training teacher’s to use cues and prompts to gain a students attention. These cues and prompts were
used by separate parties in conjunction with burns (torture) creating the association with cues and prompts
used by teachers as per IEP instructions — terrorizing the student during school. As such resulting in poor
1.Q. scores and behavioral problems creating business (clients) for LTS. The scientific term is known as
cued and contextual fear conditioning. Exhibits 2.44, 2.43, 2.45

61. Provision of material support expert/scientific advice for terrorists

MILESTONES COMMUNITY SERVICES 2007 - 2010 Behavioral conditioning experts, extended
Separation interrogation techniques (isolation) and cued, contextual fear conditioning training to Emilie’s
home via her abusive mother and guardian (Lisa Spitale came to Emilie’s house and assaulted her). After
a full day of abusing Emilie at School, there was continued methodical isolation and maltreatment at
home as per Milestones training contract. Exhibits 2.44, 2.43, 2.45

62. Provision of material support or resources for terrorists

THE EASTON AREA SCHOOL DISTRICT receives federal funds and is a Local Education Agency
(“LEA”) within the meaning of 20 U.S.C. §1401(15). The district is a federal fund recipient within the
meaning of Section 504, 29 U.S.C. § 794(b)(2)(B) and is a public entity as defined in Section 201(2) of
the ADA, 42 U.S.C, §12131(1). School property was used to propagate terror through LEP instructions for
the purpose of lowering IQ, causing behavioral problems and thus generating income for privately held
behavioral heaith care firms working for the School District and Northampton county.

IV. TERRORISM PREDICATES FOR RACKETEERING A FEDERAL JUDGE APPOINTMENT

In as much as the defendants were allegedly racketeering — it wasn’t loan sharking or shaking down a
small business. They racketeered the appointment of a Federal Judge who participated in the trafficking of
at least one public school student. A person who was going to make decisions about our basic rights as
such an infection of our governmental process by a group who allegedly qualified a terrorists the moment
they moved from racketeering minors to health care by maiming them to attempting to murder one of
their and Judge Ed Smith’s victims in furtherance of his federal judge appointment.

A thorny issue of a tightly-nit group picking their Federal Judge appointee business partner and getting rid
of his criminal baggage for him so he could be federal judge. These terrorists didn’t take over a state—

they leveraged a significant portion of our federal government and made joke of it,

United States v. Warner, 498 F.3d 666, 694-97 (7th Cir. 2007), the Seventh Circuit held that the State of

Page 18 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 19 of 186

Illinois was properly charged as the RICO enterprise that was the victim of corrupt office holders’ pattern
of racketeering activity,

18 U.S.C, § 2332 (5) (A) (B) (ii) says this: (A) involved acts dangerous to human life that are a violation
of the criminal laws of the U.S. (B) appear to be intended (ii) to influence the policy of a government by
intimidation or coercion.

In this case parties influenced the federal judge appointment of an extra conservative state judge by
attempting to murder or otherwise disposing of his trafficking victims from which the parties profited and
with the approval and facilitation by the federal judge applicant Judge Ed Smith.

Domestic terrorism has its own special predicate offenses carved out under 18 U.S.C. § 2332b(g)(5)(B).
Defendants had material support and expert resources as per 18 U.S.C. § 2339A. They counted on those
resources (in New York they were influenced by Israeli conservatives) to be able to violate predicates: 18
U.S.C. §§ 1958, 1951, 175, 229, 2340A, Some of the predict offenses are listed below and covered in
detail in Matters II, IIT.

Pennsylvania Victim 1

a. DOD methods, training used on domestic victims, Judge Smith was a DOD Judge in Iraq for Task
Force 134 charged with detainee command, control, interrogations and ensuring due process. Judge Smith
is the alleged source of detainee command, control and interrogation expertise known as Separation
(isolation and torture) used by defendants to coerce my daughter to appear the mental retard he trafficked
her as 12/21/2006 while he —judge Smith— was vetted by the FBI, President, and U.S. Senate 2012-2014,
Exhibits 2.42, 2.6.2,2.6.3

Victim 1’s cruel, inhuman, treatment included:

(1). Burning with cigarettes, stoves, bruises from restraint Exhibit 2.42 p 1,2, 8,9, 13, 14, 18, 23
(2). Electric shock burns 242 p 23, 24, 25

(3). Sexual aggression 2.42 p4,5,6,7, 10, 14,15, 17
(4). Prolonged denial of sufficient hygiene 2.42 p 12

(5). Deprived Emilie of clean clothing 2.42 p 10, 12, 19, 24

(6), Denial of medical assistance 2,42 p 16, 17, 18, 19, 20, 21, 22
(7), Administration of psychotropic drugs in detention 2.42 p 10, 144 L4

(8). Denied the use of public transportation for isolation purposes 2.42 p5,6

b. Defendants repeatedly violated 18 U.S.C. §§ 2340A, 1951 concerning victim 1EK for business and
political purposes. They chilled the speech of victim | in furtherance of Judge Ed Smith’s federal judge
appointment. 1.5, 1.6

c. 2012 Defendants cleaved victim 1 (Emilie) from any normal social contact with the public isolating her
allowing for escalated coercive torture at private residences: chilling her speech and First Amendment
rights very effectively while Judge Ed Smith was vetted for Federal judge. Exhibits 2.6.2, 2.6.3

 

Page 19 of 166
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 20 of 186

“Although Separation (isolation) is billed as an interrogation technique, it could easily be purposefully
employed for punitive, intimidation, or social control purposes or on discriminatory grounds.”
Beth Van Schaack, U.S. Department of State ? 2.6.2, 2.6.3

 

d. Private transportation to private residences effectively “black-sites” were used to deny victim | access
to public transportation thus no means of escape from cruel, inhuman, degrading treatment conducted
under the guise of providing “community integration” by Lehigh Transition Services. Very effectively
chilling the speech of Judge Smith’s 12/21/2006 trafficking victim (my daughter) while he was vetted for
Federal judge. Exhibits 2.42, 2.86.

g. 2013 They attempted to murder (victim 1) Emilie a week after Judge Smith was appointed federal
Judge by President Obama. A violation of 18 U.S.C. § 1958. Exhibit 1.5

h. 2014 After their attempt to murder her with Norwegian Scabies failed defendants brain damaged my
daughter and disfigured her to look the like the mental retard they trafficked her as. What they did to my
daughter (victim 1) was an abomination, horrific, in the open and constitutes serious bodily injury as per
18 U.S.C. § 2332b (g) (3). It points us to 18 U.C.S. $1365 (g) (3) and gives the gravity of the crime some
justice:

(3) the ferm “serious bodily injury” means bodily injury which involves — (A) a substantial risk of
death; (B) extreme physical pain; (C) protracted and obvious disfigurement; or (D) protracted loss
or impairment of the function of a bodily member, organ, or mental faculty.” Exhibits 2.41, 2.42.

03/09/2019. U.S. V. Steven R. Henson, M.D. 16-10018-O§ District OF Kansas
Steven R. Henson, M.D. was sentenced to life in prison for unlawfully prescribing medication blamed for
an overdose death.

04/19/2019 Riverside County California v Turpin. Turpin parents “house of horrors” were sentenced to
life in prison for torturing children. “The defendants ruined lives’. [ think it's just and fair that the
sentence be equivalent to first-degree murder: District Attorney Mike Hestrin. Exhibits 2.42.1, 2.42

18 U.S.C. § 1512 is supposed to protect potential as well as actual witnesses:
United States v. DiSalvo, 631 F.Supp. 1398 (E.D. Pa. 1986), aff'd, 826 F.2d 1054 (3d Cir. 1987).

In New York City Victim 2 (myself) proved a more difficult problem for the RICO enterprise as 1 kept
evidence, could file on my own behalf and had an established network of contacts and friends. Defendants
used NYPD, DOI. They were methodical, organized in their approach to dismantle my infrastructure,

 

4 Former Deputy to the Ambassador-at-Large for War Crimes Issues in the Office of Global Criminal Justice of the U.S. Department
of State. Member of tha U.S. Department of State’s Advisory Council on international Law.

Page 20 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 21 of 186

disconnect me from normal contact then used my First Amendment deprivations to inflect harm and
attempt murder.

2012 a NYU Legal Historian Scholar I knew for over 8 years was wiretapped by Easton Police, NYPD, in
furtherance of racketeering Federal Judge Ed Smith’s federal appointment. The racketeers went after
anybody who could say anything about the competency of my daughter while Judge Ed Smith was vetted
for federal judge 2012 to 2014.

2013 a PwC partner from Germany I’ve known for a long time called and asked about my sudden social
absence in NYC. It was imposed (my trafficking) by Easton PA detectives, NYPD, DOI on Judge Ed
Smith’s (the expert source of my daughter maltreatment) and my landlord Mr. Edelstein’s behalf.

A few of the predict offenses are listed below and covered in detail in Matters IT, TI.

a, 2012 DOD Contractors hacked my business website with the intent to disrapt my business While Judge
Smith was vetted for federal judge. The hack was tested in Easton PA. Exhibit 3.9

b. 05/18/2013 ONE STOP SHOP: Start of interstate attempted murders. 05/16/2013 My daughter
attempted murder started via the cultivation of a lethal disease (Norwegian scabies). 05/18/2013 My
Jewish landlord began my attempted murder (victim 2) via toxic fumes and was protected by NYPD and
DOL, It started the same month One Stop Shop commenced — one stop shopping for bribing NYPD by
Jewish landlords, and businessmen. One Stop Shop was witnessed by the FBI in reference to U.S. v,
Harrington, Grant, Yermy Reichberg.

c. 2013-2014 20th precinct NYPD told me my description of toxic fumes fit assault and attempted
murder, refused to investigate, erased my detectives report, told me to call the fire department (for
attempted murder) and arrested me for falling asleep at the subway station across the street from my
apartment — while avoiding the toxins the 20th NYPD precinct defined as attempted murder. Exhibit 1.6

I was nick named “Houdini” according to building owner David Apple by them during building owner
meetings for avoiding toxins they vented into my apartment. Exhibit 1.15

11/06/2013 My Jewish landlord constructed delivery system to saturate Apt 8G with a miasma of
biological agents (bird mites), and toxins from chemicals he stockpiled in the basement to cause my
eviction the same day judge Ed Smith was interviewed by the US Senate. Violations of 18 U.S.C. § 229,
1958, Exhibits J.LL.1, 1.12.

d. 03/04/2014 DHCR fabricated their inspection NOTES, hid them from the FOIL, lied about my
response to the rent administrators 03/04/2014 inquiry canceled my request for reduced rent, even though

they found 8G was so unsafe it could not be inspected. What they hid was:

: **INSPECTION CANCELLED DUE TO TENANT STATING HEAVY INFESTATION OF SCABIES AND PARASITES IN THE
APARTMENT NECESSITATING WEARING PROTECTIVE CLOTHING WHEN ENTERING THE APARTMENT.** BARBARA

Page 21 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 22 of 186

ROBINSON, Tuesday, March 4th, 2014.

The apartment could not be infested with scabies—my daughter’s attempted murder weapon — that was
impossible. No mention of TOXIC FUMES used for my attempted murder. When I went to look for the
NOTES at DHCR I was greeted with NYPD pidgin at the front desk Cough Cough Cough, and given the

e. There were three New York entities that created false records regarding the origin of my daughter's
murder weapon (scabies) to be my New York apartment or me PestPro, DHCR, lobbyist Pitta & Bishop.
Because the murder weapon for example, was not a gun, and cultivated on my daughter—PA defendants
were able to create the impression via false documentation their murder weapon had its origins in New
York then used it freely to attempt the murder of their victim, and impediment to Judge Ed Smith's federal
appointment in Pennsylvania—my daughter Emilie from 05/16/2013 to 08/26/2013.

(i). 08/10/2013 Mike at PestPro suggested I had Scabies or crabs two days before my daughter's attempted
murder by Lehigh Transition Services (LTS) while hiding the exterminators Service report that found bird
mites in my apartment, Defendants cultivated scabies into Norwegian Scabies until Emilie had deep skin
fissures. LTS made her clean stray animal cages the week of 08/12/2013 putting victim-1 EK at high risk
of septic shock which was almost always fatal at that time.

(ii). 03/04/2014 DHCR wrote NOTES which they removed from the FOIL that said my apartment had
SCABIES — which is impossible. When I tried to retrieve the NOTES HCR employees said they did not
exist, could not find them, etc.

(ii). 11/21/2014 Pitta & Bishop After filing for custody in federal court 14-cv-9343 Kraemer v. Fontno an
extremely upset Pitta & Bishop CFO, lobbyist and Senior Government consultant refused to pay me two
hours after i filed until I talked to him about SCABIES,

14-cv-9343 contained two first presented pieces of evidence (i) CVS pharmacological data: Exhibit DD
that proved my daughter's attempted murder via the cultivation of scabies into Norwegian Scabies (ii) The
PestPro report that Mike said did not exist.

(iv). 11/21/2014 The SDNY did not give 14-cv-9343 a CV number for 100 days then transferred it to the
EDPA (Judge Ed Smith’s jurisdiction) where it was dismissed with prejudice, not posted to PACER and
put in the archives. Preventing the public from seeing CVS proof of attempted murder, or the PestPro
report that firmly planted the origin of their attempted murder weapon (Scabies) in PA.

See SQL Data: Interstate predicate acts | Column: Murder weapon evidence tamper

f, 2013 Slander by DOI, City of New York detectives to anyone I had business contact with.
Clients, business leads, my bank, friends, family — deliberately causing social isolation, limiting my
business to untested new clients (law firms) who put me out of business just before Judge Smith’s
03/26/2014 federal appointment.

Page 22 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 23 of 186

See Adrian Schoolcraft v. NYPD 10-cv-6005 SDNY provides a perfect example and a pattern of NYPD’s
criminal approach to protecting their income. Exhibit 1.44.2

g. 08/19/2015 Illegal eviction from Apt 8G. City of New York marshal was ordered to take ALL of my
property, evidence against judge Ed Smith, business equipment, tax records, work history depriving me
of my livelihood. Property worth over $150,000 to satisfy an illegal $14,737.00 housing court order by
Judge Wendt. Exhibits: 1.33.1, 1.30.

h. 08/19/2015 post illegal eviction, Defendant’s attempted to maim or murder me in the street with the
criteria that it look self-inflicted, accidental, or of some natural cause.

i, 2014 Prevention of gainful employment. NYPD, DOI were busy fabricating evidence from my
apartment. They have complete and total access to my computer, phone devices, GPS and retaliate at will
depending what | write or file, or attempt to find work, get new equipment, or do anything that gets im the
way of their goal of my early demise e.g, anything that delays reliving them of future litigation for their
participation in racketeering Judge Ed Smith's federal judge appointment.

j. 07/12/2018 NYPD, DOI facilitated Hit and Run— Attempted murder Just after writing to the
PAAG and NYAG about my daughter’s deplorable treatment. I was lured to the East side and nearly
killed. Presbyterian Weill Cornell ER staff used the same pidgin NYPD, DHCR, and DOT used—in
unison — taking credit for the hit and run,

See SQL data: Interstate predicate acts - common goal for a navigable record of NYPD attempting to
MAIM victim 2 208-2019 in collaboration with an Asian gang after the attempted murder fail.
hultps://drive.coogle. com/open?Hl=imdpsgANeb74thT Y Vox Lol2AFMUAIOEHnO

k. 2018 Distribution of medical records. 09/19/2018 my medical history was repeated back to me at
City of New York Asser Levy recreation center after my 07/12/2018 hit and run / attempted murder
arranged by NYPD in the 17/19th precincts, Presbyterian Weill Cornell ER medical records were shared
with adverse parties and used to re-injure areas previous, long healed injuries. Nasal cavity injections
started at this time anytime I fell asleep by an Asian gang working closely with NYPD

1, 2018 PA defendants, continued attempted murder and maiming backed by DOI, NYPD. This a party
who racketeered 4 federal judge appointment and are using their abundant resources: government and
private security cameras to allow and facilitate violent crime — in service to themselves after getting
caught racketeering Judge Ed Smith’s federal judge appointment.

They NYPD, DOT are not hiding who is responsible they are advertising it to apparently attempting to
provoke me into altercation with them. e.g. their participation in racketeering a conservative republican
federal judge position is something they wish to avoid in federal court. They seem very confidant about it
which surprised me as I thought I lived in the United States. Living here used to mean we took down
people who robbed us of our homes, enslaved family members and attempted to murder us. Now we just
call them bribe taking police and make a big joke of it. Exhibit 3.28

Page 23 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 24 of 186

PRINCIPLES

The principles I have identified in connection with a substantive RICO offense arose under the following
criteria; sufficient knowledge of the scheme(s) [at least] two predicate acts in connection with the
existence of an enterprise. The principles are each of the defendants listed in this complaint. It is by no
means a complete list. These are what I am able to identify with the recourses available to me with the
facts that I have to date. For example, there are gangs that were employed and I have no way of gleaning
their infrastructure, or address for subpoena other than documenting pattern, when and where they show
up, race, the violation and the entities (NYPD) that appear to employe them or bribed by them as it were
in furtherance of the larger conspiracy or scheme. Their common goal is clear. City, State employees
revealed their common goal participation in connection with their Union. Who provided the exact
instruction to the DC37 to get its members operate as one remains to be seen.

Predicate acts attributed to each of the principles can be seen in the Remedy section of each Matter. Each
Matter is structured as a series of facts, followed by requested remedy for the alleged offense as the facts
reveal.

52, Defendants racketeered a federal judge appointment.

Healthcare sales, Lawyers, Detectives, Police, Sheriffs department, DA, Judges, Federal Court employees
and the U.S. Marshals office foisted a sham on the American public. They decided among themselves
who was going to Judge their business racket. This complaint is a chronicle of alleged crime in
furtherance of appointing a future public official.

To establish a criminal conspiracy violation under 18 U.S.C. § 1962 (d), the United States must prove
each of the following elements (As per the Staff of the Organized Crime and Gang Section U.S.
Department of Justice, Washington, D.C. 20005 (202) 514-3594 2016 RICO manual):

1. The existence of an enterprise [or that an enterprise would exist);
This was established in the defendants section, and following introductory pages. This entire document
goes to prove existence of an enterprise i.e., governmental offices.

2. That the enterprise was for would be] engaged in, or its activities affected [or would affect], interstate
or foreign commerce;

The following tables go to prove the enterprises actives affected interstate commerce, and relied on

in some cases interstate quo pro quo cooperation.

3, That each defendant knowingly agreed that a conspirator [which may include the defendant him/
herself] would commit a violation of 18 U.S.C. § 1962{c). Please see each of the 4 Matters sections

in this complaint for defendant knowledge and supporting facts.

A copy of SQL data supporting racketeering claims can be found here. See: Interstate predicate acts -
common goal. https://drive. google com/open?id=] mdpsqgANgb74ihTY VoX lol2FMUAIOEHnO

Page 24 of 185
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 25 of 186

TABLET EVIDENCE OF INTERSTATE CONSPIRACY DOD CONTRACTORS

NY business tamper in corollary with assault, torture, attempted murder of my daughter in PA Exhibit 3.9.2
02/15/2012 - Server hit Easton High School targeted web pages for hack Iixhibit 3.9
02/17/2012 - Server hit IBM: ZmEu venerability scan (DOD) (Gov) Exhibit 3.9
02/25/2012 - 10/23/2012 Rothstein Kass /Contract fraud Exhibit 3.22
03/14/2012 - Server hit Level (3) Communications: SQL ejection (DOD) (Gov) Exhibit 3.9
03/14/2012 - Server hitEaston High School tested pages hours later Exhibit 3.9
10/15/2012 - 08/12/2013 Alan Fuchsbergh Law firm Exhibit 3.23
08/12/2013 - 03/04/2014 Fried Frank Law firm (Gov) Exhibit 3.24

2012 - 2014 Pitta & Bishop Lobbyist (Gov) Exhibit 3.25

DC37: used as conduit to government unions for racketeering communication. (Gov) Exhibit 128

131. 02/15/2012 My NY business website kraemerinc.com client pages were visited by the Easton PA
High School’s sever using my using my daughter's laptop. Those pages were outsourced for tampering to
two DOD contractors and then tested at Easton PA High School using the same computer. My daughter
graduated from school years earlier. The person testing the hacked pages was highly likely her mother, 3.9

132. Quid Pro Quo—conflict of interest. Judge Ed Smith effectively represented the DOD as a Judge in
Iraq. His potential to help DOD contractors as a federal judge or otherwise was significant. IBM, Levei
(3) Communications helped Amy DeRaymond and municipality solicitor attorney DeRaymond whom
Judge Smith trafficked my daughter for. Defendants compromised my business while violently coercing
my daughter, chilling her speech in furtherance of Judge Ed Smith’s federal judge appointment:

2012 | Income $389,031.00 | Start of wiretaps in apartment 8G, SQL injection hack of kraemerinc.com by
DOD contractors, and Amy Fontno. Computer equipment hack by Northampton County Police, and
NYPD. Break-ins by my landlord Michael Edelstein via contractors working on the roof: tampered with
Ciso firewall, Apple computers, physical apartment. 3.9, 3.9.2.

2013 | Income $192,638.00 | My clients and sales leads were getting picked off through the illegal use of
electronic equipment. 05/2103 start of toxic fumes regularly vented into 8G by landlord. NYPD refused to
intervene after defining my (Jewish) landlord’s assault and attempted murder. 1.6, 1.6.1, 1.6.2.

2014 | Income $73,985.00 | Apt 8G, toxic fumes attempted murder 02/10/2014 - 02/25/2014 after HPD
6294/13 repairs were completed and | tried to move back in. NYPD refused to intervene, after defining
my description of toxic fumes as assault and attempted murder, erased my detective’s report, told me to
call the fire department. 03/04/2014 DHCR determined 8G too hazardous to inspect, then canceled my
action via fraud and hid their fraud from the FOIL. NYPD/DOT has made it impossible for me to gain
access to my business phone. Exhibits 1.16, 1.17, 1.18.

2015 1 02/05/2015 Judge Wendt ordered me to pay the landlord $14,737 when he knew (DHCR
confirmed) the landlord owed me more than $270,000 in rent overcharges.

Page 25 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 26 of 186

2015 | 02/19/2015 Judge Wendt mocked my illness “Z’mammainim sick” about my landlord’s license to
vent toxic fumes at will: assault, attempt murder recognized then allowed by NYPD / The City of New
York, Exhibits 1.31, 1.32.

2015 | 08/19/2015 Illegal eviction from Apt 8G. City of New York marshal was ordered to take ALL of
my property, business equipment, tax records, work history depriving me of my livelihood.

139. Property worth over $150,000 to satisfy an illegal $14,737.00 housing court order by Judge Wendt.
Exhibits: 1.33.1, 1.30.

2016 j Earn Jess than $17,000.

TABLE II | EVIDENCE OF INTERSTATE CONSPIRACY GENERALLY
In Furtherance Of Racketeering Easton PA Ed Smith’s Federal Judge Appointment in Violation of
18 U.S.C. §§ 1958, 1951, 1512, 1513, 175, 229

140. 2010-2012 Prepping for Judge Smith’s federal judge application. The enterprise moved key
personnel around. Tightened “detainee control” methods over their victim 2011 by replacing me as
guardian: 2012 inserting a new police chief, and moved my sister to the Sheriff's department. They laid
the ground work for removing witness impediments to GOP Judge Smith’s nomination. The Police and
Sheriff’s department job was to ignore whatever atrocities they needed to impose upon my daughter to
insure Judge Smith’s appeintment— including attempted murder. (Judge Smith thanks the Sheriff's
department after his appointment). Lt also included the NY'T’s posting articles that effectively supported
private transition/behaviora! health industry trafficking students from public schools under the guise of
goodwill, Exhibits 2.3, 2.2, 1.28

08/17/20101PA Federal guardian Shanon Moore trafficked Emilie as mentally retarded person to the
Easton School District’s consultant Freya Koger Director, Lehigh Transition Services
(LTS). Emilie’s $255,000 Comp-Ed was spent on healthcare instead making up for the
education (FAPE) she was denied as a normal person by the District, Exhibit 2.78

09/21/2010 10-cv-4868 | Kraemer v. Pennsylvania.
2010 1 The New York Times has a pattern of supporting this type of transitional/
behavioral healthcare trafficking in schools: About this tine my friend NYT Editor
Liz Alderman was yanked into a meeting with NYT senior editor and sent back the
Harold Tribune in Paris. It was abrupt as she was just moved to New York anda
surprise to her.

Lexhibit 2.0 12/11/2012 | New York Times | “Parents fear that if kids learn to read, they are less

likely to qualify for a monthly check for having an intellectual disability.” This takes
place in Kentucky Judge Ed Smith’s home state. No mention about the reciprocal

Page 26 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 27 of 186

payment to the private health care entities equally incentivized to keep the child iz
Transition Services. The deference in Easton PA parents were incentivized to abuse the
child to qualify for a monthly check to cause an intellectual disability needed for
payment.

Exhibit 2.0.1 10/05/2018 | New York Times | Published just after hyperlinking my exhibits to my
complaint. It attempts to defuse my core argument. Like it was written by or for the
transition/behavioral healthcare industry and Easton PA Federal Judge Ed Smith.

02/08/2011 1PA Luzern County Judge Ciavarella (Kids for Cash) went to trial for racketeering minors.
One of the most notorious judicial crimes in U.S. history.
Police, and the sheriff’s department were integral to the racketeering business, They
enforced orders that were criminal participated in trafficking minors to private prisons.
Local lawyers did nothing. Judge Ciavarella’s business was miider version of the
Easton PA trafficking business. Exhibit 3.1

02/11/2011 1PA Easton PA: Lisa Spitale handed me her petition for my daughter’s guardianship.
Exhibil 2.57

06/01/2011 My daughter’s name was published as a resident of New York at my rent stabilized
apartment: 145 W 71 8G NY NY. Exhibits 1.2, 1.37.
07/2015 U.S. Senators Toomey and Casey restate federal Judge applications were open.

07/13/20111PA Amy Fontno submitted a redundant petition to Judge Smith to appoint Lisa Spitale
guardian, (Lisa Spitale was previously appointed 03/18/2011)

07/15/2011 |PA Judge Ed Smith approved Ms. Fontno DeRaymond’s petition removing me as Emilie’s
guardian appointing attorney Lisa Spitale after the court lost jurisdiction 05/27/2011 on
the subject of Spitale’s guardian appointment. Exhibit 3.7

Thus, keeping their illegal problems in-house and out of the PA Supreme Court after I
lost my appeal /.e., the Middle District where the US Attorney prosecuted Ciavarella.
They prevent Emilie from moving or escaping to New York and engaged in a pattern
of destroying my apartment and attempting to force me to move to PA after their 2013
attempted murder in my apartment failed.

10/12/2011 1 PA Judge Baratta’s redundant Order appointing Lisa Spitale guardian after the court
Jost jurisdiction on the matter. Exhibits 3.8, 3.4

10/13/2011 1PA Judge Martini dismissed my lawsuit EDPA 10-cv-4868 Kraemer v. Pennsylvania

Straw-clients were arranged: control over my NY business environment established via

website hack, police wiretaps: The process of Emilie’s extreme extortion, and my
business disruption began. Exhibits 2.42, 2.85 2.86

Page 27 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 28 of 186

02/25/2012 INY Rothstein Kass. An existing client for 6 years specializing in Private Equity and Hedge
Funds. Huge culture change. Deliberate sabotage of mission critical projects via the
removal of the seasoned manger who retained me via RFP and replaced her with a
manger that had NO experience, actively sought to implode deadlines, projects.

02/29/2012 |PA The RICO enterprise changed the Easton Police Chief to Chief Scalzo 4. Exhibit 3.9.1

03/23/2012 INY Judge Ed Smith approved his guardian appointee Lisa Spitale’s petition to remove two
weeks of my vacation with my daughter and the time to be used for educational
purposes with Lehigh Transition Services. Exhibit 3.10

I used my previous vacation to teach Emilie a second language — far beyond the
capacities of a mental retard the RICO enterprise and Judge Smith trafficked Emilie as.
Judge Smith made sure that would not be happening again while he was vetted for
federal judge. Exhibit 2.49

During the two weeks Emilie would have been on vacation with me she was taken to a
private residence and tortured. Repeatedly burned with cigarettes. Court approved
torture of their victim in furtherance of a federal judge appointment.

Exhibits 3.10.2, 2.42,.3.10.1

07/23/2012 |PA Emilie told me her “Judge friend” told her to “‘be tough” after being burned with
cigarettes at private residence west of Allentown, PA defendant's tortured my daughter
to say and do strange things during Judge Ed Smith’s 2012 background check.

My apartment was wiretapped by Easton PA/NYPD detectives and apparently DOI.
They manufactured evidence about me used to cloud my and Emilie’s claims of
degrading inhuman, maltreatment.

08/06/20121PA Emilie’s Aunt Deputy Gretchen Kraemer refused to investigate evidence of Emilie’s
enhanced extortion— burning with cigarettes on Judge Ed Smith’s behalf—arranged by
guardian Lisa Spitale who judge Smith approved 2011 to oversee his victim Emilie
while he was vetted for federal judge. Judge Smith was going to be at my sister’s
wedding 08/10/2012 with his “biker chick” girlfriend, I learned of the wedding
08/06/2012 and refused to attend the wedding. Exhibit 3.10.2

+Chief Sealzo appointment is similar to LLS. vu Herrinvton, Grant. Jerm: Reichberg's where Jewish building owners placed leadership within the
NYPD to leverage for their personal racketeering activities.

Page 28 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 29 of 186

04/03/2012 | PA

02/28/2017 NY

06/06/2017 PA

10/19/2012 NY

10/19/2012 1 PA

Emilie’s Aunt’s monstrous act provides factual guidance to the prevailing attitudes

of other deputies and police that had to exist in regard to torture of a trafficked
individual in furtherance of Judge Ed Smith’s federal judge appointment. That strange
behavior by law enforcement is consistent with same the blind allegiance to PA Judge
Ciavarella that allowed him to impression children for money.

Exhibits 1.25, 3.10.1, 2.69.1

My daughter was trafficked in a dirt parking lot “ALL DAY” behind District Coust:
31-1-07 and met by her “Judge friend”. This was her second day in the same lot.
This is also attorney DeRaymond’s granddaughter. Judge Smith’s law partner and
municipal solicitor. Attorney DeRaymond has no problem with his granddaughter in
back parking lots ALL DAY being met by “judge friends” getting STD’s.

I posted her location to YouTube 02/28/2017

Judge Halal of District Court: 31-1-07 committed suicide .
Exhibit 2.85.1 P14 “tasks” in parking lots. Exhibit 3.11

Mickey Cekovic, lobbyist Pitta & Bishop refused to pay bills for over four months —
suddenly decided 10/19/2012 he needed something done right away and agreed to pay.

FRIDAY visitation with my daughter. Emilie was assaulted at an office in Nazareth

PA taken their by Freya Koger’s Lehigh Transition Services. No explanation from
Mother Amy Fontno DeRaymond as to Emilie’s condition when | picked Emilie up for
visitation. Emilie’s head is cut, iPod smashed, mouth is swollen, her eyes were dilated,
she can barely speak. 2.86.10, 2.56.10.1

Wiretaps. My daughter repeated things one of my friend’s girlfriend said: an NYU
legal historian and scholar. Emilie’s never met in her then used her very peculiar
accent to repeat what she heard after picking Emilie up in Easton PA. i.e., ] know my
daughter was telling the truth.

YET the Easton DA, Police were implausibly oblivious to my daughter’s extortive,
criminal torture in their own backyard. Easton Police, NYPD, DOI certainly had
knowledge of, could have prevented my daughter’s torture and 2013 attempted murder.
Exhibit 2.6

To date the RICO enterprise has gamed the State and federal court system not to
recognize Emilie’s torture, including burning with cigarettes. In this case for political
purposes. Torture, via burning with cigarettes is recognized by:

2012 United Nations Article 16, Special Rapporteur on Torture. (IILB health care settings)

Page 29 of 185
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 30 of 186

2008 President Obama’s Executive order on enhanced interrogations. Exhibit 2.6.2

2005 US, Justice Department Detainee Treatment Act Exhibit 2.6

2004 Improvement Reauthorization Act: 18 U.S.C, §§ 2339A B for violations of 2340A, 175, 229 3.9.2

Violations of the U.S. Department of State Exhibit 2.6.2

05/01/2013 1NY Start of OneStopShop according to FBI for conservative Jewish landlords and
businessmen seeking to bribe NYPD.
Exhibit L3 See U.S. v. flarrington, Grant, Yerniy Reichberg. Pages, 3, 7, 15

05/16/20131PA Attempted murder, Start of immunosuppressant treatment that would invariably kill
my daughter, Emilie unless stopped, Defendants knowingly cultivated a lethal disease.

Exhibit 15

05/18/2013 |NY Attempted murder. My landlord Mr. Edelstein began venting toxic fumes in my
apartment 8G. NYPD repeatedly refuse to investigate, erased my detectives report.
Exhibit 1.6

2013-2014 INY UWS Building owner David Apple said I was nicknamed “Houdini” by my landlord
Michael Edelstein for avoiding toxic fumes during a meeting with other Jewish
building owners,

07/22/2013 |PA Emilie has obvious advanced Norwegian scabies. Her hands are heavily crusted, she
has skin fissures, signs of infection and tunneling. Stunningly her diagnosis is Eczema
Exhibits 1.5.1, 1.5

07/26/2013 |PA  Fontno/Spitale cure Emilie’s hands of crusted scabies falsely diagnosed as eczema one
week before Judge Ed Smith’s nomination i.e., they knew they were murdering her.

 

08/01/2013 1 PA Judge Ed Smith’s Presidential Nomination

08/06/2013 1NY Fuchsbergh law | Attorney Zimmerman/Bloustien invented urgent work Exhibit 3.24
08/07/2013 |PA Emilie’s Attempted murder resumed, Emilie is prescribed ELIDEL a far more potent
and pure immunosuppressant medication. Exhibits 3.21, 1.5
Its my weekend visitation—my daughter’s hands have deep sores (skin fissures) from
undiagnosed Norwegian Scabies. Freya Koger (PA) is forcing Emilie to clean animal
cages in this condition—something she’s never had to do before — setting her up for
septic shock which almost always lethal. Attempted murder. The following transpired:

08/10/2013 PestPro Mike. Lied about the existence of services reports that found bird mites.
Instead suggested I had “Scabies or Crabs” STD’s. Exhibit 1.10.11

O8/11/2013 1NY 10:04 PM | Sunday Alan Fuchsbergh | Email: call him first thing AM Exhibit 3.23

Page 30 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 31 of 186

08/12/2013 1PA

08/12/2013 INY
08/12/2013 INY

08/13/2013 1 PA

08/26/2013 INY
08/28/2013! PA

11/06/2013 | PA
11/06/2013 [NY

01/08/2014 1 PA
01/12/2014 INY

01/13/2014 1PA
01/13/2014 | PA
01/13/2014 |NY

01/16/2014 1 PA
01/16/2014 INY

01/23/2014 INY

01/24/2014 | PA

01/24/2014 1 PA

01/29/2014 1 PA

11:38 AM | Email to: Freya Koger Director, Lehigh Transition Services to stop
exposing my daughter to bacteria vis-a-via the heretofore unprecedented task of
cleaning animal cages while she had deep skin fissures from undiagnosed Norwegian
Scabies, There was an increased likelihood of septic shock which is almost always
fatal. Exhibit 2.86.31

Defendants were attempting Emilie’s murder after making agreement with firms like
PestPro to lie and hide evidence,

02:54 PM | NY Fried Frank law firm. Email: work offer Exhibit 3.24
Fuchsbergh law firm. Emergency AM phone meeting. Move his website. Now.

Allene Kraemer “Emilie DID NOT have bugs crawling all over her body. She was
here visiting me and your family when fer hands were full of sores she had a cream
to put on her hands which she did a few days later Amy text me and told me what she
had was contagious and to tell every one that was here to visit with her,”

I stop Emilie’s attempted murder by calling DermOne Exhibit 3.21
Emilie was diagnosed with Norwegian Scabies Her mother, Ms. Fontno cited eczema
was a “misdiagnosis” Exhibit 1.10.7 See CVS exhibit for eczema diagnosis 4.16

Emilie attacked at private residence taken to by Lehigh Transition Services 2.86
Sunday Emitie extremely upset she has to go back home to Easton PA. Exhibit 2.86.0

12:10 AM | Mother Fontno ignored my request for EK medical attention Exhibit 2.86.1
12:46 PM | Contact Guardian: I request medical attention for Emilie. Exhibit 2.86.2
05:36 PM | Lobbyist | Mickey Cekovic | Pitta & Giblin: Distraction, Exhibit 2.86.3

 

U.S. Senate Judiciary Nominate Judge Ed Smith
Fried Frank | law firm! Require I sign an NDA. Exhibit. 3.24

My Email to guardian Moore about EK’s altercation at private residence.

(Emilie indicated sexual aggression by a male at this residence). Exhibit 2.87.1

3:15 PM Letter Federal Guardian Shanon Moore. “Further, the SPIN staff does not take
Emilie to their homes or provide her with access to their animals.” Exhibit 2.87.2

(See Emilie 07/20/2012 at staff’s home with access to their animal Exhibit 3.10.1)

8:00 PM Friday Emilie has electrode burn and fingerprint bruises from restraint--- after

telling me about Easton Police in connection to altercation at a private residence 2.87.2

 

Emilie hospitalized after telling me about Easton Police again. None of her garudiauns

Page 31 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 32 of 186

02/18/2014 [NY
02/19/2014 | PA
02/19/2014 1 NY

02/24/2014 | PA

02/24/2014 INY
02/25/2014 INY

02/26/2014 1 PA
02/26/2014 | PA

03/26/2014 | PA
03/27/2014 | PA

03/27/2014 1 PA

05/16/2014 i NY

O7/11/2014 INY

07/11/2014 1 PA

07/24/2014 | NY

08/17/2014 | NY

reported the visit. Exhibit 2.88

Fried Frank reneged on agreement for firm wide flyer development. Exhibit 3,24
Notice support hearing Docket #16690 scheduled for 02/26/2014. 2.82.1
Toxic Fumes | Attempted murder 1 My apartment 8G Exhibit 1.6

I filed an answer for support hearing Docket #16690, Court sought disability payment
without filing a disability. The disability they were using and hiding was MR317 which
was overruled by the PA Appeals Panel #1727 then ignored by Judge Ed Smith.

My client Fried Frank asked for all of their native files. Exhibit 3.24

Toxic Fumes | Attempted murder | My apartment 8G

Judge Roscioli closed support case #16690 case for “Lack of Prosecution”.
Spin/Lehigh Transition Services issued a progress report 2.52.2

Judge Ed Smith Appointed Federal Judge.

Amy DeRaymond permanently brain damaged Emilie by over medicating her causing
seizures. Masking Judge Simith’s and the enterprises original fraud of MR317 Ex 1.4
Freya Koger Director, Lehigh Transition Services/Spin hid the detrimental effects of
Emilie’s over medication their progress report. They show 50% improvement in EK's
retention after Spitale/ Fontno brain damaged her, When Spin showed improvement it
provided the basis for the MD to continue injuring Emilie and subsequently covering
the RICO enterprises MR317 fraud, Exhibit 4.5

14-cv-3804 SDNY Federal law clerks tampered and obfuscated Exhibit L, a letter to the
PA Attorney General. It was the only exhibit that referred to my daughter’s
manifestation of wetting herself during school hours. It started 2000 after the mother
and Director of Special Ed agreed not to report my daughter’s injuries to me. Judge Ed
Smith was the mother’s attorney at that time. Exhibit 2.42

U.S. Court of Appeals 2nd Cir, | 14-2221 Kraemer v. Edelstein Doc 25

Doc 25 made it clear Judge Ed Smith’s 12/21/2006 approval of Mental Retardation 317
diagnosis for my daughter was a violation of Federal law. Exhibit 4.15

Quadruple back to back overdoses causing Emilie to have seizures. Exhibit 1.4

F-41808-14 PA Interstate disability support request after Amy Fontno and Lisa Spitale
caused Emilie’s brain damage: obscuring Judge Smiths trafficking via MR317, their
extortion, and impeding Emilie’s ability to testify. Exhibits 2.89, 4.16

U.S. Court of Appeals 2nd Cir. | 14-2221 Kraemer v. Edelstein
My daughter’s Federal guardian Lisa Spitale attempted to extort me to move to Judge
Smith’s jurisdiction by cutting off communication with my daughter — stealing her

Page 32 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 33 of 186

mobile phone. Then used her abduction as the means to lure me to move to Easton PA.
I was sent a oneway bus ticket to Easton PA. If {used it--dropping my U.S. Appeal
—they would have my daughter waiting at the bus stop for me. Exhibit 2.53

A mother can take a daughter’s mobile phone law.
This law stated by Federal guardian Lisa Spitale was also reiterated by the Haston
Police officer Meg. Gender based theft is a violation of the Constitution. Exhibit 1.22.1

See United States y. Satterfield, 743 F.2d 827 (11th Cir. 1984), on remand, 599 F. Supp.
958, cert. denied, 474 US. 1117 1985)"

Quid Pro Quo.

Federal guardian Lisa Spitale’s extortion to drop my US Appeal was quid pro quo in
exchange for my New York landlord’s 11/06/2013 assault, via the dispersion of
biological agents and toxins causing my self-evection while judge Ed Smith was
interviewed by the U.S. Senate. Exhibits 1.11, 1.12

08/26/2014 | PA The Oneway Bus Ticket To Easton PA Was A Death Sentence and Quid Pro Quo.
Exhibit 2.53 (i) PA Defedants attempted to murder my daughter 2013 while Judge Ed Smith was
under the scrutiny of federal review. They could do pretty much what ever they wanted.
(ii) Lisa Spitale withheld information that she and Amy Fontno overdosed and brain
damaged Emilie the day after Judge Smith was appointed federal judge 03/26/2014.
09/04/2014 14-2221 2nd Cir. Kraemer v. Edelstein: Motion Doc.124:
My second request that my daughter Emilie L.. Kraemer be entered as a witness.

My daughter disappeared after this— they just took her. They are hiding her behind
their jurisdiction with some Disneyfied story about her mental and physical state
protecting Judge Smith and their illegal business,
10/10/20'4|PA Email to Easton PA DA John Morganelli
10/10/2014 | PA Email to PA Medicaid fraud unit. Cite potentially lethal drugs: mother’s administration
10/10/2014 1PA Email from 2nd Cir. US Court of Appeals 14-2221 Kraemer v. Edelstein
Motion to Reconsider, Denied. Exhibit 1.23

10/11/2014 |NY My landlord (Edelstein) destroyed my N'Y apartment 8G the next day pulling the steam
pipe from the radiator by the vent used to cause my 11/06/2013 eviction while Judge
Smith was vetted by the U.S. Senate Exhibit 1.24

10/13/20141PA I drove to Easton PA to find my daughter in the largest SUV I could rent.
The Easton police confirmed my visitation then surrounded me ready to shot after I
arrived. Officer MEG, and my sister deputy Gretchen Kraemer prevented me from
seeing my daughter acknowledging my court order to do so then ignoring it, They
operated like a private mercenary responsible to the RICO enterprise. Exhibit 1.25, 1.4

Page 33 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 34 of 186

10/14/2014 | PA

10/25/2014 | PA
10/27/2014 | PA

10/31/2014 | NY

11/01/2014

Email to PA Medicaid fraud unit ask about Easton Police stating mobile phone law that
allows “a mother to take a daughter’s phone”

6:36 PM I received a happy message from my daughter,

5:44 PM Monday night visitation Emilie called me to pick her up.

7:30 PM I picked Emilie up from her mother’s house in Easton PA as per my Court
Order, There were no issues during the pick up.

5:40 PM | U.S. POST OFFICE 178 COLUMBUS AVE
My daughter called from the house phone in Easton PA just as I got to my PO box.

5:40 PM EK “HE DIDN’T SEND IT”
Emilie wanted me to pick her up for my weekend visitation—which I could not do
unless I was paid.

5:43 PM I called Mickey Cekovic CFO of NY Pitta & Bishop I told him what Emilie
said. Mr. Cekovic did indeed not send checks. Mr. Cekovic said: how would she know
that?” and hung up.

5:52 PM Text: Mr. Cekovic where are you? “Well come downtown and make it
quick; I want to get out of here shortly”

6:30 PM: I arrived Mr, Cekovic handed me a check and stated:
‘NO WHAT YOU GOTTA DO.” Exhibils 3.25, 3.25.2.

Saturday: 5:24 PM my daughter cailed to picker her up.

Saturday: 7:43 PM my daughter called me again to make sure I was on my way

Saturday: 8:00 PM my adult daughter escaped her house (prison) in Easton PA.
Emilie ran from the house holding broken shoes, no coat.

Saturday: 8:47 PM phone call from Easton Police officer Meg.

Saturday: 9:00 PM return call.

Officer Meg wanted to know where I was taking my daughter— did I have

an apartment, These criminals know exactly where I am and positively know I
reserved a hotel for me and my daughter. Officer MEG certainly knows the reason I
cannot stay af my apartment is because Lisa Spitale, DeRaymond collaborated with my
landlord to make it uninhabitable 11/06/2013 —the day Judge Ed Smith was
interviewed by the U.S, Senate.

And that (11/06/2013) was only because the attempted murder of my daughter failed
08/26/2013. The defendants have A LOT of intel and ignored obvious crime they know
they were involved in furtherance of Judge Smith’s appointment.

Phone and email records prove they know they are racketeering.

Page 34 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 35 of 186

11/04/2014 1 PA

02/06/2015 1 PA

11/21/2014

1/2/2014

11/21/2014

Kidnapping Via PFA CO048PF-20 14-0008 15

The PA RICO enterprise manufactured a groundless PFA to protect their trafficking
business and insulate judge Ed Smith. I saw Emilie for 24 hours 11/02/2014. She was
not the same at all. She was clearly impaired by them from over medicating her.

PFA C0048PF-2014-000815 was gamed to be held the day after my housing court
hearing # 79433/14 brought by my landlord 02/05/2015. Interstate collaboration in
furtherance of insulating Judge Ed Smith’s racketeered federal appointment.

(i) Federal guardian Lisa Spitale and the Northampton County Court of Common Pleas
tampered with due process administration to create conflicts and predetermined court
outcomes in violation of the 14th Amendment And 18 U.S.C, § 1512, 1513.

Exhibits 3.4, 3.8

(ii) Transcripts PFA CO048PF-2014-000815 The PFA hearing date is incorrectly filed as
Friday 02/06/2016. No such date even exists. Exhibit 2.59.2

(iii) Federal guardian Lisa Spitale lied. I did not take my daughter to a shelter
11/1/2014 or ever. Under any circumstance. See Hotel receipt. Saturday to Sunday.
Jane Hotel. Bunk beds. Exhibit 2.59.3

Emilie escaped a hell hole run by human traffickers having a hearing on their own
behalf in furtherance of their illegal business.

(iv) Federal guardian Lisa Spitale lied. Indicated I “snuck” Emilie out of her house.
See Order for custody 2007-0021. It was in effect and actively used since its creation
2007. Exhibit 2.59.4

(v) [ was never served the PFA. There was no service by the Sheriff as is required by
the State of PA. Judge Zeto invented a non existent issue of service. Exhibit 2.59.2

14-cv-9343 SDNY Kraemer v. DeRaymond.
3:00PM 1 filed 14-cv-9343 SDNY Kraemer v. DeRaymond,

5:00 PM I went to see Mr. Cekovic CFO of Pitta & Bishop LLC for payment after
filing 14-cv-9343 in federal court seeking custody of my daughter. Instead of getting
paid Mr. Cekovic engaged me in hostile, accusatory, nonsensical dialogue about the
origin of my daughter's scabies—an STD—and refused to pay me until I answered his
questions.

What was in 14-cy-9343 that upset Mr. Cekovic?
14-cv-9343 contained Exhibit DD: CVS pharmaceutical records that proved beyond

any doubt my daughter’s murder was attempted by mother Amy DeRaymond, guardian

Page 35 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 36 of 186

02/05/2105 NY

02/06/2015 PA

02/05/2015 | NY

02/06/2015 1 PA

Lisa Spitale, federal guardian Shanon Moore and Freya Koger of Lehigh Transition
Services via the deliberate cultivation of scabies into its more lethal form Norwegian
Scabies removing any question about the origin of scabies. What ever misinformation
was spread by Mr. Cekovic, Ms. Spitale or Ms. Fontno was undone by the CVS record.
Exhibits L4, 4.16

The end result?
14-cy-9343 Kraemer y. Fontnoe took over One Hundred days to get a CV number.
A federal complaint is not searchable without cy number, It is not public.

What did lobbyist Pitta & Bishop, PA defendant Federal guardian Lisa Spitale do with
the extra 100 days they got from the SDNY federal clerks preventing the public airing
CYS pharmacological data Exhibit DD?

80 days later
I am on the receiving end of insanely prejudicial judicial treatment, Court dates were
artificially organized to conflict.

79433/14 NY Judge change: Judge Hann to Judge Wendt | Edefstein v. Kraemer
Judge Wendt robbed me of all of my property and evidence against judge Ed South,
PFA 20140008 PA Judge change: Judge Baratta to Judge Zeto | Fontno v. Kraemer
Judge Zeto protected the counties child traflicking business and judge Ed Simith
Theft. NY Housing Court 79433/14 Judge Wendt robbed me.

Judge Wendt held me accountable for $14,737 in back rent when the landlord owed
over $270 000 in rent overcharges confirmed by:

* Housing Court 111 Centre St. room 104 attorneys

« DHCR Deputy Commissioner Woody Pascal

* Judge Wendt mocked me when I stated I was sick from toxic fumes the landlord
vented into the apartment: “/imaunmuun sick”

Kidnapping. PA PFA 20140008 PA 11/3/2014 Federal guardian Lisa Spitaie
manufactured a groundless PFA to protect Easton’s trafficking racket and racketeered
the court system to put off the hearing until the day after my 02/05/2015 housing court
hearing. The enterprise switched judges the day of the hearing. My answer drew the
corollary between the appointment of Lisa Spitale and my daughter’s horrific treatment.
Judge Zeto all too happy to condemn my non appearance while ignoring a slew of
federal violations by Lisa Spitale that included torture, attempted murder, and extortion.

In a span of 48 hours I was robbed of my home and daughter by terrorist thugs:
uncharged criminals improperly cloaked with authority. Exhibit 2.59

100 days later

Page 36 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 37 of 186

03/13/2015 INY
O3/17/2015 | NY
03/88/2015 NY

After shutting down my residence and taking position of my daughter they proceeded
to scrub the CVS pharmaceutical data from the history books.

14-cv-9343: A CV number was approved for SDNY

NY 79433/14 Judge Wendt approved my eviction for non-pay of $14,737
14-cv-9343 was transferred from the SDNY to the Eastern District of PA:
(i) The Eastern District PA federal court dismissed my claim with prejudice.
(ii) EDPA did not post the complaint to publicly available PACER

2017 4 found the entire NY State HCR /DHCR staff thought I gave my daughter scabies
when everyone of them refused to admit to the existence of DHCR’s inspection notes
and evaluation. I wonder how that could have happened?

It was finally read to me over the phone when 1 explained to one of them that my
daughter was trafficked to police. The HCR attendant said it did not exist (like all the
rest of them) then suddenly found it:

“Inspection cancelled due to tenant stating heavy infestation of scabies and parasites in
the apartment necessitaling wearing protective clothing when entering the apartment.”
Barbara Robinson, Tuesday, March 4th, 2014. Exhibit 1.17 Uxhibit, 16

It is impossible for an apartment to have scabies— they need a human host. I did not
have it. No mention of toxic fumes used for attempted murder. The protective
clothing DHCR Barbara Robinson referred to was for keeping bird mites out.
Before 9343 was transferred the EDPA the Milestones Community Services exhibits
were tampered with and whited out.

Exhibit Ei_ 09-25-2006

Exhibit Hiv 09-06-2007

Exhibit Ey 01-14-2008

 

The risk assessment was utterly made up fiction used as an excuse to assault and isolate

Emilie from public contact for trafficking purposes:

(i) Rough with pets. They used this as cover for cigarette burns. See Judge Moran
04/16/2008 ask about Emilie about cat bites in reference to her third degree
cigarette burns.

(ii) Making noises acting out physically: This is simply an excuse to assault Emilie at
private residences.

Gii) Running into the Street: Excuse for isolation denial of public transportation

(iv) Call names, idiots: They were idiots—and much worse these were sadistic

criminals,

Page 37 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 38 of 186

11/29/2017

09/05/2017
09/15/2017
10/00/2018

05/00/2018

05/11/2018

07/12/2018 1] PA

NONVERBAL COMMUNICATION CAMPAIGN CCRB, DOI, IAB, NYPD, 311
operated as a cohesive racketeering unit— cooperating with each other optimizing
conditions for future injury and slander. They all agree to lie about the RICO business.
(which is painftlly obvious)

CCRB Inspector: A Jewish woman smiled about my daughter’s trafficking to police and
judges. I was tracked to CCRB by NYPD. I was refused a private interview and
interviewed by the front desk who used the same pidgin NYPD, DOE used: cough
cough, cough. /.e., communicating with NYPD. CCRB used its position to gain the
trust of an attempted murder victim then exploited it. Exhibit 1.44.1

DHCR 25 Beaver Street. Front desk | White male | Cough Cough Cough.

DHCR 25 Beaver Street. | Black male | Middle Finger Exhibit 1.45

09/15/2017 Ref no: 092017-0033 | During FOIL review room 10:19AM

NYPD [11 Centre St. Housing Court Security Supervisor | Cough Cough Cough.
EASTON POLICE: I called for a welfare check on my daughter. Refused to help:
Cough Cough Cough.

McDonald's 335 8th Ave, New York, NY 10001] LAB sent a fake UBER work order to
McDonald's then called me the instant I emerged from McDonald's 335 8th at 4:00AM.
The IAB call was unorthodox and wanted to review my case set by DOT Inspector
Andrew Guinan but had no case data while I spoke to the female “inspector” in front of
the McDonald's. I accused the 10th Precinct of setting up the theft of my two laptops at
that McDonald's using their security cameras which | know the 10th had access to after
speaking with their desk sergeant.

The second laptop theft occurred right after I filed in federal court: 04/21/2017 | 17-
ev-2910. The PA RICO enterprise filed a change of address to my x-wife’s former
address 123 Vista Drive Easton PA a few days later preventing me from receiving any
court documentation. Not having a laptop prevented me from corresponding with the
court properly. The resulting court dismissals sounded very personal said I could no
longer file in federal court. Exhibit 2.90

WITNESS TAMPERING NYPD, DOI, PAAG EASTON POLICE

ATTEMPTED MURDER | Exhibit 1.9

07/12/2018 The defendants attempted my murder via hit and run. Presbyterian ER staff
used the same pidgin as DOL and NYPD. Apparently NYPD pulled my medical history
from Presbyterian Weill Cornell ER 525 E 68th St. It was distributed to gangs who
used it to: damage nry nasal cavity, tasered my abdomen, re-injured my back —
treatment long healed 20 years ago. DOI! NYPD spread innuendo to critical care units
to deny treatment for infection, after creating symptoms of drug use. Impeding this

Page 38 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 39 of 186

federal lawsuit filing involving the Easton PA RICO enterprise, NYPD /DOI
racketeering a GOP federal judge appointment, lixhibit 3.28

Presbyterian Hospital’s ER CT scan of my head was used as a roadmap to cause
deliberate injury to the inside of my frontal sinus cavity. The injures manifestations
became drug addled innuendo used by NYPD, DOI inspectors Andrew Guinan, his
Black co-inspector to slander me: 1. Nose wipe 2. Sniff Sniff, Sniff.

They created the physical symptoms of drug use via attacks in City of New York Parks:
Central, Hudson, and Washington Square while I was sleeping: doping the inside of my
nasal cavity infecting the frontal sinus. They also set up Asian gang assaults in movie
theaters via the use in-house cameras. Once infection was set and started draining they
(NYPD) began a SNIFF, SNIFF campaign. | was approached by various and sundry:
Union employees, park members. Wiped their nose then SNIFF SNIFF. Exhibit 3.32

07/12/2018 2:00 AM I got on my bike for UBER delivering from 38th and 9th

Avenue to 52nd and York. I was hit on 58th street and Second Ave headed South about
2:30AM. NYPD often tailed/controlled my UBER deliveries. (The second attempt that
night.) I began working for UBER to track how my sales leads were syphoned.

It was not an accident. Exhibits 3.26, 3.27, 3.28.

Presbyterian Weill Cornell ER staff used nonverbal communication (pidgin) in unison:
“cough cough cough.” that was also used by NYPD in my proximity, and used by
DOI inspectors. They took credit for the accident.

Presbyterian Weill Cornell ER | 525 E 68th St L-7, New York, NY 10065.
I was treated for broken ribs, laceration above my eye. Exhibit 3.28

(i) ACHORUS OF 4-5 OF STAFF COUGH, COUGH COUGH. New York
Presbyterian Weill Cornell ER used the identical pidgin NYPD, MTA, City Parks
employees have used in my presence, (DOI used Sniff Sniff Sniff, nose wipe)

(ii) The hit and run was set up after I finished letters to both the PA and NYAG a few
hours earlier. NYPD in conjunction with gangs had a pattern of steering my deliveries:

TO BE SUBMITTED UNDER SEAL | UBER RECORDS

Proof of 07/12/2018 attempted murder.| UBER delivery orders. VIOLENT GANG WORKING WITH
NYPD 11, 80% Asian. 2. 4 regular pattern of directing me to 31st and 9th Ave (Union territory} where I get
assaulted at that Dunkin Donuts. (Put out, tasered, doped.) The UBER data goes to prove my 07/12/2018
claim of attempted murder by proving a regular pattern of directing my placement in NYC by the same
group. This “gang” worked with Police used my UBER application to control where and when I would be
ata location (Apartment 4L for example lured me to 31st and 9th Ave 04/24/2019 1:00AM) where 1 was
later assaulted. The bread crumbs pinpoint exactly to the last person responsible for the initiating the
assault. The gang takes over the UBER order directory - no other calls come in except those by the group.

Page 39 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 40 of 186

O7/1G6/2018

07/17/2018 | PA

08/03/2018 | NY

09/00/2018 | NY

09/19/2018 INY

The mobile devise was accessed through NYPD / The City of New York. NYPD’s interception of my
mobile phone purchase was confirmed by a T-mobile employee and then followed up on by an Asian gang.
These are mostly professional people responsible for assaults and attempt to maim working with the City
of New York.

RETALIATION BY UBER NEW YORK

For reporting assaults arranged during UBER deliveries. Security guards at UBER
GreenLight location in LongIsland City mocked me using the same pidgin as DOI—a
defendant in this claim, Removal of Boost incentives, arbitrary fees. Compensation
was reduced to $1.60 for a pick-up and $0.80 for completing a delivery. A
representative for UBER refused to tell me compensation and pretended not to know
UBER’s standard nomenclature. Compensation agreements were removed from the
UBER application and put in contre! of defendants responsible for trafficking and
attempted murder. UBER has been cooperating with defendants since agreeing to
partner and has got worse as my complaint discovery improved.

An Asian group working in conjunction with UBER New York is responsible for
racketeering in connection with the UBER application—setting up assaults and
attempted murder.

20th Precinct NYPD UWS Assault | Central Park | NYPD assisted third parties ASIAN
GANG began doping/injecting me on or about 07/13/2018 in the park during my sleep
through my nasal cavity. This follows after New York Presbyterian took a CT scan and
commented on my sinus being wide open.

I returned PAAG agent Bosh’s phone call—she refused to help. She began

sputtering because I got her to admit to not looking at my evidence of Easton police
racketeering including facilitation of assault, trafficking, and attempted murder of my
daughter Emilie.

NYPD Columbus Circle | Time Warner Building | Cough Cough Cough. 3:00AM

CENTRAL PARK | NYPD 20th Precinct | Asian gang is prevalent.

I was stabbed/injected in the inside of my nasal cavity—sinuses were sore and draining
after sleeping in Central Park. When I covered my head to protect myself 20th precinct
NYPD walked about 100 yards into a grass field where I was laying into to make me
stop covering my head as it was “technically camping”

My medical history was recited to me at Asser Levey City Recreation center

I was approached by a bald, 62-year-old, 5.8' 150 Ib. Had a big silver ring. He knew
details about my medical background and delved into specific treatment I received for
my back. My medical history became available for racketeering after treatment at
Presbyterian Weill Cornell ER and used as a roadmap to cause the most harm. A few
days later I was attacked in my sleep and back was sore —a very old injury re-injured.
Asian gang is around well dressed, They continued to dope me while unconscious.

Page 40 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 41 of 186

LO/00/2018 | NY

10/01/2018 INY

[0/00/2018 INY

10/13/2018 INY

12/03/2018 |NY

12/00/2018 [NY

[2/06/2018 INY

PennStation I began staying at PennStation and felt instantly better. My days were
productive, I could focus by staying in PennStation. I was buying train tickets to stay
inside and away from the parties working with the City of New York, NYPD, DOI
stalking to dope and seriously injure me outside in the park.

SNIFF SNIFF City of New York facility | Chelsea Recreation Center 430 West 25th
Street. Man in locker room. Walked up to me and began exaggerated nose rub:
CHARLIE, CHARLIE HEY,” C? C? This fat dimwitted kid is in my face going
berserk. I was shaving at the sink. He first; COUGH COUGH COUGHED the same
pidgin NYPD use in my proximity and then followed with the goofball “Charlie”
routine.

SNIFF SNIFF NYPD Union Square squad car was parked out in front of
DunkinDonuts on 14th street. He was parked in front of my bike. When I went to
retrieve my bike the NYPD leaned toward me and began to rub his nose in LONG
EXAGGERATED NOSE SWIPES and made sure [ could see it.

SNIFF SNIFF Dunkin Donuts 360 West 31St. NYPD instructed harassment. NOSE
WIPE. COUGH COUGH COUGH. Union construction employe. Hudson Yards
project. Exhibit 3.32

SNIFF SNIFF Urgent Care Union Sq. [0 Union Square E, New York, NY 10003. The
PA wanted to know if [ “put objects in my nose” [ was being refused ready treatment by
City of New York MDs. My head and sinus lining is extremely sore and

infected. Blood.

AND THEN I GET IT. OHHH YOU MEAN DRUG USER. [AM NOT A DRUG
USER. WHAT IS THIS? THEN | HEARD COUGH, COUGH, COUGHING
OUTSIDE THE DOOR. IN SYNC WITH OUR CONVERSATION.

SNIFF SNIFF PennStation NJTransit seating attendant, NOSE WIPE, SNIFF, SNIFF.

SNIFF SNIFF DOI 80 MAIDEN LANE. | WENT TO DOI FOR RELIEF tI was met
by inspector Andrew Guinan and his black male partner—no name ) who then
participated in a sniffing nose rubbing campaiga attempting to sully me with drug
slang. These “professionals” are a criminal cartoon:

1. SNIFF SNIFF 80 Maiden Lane Front desk: Nose wipe, sniff sniff
2, SNIFF SNIFF DOI reception: Nose wipe, sniff sniff
3. SNIFF SNIFF Inspector Guinan: Nose wipe. (sniff sniff)

4. Older DOT inspector scanned me for weapons. No nose wipe. Normal conversation.

DOI reception and sophomoric inspectors Guinan and his silent black sidekick —

Page 41 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 42 of 186

12/08/2018 |NY

12/12/2018 |INY

12/13-14/2018

12/25/2018 | NY
COUGH.

02/01/2019 |NY

essentially told me to go f*** myself while these clowns arranged for my assaulis and
injury.

ASSAULT | HUDSON PARK | SATURDAY | I went to sleep on a park bench 1OAM-
2PM because it was sunny and because NYPD/PennStation employees flushed me from
the train seating area (for which I bought a ticket). [ was tracked to Hudson Park and
assaulted in my sleep.

Somebody jammed/ injected both of my nostrils —hurt like hell. Who do [ call?
DOI/ NYPD are not even hiding their involvement in my assault, theft and attempted
murder, I was sick the rest of the day.

I was pushed out of Penn Station MTA seating areas by NYPD entirely. 1t should be
noted NYPD allow extreme homelessness in same seating area. I got singled out by
NYPD and it was obvious.

I went to the park Hudson River Park to nap—I was tracked there. Someone with a
long screwdriver punched a hole in the back of my locked backpack and attempted to
destroy my laptop which contained this lengthy detailed law suit that proves the
racketeering of a federal judge appointment facilitated by Easton PA police, its Sheriff's
department, NYPD DOI, and NYPD. My attempted murder was part of that facilitation
as a witness to federal judge applicants (judge Ed Smith’s) trafficking of my daughter.

I was sick most of the day as they jammed/ injected both of my nostrils.
I’ve been sick ever since. They did something to me.

Hudson River Park | City Of New York Employee. Blue coat. COUGH, COUGH,

12:43 PM Blue jacket attendant waited for me at the restroom—a second one was
posted as a look out. Cough cough cough. Nasal eavity is sore — Sinus draining.
I talk to them— its not there idea.

Attempted murder 3. NYPD /DOI after failing at my attempted murder via hit and run
07/12/2018 DOI began setting me up for drug overdose by causing the symptoms of a
drug user. They went to any Urgent care I would use to get them to deter me from
making an appointment and prevent me from getting antibiotics vis-a-vis drug addict
innuendo. This after contacting the PA AG and NY AG’s office 07/11/2018.

DELIBERATE MEDICAL HARM / NYPD DOT / POST ASSAULT
City of New York ENT M.D. Taufique Bellevue Hospital refused to explore my frontal

sinus cavity where NYPD inserted something. The M.D. Taufique claimed that would
be difficult to see into my frontal sinus. (I’ve had this routine procedure done many

Page 42 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 43 of 186

02/3/2019 INY

02/5/2019 INY

02/07/2019 | NY

02/08/2019 | NY

02/13/2019 | NY

02/15/2019 1 NY

02/16/2019 |INY

02/18/2019 | NY

times in the past by other ENT’s. It was part of their normal operating procedure ).

NYPD /DOI assaulted me and inserted something into my frontal sinus while sleeping
in the park. They took credit for it. lts unambiguous. They did this soon after CT scans
of my sinus became available after my 07/12/2018 hit and run attempted murder.

“Computer tampering | Hudson Park | The computer storing this compliant was
hit repeatedly with a tool through my backpack cracking the backplate — while I
was sleeping on it after I was put out. Exhibit 3.30

Nasa! cavity injection. Then reached into my pocket and cut computer cable.
Exhibit 3.30

Use of medical data to spread allergen, Defendant’s gained access to my personal
medical data and have been use it to harm me since my 07/12/2018 visit to Presbyterian
Weill Corne!l ER in the 19th precinct (former NYPD inspector James Grants precinct).
I’m allergic to one thing. And that showed up in every venue I visited in Union Square
including WholeFoods ventilation system in the Cafe. The distinct heavy perfumed
oder was attributed to “construction workers working on something.” Customers,
saturated with it sat next to me.

File with FBI cybercrime unit. Get office of the Mayor City of the City of New York
email response from 02/05/2019 complaint just as cybercrime report was finished at
6:22 PM,

I am very popular with DOM’s hired thug crowd. See footprints. Defendants watch via
private security. Did the same thing UWS/NYPD. NYPD chopper came by same day
James Grant was acquitted. Exhibit 3.31

Hudson Park | nasal cavity stab below eye socket. | 02/14/2019 Email draft to PA AG
mentioning AG’s criminal inspector Bosh’s total incompetence in regard to my
daughter’s trafficking and attempted murder. Exhibit 3.32

Hudson Park f Serious injury to hips, back during sleep, This park like the UPW uses
private cameras to monitor park grassy areas to time thefts and assaults. They
apparently leverage blue coats as look outs. The UPW leveraged NYPD. Its obvious
they do it. And as is the pattern —they are not really hiding it.

Removal of all LinkedIn invitations (30+) except for a few people connected to my
complaint. LinkedIn has not responded to my inquiry about the missing invitations.
Suggesting part of an ongoing racketeering pattern by DOI / NYPD to remove my
business history and relevant work history to help them cover their participation in
violence and attempted murder on behalf of my landlord and PA Judge Ed Smith.

Page 43 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 44 of 186

03/03/2019 | NY

03/5/2019 INY

03/16/2019 1 NY

O3/1 7/2019 | NY

Dunkin Donuts: Wifi lower mid-town NYPD. Exhibit 303 3

02/25-26/2019 I was getting beat up pretty badly at Hudson River Park. I moved
indoors for the rest of the week healed sleeping in chairs. Went back on Sunday was
attacked around 1:50PM Stay until I come too. Wake up in pain. eventually put
together my attacks were occurring on lunch breaks and a lot of construction workers
were walking by.

I was assaulted at the 19th St. AMC theater 890 Broadway An ASIAN lead gang
working with NYPD waited till to see if fell asleep and then made their move,

They have interactive access AMC security cameras and use NYPD pidgin, COUGH
COUGH COUGH interactively with security cameras within the theater environment.

For example, if someone dies on screen 3 or 4 people in unison will COUGH COUGH
COUGH, or SNEEZE in a very fake manner in the same way the Easton Police did,
NYPD, CCRB, DHCR employees have.

Two AMC employees (G___, S___, and one more) witnessed Asian gangs following
me into a theater after [ piked a film and took my seat. That is gang members showed
up at 19th St. AMC after I selected a movie and sat down, bought tickets for the same
film waited to see if I fell a-sleep. Inoculated me, assault.

What also made it stand out to the Two AMC employees—these were times when
typically no-one else was buying tickets and then suddenly there was this very obvious
pattern.

07/09/2019 AMC security appeared to condone the assaults until I raised the issues of
TWO employees who saw it. These are CRIMINAL violations facilitated by AMC
security, and security in charge of their cameras.

What I have witnessed is NYPD and ASIAN gangs attempting to give the con the
air of official business (a) I log on to the FBI tip line, or there ave wittinesses.

Assault injured my neck while sleeping at Hudson River Park. Asians. It was advertised
on my YouTube channel that same day. Assaults mainly occurred during lunch hours
1:00 - 2:00PM. I was assaulted again at Dunkin Donuts when I feel asleep. Retaliation
for my continued federal discovery and living. Exhibit 4.27

NYPD has made it evident they coordinate with gangs, black, asian, homeless, mentally

ill and use them to administer injury during my sleep. Many of them use identical
pidgin to the Union Sq. NYPD who approached me from his squad car.

Page 44 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 45 of 186

03/22/2019| NY Bellevue Hospital RN Serquine refused to explore my frontal sinus cavity where
NYPD clearly inserted something causing pain. Lam asking for a standard procedure.

The refusal to treat me by City of New York hospital staff was part of a pattern simply
because some corrupt cop asked them to: and put me a serious risk.

03/31/20191 NY Dunkin’ Donuts 360 W 3tst St New York, NY 10001! I tasered after eating two donuts
and falling asleep—causing internal burn injuries. 1 was assaulted again later that day.
The assaults were in full view of security cameras. I get A LOT of union friction there:
construction, US Postal workers 311 deliberately prevented me from placing a
complaint. It took 4 calls to get around their double talk: Case no. # 1-1-1701544842,

05/16/20191NY Lreceived Northampton County PA transcripts for 02/06/2015 PFA-2014-000815
‘Transcripts revealed Federal guardian Lisa Spitale filed groundless PFA, Lied during
the proceeding. The Court of Common Pleas and Judge Zeto behaved like a RICO .
enterprise. Concealing Emilie’s extortive assaults, set up interstate case rigging.

05/16/2019i NY Apple Store 401 W14TH ST NY, NY 1001417:18 PM | NYPD Traffic hiding in
bathroom stall used pidgin: SNIFF SNIFF SNIFF Exhibit 4.28

05/17/2019 NY NYPD Penn Station were openly using the same pidgin as Apple NYPD.

05/17/2019| NY McDonalds490 8th Ave, New York, NY 10001 my laptop was stolen. Gang stalking,
Asians, regulars apparently working for NYPD detectives. The theft furthered the
goals of the Northampton County PA RICO enterprise.

United States v. Warner, 498 F.3d 666, 694-97 (7th Cir, 2007), the Seventh Circuit held
that the State of Illinois was properly charged as the RICO enterprise that it was the
victim of corrupt office holders’ pattern of racketeering activity.

06/06/2019! NY Thursday commenced an extreme spike in stalking, badgering and harassment.
Thursday morning also marked the suicide of homicide detective, Joe Calabrese.
Chairman for the Detectives’ Endowment Association, Board of Trustees and Union
Trustee,

The difference between 06/05/2019 and 06/06/2019 was pulling my federal complaint
from the SDNY Pro Se desk 06/05/2019 to clean up the defendant section and make it
summons worthy posting changes to Google drive 06/05/2019 8:00 PM.

2014 NYPD Detectives Endowment Association paid lobbying firm Pitta & Bishop
LLC $66,000 to push legislation. Pitta & Bishop CFO Mickey Cekovic is a
defendant in this complaint and allegedly used his resources in furtherance of
racketeering the federal judge appointment of EDPA Judge Ed Smith.

Lobbying Firm Makes Millions On Political, Union Ties
“unseemly — but legal — double-dealing transformed the once-obscure Pitta &

Page 46 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 46 of 186

Bishop into one of the City’s most powerful political forces.” Exhibit 4,29

Exhibit 3.25 2012 Daughter’s injurious extortion in PA| Unnecessary emergency work in New York
Exhibit 3.25.1 2012 - 2014 Phased depletion of plaintiff's business assets

Exhibit 3.25.2. 2014 US Post Office used for extortion

Exhibit 3.25.3 2014 Disseminated innuendo to change the location of Emilie’s murder weapon
Exhibit 3.25.4 2015 US SDNY 15-cv-1755 threatened for filing a federal complaint

Exhibit 3.25.5 US Trustee communication compromised

Attempted murder claims in New York:

2013-2014 Apartment 8G Repeated use of toxic fumes. Approved by NYPD
2015-16 City Shelter MainChance Deliberate cellulitis infection post eviction

2016 City Hospital Refused antibiotics, records altered —hide City liability
2016 City Parks / Hudson Bike brakes disconnected

07/12/2018 City New York Lured to hit and run (1.9)

2018-19 Presbyterian ER Medical records distributed after hit and run treatment:
09/2018 City Parks/Central Nasal cavity injection

09/2018 City Parks/Central Taser burns to abdomen

Be aE EU EE TEAR ea ee TE EE

TABLE 111 | INTERSTATE WITNESS / EVIDENCE TAMPERING 2012-2015

147, The PA RICO enterprise and parties eager to ensure extra conservative republican Judge Ed Smith’s
political aspirations to become federal judge removed impediments to his future appointment: specifically
my and my daughter’s testimony and evidence, To that end, they engineered interstate witness tampering:
(i) In PA by tampering with my daughter's testimony by isolating her via DOD style integration called
separation: (a). denying her public transportation (b). taking her to (dark sites) private residences and
torturing her as per the U.S. Justice Departments 2005 definition of torture. (ii), In NY in my case, they
had to worry about my testimony and my significant respiratory of hard copy direct and circumstantial
evidence against them. As those records were stored my rent-stabilized apartment in New York rented by
the president of Kraemer Inc. (myself) of a well-established business presented the hurdles defendant’s
engineered around to get at then destroy my (a) evidence (b) my testimony by tampering with my
credibility.

PA. Evidence repositories targeted by the RICO enterprise (the trafficking victim):

Evidence repository 1. 2012 Witness tampering: torture/extortion to quell/alter Emilie’s testimony
during Judge Smith’s federal judge vetting. 2.42

Evidence repository 2, 08/01/2013 Witness tampering: Emilie’s attempted murder 1 week after Judge
Smith’s Presidential federal judge nomination, Exhibit 1.5 Exhibit 1.5.1

Page 46 of 186

 
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 47 of 186

Evidence repository 3.

Evidence repository 4.

01/16/2014 Witness tampering: Emilie assaulted at a private residence a week
before. Fingerprint bruises, electrode burns when Emilie told me Easton police
were involved | week after 01/16/2014 after Judge Ed Smith’s U.S. Senate
federal judge nomination. 2.42

03/26/2014 Witness tampering: brain damage of Emilie via over medication the
day after Judge Ed Smith’s federal judge appointment. Exhibit L.4

NY. Evidence repositories targeted by the RICO cuterprise (trafficking victim’s father):

Evidence repository 1.

05/2013

05/16/2013

05/18/2013

05/18/2013

Witness tampering: Attempting to impair my testimony (permanently).

Contractors on the roof of 145W71St NY NY were breaking into my
apartment 8G through the side-window via a small electric scaffold. I believe
they used this time to construct the vent used 11/06/2013 force my eviction
while Judge Smith was interviewed by the U.S. Senate. They re-routed my
ethernet to circumvent my firewall and were using my workstation to login to
their Gmail accounts. That computer: Mac Pro Serial No: YM13805MEUF
disappeared from the UWS Apple Store 5, Exhibit 1.12

MAY 2013 FBI START OF: “ONE STOP SHOP” FOR JEWISH
BUSINESSMEN TO GET FAVORS FROM NYPD
US. v. Harrington, Grant, Yermy Reichbere. Exhibit 1.3 pes. 3, 7, 15

My daughter’s attempted murder began using toxicity. Defendants took steps
to finalize Emilie’s attempted murder | week after Judge Ed Smith was
nominated by President Obama 08/01/2013.

Start of toxic fumes vented into my apartment in NYC by my (Jewish)
landlord. NYPD 20th Prescient defined my description as 1. attempted murder
then refused to investigate. 2. Told me to call the fire department (for attempted
murder) when my landlord did it again. 3. Erased my detective's report. 4.
Arrested me for falling asleep at the subway station across from my apartment
while evading my landlord ’s de-facto gas chamber. i.e, an established Jewish
landiord conspiracy with NYPD. There is a bribe. FBI just has to look for it.
Exhibit 1.6

05/18/2013 to 11/06/2013 I worked around my landlord’s homicidal
predilection by investing in a large industrial fan and running it 24/7,

5 caught one of these dolts going ta my door and knocking on it after | left and came back. He was waiting to be let in. | am on the
eighth floor —there were never any repairs made to my apartment while the contractors were around to necessitate his knocking.

Page 47 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 48 of 186

Evidence repository 2.

Evidence repository 3.

Evidence repository 4.

Evidence repository 5.

Evidence repository 6,

11/16/2013 I was separated from apartment 8G (and the evidence) due to a
flood of parasitic infestation and fumes from a delivery system made by the
landlord. The assault took place 11/06/2013: during Judge Ed Smith’s U.S.
Senate interview. The extreme health hazard caused my eviction until HPD
6294/13 repairs could be made 02/10/2014. The device that pervaded the
apartment with infestation constructed by the landlord went undiscovered.
Toxic fumes became more direct (under my chair) The landlord simply
turned the fumes back on when I tried to move in. Exhibits }.11, £.12

02/17-19-25/2014 Apt. 8G toxic fumes vented during my sleep 02/19/2014 and
each time I tried to move back into 8G after HPD repairs were completed
02/10/2014. Exhibit 1.6

03/04/2014 DHCR G#CM410048S) DHCR Rent administrator Luke O’ Brian
fraudulently claimed I did not respond to his 03/04/2014 letter as the

reason for his cancelation of my claim. However, I responded immediately
asking for the material he did not send. My letter was time-stamped by DHCR
and in the FOIL. DHCR’s inspector Robinson cited my apartment 8G too
hazardous to inspect. Luke O’ Brian canceled inspector Robinson's order which
would have reduced my rent to one dollar per month until] the landlord
corrected the problem. Exhibits 1.16 1.17 1.18 1.19

08/28/2014 My landlord Michael Edelstein filed false claim: dwelling non-pay

# 27965 (79433/14) for rent I did not owe while he owed more that $270,000 in
rent overcharges (confirmed by DHCR) and while 14-2221 2nd Cir Kraemer v.

Edelstein was still active. No due process, Exhibit [.22

 

09/02/2014 Phillipsburg Storage LLC | Phillipsburg NJ. Exhibit 1.28

The PA enterprise used NY law firms, and innuendo to cut off my

business causing me to default on storage payments at Stowaway Self-Storage
Phillipsburg NJ destroying RICO enterprise evidence

02/05/2015 | 79433/14 Edelstein v. Kraemer 1NYC Housing Court Judge
Wendt knowingly robbed me. Judge Wendt had DHCR’s rent history in his
possession and knew my landlord Michael Edelstein owed me more than
$270,000 in rent overcharges. Instead Judge Wendt wrote an Order that I pay
the landlord $14,737.00 in back-rent to be held in escrow. Edelstein’s rent
overcharges were confirmed by housing court room 104 housing court
attorneys before my hearing with Judge Wendt. (They recommended to have
Judge Wendt review DHCR’s records to get paid sooner). 10/11/2017 DHCR
Deputy Commissioner Woody Pascal # DM410056R the authority also
confirmed the landlord’s willful scheme to defraud. Exhibits 1.37 1.38

Page 48 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 49 of 186

02/19/2015

02/19/2015

08/19/2015

Evidence repository 7.

02/20/2019 The Supreme Court held The Eighth Amendment’s Excessive Fines
Clause is an incorporated protection applicable to the States under the
Fourteenth Amendment’s Due Process Clause. Pp. 2-9. This was in reaction
the State and City's trend of pervasive theft to make budgets or “harm
political enemies”. Thabs v. Indiana, 586 US._ (2019)
htlps://www.supremecourt.gov/opinions/ 1 8pdf/17-1091 5536.pdf.

Judge Wendt mocked me when I complained of being sick from toxic fumes
the landlord vented into my apartment during my sleep: “thunmimmi sitiick’
in a nasal toned whiny voice to his assistant. Exhibits 1.35, 1.31

Judge Wendt dectined Ed Keesley, Director, City of New York's Homeless
Diversion Units 02/06/2015 request # 00035602756F for the legal rent of Apt
8G. Exhibits 1.31, 1.32

Judge Wendt confiscated ALL of my property, including business equipment
depriving me of my livelihood. Property worth well over $150,000 to satisfy

“The Excessive Fines Clause was taken verbatim from the English Bill of
Rights of 1689,” United States v. Bajakajian, 524 U.S. 321, 335 (1998), The
Excessive Fines Clause traces its venerable lineage back to at least 1215, when
Magna Carta guaranteed that “[a} Pree-man shail not be amerced for a small
fault, but after the manner of the fault; and for a great fault after the greatness
thereof, saving to him his contenement ....” §20,9 Hen. IL, ch. 14, in 1 Eng.
Stat. at Large 5 (1225) As relevant here, Magna Carta required that economic
sanctions “be proportioned to the wrong” and “not be so large as to
deprive (an offender] of bis livelihood.” Timbs v. Indiana, 586 U.S. ___
(2019) GINSBURG, J

Housing Court and Judge Wendt’s capricious, arbitrary and hestile behavior
toward me reveal his excessive (unlawful) fine was politically motivated and
used to impart cruel and unusual punishment that protected Judge Ed Smith
and my (Jewish) landlord who PA defendants leveraged in a common illegal
cause to dispose of me: a wittiness to my daughter’s trafficking.

Judge Wendt effectively issued my death sentence: putting me on the street
with the shirt on my back, knowing I was robbed of income with no way to
conduct ny fiveliood, A result that benefitted Judge Ed Smith and extra
privileged NY Jewish landlord Mr. Edelstein.

Evidence Destruction Judge Wendt refused my access to apartment 8G.
Causing the destruction of interstate evidence against a RICO trafficking

Page 49 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 50 of 186

Political retaliation

Evidence repository 8.

Evidence repository 9.

07/00/2016

04/21/2017

04/21/2017

04/25/2017

06/03/2017
06/06/2017

enterprise: over 2,000 pages of hardcopy documentation against the School
District, Northampton County MH/MR’s medical fraud, State audit medical
fraud, Court fraud used to obscure organized assault. My business equipment:
hard-drives, computers with photos, medical reports of deliberate injures,
torture that conflicted with the County’s (“Disneyland”) documentation.
Accounting and tax history, work history, (20 years of archives). Personal
affects art collection, furniture, clothing. Exhibits 1.31, 1.16, 1.17

Mac Pro Mac Serial No: YMI3805MEUF

Excessive Fines: “They can be used, e.g., to retaliate against or chill the speech
of political enemies. They can also be employed not in service of penal
purposes, but as a source of revenue. The historical and logical case for
concluding that the Fourteenth Amendment incorporates the Excessive Fines
Clause is indeed overwhelming. Pp. 3-7.” Timbs y. Indiana, 586 U.S. ___
(2019) GINSBURG, J hugpscisncw supremeconr govepians! pdfity 007 5336 julf.

Witness tampering. Judge Wendt put me on the street with only the
clothes on my back after evicting me—optimizing my early demise.

Evidence Destruction PA/City of New York took advantage of my exposure
made staying alive as hard as possible then targeted my remaining repositories
of evidence:

2016 TWO LAPTOPS, ONE TERABYTE DRIVE | POST EVICTION
Thefts were organized through private security and NYPD’s LOth Precinct,
DOT, and JAB in connection with PA defendants on behalf of judge Ed Smith.

MacPro 17” | McDonald’s 335 8th Ave, NY, NY 10001 | NYPD 10th Precinct

SDNY17-cy-2910 Kraemer v. Edelstein

I filed against my (Jewish) landlord seeking payment for $800,000 in

iliegal rent overcharges (Confirmed by DHCR. Trebie damages represented)
Theft of my MacBook Air 13” at McDonald's 335 8th Ave. New York,

NY 10001. Impeding me from responding to the SDNY Court properly, and
managing my case.| NYPD LOth Precinct

PA Defendants filed a change of address re-directing my Federal Court

mail to my x-wife’s former address: 123 Vista Drive Easton PA. The court
docket does not reflect the fraud and simply emphasizes that my mail is being
returned to them, Exibibit 2.96

Show Cause 17-cy-2910 SDNY
Theft of my terabyte back-up drive. NYPD worked with CVS employees

Page 50 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 51 of 186

09/15/2017

09/19/2017

09/25/2017

09/25/2017

10/11/2017

and security to arrange theft. Thief’s waited until they knew I was not
looking via CVS security cameras. CVS 300 Park Ave S. New York, NY
10010.1 (CVS provided my daughter with undocumented meds 2013)

FOIL REVIEW REQUEST DHCR 092017-0033 I sought inspection
records confirming the apartment was condemned since 03/04/20 14 after
DHCR determined my apartment was so unsafe it could not be inspected.
Exhibits 1.6, 1.18

17-cv-2910 was disinissed via a personal sounding, factually incorrect
dismissal as per 28 U.S.C. § 1915(e)(2)(B)@ i). “Frivolous” in reference to
my show cause seeking payment. This 4 days after my request for a FOIL
review.

FOIL REVIEW I found DHCR rent administrator Luke O’ Brian committed
fraud. He illegally dismissed my rent reduction case citing that I did not
respond to his letter dated 03/04/2014, which I did, was time stamped, and in
the DHCR FOIL. Mr. O’Brian did not however include his fraud —NOTES —
as part of the FOIL. These were carefully hidden. My attempt to find these
NOTES resulted in my being lied to by EVERY HCR employee | contacted.

HPD was required to seal 8G and reduce rent to $1.000 after DHCR Inspector
Robinson found it was too hazardous to inspect.

What Mr. O'Brian did not say is he failed to send the materials he wanted me
to fill out, I responded asking for the materials not included and Mr. O’Brian
simply dropped my case.

Exhibit 1.17 Exhibit 1.18 Exhibit 1.19

DHCR CM4100488 FOIL review. The 03/04/2014 Inspector Robinson’s

notes that stated 8G was too hazardous to inspect was missing. I was given the
finger by a DHCR State employee while making a recorded note of it. DHCR
clearly gamed their records, Exhibit 1.18

DHCR’s Deputy Commissioner Pascal confirmed landlord’s rent overcharges
from 1996 and willful scheme to defraud. I went there. I took him 5 minutes to
look it up. He saw the 06/12/2016 four year calculation allegedly mailed to me
by the rent administrator who overiooked obvious fraud by the landlord.

The City of New York has been actively attempting to murder and/or

permanently maim me in the street ever since my 08/18/2015 eviction.
Assaults NYC Parks property in connection with NYPD/DOI,.

Page 51 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 52 of 186

TABLE IV PA/NY PATTERN OF CHRONIC RACKETEERING BY PUBLIC OFFICIALS

2008 PA Judge Mark Ciavarella: Cash for Kids. “one of the most notorious judicial crimes in U.S,
history.” He still believes he’s innocent. Tom Corbett was the PAAG. Exhibit 3.1

2009 I was threatened by Federal Judge Rice (Q6-cv-3592-TR) according to my attorney that if I brought
a pleading regarding my daughter’s organized cigarette burns (torture) she suffered before a

mental competency exam I would be called “crazy” by Judge Tim Rice who’s guardian was at

the root of the organized cigarette burns. Exhibit 2.69

2011 EDPA Judge William J. Martini: was removed from a RICO case regarding Paul Bergrin a former
U.S. Attorney who murdered witnesses and is currently serving 6 life sentences. This was my

judge for case 10-cv-4868. He improperly time-bared my daughter’s burn injures she suffered

from racketeering and dismissed my case against Gov.Tom Corbett and the State with prejudice.

2011 The Jerry Sandusky (convicted of raping school students) investigation uncovered a trove of
inappropriate emails from Tom Corbett’s PA AG’s office by AG Kathleen Kane. These
pornographic emails were exchanged by members of Gov. Tom Corbett's staff and police,

2015 08/27/2015 Pornographic emails from AG Kane’s office were released to the public resulting in two
PA Supreme court justices stepping down.

about 6,000 messages that reach into such departments as the Pennsylvania State Police, and the
governments of Philadelphia and Montgomery Counties,”

2015 09/23/2015 The next day: PA State Police Trooper James Boggs was charged for picking up a
vulnerable 13 year old starting 2013 after her father suffered serious injuries in a car accident,
bought her a thong and carried on a relationship with her. He was charged affer Kane’s
announcement,

2016 U.S. v. Harrington, Grant, Yermy Reichberg. Specifically Commanders and upper echelon of the
NYPD were charged for taking kickbacks from Jewish landlord’s. 2013 My landlord Mr.

Edelstein vented toxic fumes into my apartment when he owed me more than $800,000 in rent
overcharges. NYPD said my description fit assault and attempted murder—then refused to

investigate and erased my detectives report. Exhibit 1.5

2017 Philadelphia District Attorney Seth Williams is serving 5 years for taking bribes. He hired Frank
Fina the originator of many porn email’s and was the star prosecutor for Gov. Tom Corbett.

high school’s football coach all targeted her son with verbal attacks and threats of violence.”

Page 5? of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 53 of 186

The Mountain High Area School District protected Jerry Sandusky, blamed the mother for raising the
issue, and promoted the schools football coach 2014 Steve Turchetta as the school principle.
That is all anyone need know. Pennsylvania regularly repeats the same foul human trafficking crimes:

TABLE V | USE OF NATIONAL BRAND’S SECURITY CAMERA’S FOR RACKETEERING.

148, NYPD leveraged private security firms and their personnel at retail brands, Cameras were used in for
the purpose of stalking, badgering, assaulting or stealing from victim 2 in furtherance racketeering Judge
Ed Smith’s federal judge appointment, and afterward.

Assaults: Assaults included: inoculation, tasering, back injuries, cracked ribs and doping.

Partnering: The assailants partnered with security to be able to conduct illegal criminal activity.
As such their recording equipment, (accuracy) falls into question.

Persimmon. Persimmon to violate federal wiretapping laws for the purpose of racketeering a federai
judge appointment was provided by Apple Computer.

Fraud: Alteration to native documents stored on one very compromised Apple laptop, (root access was
usurped at the store level) unauthorized GUI access to devices to laptops and smart phones.

All of the brands I encountered in NYC engaged in organized badgering through their security firms.
Regular federal violations followed: (i) the invitation of retained gangs working with ether NYPD
detectives or DOI by security to inhabit a store once I was seated. (ii) have the stalkers interact with my
federal compliant or generally. If I wrote something incriminating about the defendants (police, principals
from PA) or their clients would have stalkers: cough cough cough, sneeze, whistle, or recently (2018) rub
their nose asking me about “Charlie” making a drug addled reference to my allegation. Thus aggressively
chilling my speech and first amendment rights at all times 24/7/360 and then cross the line into § 1958
when they found it feasible, removing essential parts from my bike, breaks etc, injecting my nasal cavity
in my sleep in City of New York parks etc.

DOI, NYPD approached me directly using the same pidgin as gangs during organized badgering at
brands. ¢.g., The City of New York, NYPD and private security are facilitating racketeering trafficking,
attempted murder by a large degree not limited to precinct or individuals.

I overheard FedEx employees arguing over whether or not they had the right to badger, and violate federal
law because apparently the City of New York gave them permission to.

18 U.S.C. § 1962 (d) holds: "One can be a conspirator by agreeing to facilitate only some of the acts
leading to the substantive offense. It is elementary that a conspiracy may exist and be punished whether or
not the substantive crime ensues, for the conspiracy is a distinet evil, dangerous to the public, and so
punishable in itself.

The substantive offense in this case was the racketeering of a EDPA State judge Ed Smith’s federal
appointment by compromising two of the federal judge applicant's (Smith’s) victims ether by death,

Page 53 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 54 of 186

mental impairment, or maiming them, In all cases the imperative was to prevent the public from
understanding exactly what this complaint describes. 1 was unable to save my daughter (victim 1) from
their evil, terroristic abomination who they attempted to murder, tortured, brain damaged, maimed and
disfigured.

The RICO principles employed a lower echelon army in furtherance of Judge Ed Smith’s federal
appointment and securing his future by their continued efforts to nullify me by the aforementioned
methods. For example, I may be accosted by 5 people sitting in a store, 3 on the way out while crossing
the street setting up a waiting vehicle. That scenario was attempted numerous times most recently after
exiting an AMC theater at Union Square NY, NY 10010.

AMC 04/29/2019
Security firms cameras. Global Security. In coordination with (Asian) audience to cough, provoke, threat, and assault.
Likely in connection with NYPD but security cameras were clearly used to set up gang harassment and stalking.

19th St.1 Union Sq. (A}{T} (AG)
Apple
Security firm: Facilitated organized stalking by employees. Apple employees knowingly sold comprontised equipment.
401 W 14th St, New York, NY 10014 | Tampered equipment sotd: Laptop (E}
Soho 103 Prince St, New York, NY 100121 Tampered equipment sold: Laptop, iPhone (E)
767 5th Ave, New York, NY 101531] Tampered equipment sold: Laptop (E)
Barns & Noble:

Security firm PA: Human Trafficking. Used B&N as a staging area for my daughter’s human trafficking to parking lots
“vehicle exchanges” "tasks in cars” Koger’s people made Emilie wait in the cookbook stacks until a call came in.
Security firm NY: Organized stalking in B&L Cafe coordinated with security cameras— mocked my reading material, articles
read—i.e., cameras were used to interfere with and intimidate reading in conjunction with mock customers planted in Cafe,
B&N interference with First Amendment rights to self-edification tracks with my daughter’s education deprivation in PA.
Apparently security: erases or alters camera data as needed.
33 E 17th St, New York, NY 10003 | Union sq. (B)(BG) (AG) (E)
CYS
Security firm / CVS employees set up thefts of my daughter's trafficking evidence.
241 W 57th St, New York, NY 100191 Used DOI / NYPD pidgin “nose wipe” then “have a nice day” * (IB) (E)
5 Pennsylvania Plaza, New York, NY 10001 | Mid-Town (B}(BG) (AG)
300 Park Ave. South New York Ny 100101 Set up theft of hard drive in conjunction with NYPD (B) (SE)
1520 Northampton St, Easton, PA 18042 | Sedatives used for Emilie’s attempted murder. CVS dispensed medication
without a prescription for my daughter. * 04/21/2019 DOI / NYPD “nose wipe” used in conjunction with assaults in Central
Park by “gangs.” CVS Managers pretended not to understand, Wanted me to not be “disrespectful” to their racketeering
employee,
Duane Read
Security firm, Cooperation with NYPD detectives. Union harassment.
Any of them. (B} (BG)
Dunkin Donuts:
Security firm: Allowed shake down of casher employee by U.S. Postal worker, unions.

360 W 3ist St, New York, NY 10001 | Mid-Town (A)(T}
2B W 4th St, New York, NY [0011 | Union sq. (A)(T)
FedEx:
Security firm: Camera’s used. Tasered by employees. Spread of private data,
21 Astor Pl, New York, NY 10003 | Union sq. (B)(BG) (AG) (BE)
275 Park Ave South. New York, NY 100101 Union sq. (B)(BG) (AG) {(E}
Penn Station {B) (BG) (E)
60 W 40th St, New York, NY 10018 {A}X(T) (CE) 12 AM

Hudson Yards Construction
31st. Ninth Ave | Mid-Town

Page 54 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 55 of 186

McDonalds:
Security firm. Retired NYPD admitted te NYPD instigation of stalking (“conflict within the family”),
2016 Set up theft of two laptop computers

39 Union Square W, New York, NY £0003 | Union sq. (B) (BG) (AG) (B)
946 8th Ave, New York, NY 100191 UWS1UWS (A(T)
Penn Station Eight Ave, (B)

NYU

Security firm.
Penn Station
Security firm: NYPD. Arranged for organized assaults in Park by ejecting me from train seating even through I had a ticket.

NJ Transit employees | Mid-Town (A}(B}) (BG) (AG)
Pret

Security firm:

857 Broadway, New York, NY 10003 | Union Sq (B) (BG) (AG) (BE)

821 Broadway, New York, NY 10003 | Union Sq (B) (BG) (AG) (EB)

291 W 56 Street, New York, NY 10023 1 UWS (B)(E} (AG) (¥)
Staples

Security firm: Allowed my assault by employees after “falling” asleep

5 Union Square WV, New York, NY 10003 | Union Sq. (A)(E)  Stranve
StarBucks

Security firm: Facilitated organized stalking by employees.

25 Union Square W #25, New York, NY 10003 | Union Sq. (AV(T) (BE)

1889 Broadway, New York, NY 10023 1 UWS (B){BG) (AG) (B}

Strand bookstore 9/6/2018
Security: U.S. Security Associates. Admitted to NYPD instigation of stalking,

828 Broadway New York, NY 10003 (B}
T-Mobile 02/2019
Clerk Admitted to NYPD instigation of stalking (Asian) when purchasing new phone (B)

Wholefoods: 04/27/2019
Security: G45. Same action as BEN: cafe is stocked with mock customers wired to security and police. The mock customers
are typically broke actors, college students, homeless 7.c. extra cheep fabor used to interfere with my First Amendment rights,
151. Mock customers are cued to interact with me depending on camera, or GUI activity (illegal NYPD wire-tap)-especially if
I work on incriminating discovery.
4 Union Square 8, New York, NY 10003 | Union Sq. (B)(BG) (AG) (EB)
19 Columbus Circle, New York, NY 10019 | UWS {A)(B) (BG) (AG)

Intimidation of small business owners. [t has been my observation smaller business owners are intimidated by them, more
malmble, as their business are exposed to the “community” they watch over. The cops bring A LOT of local peer pressure to help
traffic their targets —a plaintiff in this case.

152.Central Park Assault: Taser burned, doped, nasal cavity injection in my sleep. NYPD protected.

153. HudsonRiver Park Assault: Taser burned, doped, nasal cavity injection in my sleep. NYPD protected.

Gangs work with City of New York locative services and police access to my GPS to set up look-cuts and then taser and dope my
nasal cavity when sleeping. Same as my N'Y Jewish landlord using toxic fumes with the City of New York's permission.

154, NYPD detectives, DOI, third parties have complete and total access to my computer, phone devices,
GPS and retaliate at will depending what I write or file, or attempt to find work, or do anything that gets
in the way of their goal of my early demise e.g, anything that delays reliving them, and Easton PA
defendants of future litigation for their participation in racketeering PA Judge Ed Smith's federal judge
appointment. Violations of the First, Eighth, and Fourteenth amendments—no problem in Mayor
DeBlasio's New York.

KEY: (A) Assault (T) Tazer (B) Badger (BG) Badger by gang (AG) Asian Gang (E} Employee badger (ES) Security

(¥) Bathroom security camera voyeur.

Page 55 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 56 of 186

TABLE V1 INTERNATIONAL CONSIDERATIONS

155. 18 U.S.C. 1962 (d) Close friends that knew my daughter in New York were suddenly assailed upon
2013. (This is not a complete list), It was extremely concerning to learn defendants from Northampton
County wire-tapped my friends and they got beat up, put under some sudden strange federal inquiry —and
then call to tell me to forget about my NY apartment I was assaulted out of, It suggests to me that PA
republicans, their bronze star federal judge pick, went more than a little nuts to cover their bases. Bronze
star / human trafficking — you don’t often see that in the same sentence. But this is Northampton County
Pa —a racketeering haven as recognized by large law-firms “you need a consigliere to practice law there”
but no one does anything about it.

156, Judge Ed Smith 06/2008 returned to Easton PA from Iraq as DOD judge for Task Force 134.
157. Judge Ed Smith 07/2011 federal judge application.
158, 2012 DOD contractors were used to tamper with my website and tested the hack from Easton PA

159, May 2013 FBI observation of One Stop Shop for NYC (Jewish) landlord’s businessmen bribing
NYPD. (2016 NYPD shut down the Lincoin tunnel for Lev Leviey Israeli diamond king on behalf
of a Bill de Blasio’s Jewish fundraisers Jona Rechnitz, Jeremy Reichberg.)

160. May 2013 Start of attempted murder Apt. 8G my (Jewish) landlord: toxic fumes 145 West 71
NYPD ailowed toxic fumes to continue after stating description fit attempted murder. My (Jewish)
landlord owed me more than $270,000 at the time.

161. May 2013 Start of my daughter’s attempted murder in Easton PA. A week after Judge Smith’s
162. 08/01/2013 Presidential nomination defendants attempted to finalize it.

163.2013 PwC Partner F | Germany | After an HPD hearing he called told me to forget about Apt 8G
“you never get this.” FBI were putting pressure on him at the time. I knew F for 10 years.

164, 2013 Marcus Wiener: Jewish. International publisher—showed up at my neighborhood wine bar. I
bariey know this person. Never talked to him about family. Then blurts out one day: “The DeRaymond’s
are everything you are nobody”. “Why don’t you trick your landlord and move out and not pay” His son
worked the NYT’s Washington desk, He stated: We know how to protect our water.

165.2013 NYU Law Professor B. | Easton PA detectives wiretapped B. My daughter said they did it and
recited things to me she could not have known otherwise. Istanbul: he was jumped by 3 thugs and
hospitalized. They were focused on trying to cause head injuries. I knew B for 8 years.

167. 04/30/2018 Allentown FBI called. Did not return my return call.

Page 56 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 57 of 186

TABLE VITEMY BACKGROUND | EXPERTISE

169, 1am a graphic designer specializing in developing marketing materials for the professional services
industry working directly for senior marketing and C level executives.

170. I started my company Kraemer Inc. (a design agency) 1993 and never looked back, had plenty of
success worked for anybody I wanted too until 2012 —just after Judge Ed Smith applied for federal
judge. Sample work CV

171. A significant part of my job was dealing with clients esemplastic data and presenting it in meaningful
ways. As part of my business I worked over ten years for the Entrepreneurial Advisory Services Division
for Coopers & Lybrand LLC and then PwC. They focused on privately held, small to mid-sized
businesses and incubators. | worked primarily on their bi-monthly newsletter to entrepreneurs, small and
mid-sized business. Producing all aspects of the newsletter, design, printing, outsourcing writing, delivery
—turn key. Everything except setting the story budget which marketing determined depending on what
they thought required reporting.

172. That is, as far as this complaint is concerned in regard to 18 U.S.C. § 1962 (d). lam very familiar
with small, and midsize business, their competencies, related services and how those parts interact with
the overall brand and function within a given business.

173. When I claim to see a business of trafficking —I know it is a business. I can see its core
competency, and lines of business that went into supporting it, That it used injury as a means for
generating viable a product it could bill its time for is unambiguous, That they hid deliberate injuries from
official documentation used as part of the business is a of fact.

Page 57 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 58 of 186

ALLEGATIONS

FIRST MATTER | NY Apartment Used In Furtherance of Racketeering a Federal Judge Appointment
2011 NYC APT. LEASE BASIS FOR INTERSTATE 18 U.S.C. § 1962 (d)

174. 2011 My NYC landlord Michael Edelstein and PA defendants that trafficked my daughter, Emilie
collaborated after I added her name to my NY lease 06/2011 as a resident. I sought to extract my daughter
from her violent extortion in PA by: the Easton Area School District’s Special Education Director, John
Merlo, Community Services Consultant for the District Freya Koger, County MH/MR, Judge Ed Smith,
attorney Ray DeRaymond, Amy DeRaymond, the Court of Common Pleas, Easton Police, and Sheriffs
department ¢.g., the association-in-fact illegal enterprise. Emilie's ability to escape to her residence in
New York after 06/2011 caused a potential interstate wrinkle for Judge Ed Smith who approved my
daughter’s human trafficking 12/21/2006 (Exhibit 2.34) but then applied for federal judge 07/2011.

175. Thus resulting in the PA RICO enterprise cultivating NY (interstate) relationships to prevent their
victim moving from PA to NY and leaking data about her trafficking to me while Judge Ed Smith was
vetted for federal judge by: (9) 2012 Driving my business into ground via apartment break-in’s, theft of
intellectual property, steering me to their business partners. (ii) 2013 Used the NYC apartment as a de-
facto gas chamber for assault, attempted murder. (iii) 11/06/2013 constructed a vent for assault during
Judge Smith’s U.S. Senate review causing my self evection, (iv) 3/2014 corrupt persuasion of DHCR to
violate rent stabilization law (https://youtu.be/NPjJA8Ojs¢Cw). (v) 10/2014 Destroyed the apartment
with broken steam pipes just before inspection of the vent area. (vi) 2015 corrupt persuasion of Housing
Court to use excessive fines, illegal evection causing the destruction of evidence about the RICO
enterprise stored in the apartment. Housing Court deprived me of ALL property worth $150,000+ to s
atisfy a $14,737 fine, and my ability to work.) (vii) 2015 forward: repeated attempted murder via City of
New York employees and interested parties on the streets of Manhattan after my illegal evection, theft of
ALL property. The City of New York has kept me broke then set opportunities for murder. 1.9.

176. The goal at all times cultivated by the PA RICO enterprise was to nullify testimony and evidence
from my daughter and me (through violent and corrupt means) that would interfere with Judge Ed Smith’s
2014 federal judge appointment. His potential federal appointment and DOD affiliation attracted a

number of players with government business interests including: DOD contractors, health-care, law firms,
private equity, police, and Unions. My potential testimony and supporting evidence against, Judge Smith,
Amy Fontno, and Northampton County resided at 145W7 Ist Apt 8G, NY NY.

177, My apartment was used as weapon. In exchange for weaponizing my apartment New York
landlord Michael Edelstein was able to avoid an $800,000 payout in hidden rent over charges he owed me
and illegally freed the apartment from rent stabilization:

2012 Used the apartment to tamper with my computers, firewall equipment, and phones, via break-ins.
2013 Used the apartment for assault/attempted murder after NYPD OneStopShop became viable 05/2013
My landiord was free to convert 8G into a make shift gas chamber venting toxic fumes.

11/06/2013 Used the apartment for assault and attempted murder more effectively forcing me out while
Judge Smith was interviewed by the U.S, Senate by assaulting me in the apartment with a plague of bird

Page 58 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 59 of 186

mites and fumes though a vent he constructed, Exhibits 1.1, 1.38, 1.37
I was their personal lab rat anytime I walked into 8G after 2011.

178. There was an interstate nexus between the PA RICO enterprise, my landlord and the City of New
York and private entities. There was a shared objective, financial ties, coordination of activities,
networking, community of interests and objectives, interlocking nature of the schemes, and overlapping
nature of the wrongful conduct in furtherance of promoting conservative republican federal judge
applicant Ed Smith and help fandiord Edelstein alleviate their common problem— myself. e.g., the only
witness of my daughter’s child and human trafficking to have maintained recorded proof of it who could
file on his daughter’s behalf as she could not file for her self due to the brain damage inflicted upon her
for trafficking purposes. Exhibits 1.28, 2.2.

FACTS SECTION I
2012 Theft of Business Assets Via Apartment Break-In’s, Theft Of Intellectual Property, Trafficking To
Corrupt Business Partners. Police detectives manufactured evidence, stole business via slander.

2012 - 2014 interstate 18 U.S.C. § 1951 by the PA RICO enterprise. Theft of business via
apartment break-in’s, theft of intellectual property. I was steered to RICO business partners with
conflicting Healthcare, Government, and DOD business interests. Exhibit 3.9.2

180, Contractors on the roof were breaking into 8G through the side-window via a small electric
scaffold. They re-routed my ethernet to circumvent my firewall and were using my workstation
to login to their Gmail accounts. That computer: Mac Pro Serial No: YM|13805MEUF
disappeared from the UWS Apple Store 6 They also telnetted into my screensaver the word
“Slacker” so it appeared on all 3 computers at the same time.

02/13/2012 - Server hit Easton High School targeted pages for hack Exhibit 3.9
02/17/2012 - Server hit IBM: ZmEu venerability scan (DOD) (Gov) Exhibit 3.9
02/25/2012 - 10/23/2012 Rothstein Kass / Contract fraud Exhibit 3,22
03/14/2012 - Server hit Level (3) Communications: SQL ejection (DOD) (Gov) Exhibit 3.9
03/14/2012 - Server hit Easton High School tested pages hours later Exhibit 3.9
10/15/2012 - 08/12/2013 Alan Fuchsbergh Law firm Exhibit 3.23
08/12/2013 - 03/04/2014 Fried Frank Law firm(Gov) Exhibit 3.24
2012 - 2014 , Pitta & Bishop Lobbyist (Gov) Exhibit 3.25

Go

DC37: used as conduit to government unions for racketeering comniunication. (Gov) = Exhibit 1.2

02/15/2012 My NY business website kraemerinc.com client pages were visited by the Easton PA High
School’s sever using my using my daughter's laptop. Those pages were outsourced for tampering to two
DOD contractors and then tested at Easton PA High School using the same computer. My daughter

8 | caught one of these dolts going to my door and knocking on it after I left and came back. He was waiting to be let in. | am on the
eight floor —there were never any repairs made to my apartment while the contractors were around to necessitate his knocking.

Page 59 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 60 of 186

graduated from Easton Area High School years earlier thus the person testing the hacked pages was
highly likely her mother. Exhibit 3.9

182. Quid Pro Quo/conflict of interest. Judge Ed Smith effectively represented the DOD as a Judge in
Iraq. His potential to help DOD contractors as a federal judge or otherwise is significant. IBM, Level (3)
Communications helped Amy DeRaymond Fontno Gvhom Judge Smith trafficked my daughter for)
comprise my business while they were violently extorting my daughter—chilling her speech —in
furtherance of Judge Ed Smith federal judge appointment,

FACTS SECTION II
2013/14 Defendants used my NYC Apartment As A De-Facto Gas Chamber: Interstate Attempted Murder
For Hire. Witness Tampering In Furtherance Of Judge Ed Smith’s Federal Judge Application.

183. My landlord Michael Edelstein knowingly, stockpiled, and possessed toxins. He was fined by the
State of New York for doing so then refused to pay the fine. Exhibit 1.15

184. 2013 to 2015 My landlord constructed a delivery system for use of his stockpiled toxins as weapon
in violation of 18 U.S.C. § 229 (a) (1). Exhibits 1.6, 1.6.1

185. Toxins, fumes in were vented into my apartment 8G on dates that corresponded with Judge Ed
Smiths federal judge processing in particular 11/06/2013 while Judge Smith was interviewed by the U.S.
Senate. The biological agents and toxins were so bad 11/06/2013 I had to move out of the apartment and
began living in hotels 11/16/2013.

186. Michael Edelstein was given license by the City of New York, and NYPD to attempt to murder or
seriously maim a rent stabilized tenant as often as the landlord thought it was necessary. It has been well
established the City of New York, the office of the Mayor created favorable, specialized treatment for
Jewish landlord’s in exchange for bribes or donations, See: U.S. v. Harrington, Grant, Yermy Reichberg
Exhibit 1.6.3

By collaborating with PA RICO enterprise defendants Michael Edelstein was able to circumvent an
$800,000 overcharge payment he owed the tenant (victim 2) and illegally remove apartment 8G from rent
stabilization, Exhibit LL.

Interstate Attempted Murder For Hire of Witnesses.

187. MAY 2013 PA defendants and my New York landlord were smart enough to wait until 05/2013 to
Start interstate attempted murder for hire-predicated on the evaporation of the Equal Protection Clause in
the City of New York. 05/2013 Jewish landlords established a bribing system in collaboration with NYPD
leadership coined “One Stop Shop” by FBI. The quid pro quo was directly connected with my landlord’s
Jewish religious beliefs, core business competency, aversion to rent stabilization. PA defendants
collaborated with my NY landiord on their mutual problem: (i) Me as a witness of my daughter’s
trafficking by Judge Ed Smith being reviewed for federal judge at that time. (it) The landlord owing me
(ballpark) $800,000 in rent overcharges as confirmed by DHCR. U.S. y. Harrington, Grant, Yerniv

Page 60 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 61 of 186

Reichberg. Exhibit 13 p, 3,7, 75. Exhibit 16.3

03/11/2013 - 05/1/2013 Easton PA. For two months requests for medical treatment by my daughter Emilie
and me were denied by: healthcare provider Freya Koger of Lehigh Transition Services, Federal
Educational guardian Shanon Moore and mother, Amy Fontno DeRaymond. Then suddenly MAY 2013
the mother agreed to take Emilie to a doctor. On 05/16/2013 the doctor prescribed medicine that would
invariably kill my daughter. Exhibit 1.5

05/16/2013 Easton PA | Dr, Hernandez treated Emilie with medication that would invariably kill her.
The result of a wildly implausible diagnosis of “eczema” when she had scabies she contracted from
trafficking. Her condition 05/1/2013 looked like this: Exhibit 3.18. 07/12/2013: when it was
unmistakably Norwegian Scabies the M.D.’s still prescribed for Eczema. See 2.42 p.19. The MD’s had to
know they were murdering Emilie. 07/26/2013 Emilie’s Mother, Amy Fontno DeRAymond certainly
knew she was murdering Emilie as she cured her hands with a scabicide just before Judge Ed Smith’s
Presidential nomination. Exhibit 1.5

05/18/2013 New York | Two days later my Jewish) landlord began venting toxic fumes into my
apartment 8G making me extremely il. My landlord used various devices as a delivery system to vent
toxic fumes into 8G from chemicals he stock piled in the basement of 145 West 71St. NY NY.

A violation of 18 U.S.C, § 229. Exhibits 1.6, 1.15.

191, 02/2014 black tar residue seeped through brand new floor boards after toxic fume attacks. This
evidence became visible after HPD 6294/13 repairs were made 02/10/2014. Exhibits 1.6.1

Protection of (Jewish) Landlord Michael Edelstein by NYPD and the City of New York

192. NYPD Refused to investigate attempted murder. NYPD Sargent and a Lieutenant identified my
landlord’s use of toxic fumes as attempted murder. They refused to investigate stated:

“Come back and see us again if he does it again”

193. NYPD Refused to investigate attempted murder. | calied and met with a NYPD 20Th Precinct
detective regarding toxic fumes. The detective stated:
“come back and see me again if he does it again”

194. NYPD Refused to investigate attempted murder,
“call the fire department”. Which | did 02/19/2014,

195. NYPD Erased My Detectives Report about toxic fumes at 145W71 Apt 8G NY 10023 from
NYPD’s database. Officer two: “Your notin here.” Referring to my detectives report the detective entered
into the system and then someone erased. Followed by: “Are you sure you spoke to a defective’. “What
did he look like.”

Page 81 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 62 of 186

196. False Arrest: For Avoiding Toxic Fumes Used For Attempted Murder I was arrested for falling
asleep at my subway station across the street from my apartment to escape assault via toxic fumes vented
by my Jewish landlord Michael Edelstein after HPD repairs failed,

197. No NYPD asked me if I was ok. I was reminded “this is New York” by the same precinct that
defined what my landlord was doing as assault and attempted murder. I slept in a jail cell—my criminal
(Jewish) Fandlord slept in his home. The cultural bias by NYPD / The City of New York for Jewish
building owners proved in U.S. v. Harrington, Grant, Yermy Reichbery is absurdly present in my case.

Robinson v California, 370 U.S. 660 (1962). Even one day in prison would be a cruel and untsual
punishment for the "crime" of having a common cold.”

198. Israel’s influence on a US federal judge appointment,

Defendant’s conspired interstate attempted murders starting May 2013 in connection with One Stop Shop:
bribes to NYPD open to Jewish community leaders who were linked the foreign state of Israel, and its
prime minister’s interests in conservative Republican policies of the United States. My Jewish landlord
served in accordance with those interests by furthering the federal judge appointment of an extra
conservative republican Judge Ed Smith via the dispersion of biological agents and toxins in my
apartment sorting 05/18/2013.

199. 3/3/2015. Our political system was invaded by extra conservative Prime minister of Israel Benjamin
Netanyahu He and Republicans gamed President Obama’s office and addressed congress directly when
the prime minister did not get what he wanted from the administration, NYPD was bribed by this group.
2016 NYPD iliegally shut down the Lincoln Tunnel for one of their Israeli billionaires interested in NY
real estate— making U.S. citizens wait—as a result.

200, Mr. Edelstein had meetings with his own ilk (other Jewish building owners) and nick named me
“Houdini” for escaping violence they knew they would never get in trouble for. It was a reciprocal engine
of terrorism via special treatment provided by the City of New York.

201. Our federal government—for our country's oil requirements—leverages Israeli airspace.
Common knowiedge. That resulted special treatment for select Jewish people by our government in New
York City. U.S. v. Harrington, Grant, Reichberg is an unambiguous example of that. NYPD leadership
was charged, Reichberg was convicted on 4 counts of bribery. Jonna Rechnitz whose father has direct ties
with Benjamin Netanyahu became a cooperating witness. Police provided special treatment specifically
because defendants were Jewish. fitips:/Avwievoutube com/watch?v=idyvVatHK2M

202. I was not at all focused on my landlord's denomination. City of New York government is fixated on
it, Mayor DeBlasio, NYPD and DOI, I simply didn't want to get killed or maimed in my apartment. Our
national interest in airspace of a foreign state conflicted with our constitution when conservative members
of that foreign state and their US counterparts were allowed to tamper with basic rights of Americans in
exchange, in silent agreement vis-a-vis special treatment from police, the City of New York, etc.

Page 62 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 63 of 186

FACTS SECTION III
11/06/2013 My NY landlord constructed a delivery system for used as a weapon during PA Judge
Smith’s U.S, Senate review forcing my evection,

213. 11/06/2013 Apartment 8G was converted into miasma of infestation and fumes during Easton Pa
Judge Ed Smith’s U.S. Senate review. I was assaulted from my landlord's construction of a delivery
system for used as a (biological/toxin) weapon causing me to self-evict or risk serious injury or death.
A violation of 18 U.S.C. § 175. Exhibit 1.12

214. 05/18/2013 the tandlord began venting toxic fumes in violation of 18 U.S.C. § 229. In response |
purchased a large industrial fan and ran it 24/7 minimizing the landlord's repetitive assault attempts. The
landlord's practice was to wait until IT was home and then vent toxic fumes. I was able to mitigate the
landlord’s use of toxic fumes up until 11/06/2013 by running an industrial fan 24/7, They defeated this
solution 11/06/2013,

215. 11/06/2013 Judge Ed Smith’s U.S. Senate review. The landlord circumvented my failsafe system
via the use of a vent he constructed under the window sill. Apartment 8G was converted into miasma of
infestation and fumes during Easton Pa Judge Ed Smith’s U.S. Senate review in violation of

18 U.S.C. § 175. Exhibits 11, 1.82, E10.1

216, 11/16/2013 I had to self-evict or risk serious injury or death. 8G became an insanely infested zoo ina
matter of hours. 8G was a tomb. The walls were crawling with infestation if [ leaned against one I was bit
by swarms of them. If I walked across the carpet I could feel them gnawing at my ankles. | moved out.

217, 11/16/2013 8G as it was no longer habitable and began living in hotels. Exhibits L11, Li2, L1Q.1
218. Edelstein nicknamed me “Houdini” for getting out of what they were doing to me.

2013/2014 | “Houdini” | David Apple an UWS building owner met regularly with other self-defined
Jewish building owners including my landlord Michael Edelstein. Mr. Apple stated I earned the nickname
“Houdini” by them because I was able to survive what they were doing to me. What they were doing was
attempted murder wth NYPD looking the other way. See U.S. v. Harrington, Grant, Yerniy Reichberg
Exhibit 1.21

 

219. 2013/2014 ‘You are nothing the DeRaymond’s are everything” | NY Marcus Wiener | Historical
Publisher: I hardly knew Mr, Wiener. Never discussed family—he just biurted it out one day: “You are
nothing the DeRaymond’s are everything” His son worked for the New York Times Washington desk.
“You should move out and wait him out” (my landlord the millionaire).

220. Edelstein publicly despised rent-regulated tenants: “07/27/2016 Michael Edelstein operated Imperial

Court at 307 West 79th St rent-regulated building. Expressed multiple times to the press that “he’d rather
see the building vacant than filled with rent-regulated tenants.” Exhibit 1.36

Page 63 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 64 of 186

FACTS SECTION IV
03/2014 Theft Due to the Corrupt Persuasion Of DHCR To Violate Rent Stabilization Law.

221. Their was a deliberate, organized failure, or violation of law by every City of New York and State
agency involved in the supervision, maintenance, and adjudication of NYC rent stabilized housing
including the NYPD resulting in the theft of All of my property, destruction of evidence regarding my
daughter’s trafficking and ability to make a living. Exhibit 1.28

222. 03/04/2014 DHCR Rent Administrator Luke O’ Brian lied in his report about my not responding to
his 03/04/2014 letter and then canceled my claim CM-410048-S predicated on his fraud. I do not get this
information until I went looking for it 2017. | was regularly lied to about its existence. DHCR in fact hid
it by removing it from the FOIL. Exhibit 1.19

223, 09/01/2017 DHCR I My FOIL request for the inspection cancelation notes (09201 7-0033) that said
my apartment was so unsafe it could not be inspected was—met with criminal pidgin by a front desk
director at DHCR 25 Beaver Street: “Eh Hmm” Cough, Cough.” This identical pidgin was used by:
NYPD, Northampton County Police, stalkers and in connection with tampering with my brakes
(attempted murder). Exhibit 144

224, 09/25/2017 During my DHCR FOIL review at 25 Beaver St. I was given the finger to the back of my
head by a DHCR employee after discovering the inspection cancellation notes # CM-410048-S were
removed from the FOIL. Exhibit 1.18, 1.17

225.09/26/2017 to 10/03/2017 | | was consistently lied to by HCR employees and DHCR employees
about the existence of inspector Barbara Robinson’s cancelation notes. Exhibit 1.17

226, 10/03/2017 DHCR | Discovery Siander | DHCR employees were induced to act against me in favor
of my landlord Michael Edelstein due to innuendo —UNTILI explained during a HCR Hotline call that
my daughter was trafficked to and by Police and “Judge friends” in parking lofts.

227, 10/03/2017 The report became immediately available and was read to me over the phone:
“Inspection cancelled due to tenant stating heavy infestation of scabies and parasites in the
apartment necessitating wearing protective clothing when entering the apartment.”
Barbara Robinson, Tuesday, March 4th, 20/4. Exinibit L.17 Exhibit 1.16

228, The apartment did not have scabies. That was not possible. The protective clothing DHCR Barbara
Robinson referred to would not protect anyone from scabies as they live on you. My daughter had
Norwegian Scabies that started as scabies: a Sexually Transmitted Disease (STD). She contracted scabies
from being trafficked to police and “judge friends” during 2012.

229, What is clear about DHCR employees was their belief I should be prejudiced until they learned of

Page 64 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 65 of 186

the actual source of my daughter’s scabies. There was no mention of toxic fumes in the report used for my
attempted murder starting 05/18/2013.

230. The medication used by PA defendants to grow Norwegian Scabies on my daughter started
05/16/2013. The parasites were bird mites and as I found later were delivered at will 11/06/2013 through a
vent the landlord constructed under the window sill. Exhibit 1.1} Exhibit 1.12

 

10/11/2017 I went DHCR Harlem and met with Deputy Commissioner Woody Pascal

(A.) 10/11/2017 Deputy Commissioner Woody Pascal dismissed my 02/19/2014 infrared security camera
photo of a toxic gas cloud leaching into my bedroom without a second thought. DHCR licensed my
landlord’s assault. Mr. Pascal took no action. Exhibit 1.6

(B.} 10/11/2017 DHCR | Deputy Commissioner Woody Pascal also asked for my video copy of his DHCR
employee giving me the finger 09/25/2017 while looking through my FOIL for # CM-410048-S inspector
Barbara Robinson’s missing cancelation notes. Mr. Pascal took no action. Exhibit 1.18

(C.) 10/11/2017 DHCR I Deputy Commissioner Woody Pascal at first denied the 06/12/2016 DHCR #
DM-410056-R rent calculation was wrong. Then looked it up and found I was right and Mr. Pascal stated:
(i) The landlord willfully schemed to defraud. (ii) The rent overcharge ought to have been calculated from
1996 for 17 years and not the 4 years DHCR originally did. We left our conversation in that Mr, Pascal
was going to look into getting me reimbursed for the overcharge and then emailed me 10/18/2017,

231. 10/18/2017 DHCR Deputy Commissioner Woody Pascal: Email that I missed my time bar to appeal
the 06/12/2016 mis-calculation— known as a PAR appeal. To be able to challenge missing my time bar
for the PAR appeal in a different venue I had to show “CLEAR BIAS” by DHCR employees. For the
purposes of proving clear bias the following applies:

(a) DHCR never mailed their 06/12/2016 | DM-410056-R rent overcharge findings.
What DHCR calculated was incorrect (this was confirmed by Woody Pascal 10/11/2017) It
could easily be seen the landlord simply changed the apartment name from 8G to 8G1, erased
the number of rooms from 3 to N/A then tripled the rent. DHCR’s openly dishonest,
incompetence is further supported by Rent Administrator Luke O’Brian’s claim that I never
responded to his request when I did and it was time stamped by DHCR. Exhibit 1.39
(b) DHCR was in email contact with me in regard to DM-410056-R then did not email the order for me to
review. Exhibit 1.43
(e) 2015-16 I discovered my landlord’s attorney Mr. Duval used mail fraud by employing an outdated
meter for service. Federal law states the senders mail has to be returned within 24 hours. See 18
U.S.C. § 1341 Elements of Mail Fraud, | Section 4.6.2 US Postal Code. How much mail I
did not receive due to the outdated meter is unknown to me. https://youtu.be/hY8TY 3B4yDo
(d) 2017 Amy DeRaymond (an interstate co-defendant in my federal claim 17-cy-2910) against my
landlord was redirecting my mail though a fraudulent change of address preventing my receiving U.S.
mail Exhibit 2.90. Lisa Spitale and Amy DeRaymond were regularly cited in the Show Cause, and the

Page 65 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 66 of 186

Summary Judgement.

232, Mr, Pascal said I had to show “clear bias” by DHCR to have my overcharge case heard in a venue
other than DHCR when Mr. Pascal himself was guilty of extraordinary bias, and discrimination in favor
of my landlord. Exhibit 1.18 Exhibit 1.40

(e} DHCR Deputy Commissioner Pascal allowed his Rent Administrator Luke O’ Brain and employees to
hide critical safety documentation. Exhibit 1.19

(f) DHCR Deputy Commissioner Pascal allowed his employees to engage in hostile retaliation for my
looking for critical safety documentation against a landlord. Exhibit 1.18

(g) DHCR Deputy Commissioner Pascal dismissed my 02/19/2014 infrared security camera photo of a
toxic gas cloud in my apartment NYPD said was attempted murder.

(h) DHCR Deputy Commissioner Pascal did not initially recognize will full scheme to defraud, that I saw,
both room 104 attorneys saw. The glaring fraud that jumped out at both of us was the number of rooms
and the name change of the apartment. It did not raise any red flags for Mr. Pascal until it was brought to
his attention. After checking his records he confirmed. /.e., there was no chance of the Deputy
Commissioner catching this on his own. lt was FRAUD.

233. There was a pattern by those connected with my apartment lawsuit to tamper with the U.S. Mail and
then DHCR make requirements that for me to receive due process I had to concede to DHCR’s belief that
it mailed something when it did not. There existed an open dishonest, incompetence like culture at DHCR
that consistently worked in favor of the landlord. Exhibit 1.39 Exhibit 1.40

FACTS SECTION V
10/2014 HPD Inspections. Defendant’s Destroyed Apartment 8G Impeding Discovery Of
Evidence Used To Witness Tamper 11/06/2013 during Judge Ed Smith’s U.S. Senate interview

10/10/2014 Email from 2nd. Cir, Motion To Reconsider DENIED: 14-2221 Kraemer v. Edelstein 1.23
10/10/2014 Email to Easton PA DA John Morganell responsible for furthering the racketeering of Judge
Ed Smith’s 03/26/2014 federal judge appointment. Exhibit 1.23

10/10/2014 Email to PA Medicaid fraud unit: Exhibit 1.23

10/11/2014 My landlord destroyed NY apartment 8G the day after I sent/received the above emails by
pulling the steam pipe from the front bedroom radiator. That (steam vapor) I was told set off the alarm,
The fire department was called and broke the locks on the door of 8G exposing the apartment. 1.24

11/06/2013 HPD 1721/14 Inspection: That defendants intended to assault me the same day Judge Ed
Smith was being interviewed by the U.S. Senate 11/06/2013 via a delivery system used as a weapon—
(18 U.S.C. § 175) was confirmed by their deliberate attempt to prevent HPD inspection of the hiding
system constructed below the windowsill, behind the radiator. Confirming defendant’s knowledge of it:

11/08/2014 The owner of PestPro sent me the 07/25/2013 service report of BIRD MITES in my
apartment after I asked for them, Then called back you not going to sue me are you? This occurred when

Page 66 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 67 of 186

the owner sought double payment for that date. MIKE his employee, no longer with Pestpro said there
was no report. And suggested [ had SCABIES. Apparently MIKE hid the payment as well. The findings of
BIRD MITES in that report caused me to IMMEDIATELY file an HPD inspection for bird mites HPD
1721/14. Exhibits 1.10.1, 1.10.2

11/10/2014 | HPD 1721/14 scheduled inspection for 11/18/2014.

11/18/2014 The landlord destroyed apartment 8G the day before by breaking a steam pipe (again)
preventing the inspection of the window where the landlord had a device hidden used to assault me
11/06/2013—the same day Judge Ed Smith was interviewed by the U.S. Senate for federal judge.
Exhibits 1.26, 1.27, 1.27.1

12/15/2014 Housing Court HPD 1721/14 Judge Kraus ordered emergency repairs. HPD cited water
damage, mold, raw steam venting into 8G. Judge Kraus told me to “watch them.” I discovered the
landiord’s VENT used to assault me that was very obviously constructed below the bedroom window sill,
behind the radiator soon after repairs were completed and asked the superintendent to seal it shut.
Exhibits 1.27, 1.27.1, L'2

340. The device was used to dispense biological agents, toxins (from chemicals the landlord was
stockpiling in the basements of all of his building.— and caused my violent eviction during Judge Ed
Smith’s 11/06/2013 Senate interview between. Causing my self evection by 11/16/2013. Exhibits 1.11,
1.12

12/18/2014 | 79433/14 Edelstein v. Kraemer | Non-Pay Dwelling

Housing Court Judge Hann ordered settlement due to the landlord’s 08/29/2014 false claim non-pay
dwelling: #27965 | (79433/14) after I pointed out the landlord lied—claiming my apartment was removed
from rent stabilization when it was not. ordered DHCR’s rent history for 8G and found substantial
overcharges and submitted them for Judge Hann’s 02/05/2015 settlement hearing. I started sleeping in the
bathroom during repairs —and screwed the side windows shut. Exhibits 1.29 1,22

PACTS SECTION VI
Corrupt Persuasion Of Manhattan Housing Court Employees Resulting in Theft Of All Property,
destruction of evidence against the RICO enterprise.

342, Violations of 18 U.S.C. §§ 1951, £512 in furtherance of of insulating a federal judge Ed Smith’s
racketeered appointment via the corrupt persuasion of court's.

02/05/2105 NY Judge change: Judge Hann to Judge Wendt NY 79433/14 = Edefstein v. Kraemer
02/06/2015 PA Judge change: Judge Baratta to Judge Zeto PA 2014-00081 Fontno v. Kraemer

Paga 67 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 68 of 186

348. NY Judge Wendt allegedly conspired with PA Federal guardian Lisa Spitale as is made evident by his
hostile un-judge like behavior toward me during 79433/14 Edelstein v. Kraemer.

ee ee ry

12/18/2014 79433/14 Edelstein v. Kraemer | Non-Pay Dwelling | Judge Hann | ordered the landiord to
settle with me after discovering the landlord lied about the apartment’s rent stabilization status.

02/05/2015 Judge Hann was pulled from the trial and replaced with Judge Wendt. 1 was told they
circulate judges. This was untrue.

02/05/2015 Judge Wendt held up my hearing until last 5:00 PM when everyone was gone then yelled —
spit flying from his mouth. The choreography was plain.

02/05/2015 Judge Wendt ignored Judge Hann’s settlement order. Exhibit 1.29
02/05/2015 Judge Wendt ignored my HCR reports of toxic fumes.

02/05/2015 Judge Wendt ignored DHCR rent history records (DHCR #313311 | DUICR # 313312) that
proved substantial rent overcharge and willful scheme to defraud as recognized by:
(1) 01/2015 111 Centre St. Housing Court Room 104 attorneys (“T hit the lottery”)

(3) 10/11/2017 DHCR Deputy Commissioner Woody Pascal (1.40)

349. 02/05/2105 Judge Wendt ordered me to pay $14,737 for back rent I did not owe. It was open theft.
Judge Wendt simply choose to steal on behalf of landlord Edelstein. According to DHCR’s Deputy
Commissioner Woody Pascal rent overcharges (triple the legal rent} should have been calcuiated from
1996 forward totaling approximately $270,000 not including treble damages. Exhibit 1.30

06/21/2019_ Knick v. Towaship of Scott, 588 U.S. (2019)

“ Contrary to Williamson County, a property owner has a claim for a violation of the Takings Clause as
soon as a government takes his property for public use without paying for it. If a local government takes
private property without paying for it, that government has violated the Fifth Amendment—just as the

 

Takings Clause says—without regard to subsequent state court proceedings. And the property owner may
sue the government at that time in federal court for the “deprivation” of a right “secured by the
Constitution.”

When Judge Wendt, apparently for sport just decided to ignore that landlord owed more than $270,000 in
rent overcharges plus treble damages — that was local government taking my property and then enforced
his excessive fine pursuant to RAPAL §745 (2) (a) for $14,737 which was totally arbitrary. He then used
my refusal to pay it to take my remaining priority worth well over $150,000 including my ability for
maintaining my livelihood. Judge Wendt violated the Fifth Amendment, Exhibits 1.30, 1.33.1

Page 68 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 69 of 186

350. 02/05/2015 | 79433/14 15:00 PM | Judge Wendt’s bizarre hostile, arbitrary, manner
(i) Iudge Wendi first asked me if I spoke Spanish.
(ii) Spittle flew out of his mouth in hostel venom, ranting over my benign follow up question.

(ili) He looked at my DHCR rent history (1) (2) that proved the landlord owed me more that $270,000
in rent overcharges then ignored it. Judge Wendt held me accountable to Housing Court’s format for
administering due process in a bizarre manner while robbing me in the open. The rule’s for court
“decorum” were strictly held while he allowed to the landlord to rob me —and then made me pay

for his assault,

(iv) Judge Wendt ordered that I pay $14,737 in escrow for the landlord who lied to Judge Hann about
the apartment's rent stabilization status, owed me money and maintained an unlivable public
hazard: DHCR # CM410048S | Exhibit 1.30

02/19/2015 Judge Wendt mocked me in a whiny nasal toned voice to his assistant: “tmminmm
stitick” when I complained of being sick from toxic fumes the landlord vented into my apartment 8G
during my sleep. Exhibits 1.35, 1.31

02/19/2015 Judge Wendt lectured me that 1 had a “RESPONSIBILITY” to pay his fraudulent, unlawful
$14,737 escrow order he calculated with an illegal rent.

02/19/2015 Judge Wendt stated I had a responsibility to pay his order after he “DECLINED” Ed Keesley,
Director, City of New York's Homeless Diversion Units 02/06/2015 request # 00035602756F for the legal
rent of apartment 8G. Exhibits 1.30, 1.31, 1.32

08/19/2015 Judge Wendt confiscated ALE of my property, including business equipment depriving me
of my fivelihood. Property worth well over $150,000 to satisfy his $14,737 unlawful back-rent fine.
Judge Wendt knowingly robbed me in violation of the 8th and 14th Amendment’s Due Process Clause.

356. “The Excessive Fines Clause was taken verbatim from the English Bill of Rights of 1689,” United
States v, Bajakajian, 524 U.S. 321,335 (1998). The Excessive Fines Clause traces its venerable lineage
back to at least 1215, when Magna Carta guaranteed that “[a] Free-man shall not be amerced for a smail
fault, but after the manner of the fault; and for a great fault after the greatness thereof, saving to him his
contenement ....” §20,9 Hen. III, ch. 14, in 1 Eng. Stat. at Large 5 (1225) As relevant here, Magna
Carta required that economic sanctions “be proportioned to the wrong” and “not be so large as to
deprive [an offender] of his livelihood,” Timbs v, Indiana, 586 U.S. (2019) GINSBURG, J

357, 02/20/2019 The U.S. Supreme Court held The Eighth Amendment’s Excessive Fines Clause is an
incorporated protection applicable to the States under the Fourteenth Amendment’s Due Process Clause.
Pp. 2-9. This was in reaction the State and City's tend of pervasive theft to make budgets or harm
political enemies. Timbs v. Indiana, 586 U.S. (2019). hups:/wwwsupremecourt.sov/opinions/| Spdl/t7-1091_9536,pdf,

Page 69 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 70 of 186

358. Housing Court and Judge Wendt’s capricious, arbitrary and hostile behavior toward me reveal his
excessive (uniawful) fine was politically motivated and used to impart cruel and unusual punishment that
protected Judge Ed Smith and my (Jewish) landlord who PA defendants leveraged in a common illegal
cause to dispose of me: a wittiness to my daughter’s trafficking. Judge Wendt effectively issued my
death sentence: putting me on the street with the shirt on my back, knowing | was robbed of income with
no way to conduct my fivelifieod. A result that benefitted Judge Ed Smith and NY Gewish) Mr. Edelstein.

359. Evidence Tampering Judge Wendt denied access to my apartment 8G and was responsible for the
destruction of interstate evidence against a RICO trafficking enterprise: over 2,000 pages of hardcopy
documentation against the School District, Northampton County MH/MR’s medical fraud, State audit
medical fraud, Court fraud used to obscure organized assault. My Hard-drives, computers with photos,
medical reports of deliberate injures, torture that conflicted with the County’s (“Disneyland”)
documentation. Accounting and tax history, work history, (20 years of archives). Personal affects art
collection, furniture, clothing. Exhibit 1.31 Exhibit 1.17 Mac Pro Mac Serial No: YM13805MEUF.

360. Witness Tampering Judge Wendt after my not paying his escrow order of $14,737.00 evicted me:
put me on the street with only the clothes on my back, taking aff of my property and work assets
($150,000+) needed for my employment worth considerably more than $14 ,737.00— optimizing my early
demise by putting me on the street with the shirt on my back —in furtherance of the RICO enterprise goals
of destroying evidence and nullifying testimony. Exhibit 1.30 Exhibit 1.33.1 Exhibit 1.27.1 (1.27.1 does

not include electronic gear, TV, monitors, hard-drives, computers, firewall, CISCO phone system, books,
art collection, etc.)

361. Political retaliation Excessive Fines: “They can be used, e.g., to retaliate against or chill the speech
of political enemies. They can also be employed not in service of penal purposes, but as a source of
revenue. The historical and logical case for concluding that the Fourteenth Amendment incorporates the
Excessive Fines Clause is indeed overwhelming, Pp. 3-7.” Avtps:/Avwwsupremecourt cov/opinionss
{Spd h? 109} J536.pdl.

08/20/2015 According to Hosing Court administrative Judge Gonzales: Judge Wendt ignoring Judge
Hann's 12/18/2014 order was within his discretion along with throwing me to the street with the only the
clothes on my back and no means of employment. Violations of the Eighth, Fourteenth Amendment’s Due
Process Clause and judicial cannons, were approved by Hosing Court Administrative Judges. 1.29, 1.33

11/20/2014 Judge Wendt admitted his quid pro quo requirement to appease those who voted on his
judicial appointment (building owners) who also appeared before him. The short 5 year contractual leash
he was on was their insurance of his loyalty: https://Avww.youtube.com/watch?v=ReOValqGwke

351. [03/04/2014 DHCR refused to inspect my apartment as it was a health hazard. 02/05/2015 apartment
8G didn’t suddenly become better through osmosis. It was still the same toxic hazard it was 11/16/2013
when I was forced to move out. 12/18/2014 I began sleeping in the bathroom to oversee HPD repairs. It

Page 70 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 71 of 186

was the only room I could seal off from the landlords attacks —which continued. My fraudulent, lying
landlord caught by Judge Hann and forced to settle— which Wendt ignored and then badgered the tenant
(me) even more. He was operating on the best interests of my landiord and RICO enterprise defendants. ]

FACT SECTION VII
2015 Attempted Murder Streets Of Manhattan After My Illegal Evection

364. After my eviction things became more aggressive with Easton Police, DOT, Police, law clerks, City
of New York employees. Defendants were attempting to erase me as quickly as possible within the
confines of accident or personal injury. My bike breaks for example were tampered with a number of
times — finding I had no breaks in NYC traffic is not ideal—it is why it is listed here.

NYC my landlord stockpiled chemicals that were used on rent stabilized tenant and then pushed the
tenant to the street where NYPD, DOI detectives took over: doping, injuries, hit and run attempts to
cripple a “vagrant.” That NYPD were open to bribes by NY landiords was well publicized by them.
Edelstein was perfect business partner and had a vested interest in Judge Smith’s appointment as someone
who trafficked to healthcare in Easton Pa.

Attempted Murder Claims:

1, 2013-2014 Apartment 8G Toxic fumes

2. 2015-16 MainChance City Hospital Deliberate Infection

3.2016 Hudson Park/City Bike brake removal

4, 07/12/2018 City New York Hit and Run NYPD backed (1,9)

5. 2018-19 Presbyterian ER Medical records distributed to third parties resulting in:
6. 09/2018 Central Park Nasal cavity injection Attempted impairment
7,09/2018 Central Park Taser burns Attempted organ injury
REMEDY REQUESTED

CONSPIRACY IN VIOLATION OF 18 U.S.C. 1962 (d)

Defendants conspired, acted in concert, struck quid pro quo strategic alliances, with a common purpose to
do whatever was necessary to protect their existing RICO business by chilling the speech of Judge Ed
Smith’s victims during his FBI, Presidential and U.S. Senate review for federal judge via the following
violations:

SECTION I
2012 Theft of Business Assets Via Apartment Break-In’s, Theft Of Intellectual Property, Trafficking To
Corrupt Business Partners

VIOLATION OF 18 U.S.C. § 1951

Page 71 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 72 of 186

NYPD and the City Easton ran wire-taps while DOD contractors tampered with my website, clients I was
steered to worked bait and switch projects, while my landlord used toxic fumes with permission from the
NYPD / City of New York. Racketeering a NY witness to chill his speech in furtherance of appointing a
federal judge who trafficked the wittiness’s (my) daughter.

02/15/2012 - Server hit Easton High School targeted pages for hack Exhibit
3.9

02/17/2012 - Server hit IBM: ZmEu venerability scan (DOD) (Gov) Exhibit 3.9
02/25/2012 - 10/23/2012 Rothstein Kass / Contract fraud Exhibit 3.22
03/14/2012 - Server hit Level (3) Communications: SQL ejection (DOD) (Goy)
Exhibit 3.9

03/14/2012 - Server hit Easton High School tested pages hours later Fixhtbit
39

10/85/2012 - 08/12/2013 Alan Fuchsbergh Law firm — Exhibit 3.23

08/12/2013 - 03/04/2014 Fried Frank Law firm (Gov) Exhibit 3.24

2012 - 2014 Pitta & Bishop Lobbyist (Gov) Exhibit 3.25

DC37: used as conduit to government unions for racketeering communication, (Gov) Exhibit 1.28

1. Lrespectfully request punitive damages and recovery of damages occasioned by my injury and
deprivation damages against my landlord Michael Edelstein, the City of Easton PA, City of New York,
NYPD for their participation in racketeering a federal judge appointment to my, and my daughter's
extreme detriment.

SECTION II
2013 Used The NYC Apartment As A De-Facto Gas Chamber For Assault, Attempted Murder in
Purtherance Appointing Public Official.

VIOLATION OF 18 U.S.C, § 1958

The landlord was given license by the City of New York, and NYPD to attempt to murder or seriously
maim a rent stabilized tenant as often as the landlord thought it was necessary. That NYPD, the City of
New York, the office of the Mayor were open to creating favorable, specialized treatment for Jewish
landlord’s in exchange for bribes or donations has been well established.

See: U.S. v. Harrington. Grant, Yermy Reichberg. Exhibit 1.6.3

VIOLATION OF 18 U.S.C. § 2331 (5) (A) (B) Git)

PA defendant’s were racketeering a federal judge appointment as such domestic terrorism. They waited
for NYPD resources (§ 2339 (a) (b) (1)) to become available May 2013 in furtherance of racketeering a
federal judge appointment and then carried out violations of section 18 U.S.C. §229 at the plaintiff’s
apartment: 145 W 71st. Apt 8G NY NY 10023.

VIOLATION OF 18 U.S.C. § 229 (a) (1)

My landlord knowingly, stockpiled, and possessed toxins, and constructed a delivery system for use of
those toxins as weapon L.e., toxic fumes in furtherance forwarding Judge Ed Smith’s federal appointment

Page 72 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 73 of 186

and for his own cause of circumventing an $800,000 overcharge payment he owed the tenant.

One Stop Shop: bribes to NYPD open to Jewish community leaders who were linked the foreign state

of Israel, and its prime minister’s interests in conservative policies (Republican) of the United States.

My Jewish landlord served and conspired with those conservative interests by furthering the federal judge
appointment of an extra conservative republican, Judge Ed Smith.

Stockpiles: Unmarked tanks, Landlord fined for storing unmarked noxious chemicals in the basements of
ALL of his buildings. Exhibit 1.15

Delivery system: 11/06/2013 I was assaulted due to my landlord's construction of a delivery system to
pervade Apt 8G with biological agents, and toxins while Judge Smith was interviewed by the U.S. Senate.
Exhibit 1.12 Exhibit 1.6

1. Lrespectfully request punitive damages and recovery of damages occasioned by my injury and
deprivation damages against my landlord Michael Edelstein, the City of New York, NYPD, the City of
Easton PA for my malicious, deliberate exposure to toxic fumes, and intent to attempt murder.

SECTION ITI
11/06/2013 My NY Landlord Constructed A Delivery System For Used As A Weapon During
PA Judge Smith’s U.S, Senate Review Forcing My Evection.

VIOLATIONS OF 18 U.S.C § 175

11/06/2013 Apartment 8G was converted into miasma of infestation and fumes during Easton Pa Judge
Ed Smith’s U.S. Senate review. I was assaulted from my landlord's construction of a delivery system for
use as a Weapon causing me to self-evict or risk serious injury or death. Exhibits 1.12 L.11

1. Trespectfully request punitive damages and recovery of damages occasioned by my injury and
deprivation damages against my landlord Michael Edelstein, the City of Easton PA, for constructing
delivery system in my apartment used for my assauit in furtherance of racketeering a Judge Ed Sinith’s
federal judge appointment.

2. T also seck damages from the City of New York allowing landlord Michael Edelstein to repeatedly
assault me with impunity without investigation or charge.

3. [respectfully request punitive damages and recovery of damages occasioned by my injury and
deprivation damages against my landlord Michael Edelstein and the City of Easton collaborating to
destroy my apartment preventing my or my daughter inhalbtance i.e., moving from Easton PA to her
residence in NY in furtherance of Judge Ed Smith’s Federal Judge application, Judge Smith and
defendants tortured and attempted to murder Emilie while in their custody as a result of her not being able
to move. Exhibits 1.24, 1,27, 1.27.1,

Page 73 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 74 of 186

SECTION IV
3/2014 Corrupt Persuasion OF DHCR To Violate Rent Stabilization Law

VIOLATIONS OF 18 U.S.C § 1951

The landlord was given a license to steal by DHCR Deputy Commissioner Woody, DHCR employees,
HCR, apparently due to communication from NYPD/DOI or of their own accord and part of a pattern of
theft on my landlord Mr, Edelstein's behalf. VIOLATION OF 18 U.S.C. § 1951

1. My Rent be reduced to One Dollar. ($1.00) as per my original DHCR request CM-410048-S,

DHCR Deputy Commissioner Woody Pascal, DHCR Rent Administrator Luke O’ Brian, DHCR 25
Beaver Street Employee (finger) and HCR Hotline employees ALL proved to be biased and corruptly
persuaded to tamper with my claim # CM-410048-S by (i) declining my claim on fraudulent ground, (ii)
removing it from the FOIL, (iii) minimizing its importance in service to themselves, (iv) treating me with
hostility when I went looking for it, and (v) denying its existence of it during numerous phones call to
HCR’s hotline until T mentioned my daughter was trafficked by police. All of them hid DHCR’s fraud as
per 18 U.S.C, § 1343, Exhibit 1.17

SECTION V
10/2014 Landlord Destroyed The Apartment With Broken Steam Pipes Just Before HPD Inspection Of
The Vent Area Used To Assault Me 11/06/2013 during Judge Ed Smith’s U.S. Senate Review.

18 U.S.C $2339A Providing material support to terrorists knowing or intending that they are to be used in
preparation for, or in carrying out, a violation of section of: 18 U.S.C §175 or in preparation for, or in
carrying out, fhe concealment of an escape from the commission of any such violation, or attempts or
conspires fo do such an act, shall be fined under this title, imprisoned not more than 15 years, or both,

and, if the death of any person results, shall be imprisoned for any term of years or for life.

1. L respectfully request punitive damages and recovery of damages occasioned by my injury and
deprivation damages against my landlord Michael Edelstein, and the City of Easton for concealing his
vent from HPD1721/14 inspection used for my assault 11/6/2013 in Apt. 8G during Judge Ed Smith’s
USS. Senate review.

2, L respectfully request punitive damages and recovery of damages occasioned by my injury and
deprivation damages against my landlord, the City of New York and the City of Easton PA for
coordinating my assault during Judge Ed Smith’s U.S. Senate review 11/06/2013.

SECTION V1
2015 Corrupt Persuasion Of Housing Court, Judge Wendt.
1. VIOLATION OF THE EXCESSIVE FINE CLAUSE.

Page 74 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 75 of 186

08/19 Judge Wendt maliciously, illegally evicted me and refused to let me retrieve any of my property:
work history, hard drives, computers, accounting records, evidence of my daughter’s violent extortion,
clothing, all of my art was stolen (life’s work) my art collection (it is irreplaceable} in violation of 18
U.S.C. § 1951, and the Fourteenth Amendments excessive fine clause and Due Process clause —
preventing my gainful employment.

2, VIOLATION OF THE EXCESSIVE FINE CLAUSE,

l respectfully request this federal court to find Judge Wendt confiscation of ALL of my priority, including
work equipment worth over $150,000 to satisfy an illegal $14,737 back rent claim in violation of my 14th
amendment due process rights and a violation of the excessive fine clause i.e, find and return ALL of my
property. Pay for pain and suffering.

3, VIOLATION OF 18 U.S.C. § 1951
l respectfully request treble damages from 1996 forward and enforcement of payment. For rent
overcharges as confirmed by DHCR. Approximately $800,000.

DHCR DM-410056-R | Rent history proving overcharge
Exhibit 1.37 DHCR # 313312 Rent history | 145W71 NY NY 18G1 Rooms NA (FRAUD)
Exhibit 1.38 DHCR # 313311 Rent history | 145W71 NY NY 1 8G Rooms 3

4. T respectfully request this federal court to make and enforce the landlord’s overcharge calculation
from 1996 forward for which DHCR Deputy Commissioner Woody Pascal confirmed to be true and then
improperly imposed a time bar restriction which is null. Judge Wendt had an obligation to make this
calculation and simply circumvented the law. DHCR never considered judge Wendt’s responsibility
precluding any action from DHCR. RENT HISTORY DHCR # 313311] DHCR # 313312

5. Hotel reimbursement [ respectfully request the court to order and enforce landlord Michael Edelstein
provide hotel reimbursement from the time of DHCR’s 03/04/2014 finding that 8G was too hazardous to
inspect until todays date. $300 per night-($600 total) ought to be apply for both me and my daughter for
the landlords violation of RAPL 845. i.e., preventing my reoccupation of 8G after HPD repairs via
violence, toxic fumes 2/17, 02/19/2014, 2/25/2014 — i.e. participation in racketeering a federal judge
appointment. Judge Wendt failed to rule on this or anything that had to do with costing the landlord
money.

6. 1 seek punitive damages from Federal guardian Lisa Spitale who corruptly influenced interstate court
proceedings, timing, judges, and outcomes:

02/05/2105 NY Judge change: Judge Hann to Judge Wendt NY 79433/14 Edelstein v. Kraemer

02/06/2015 PA Judge change: Judge Baratta to Judge Zeto PA 2014-00081 Fontno v. Kraemer 2.58

Both of the new judges changed on the day of the hearings violated 14th Amendment, Section § 1512,
1513. Indge Wendt’s hostile, unlawful behavior was influenced by Federal guardian Lisa Spitale who
trafficked my daughter and was responsible for her attempted murder in collaboration with her mother
Amy DeRaymond Fontno.

Page 75 of 185
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 76 of 186

SECTION VII

Interstate Avempted Murder For Hire

Sections one through five show defendants actively, aggressively attempting to dispose of this wittiness
from the time Judge Smith applied to be Federai Judge with help from the City of New York. [AM A
VICTIM OF UNCHARGED CRIMINAL ACTIVITY. The City while acting under color of state law,
circumvented plaintiffs constitutional rights in favor of their pet landlord policy and has treated me with
some quasi homeless status when my murder was attempted, assaulted, falsely arrested, illegally evicted,
robbed of ALL of my property with the assistance of the City of New York. The City of New York and
Easton PA are central to my assault and robbery. I respectfully request punitive damages and recovery of
damages occasioned by my injury and deprivation damages.

Page 76 of $86
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 77 of 186

SECOND MATTER [ 2000 - 2011 Child Trafficking From A Public School
A pattern of trafficking activity by an association-in-fact legal entities and individuals.

369. GENERALLY 2000 -2011 Pennsylvania’s child abuse laws allowed for substantial pain before a
reported case could be substantiated as abuse. Federal, State, officers of the Court (guardians)
Northampton County MH/MR, School District, Court of Common Pleas, Police, Sheriff, Domestic
Relations parlayed that loophole into a human trafficking enterprise that benefited privately held transition
(THS) and behavioral health services (BHS) firms. To be able to steer illega! business to these health
service contractors the Easton Area School District and Northampton County Court of Common Pilea’s,
MH/MR trafficking enterprise relied on fabricated documents, and notes to hide my daughter’s injurious
manifestations from their repetitive organized abuse (torture). My daughter, a normal student reasonable
fear of it shaved her I.Q. points and caused behavior problems that resulted in a billable client for THS.
The enterprise manufactured low performing academic results— false positives of mental retardation—
steering the student victim to privately held healthcare firms. (ie., theft of the student’s intellectual
property —I.Q. points —by inflicting significant or lasting harm). As such a violation of 18 U.S.C. § 1951
prohibition of actual or attempted robbery or extortion affecting interstate or foreign commerce “in any
way or degree.”

“a

370. “The extortion offense reaches both the obtaining of property “under color of official right” by
public officials and the obtaining of property by private actors with the victim's “consent, induced by

wrongful use of actual or threatened force, violence, or fear,” including fear of economic harm.” 7

371. The defendant’s actions (education professionals and federal officers of the court) substantiate the
weakness in PA’s child abuse laws as their exploitation of them proves those weaknesses were not an
unknown and used as indicated. It appears legislation created loopholes in PA’s child abuse laws to be
used (as they were) to steer business to THS, BHS healthcare via imposed organized injury. The
allegation of deliberateness is supported by who was exploiting the law: State Education professionals,
County and Federal guardians, behavioral health care entities: officials directly participating in injuring
the student or deliberately refusing their duty to get involved. (/.¢., the direct causal relationship between
the alleged injury and the violation of the RICO statute), These were thugs.

Proof of abuses negative impact on LQ. is well established:

372, Sandgrund, Gaines, and Green (in 1974) “found that a group of abuse victims was ten times more
likely to exhibit an 1.Q. in the retarded range than a control Group matched for age, race and
socioeconomic status.” “They also found a higher percentage of retardation in the abused and neglected
groups as defined by Wechsler [Q’s below 70.” Exhibits 2.8, 2.68.

373, “Neurological deficits were most clearly evident in perceptual-motor tasks. Additional research has
also shown a high incidence of neuropsychological impairment, particularly verbal deficits in juvenile
delinquents who have been physically abused.” Robert T Ammerman, et al. Clinical Psychology Review
Vol. 6 PP, 291-310, 1986).

anudl-24103-hobbs-act-extonion-force-yiolence-or-fear

 

Page 77 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 78 of 186

SUMMARY TIMELINE; COURTS

375. The RICO enterprise used abuse, and fear as an extortive tool to shave I.Q. points, and cause
behavioral issues negatively impacting competency exams of the student. In exchange for abusing Emilie
parties were able to benefit finically: 1. The cooperating parent willing to injure her child: mother Amy
(Fontno) DeRaymond collected itlegal! disability social security: 2. The Easton area school district’s
transition services (mental retardation) consultant Freya Koger gained a client 3. The County’s MH/MR
community services agency Milestones pained a client as a result of the RICO enterprises pattern of
organized injury and terror. I was able to track it starting in 2000 when the director of special education
John Merlo (the gate keeper between private industry and public school students) facilitated Emilie’s in
school badgering, and torture by collaborating with Emilie’s mother not to report their resulting injures
used to traffic her to special ed. Their agreement circumvented the findings from a 1999 home study
report I sued for (It corroborated Emilie’s abuse by her mother) allowing their profitable, criminal
business to continue

2000 their collaborative abuse was so bad Emilie began wetting herself during school hours, The school
district’s answer to the manifestation was to make Emilie’s guidance councilor Ms. Williams erase her
notes on the matter. Exhibits 2.38, 2.39,

10/04/2005 I sued the District #5779 05/06 for not educating my daughter and for their insistence she was
mentally retarded (MR3 17).

12/12/2005 The District’s Special Ed director John Merlo and Emilie's mother skirted around Emilie’s
continuing manifestation of their abuse by inventing a watch program to remind my daughter “to go”
during school hours, masking their abuse during educational due process. Exhibit 2.11.1

02/16/2006 | ODR 5779 05/06 | Educational Due Process Transcript. The Hearing officer let in the
mother’s submission of Dr. Regina Smock’s fraudulent claim of Mental Retardation 317 (MR317)
diagnosis. (Page 1915). Dr. Smock even cited the Saint Christopher’s Hospital for Children 2.5 day
diagnostic that ruled out mental retardation. She performed NO diagnostic of her own. Exhibits 2.22, 2.36

 

03/23/2006 [ won $200,000 in compensatory education for my daughter—rejecting the Districts and
Mother’s claim of MR31I7. Exhibit 2.23

05/18/2006 the School District appealed #1727 and lost speeificalfy on their claim of mental retardation
(MR3i7). Emilie’s pendent placement diagnosis was PDD NOS (very mild atypical (social) autism).
Exhibit 2.24

07/26/2006 After the Schoot District lost their appeal they unilaterally inserted Freya Koger Ph.D the
District’s transition services consultant for the mentally retarded into Emilie’s [EP and refused to pay the

appeals panel order for compensatory education. Exhibits 2.26, 2.27

08/11/2006 I sued School District in federal court to enforce payment (06-cv-3592-GP).

Page 78 of 185

 
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 79 of 186

12/21/2006 Amy (Fontno) DeRaymond’s father, Emilie’s grandfather—attorney Ray DeRaymond
solicitor for many of the municipalities in the county was more interested in the trafficking business.
Judge Ed Smith trafficked Emilie at the behest of his partner attorney DeRaymond’s emergency petition
in violation and contradiction of the 05/18/2006 State’s Educational Appeals Panel ruling #1727. His
petition recommended that Gi) Emilie have a mental defect: Mental Retardation 317. (ii) That Freya Koger
treat Emilie for MR317 and (iii) a guardian be appointed. Exhibit 2.34 Exhibit 2.34.1

383. The PA Appeals Panel approved Emilie’s pendent placement diagnosis as PDD NOS (mlid atypical
(social) autism) predicated on a 2.5 day diagnostic from Saint Christopher’s Hospital for Children
conducted by Emilie’s great Uncle Dr. Dee Grover M.D. the head of Child Neurology. Emilie had NO
congenital mental retardation. 2. The Appeals Panel and the diagnostic ruled out a mental retardation
diagnosis (MR317) proffered by the mother during due process #5779 05/06—considered then rejected
by the ODR Due Process hearing officer. The Appeals Panel supported the hearing officers decisions and
awarded Emilie even more comp-ed to make up for the education she was denied as an educable person.
Exhibits 2.24, 2.34, 2.34.2

THE ASSOCIATION-IN-FACT RICO ENTERPRISE EXTENDED TO FEDERAL COURT,

2007 Republican Federal Judge Pratter taiked me out of abuse allegations against my ex-wife Amy
DeRaymond in exchange for getting Emilie a deal which Judge Pratter reneged on and tortured Emilie
2008 through the 10/09/2007 appointment of federal guardian Marcie Romberger via Judge Pratter’s
magistrate Judge Timothy Rice. (06-cv-3592-TR). 2.60, 2.60. |

 

12/03/2007 Federal guardian Romberger engaged in malfeasance ignoring the County’s illegal use of
mental retardation 317 approved by Judge Ed Smith.

BURNING WITH CIGARETTES

03/10/2008 - 03/14/2008 Federal guardian Romberger facilitated Emilie’s torture, burning Emilie with
cigarettes prior to a neediess competency exam she arranged and withheld Emilie's medical diagnostic
which proved Emilie could not be mentally retarded from her examiner Dr, Richard Hess. Exhibit 2.13
2.42, 14.

Emilie was burned over [5 times and on each of her knuckles, arms and had bruises from restraint.
Emilie walked through school with bleeding untreated wounds. No one reported the burns to me as per
the agreement between the mother and special Ed Director John Merlo. 2.42 p 2., 2.17.

Asa result Dr, Hess recommended a mental retardation finding which the State Education Appeals Panel
previously rejected. The rigged mental retardation finding masked Judge Ed Smith’s and attorney

DeRaymond trafficking of Emilie as a mental retard from 12/21/2006.

03/15/2008 Dr. Richard Hess’s report: “it is recommended that the LEP team also consider her eligible for
procedural safeguards as a student with mental retardation” Exhibit 2.63.1

Page 79 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 80 of 186

04/16/2008 During the PFA hearing 1 filed for my daughter’s assault attorney Ray DeRaymond showed up
as 4 surprise attorney and played down his granddaughter’s extortive third degree cigarette burns used to
skew her competency exam calling the burns “spurious” and then accused my daughter of "doing it to
herself’. Exhibit 2.66

04/11/2008 I told top dermatologist Dr. Felderman my daughter claimed to have cat bites. Dr. Felderman
scoffed and said they were cigarette burns. She wanted to know what the mother said and what was going
on in school—she wanted to know who could have BURNED Emilie. Exhibit 2.68

04/16/2008 PFA transcripts show judge Moran witness tampering by characterizing the relationship
between the mother and father as argumentative in front of Emilie. He asked Emilie what the perfectly
round concavities in her arm were while the mother and attorney DeRaymond (who highly likely burned
her) were sitting in the court room. Emilie said “cat bites”. Exhibit 2.67 pgs 43-45

There was an obvious conspiracy between Federal Judge Pratter, and Federal Guardian Marcie
Romberger, to make Judge Ed Smith and attorney DeRaymond’s 12/21/2006 criminal trafficking
my daughter as a mental retard appear murky. Burning Ennilic with cigarettes and withholding her
medical diagnostic from the examincr Dr. Hess was key to his rigged mental retardation finding.

08/06/2008 Dr. Hess forwarded me an email. He recommended to Romberger, and the School District that
for Emilie to be able to learn for the mother to STAY AWAY from Emilie This was ignored by Romberger.
He did this after he learned Federal guardian Romberger withheld Emilie’s medical diagnostic from him
by me. Exhibit 2.51

08/14/2008 Easton PA Detective Miller fabricated his investigation, lied about not being able to reach the
MD’s who confirmed Emilie’s cigarette burns. Detective Millcr’s investigation was abruptly closed by
the DA. Exhibit 2.69.1

I sucd three times for Emilie’s 2008 torture use to mask Judge Smith’s trafficking of her:
2008 | PFA 2008-0254 Kraemer y. Amy DeRaymond Fontno Judge Moran

2010 | 2007-0021 Kraemer y, Amy DeRaymond Fontno Judge Koury

20101 10-cv-4868 EDPA Kraemer vy. Pennsylvania Judge William Martini

Each time judges found reasons to circumvent evidence of torture, used to steer a competency exam that
protected Judge Ed Smith and attorney DeRaymond.

07/2011 When Judge Smith applied for Federal Judge, they apparently knew Federal Guardian
Romberger’s 2008 MR patch was not going to pass Presidents Obama’s federal judge review. As such
removed me as guardian and put in place Lisa Spitale who degraded Emilie to look the mental retard
Judge Smith and attommey DeRaymond trafficked her as 2006 by keeping Emilie out of public view vis-a-
vis Separation. Judge Smith had expertise in detainee control and containment methods — Emilie was
isolated. By 03/14/2012 DOD contractors hacked my website and was tested in Easton PA. Lisa Spitale’s
guardian appointment was far from conventional and violated law:

Page 80 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 81 of 186

FAS/2011 Judge Smith approved attorney Spitale's guardianship petition — replacing me as guardian —
after the Northampton County Court of Common Pleas lost jurisdiction to appoint Lisa Spitale:

(i) 05/27/2011 1 revived a court letter from Northampton County Judge Baratta felling me the
Northampton County Court of Common Pleas lost jurisdiction in regard to Lisa Spitale's guardianship.
(ii) Judge Smith not taking NO for answer forwarded his unlawful, personal guardian approval to Judge
Baratta. Exhibits 3.7, 3.4

10/12/2011 Judge Baratta was corruptly persuaded by Judge Ed Smith and Federal Judge William Martini
to confirm Lisa Spitale as guardian as my federal case was dismissed the next day. Exhibits 3.4, 3.8

10/13/2011 Federal Judge William Martini dismissed my federal claim 10-cv-4868 Kraemer v.
Pennsylvania with prejudice. Federal Judge Martini a former republican congressman facilitated
racketeering in furtherance of republican judge Ed Smith's Federal judge track:

(i) Federal Judge Martini time bared my 2008 evidence of torture (burning with cigarettes) of Judge Ed
Smith’s trafficking victim prior to a mental competency exam arranged Federal guardian Marcie
Romberger. The rigged mental retardation finding from the exam masked Judge Smith’s 12/21/2006
federal violation of trafficking Emilie as a mental retard in contradiction and violation of the State
Education Appeals Panel Opinion.

(ii) Federal Judge Martini helped Judge Ed Smith again by getting his personal dirty deeds guardian Lisa
Spitale appointed by corruptly persuading Judge Baratta approve her guardianship when Judge Baratta
knew the court lost jurisdiction on the matter of Lisa Spitale's guardianship.

[06/15/2012 EDPA Judge William J, Martini in a rare rebuke was removed from Paul Bergrin's case for
engineering around the United States RICO wittiness tampering and murder claims against Bergrin.]
Exhibit 2.42

BURNING WITH CIGARETTES

03/23/2012 One of Lisa Spitale’s first acts as Judge Smith’s personal guardian was to petition to remove
two weeks of my vacation and use the two weeks Emilie would have been on vacation with me to extort
and torture Judge Ed Smith’s 2006 trafficking victim (Emilie) while he was being vetted for federal judge.
The petition was presented to and approved by Judge Ed Smith. Exhibit 3.10.2

2012 guardian Lisa Spitale used private residences arranged by the School District’s community services
consultant, Freya Koger of Lehigh Transition Services where cruel, inhuman, degrading treatment was
employed io get Emilie to appear the mental retard Judge Smith trafficked her and isolate her during
Judge Smith’s federal Judge review:

(1). Burning with cigarettes, stoves, bruises from restraint Exhibit 2.42 p 1,2, 8,9, 13, 14, 18, 23
(2). Electric shock burns 2.42 p 23, 24, 25

(3). Sexual aggression 2.42 p4,5, 6,7, 10, 14,15, 17
(4). Prolonged denial of sufficient hygiene 2.42 p12

Page 81 of 186

 
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 82 of 186

(5). Deprived Emitie of clean clothing 2.42 p 10, 12, 19, 24

(6). Dental of medical assistance 242 p 16,17, 18, 19, 20,21, 22
(7). Administration of psychotropic drugs in detention 242 p 10, 14t La

(8). Denied the use of public transportation for detention purposes 2.42 p5,6

(9). Forced grooming 242 p

The degrading treatment continucd untif they had the opportunity to murder victim | just after President
Obama nominated Judge Smith for federal judge.

08/01/2013 Judge Smith nominated by President Obama for federal judge.

Duterstate attempted murder for hire of victims,

A week after Judge Smith was nominated defendants attempted to finalize my daughter’s murder.
Exhibit 1.5

11/06/2013 Judge Smith interviewed by the US Senate.

interstate assault and attempted murder.

The PA defendants collaboration with my NY Jandlord’s construction of a delivery system for used as a
(biological/toxin) weapon to pervade ny apartment with extreme bird mite infestation causing serious
injury and my moving out 11/16/2013. Exhibits JJ, 1.12, 1.28.

01/16/2014 Judge Smith nominated US Senate for federal judge.

My daughter's sexual assault, torture at private residence.

My daughter was attacked at a private residence the week before 01/16/2014,

01/23/2014 Emilie said the Easton Police were involved resulting in retaliation:

01/24/2014 Emilie had finger print bruises, and burn marks from what looked like an electrode the next
day. 01/31/2014 she was hospitalized after telling me a second time.

03/26/2014 Judge Smith appointed federal judge.

Victim (Emilie) was overmedicated until she convulsed causing permeant brain damage.

Emilie’s medication went from a monthly 30 tablets/15MG per month to obscene quantiles of 41MG,
31.5MG,45MG, purchased seemingly randomly, but are actually purchased in connection to my federal
court filings. Exhibits 1.4, 4.16.

03/27/2014
Risperidone 0.25/0.5MG | 03/27/2014 | 105 tablets § 41.0 MG Total
Previous dosages of Risperidone were monthly | 0.25 MG / 30 tablets | 7.5 MG Total

SUMMERY DESCRIPTION OF THE EASTON PA TRAFFICKING BUSINESS

Systemic evidence—cherry picking from the normal school population.

408. Easton Special Ed Director John Merlo (an employee of the enterprise} cherry-picked vulnerable
students (my daughter Emilie with a violent mother) from the normal school population then steered the
student to Transition, Community and Behavioral Health Services. Their abuse business created a larger
pool of potential candidates for THS/BHS beyond what nature provided.

Page 82 of 186

 
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 83 of 186

2001 Emilie’s teacher Ms. McKay said there were students who did NOT beiong in her special ed class—
in particular, Emilie who got her jokes and laughed when none of the other kids did.

2010 Federal Education Guardian Marcie Romberger stated John Merlo had many normal students in
Special Ed classes that did NOT belong there. (This information came after I reported her. )

396. Predatory targeting and partnering with a violent capricious parent

2000 the director of special education John Merlo collaborated with a mother from which a 1999 home
study report corroborated egregious child abuse by her: burning with cigarettes, stoves, and locking the
child in closets. Abuse the key ingredient for the trafficking business to work by lowering IQ and causing
behavioral problems is what Merio sought and partnered with that parent. The violent parent and the
director of Special Ed agreed not to report their resulting injures used to traffic Emilie to Special-Ed to the
father who wanted his daughter to have an education. Allowing for the mutually profitable, criminal
business. Merlo was able to steer business to his behavioral / mental retardation consultant, The Mother
was able to make false claims for disability Social Security benefits. Exhibits 2.38, 2.39.

397, Organized abuse and methods of disposing trafficking evidence

2000 The result of Merio’s and Mother DeRaymond’s agreement was Emilie’s sudden manifestation of
abuse — wetting herself during school hours at Spring Garden Elementary School. The Schoo! Guidance
counselor Relane William’s was made to erase her notes about Emilie’s abuse by the School District and
Northampton County closed her Children and Youth Investigation. Exhibits 2.39, 2.11

410. Any evidence of the District’s organized injury and terror used to drop L.Q. and cause behavioral
problems (cigarette burns, stitches from head injuries, bruises from restraint) were not reported in:

1. The School District Records

2. MH/MR State Medical Audits

3. The Court of Common Pleas documented burn injuries to be self-inflicted i.e, “playing with the cat’.
4. Local Medical, MH/MR records were utterly fabricated

The RICO enterprise created the appearance of a congenital cognitive issue in a normal student where
none existed, 2.42

2000 Emilie’s great Uncle Dr. Dee Grover M.D. Head of Child Neurology at Saint Christopher’s Hospital
for Children provided Emilie with a 2.5 day diagnostic by his team of eight doctors. Emilie had no
defects. There was nothing wrong with Emilie from a diagnostic perspective. The RICO enterprise simply
ignored this inconvenient information. Exhibit 2.13

414. Federal Guardian Shanon Moore advertised Emilie as a mental retard on FACEBOOK. Lehigh
Transition Service Employees posed with her on the cover-page and used her identity to advertise their

business. Exhibit 2.50.1

413. Emilie was introduced into the community by Lehigh Transition Service as mentally retarded

Page 83 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 84 of 186

effectively imprisoning Emilie out in the open through the School District’s “work programs.”

415. They prevented Emilie’s gainful employment under the sickening guise of good will a necessary
facet of the healthcare trafficking, slavery and imprisonment business. Exhibit 3.12.1

Defendants encapsulated their victim in circle of fear 24/7/360 and optimized their opportunities for
injury at: The School District. With the School District’s mental retardation consultant Freya Koger of
Lehigh Transition Services. Milestones Community Health who intervened at Emilie’s Home. Emilie had
zero chance of Jearning anything. She was conditioned mto Low IQ and while the enterprise cultivated
behavioral problems.

416, “You don’¢ decide we decide.” I was told by a lobbyist and union specialist working for Pitta &
Giblin LLC in regard to my previous federal law suit SDNY 15-cv-1755: “You don’t decide we decide.”
Abusing kids for a buck, via legislature and robbing them of FAPE for trafficking purposes was lobbyist
MC’s unambiguous position.

03/12/2019 US Attorney Andrew E. Lelling; Joseph R. Bonavolonta, Special Agent in Charge of the FBI,
Boston Field Division: “There will not be a separate admissions system for the wealthy,” said Andrew E.
Lelling, the U.S. Attorney for the District of Massachusetts, in a press conference on Tuesday, “and there
will not be a separate criminal justice system either,”

DETAILED DESCRIPTION OF THE ILLEGAL BUSINESS WITH PARTICULARLY

417, The direct causal relationship between the alleged injury and the violation of the RICO statute.
Public officials and private corrupters had a: |. System of targeting a student from the normal school
population. 2. Organize injury to shave I.Q. points (theft of intellectual property) and cause behavioral
problems to be able to steer that student to privately held transition service health care—creating business
for that industry, 3. A system to minimize any evidence of injury from any official record creating the
appearance of a congenital mental issue in a student where none existed to be able to parlay their imposed
mental injury into business for transitional and behavior health service contractors without being charged
for assault, or substantiated abuse. (i.e., theft of the student’s intellectual property (I.Q. points) by
inflicting significant or lasting harm).

418. As such a violation of the Hobbs Act’s prohibition of actual or attempted robbery or extortion
affecting interstate or foreign commerce “in any way or degree.”

419, “The extortion offense reaches both the obtaining of property “under color of official right” by
public officials and the obtaining of property by private actors with the victim's “consent, induced by
wrongful use of actual or threatened force, violence, or fear,” including fear of economic harm .” 8,
Exhibit 2.4 Exhibit 2.5.1 Exhibit 2.5

 

Page 84 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 85 of 186

FACTS SECTION I

John Merlo, The Director Of Special Ed Targeted And Partnered With A Known Violent Parcnt To
Collaborate Injuring Her Child (Emilie). Facilitating Mutual Disability Benefits for Merlo, The Mother,
and Freya Koger Ph.D the District's Transition Services Consultant,

Agreement to injure: To gain approval for the organized violence needed drop I.Q. into the mental
retardation range and cause behavior issues on behalf of transitional / behavioral healthcare clients the
Director of Special Ed partnered with a violent parent eager for additional income that could be obtained
through Social Security disability benefits. (the mother in this case).

421. 2000 the director of special education John Merjo (the gate keeper between private industry and
public school students) facilitated Emilie’s in school badgering, and torture by collaborating with Emilie’s
mother not to report their resulting injures used to traffic her to special-ed. Their agreement circumvented
the findings from a [999 home study report I sued for that corroborated Emilie’s abuse by her mother
allowing their profitable, criminal business to continue. 2000 their collaborative abuse was so bad Emilie
began wetting herself during school hours. The school district’s answer to the manifestation was to make
Emilie’s guidance councilor Ms. Williams erase her notes on the matter. Exhibits 2,10, 2.38

422, [2014 SDNY Kraemer v. Edelstein 14-cv-3804 Exhibit L contained a reference to my daughter
wetting herself during school hours. Those pages were tampered with— making the Doc. unsearchable.
Specifically hiding the page that referenced her wetting herself which started 2000. Ed Smith was Amy
Fontno’s the attorney at the time.]

433. Emilie was insidiously abused, had nowhere to report it and abused worse if she did. Emilie’s
Mother and sister Zenana have a history of uncharged criminal cruelty to Emilie. 2000 The result of
Merlo’s and Mother DeRaymond’s agreement was Emilie’s sudden onset of wetting herself during school
hours at Spring Garden Elementary School and regular injuries. The School Nurse confronted the Mother
demanded to know what was going on. School Guidance counselor Relane William’s was made to erase
her notes about Emilte’s abuse by the School District and Northampton County closed her Children and
Youth Investigation. Exhibit 2.11, 2.39

434, The School Nurse confronted the Mother demanded to know what was going on, Ms. Fontno lied
and suggest it was an existing problem. The school nurse was not having any of it and adamant she seen
Emilie for over a year — nothing like this ever occurred before. I never saw it before. Schoo] Guidance
counselor Relane Williams was made to erase her notes about Emilie’s abuse by the School District and
Northampton County closed Ms. Williams Children and Youth Investigation, Exhibit 2.39 Exhibit 2.31:
Transcript on custody-Pages: 1933 -1934

2003 My daughter wanted to blow up school because of their insidious abuse. Her teacher Ms. Melinda
Mason expelled Emilie and her Barbie dolls for making the comment. This was the first proof of the

 

district using code during class to segregate and terrorize a student my daughter. Exhibit 2.44

2005 I sued the District #5779 05/06 for not educating my daughter and for their insistence she was

Page 85 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 86 of 186

mentally retarded (MR317}. The District’s Special Ed director John Merlo and Emilie's mother skirted
around Emilie’s continuing manifestation of their abuse (again) by inventing a watch program to remind
my daughter “to go” during school hours, masking their abuse during educational due process.

Exhibits 2.11 2.23

03/23/2006 I won $200,000 in compensatory education for my daughter. Exhibit 2.23

05/18/2006 the School District lost their appeal #1727 specifically on the claim of mental retardation
(MR317) The Appeals Panel and the medical diagnostic ruled out a mental retardation diagnosis (MR317)
proffered by the mother during due process #5779 05/06—-considered then rejected by the ODR Due
Process hearing officer. The Appeals Panel supported the hearing officers decisions and awarded Emilie
even more camp-ed ($255 000 total) to make up for the education she lost as an educable person. 2.24

07/26/2006 After the School District lost their State Appeal John Merlo unilaterally inserted Freya Koger
Ph.D the District’s transition services consultant for the mentally retarded into Emilie’s LEP and
refused to pay what the appeals panel ordered. Exhibits 2.44 2.26

440. Built in mental torture. Merto/Koger’s 07/26/2000 IEP included prompts and non-verbal cues to be
used: "during instruction and across all settings” These “prompts” were designed to terrorize Emilie
during school, Exhibits 2.44, 2.26

Pavlovian Cued and Contextual Fear Conditioning jargon (Cues and Prompts) were incorporated into
Emilie’s Individualized Educational Program (IEP). The School District used Cues and Prompts to
impose reasonable fear of injury during Emilie’s time at schoo] and in her classes-- terrorizing Emilie in
connection with her class subject matter,

44]. They did this by burning Emilie with cigarettes and pairing that pain with Cues and Prompts. These
“cues” or “prompts” built into Emilie’s IEP were to be used across “ALL educational settings’ by her
teachers— who would have no idea they were terrorizing Emilie.

The system cultivated within Emilie total fear to learn anything they were teaching her. Emilie was
literally terrified to study course curriculum after school. Low IQ and associative behavioral problems
were inevitable. The District then made recommendations for Special Ed and their private contractors or
consultants (Freya Koger’s firm) to get involved. An illegal business.

| BEAT THEIR SYSTEM

2010 I got around the school district’s indoctrination of fear when it came to learning course curriculum
by teaching Emilie Italian over our summer vacation. The lesson circumvented the behavioral furniture
put in place by the Easton school district as a foreign language was not part of her syllabus—or daily
instruction at school where prompts and non-verbal cues were used. Exhibit 2.49 Exhibit 3.10

Page 86 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 87 of 186

EMILIE HAPPLY LEARNED WITH EASE. She had access to her full learning potential without fear or
impediment. What you're seeing ts not someone learning Italian—but someone happily amazed they can
learn and with relative ease. Exhibit 2.49

FACTS SECTION I
John Merlo, The Director Of Special Ed’s Trafficked Narmal Students For Special Ed Placement i.¢e., Had
No Medicai Basis For it.

442. Easton Special Ed Director John Merto cherry picked vulnerable students (my daughter Emilie with
a violent mother) from the normal schoo! population then steered the student to Transition, Behavioral
Health Services. The. RICO’s abuse business created a larger pool of potential candidates for BHS
beyond what nature provided:

443, 2001 Emilie’s teacher Ms. McKay said there were students who did NOT belong in her special ed
class —in particular Emilie who got her jokes and laughed when none of the other kids did—and was
seeking to transfer her out of the class. “She didn’t belong in the class”.

444, 2002 The following year Ms. McKay was gone due to irreconcilable differences with the District.
Special Ed Director John Merlo transferred the class to a windowless janitorial storage room behind two
sets of double steel doors: totally segregated from the class population and had to sit in their own section
at lunch,

445, 2010 Federal Education Guardian Marcie Romberger stated John Merlo had many normal! kids in
Special Ed classes that did NOT belong there. This information came after I reported her to PA Conduct
Board.

446, Work programs were used for imprisonment within the community. Virtually guaranteeing
discrimination and isolation from normal society — making human trafficking of their target very easy.
John Merio never recognized the fact Emilie was not mentally retarded, and used Dr. Koger’s consulting
firm to continue to introduce Emilie to local business community as mentally retarded — imprisoning
Emilie. Exhibit 3.12.1

SECTION III
2000-2010 Northampton County Court Of Common Pleas Refused To Acknowledge Emilie’s Assault,
Restraint And Torture: Burning With Cigarettes.

447, A pattern of organized torture and abuse used to steer business to healthcare was protected by

the courts. The Northampton County Court of Common Pleas and EDPA dismissed all cases of obvious
of organized violence to Emilie. The Court was integral to the trafficking enterprise as it minimized the

Page 87 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 88 of 186

significance of serious organized injuries used to lower IQ cause behavioral issues to steer business to

privately held transitional health care.

2000: Kraemer v. DeRaymond | 1990-C-956 | Judge Baratta | Home Comparative Study
Mediation: Emilie suffered cigarette burns, stove burns, bruises, locked in closets by the mother.
My case was relegated to mediation. Exhibit 2.16 Page 5.

449, 2008 is a perfect Federal example of organized torture used to adversely effect a mental competency
exam by a federal official: Federal guardian Marci Romberger also a State Educational Hearing Officer
She arranged a competency exam and rigged the results: (4) Setting up Emilie’s torture prior to the exam
— burning her with cigarettes. (ii) withholding her medical diagnosis that proved Emilie could not be
mentally retarded from the examiner.

2008: Kraemer v. DeRaymond | PF2008-000254 | Judge Moran i 04/16/2008

Dismissed: Cigarette burns —over 15 burns one on each knuckle, arms, legs, that occurred before a mental
competency exam atranged by Federal guardian Marcie Romberger. Hearing revealed attorney
DeRaymond highly likely was responsible for Emilie’s torturous assault. Which makes sense as attorney
DeRaymond and Judge Smith would benefit from Romberger’s rigged exam due to their 12/21/2006
trafficking of Emilie as a person with MR317. Exhibits 2.17, 2.66, 2.67 P45.

06/07/2008 Electrode burns on Emilie’s hand. These were photographed in accordance with the City of
NY Chief Medical Examiners Office. Judge Smith retuned from Iraq 06/2008. 2.42p.25

08/14/2008 Detective Christopher Miller | Fraud | Case No. CO048PF2008000254. ADA Patricia Broscius
abruptly closed Detective Miller’s case hiding organized assault and torture of my daughter as such
protecting attorney DeRaymond and Judge Ed Smith. Exhibit 2.69.1]

2009: Kraemer v. The Easton Area School District | Q6-cy-3592-TR | Federal Judge Rice / 04/01/2009
Conference only. Re: Cigarette burns, assault of my daughter prior to a competency exam arranged by
Federal guardian Romberger. Over 15 burns one on each knuckle, arms, legs~-torture before a mental
competency exam scheduled by judge Rice’s guardian appointee Marcie Romberger. Judge Rice's
guardian’s each had Emilie assaulted, forwarded fraud, in violation of federal RICO, IDEA law. Federal
Judge Rice threatened to say I was “crazy” if | filed a pleading against Ms. Romberger.

Exhibit 2.18 Exhibit 2.68 Exhibit 2.69

 

 

454, “A Hobbs Act extortion offense reaches both the obtaining of property “under color of official right”
by public officials and the obtaining of property by private actors with the victim's “consent, induced by
wrongful use of actual or threatened force, violence, or fear,” incliding fear of economic harm.”

2010: Kraemer py. DeRaymond | 2007-0021 1 Judge Koury | 05/17/2010

Dismissed: Cigarette burns, assault of my daughter. Over 15 burns one on each knuckle, arms, legs, and
bruises arranged before a mental competency exam scheduled by Federal judge Rice’s guardian appointee

Page 88 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 89 of 186

Marcie Romberger. Judge Koury did not let in evidence. Exhibit 2.19 Exhibit 2.56 Exhibit 2,68
Exhibit 2.69

2010: Kraemer v. Pennsylvania | EDPA 10-cv-4868 | Judge Martini |] 09/12/2010

Dismissed: Cigarette burns, assault of my daughter. Over 15 burns one on each knuckie, arms, legs, and
bruises arranged before a mental competency exam scheduled by Federal judge Rice’s guardian appointee
Marcie Romberger. Federal Judge Martini incorrectly ruled that I was time-bared from raising the issue
of organized violence. Exhibit 2.20 P.13 Exhibit 2,68 Exhibit 2.69

457, Federal law and the State appeals panel ruling #1727 were made irrelevant by attorney DeRaymond,
Judge Ed smith and the Court of Common Pleas. Emilie's deliberate injurious extortion continued and got
worse when Judge Ed Smith applied for federal judge 07/2011.

458. Attorney DeRaymond’s adherence to Italian mob culture, after trafficking my daughter 12/21/2006
(05/2007: Judge Emil Giordano: “did she take his name Ray?” Exhibit 2.35.1) goes to his likely
involvement in my daughter’s 2008 assault and torture.

FACTS SECTION IV

2006 The Northampton County Pa Court Of Common Pleas Allawed The Mother’s Lawsuit For Total
Custody Of Our Daughter Because...1 Won Edneational Due Process.

iLe., managed to halt (temporally) the county's himnan trafficking of my daughter from public school.

02/16/2006 My Due Process win disrupted the human trafficking agreement of my daughter between
mother Amy Deraymond, John Merlo, and Freya Koger Ph.D: taking from them their future payday in
false claims for mental retardation (MR317) Emilie did not have. To remedy their loss the mother sued
me (#1990-C-956) for total custody of our daughter and the $200,000 comp-ed fund (to spend at her
discretion ¢.g., with RICO business partners) I won for Emilie in the Easton PA Court Of Common Pleas
(the enterprise). Ms. DeRaymond did not get total custody. Exhibit 2.21 Exhibit 2.31 Transcript on
custody-Pages: 1922 -1925.

03/23/2006 I won (bailpark) $200,000 in compensatory education for my daughter. The School District
appealed and lost specifically on their claim of mental retardation (MR317). Emilie’s pendent placement
diagnosis was PDD NOS (very mild atypical (social) autism).

05/18/2006 The PA Appeals Panel #1726 approved Emilie’s pendent placement diagnosis as PDD NOS
(mlid atypical (social) autism) predicated on a 2.5 day diagnostic from Saint Christopher’s Hospital for
Children conducted by Emilie’s great Uncle Dr. Dee Grover M.D. the head of Child Neurology.

462. The PA Appeals Panel and the diagnostic ruled out a mental retardation diagnosis (MR317) proffered
by the mother during due process #5779 05/06. It was considered then rejected by the ODR Due Process
hearing officer. The Appeals Panel supported the hearing officers decisions and awarded Emilie even
more comp-ed ($255,000 total) to make up for the education she lost as an educable person. 2.34, 2.24,
2.34.2.

Page 89 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 90 of 186

463. The RICO enterprise violated 18 U.S.C. § 1951’s prohibition of robbery: [.Q. points or Emilie’s
intellectual property via organized systemic violent extortion affecting interstate commerce: “in any way
or degree.” Trafficking just one person they way they did it cost the federal government at least $750,000
2006-2007. Exhibits 2.11.1, 2.23, 2.24

FACTS SECTION V
12/21/2006 Judge Ed Smith, The School District, County MH/MR Simply Ignored The State Appeals
Panel Opinion And Trafficked My Daughter As A Mental Retard—Steeling From The United States.

7/26/2006 After losing the Appeal the School District’s representative John Merlo unilaterally

retained Freya Koger Ph.D a transition / community services consultant with Lehigh Transition
Services. Ms. Koger treated Emilie for mental retardation MR317 in violation of the Education Appeals
Panel Opinion #1727. Exhibit 2.25, 2.27, 2.24, 2.26.

08/15/2006 The School District refused to pay after losing the State appeal. I sued in Federal court for
enforcement. The District counter sued 2:06-cv-03592-TR. Exhibit 2.60

09/25/2006 Freya Koger Ph.D got unlawful approval to bill Medicaid and treat Emilie for MR317 from
Northampton County MH/MR.

467, Koger took Emilie off campus while treating Emilie for mental retardation (MR317) Apparently this
was the loophole they sought to exploit. The County MH/MR approval of MR317 was trafficking and
racketeering violation of the Appeal’s ruling and Third Circuit’s holding Susqguenita School District v.
Raelee_ $.,96 F.3d 78 (3d Cir. 1996). The County MH/MR, Lehigh Transition Service, Milestones
Community Health, the mother, and Schoo! District were trafficking my daughter through made up
documentation and violent extortion. Exhibit’s 2.28 2.29 2.33

468. These are organized crime thugs openly trafficking Emilie. No official is worried about it, me, or
my attorney. Not the State, no one in federal court. (that changes dramatically when Judge Ed Smith
applies for federal judge 2011 and provides a clue as to the size of the RICO enterprise)

12/21/2006 Judge Ed Smith trafficked Emilie at the behest of his partner attorney Ray DeRaymond’s
emergency petition in Violation of the 05/18/2006 State’s Educational Appeals Panel ruling #1727. The
petition recommended that (i) Emilie have a mental defect: MR317, (ii) That Freya Koger treat her for
MR317 and (iii) a guardian be appointed.

12/21/2006 forward Judge Ed Smith, Attorney DeRaymond, Amy DeRaymond, Freya Koger,
The Northampton County Court of Common Please, MH/MR, and the School District knowingly and
egregiously human trafficked Emilie through fraud, innuendo and abuse. Lixhibit 2.34.2

 

470, Director of Special Ed John Merlo’s actual discrimination was in inventing a mental retardation

Page 90 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 91 of 186

disability in the first place, partnering with the mother to create the appearance of disability through
extortive racketeering comprised of cruel, inhuman, degrading treatment, innuendo, segregation, and
then fighting to keep his payday for it in connection to steering business to Freya Koger Ph.D’s
community-involvement consulting practice after he lost his state appeal. Exhibits 2.24, 2.28.

They Segregated, and Pummeled Emilie out of Society. They made her sit a separate table for lunch,
dressed her up like a retard, prolonged denial of sufficient hygiene (coordinated with the mother), denied
medical assistance, burned with cigarettes. They invented and contrived the appearance of a disabled
person. Emilie was deprived of FAPE and hustled into slavery. It was extremely obvious, gross, criminal,
human trafficking. These are ALL international war crime violations-—except in Pennsylvania, then it’s
just a domestic issue the American people should just ignore it.

472. The mother, Amy DeRaymond, as part of her deal with John Merlo was able to make false claims for
Social Security disability after MH/MR processed MR317 on 09/25/2006. And, get her father law partner
Judge Ed Smith to approve MR317 as part of her 12/21/2006 petition: Exhibit 2.34

FACTS SECTION VI
01/05/2007 Attorney Ray DeRaymond, Judge Ed Smith, JUDGE GIRODANO Embezzled My
Daughter’s Comp Ed Fund And Human Trafficked Her.

473, 12/21/2006 emergency petition for guardianship. | Judge Ed Smith trafficked Emilie at the behest
of his partner attorney Ray DeRaymond’s emergency petition which was in violation and total
contradiction of the 05/18/2006 State’s Educational Appeals Panel ruling #1727. The petition
recommended that (i) Emilie have a mental defect: MR317. Gii) That Freya Koger treat Emilie for MR317
and (iii) a guardian be appointed. Exhibits 2.34, 2.24, 2.33

474, 01/05/2007 | No. 1990-C-956 | Emergency hearing. Attorney DeRaymond presented Dr. Smock’s
diagnosis of MR317 as proof of Emilie's mental defect to Judge Giordano which the:

1. Education Due Process Hearing Officer #5779 05/06 LS ruled out: Exhibit 2.36

2. The PA State Education Appeals Panel #1727 ruled out: Exhibit 2.36

3. Was medicaily impossible as per Emilie’s diagnostic from Saint Christopher’s Hospital for Children.
Exhibit 2.35 p.3

4, My Education attorney Liz Kapo was told to shut up by Judge Giordano when she tried to argue.

01/05/2007 | No. 1990-C-956 | Attorney DeRaymond presented Dr, Smock’s document (Exhibit 2.36)
rejected by the State Education Appeals Panel as “proof” of Emilie’s mental defect. It was approved by
Judge Giordano in violation of federal law. The Federal and State government’s payment of over
$255,000 for Emilie being deprived of FAPE and LRE and (ballpark) $400,000 in attorneys fees was
instantly embezzled by the Court of Common Pleas, attorney Ray DeRaymond, Judge Ed Smith, and
Judge Giordano. Exhibit 2.35 Exhibit 2.37

476. During the 01/05/2007 hearing my educational expert attorney Elizabeth Kapo was told not to speak
by Judge Giordano and threatened by attorney DeRaymond prior to the hearing. The very hostel tone used

Page 91 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 92 of 186

by Judge Giordano toward Ms. Kapo is not reflected in the transcript. Exhibit 2.35

477, Afterward Emilie’s mother Amy DeRaymond filed false claims for Social Security disability benefits
predicated on the bogus MR317 diagnosis approved by Judge Ed Smith and Judge Giordano.
The federal government released income for two entirely conflicting purposes:

(i) $650,000+ For an individual with no congenital disabilities as supported by a medical diagnostic,
ordered by the Appeals Panel, and accepted to college after graduation.

(ii} $2,000+ A month in Social Security disability benefits for a congenital Mental Retardation (317)
diagnosis specifically ruled out by the PA State Appeals Panel and by medical diagnostic.

480. Attorney Ray DeRaymond, Judge Ed Smith, Judge Girodano embezzled the federal governments
money, opened the door to more government theft via false claims for Social Security, Medicaid
payments to Freya Koger Ph.D (the School District’s consultant), Milestone’s Community Services for
their treatment of MR317. Emilie was human trafficked by them.

FACTS SECTION VII
2007-2009 Serious Injures and Traumas Used For Extortive Trafficking Were Not Recorded in State
Medical Audits.

481. They needed organized injury to lower L.Q. to be able to steer business and could not have that
showing up in state audits—so I’m never invited to the audits— only the parent participating (the mother)
in the fraud/trafficking was.

482.2007 PA State medical audits conducted by Hugh S, Smith Ph.D & Associates (2007 2009) arranged
by Northampton County MH/MR — Erased ail history of violence to Emilie —creating the false
appearance of an internal or congenital issue when in fact Emilie’s psychological harm was imposed via
deliberate violence they sought to hide from the medical audits including:

(a) Traumas (b) Back of head injuries that needed stitches (ER)

(c) Official reports of abuse (Court (Roberman) Home Study report) Exhibit 2.38

(d) Documented Burns, Cigarettes, Stoves, and Brutses from restraint,

483. MH/MR accomplished this fraud by not inviting the parent (myself) who kept track of Emilie’s
injuries and partnering with the violent parent. (Emilie’s mother Amy DeRaymond).

02/15/2006 DR. REGINA SMOCK FRAUD
“There were NO reports for any history of physical or sexual abuse; neglect, traumas, significant
medical problems or losses.”

Exhibit 2.36 © PROOF OF FRUAD

Lexhibit 2.38 02/03/1999 | Docket 1990-C-956 | Attorney Roberman Home study report.
Exhibit 2.10 2000 Attorney Pepper. Mother and District agreed not to report injures to me. e.

Page 92 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 93 of 186

Exhibit 2.38 Back of head injuries that needed stitches (ER) NOT in report.
Exhibit2.42 2012 Continuation of identical injures cited from 1999 Roberman home study report.

08/08/2007 HUGH S. SMITH PH.D & ASSOCIATES STATE MEDICAL AUDIT FRAUD
“There is NO noted domestic violence, physical emotional or sexual abuse toward Emilie.”

Exhibit2.48 PROOF OF FRUAD
Exhibit 2.10 2000 Attorney Pepper. Mother and District agreed not to report injures to me.
Exhibit 2,.t1 2000 Palmer Elementary. Manifestations of sexual abuse. District erased notes.

Exhibit 2.42 2012 Continuation of identical injures cited from 1999 Roberman home study report.

04/23/2009 HUGH S. SMITH PH.D & ASSOCIATES STATE MEDICAL AUDIT FRAUD
“4 history domestic abuse or physical or sexual abuse toward Emilie was alleged by Mr. Kraemer
against Mrs. Fontno (DeRaymond); however was unfounded.”

Exhibit 2.48.2 PROOF OP FRUAD

Exhibit 2.49 Easton Police reports of violence at home 2008, 2009

Exhibit 2.68 03/2008 Emilie suffered over 15 cigarette burns prior to a competency exam.

Exhibit 2.51 08/2008 Dr. Hess: Emilie’s Mother was a “trigger” for Emilie’s problem behaviors.

Exhibit 2.42 1999 Roberman home study report abuse was more random. Mother, violent bi-polar.
2000 torture organized as means to business end — the mother was trained through the
enterprise.

PACTS SECTION VII
2006 - 2010 Programming Fear (extortion) Into Not Learning School Course Materia]

487. 07/26/2006 After the School District lost their appeal unilaterally inserted Freya Koger Ph.D the
District’s transition services consultant for the mentally retarded into Emilie’s LEP and refused to pay
the appeals panel order for compensatory education.

The Schoo] District Cues and Prompts Pavlovian cued and contextual fear conditioning jargon, They
written into Emilie’s LEP by the Easton Area School District Director of Special Ed John Merlo, They
used proximity tapping, prompts and cues "during instruction and across all settings” to impose
reasonable fear of injury during Emilie’s time at school and in her ciasses— terrorizing Emilie in
connection with her class subject matter. Exhibit 2.43 IEP p.44. Exhibits 2.25, 2.26

488. They did this by burning Emilie with cigarettes and pairing that pain with Cues and Prompts.
These “cues” or “prompts” Her teachers who would have no idea they were terrorizing Emilie.
Exhibit 2.43 IEP p44, Exhibit 2.69 2.44, 1.27, 2.68

489. The end result of that was Emilie hiding in bathrooms in school, wanting to “blow up the
school” (Linda Masons class) and excusing herself from class frequently. They were using “prompts”
prior to 07/26/2006. Well docuinented in the Educational Due Process transcripts 5779 05/06 LS

Page 93 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 94 of 186

Exhibit 2,25

490. The system cultivated within Emilie total fear to learn anything they were teaching her. Emilie was
literally terrified to study course curriculum after school. Low 1Q and associative behavioral problems
were inevitable. The District then made recommendations for Special Ed and their private contractors or
consultants (o get involved. An illegal business. Exhibits 2.45, 2.44

“It is important to establish the elements of the test to which the animal may respond. If, in a given
environment you deliver a shock (US) to the feet of a rat or mouse at the termination of an audible sound
cue (CS), the animal will learn that the testing environment (context) is unpleasant. The animal will also
learn that when the auditory CUE is presented there will be a shock in the near future. If this pairing is
repeated, the animal’s learning will be stronger, and when the animal is returned to the conditioning
context, will not only freeze to the context but also to the audible cue. Freezing to this auditory cue will
not be specific to the conditioning environment and can also be observed in response to the cue ina
totally new environment.” http:/Avww.ncbi.ulm.nih gov/books/NBK 5223

492. There is evidence they were using cued and contextual fear conditioning since the Seventh Grade by
according to Melinda Mason’s testimony. It shows up in writing 2006. Exhibit 2.44

493, Emilie’s extortive conditioning resulted in having an adverse reaction to syllabus material: Compare
Lehigh Transition Services 2013 report: “Given a preferred and appropriate third grade reading material.”

Programming Extortion and Fear Into Home Life
2007 Milestones Community Healthcare. Emilie was surrounded with mentally painful stimuli 24/7/360.
Each of her agitators were trained to use ‘nonverbal cueing and prompts”.

This included training the guardian Lisa Spitale, Emilie’s mother—a violent parent—how to use it:
498. “How will skills be transferred to client, family, caretaker, natural community support etc.? BSC will
model and discuss interventions with family. When appropriate, staff will begin to transfer skills across
settings by prompting family through the interventions.” Exhibit 2.50 Page 9.

499, “Progress attained by client during past treatment cycle: (use measurabie data) Emilie is able to
share, work cooperatively, and play fair for over 15 minutes 1:1, but needs to-practice skills with siblings
and/or peers to encourage generalization of the skills. Progress attained by family member during this past
treatment cycle: (tse measurable data) Mom practices social skills with Emilie and new activities are
being explored where Emilie will be able to utilize the skills in a more natural context with peers.”

Milestones Community Services Risk Assessinent Sections:

Utterly made garbage used to isolate Emilie from public contact for extortion and trafficking purposes
(i) Rough with pets: Excnse for cigarette burns

(ii) Making noises acting out physically: Excuse for attacking her at private residences.

(iii) Running into the Street: Excuse for isolation denial of public transportation

(iv) Call names, idiots: These were sadistic criminals. Calling them anything was normal.

Page 94 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 95 of 186

Exhibit Ei 09-25-2006
Exhibit Eiit 05-2 t-2007
Exhibit Eiv 09-06-2007
Exhibit Ev 01-14-2008

Milestones taught Emilie to cooperate with people and family extremely abusive to her.

Dr. Richard Hess 08/06/2008

“The basis for identifying your (Emilie’s mother) presence as a trigger was staff reports during structured
interview, In reviewing my notes, it sounds like your presence was identified as the trigger, not anything
you “did”. Staff reported that when you were present, there was an increased likelihood that Emilie
would engage in problem behaviors, Therefore, it sounds like you have already addressed the triggers by
reducing the frequency and duration of times you and Emilie are in the same area of the building.”
Exhibit 2.5]

502. Dr. Richard Hess was retained by Federal educational guardian Marcie Romberger. His recommend
treatment was removing Ms. DeRaymond's from contact with Emilie. This was ignored by guardians
Marcie Romberger, Lisa Spitale, and Shannon Moore, and the Court. I had no knowledge of Milestones
involvement and training of nonverbal cueing and prompts in the home environment until I threatened to
subpoena their healthcare records in 2009. Exhibits 2.51, 2.28.1 p9.

I BEAT THEIR SYSTEM

2010 Summer Vacation. I got around the school district’s indoctrination of fear when it came to learning

course curriculum by teaching Emilie Italian over our 4 week summer vacation. The lesson circumvented

the behavioral furniture put in place by the Easton school district as a foreign language was not part of her
syllabus —or daily instruction at school where prompts and non-verbal cues were used.

Exhibits 2.49, 3.10

EMILIE HAPPLY LEARNED WITH EASE. She had access to her full learning potential without fear or
impediment. What you're seeing is not someone learning Italian—but someone happily amazed they can
learn and with relative ease. https://youtu.be/Zsle75gwRDs

03/23/2012 One of guardian Lisa Spitale’s first official acts was to get Judge Ed Smith to approve her
Petition for Special Relief No. 2007- OC. 0021. It took two weeks of my summer vacation away with
Emilie. That time was used to have Emilie tortured —burned with cigarettes—at a private residence 45
miles from the Lehigh Transition Services where Emilie was supposed to be—during the time she would
have been on vacation with me. Freya Koger was the Director of Lehigh Transition Services and the
Easton School District’s consultant for mental retardation, Exhibit 3.10

03/23/2012 the RICO enterprise, Judge Ed Smith made sure that my opportunity to educate Emilie would

never happen again as Judge Ed Smith signed off on Emilie’s trafficking 12/21/2006 fraudulently
approving treatment for mental retardation (MR317) and just applied for Federal Judge. The RICO

Page 95 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 96 of 186

enterprise was ruthless.

FACTS SECTION IX
2006-2014 Use Of Non-Verbal Prompts And Cues In Court To Induce The Trafficking Victim
NOT To ‘Testify In Her Best Interest

503. Nonverbal cueing was used to witness tamper Emilie during Northampton County Court of Common
Pleas Hearings. Milestones Community Healthcare trained Lisa Spitale and Amy DeRaymond how to use
non-verbal cueing and used it during court proceedings. (i.e. my daughter testified as she was told to
testify). Exhibit 2.5]

504. My daughter was required to sit with guardian Lisa Spitale— who was assaulting Emilie in her home
and the mother (“the proven trigger”)— for her Northampton County Court of Common Pleas hearings
and was interviewed by Lisa Spitale during those hearings.

505. Each of these following judge’s understood they were trafficking a victim through an illegal business
that required injury and fear and contributed to that business by minimizing evidence of brutal systematic
abuse. They also relied on the plaintiff’s attorneys fear of retribution:

Exhibit 2.35 2007 Judge Giordano 1990-C-956 | 2007-0021 Racketeering
Exhibit 2.66 04/16/2008 Judge Moran CO0048PF20080254 Racketeering
Exhibit 2.56 05/17/2010 Judge Koury 2007-0021 Racketeering
Exhibit2.57 = 02/11/2011 Judge Beltrami 2007-0021 Racketeering

Exhibit 2.58 02/06/2015 Judge Zeto PFA CO048PF-2014-000815 Racketeering

FACTS SECTION X
2008 Federal Educational Guardian’s Use of Torture To Steer Emitie’s Mental Competency Exam.

506. This section goes to prove education experts including Federal guardians knew exactly how to alter
competency exams and used torture before hand to drop IQ points and steer business to transitional -
behavioral services firms. Those who’s duty it was to protect students understood very well how to get
around PA legislatures child abuse laws to drive business out of self and State interests in health care.

08/13/2006 06-cv-3644-GP I was sued by John Merlo representing the Easton Area School District in
federal court after they refused to pay the Appeals Panel ruling for denying Emilie FAPE.

02/14/2007 (on or about) | 06-cv-3592-GP | Federal Judge Pratter patted me on the arnt and said: “do you
really think Emilie’s mother abused Emilie” I obviously did and it was well documented that I did and
that she did it. The mother SEVERELY, CRIMINALLY abused Emilie. It is what I said waking in there.
There was a consistent hustle by judges, officals, heath-care to try to con me into believing restraining,
while burning with cigarettes was some kind of flimsy issue. 2.38, 2.60.

 

509. In exchange for being coerced off my abuse claim by Federal Judge Pratter for “being smart” and

Page 96 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 97 of 186

“getting this far” I received Federal Judge Pratter’s proclamation of cheerleading outfits if Emilie wanted
them memorialized out loud so no one would be confused about the level of normal inclusion (LRE) that
was to be implemented for Emilie. This was instantly ignored by the defendants and Judge Pratter.

10/09/2007 | EDPA 06-cv-3592-TR I agreed to Marcie Romberger as my daughter’s Federal Educational
Guardian. Northampton County Court of Common Pleas was unmanageable, it was a RICO enterprise.
Exhibit 2.60

12/03/2007 (2,.60,1) Ms. Romberger’s first act as federal guardian was to engage in malfeasance. We were
not even out of the EDPA court yet. Settlement was not signed unti} 12/15/2007. Mr. Romberger faxed
me MH/MR documentation used to illegally treat Emilie for MR317 Gin conflict with the Appeals Panel
Ruling and Emilie’s medical diagnostic) from Amy Fontno DeRaymond. Ms. Romberger: “didn't know
the purpose of the MH/MR evaluation.” It was illegal. It was fraud. It was malpractice. It was
trafficking. Romberger's job was to shut it down, She knew my position. She knew what the appeals panel
ruled. And she knew the Easton RICO enterprise circumvented federal law. Resulting in the following
racketeering excursion by Romberger, attorney DeRaymond and Judge Smith. Exhibit 2.60.2

02/2008 Federal Educational Guardian Marcie Romberger instead of doing her job helped Judge Ed
Smith, attorney DeRaymond, skirt their 12/21/2006 illegal authorization and trafficking of my daughter in
violation of the 5/18/2006 Appeals Panel Order #1726

03/2008 Federal Guardian Marcie Romberger arranged a baseless competency exam for Emilie with Dr.
Richard Hess. The State Appellate already confirmed Emilie’s pendent placement diagnosis PDD NOS
needed for comprehensive educational finds to be released. Romberger already had access to funds
predicated on that decision.

Four key conspiratorial things happen:

1. Federal Guardian Romberger withheld Emilie medical diagnostic proving Emilie could not be mentally
retarded from the examiner Dr. Richard Hess.

2. Emilie was tortured prior to the competency exam—bumed with cigarettes. Testimony from the PFA I
filed provides attorney DeRaymond, Emilie’s grandfather as the person who assaulted her.

3. Thus skewing the exam results from a reluctant Emilie, Attorney DeRaymond and Judge Ed Smith
were responsible for making false medical claims and trafficking my daughter 12/2 1/2006 as a mental
retard, It appears Ms. Romberger is helping them.

4. It concretely established a pattern of using fear, and torture as a means to steer competency exams such
as Wechsler IQ testing by a public official. In this case a Federal guardian Romberger who was also a PA
State educational hearing officer. To wit:

03/10/2008 - 03/14/2008 Emilie was assaulted: burned with cigarettes. Emilie was assaulted prior to

Federal guardian Romberger’s mental competency exam with Dr. Richard Hess. Burned at least 15 times.
Emilie has bruises on her arms from restraint. Exhibit 2.69 pages 5,6,7.

Page 97 of 186

 

 
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 98 of 186

03/10/2008 - 03/14/2008 Emilie walked through school with serious, bleeding open wounds from
cigarette burns visible on her knuckles and arms, Because of John Merlo, Director of Special Ed’s
agreement with Emilie’s mother Amy DeRaymond they did not to report Emilie’s injuries to me.

No one reported it to me or said anything to me when I picked up my daughter 03/14/2008 for weekend
visitation,

03/15/2008 Dr. Richard Hess’s report: “it is recommended that the IEP team also consider her eligible for
procedural safeguards as a student with mental retardation” Exhibit 2.63.1

03/15/2008 I see Emilie burn injures first seen over visitation weekend. Picking her up Friday 03/14.
03/26/2008 I returned Emilie from out first spring break vacation.

03/26/2008 Judge Griodano was presiding judge on the miscellaneous Judge listing. Judge Griodano,
attorney DeRaymond and Judge Smith trafficked Emilie 2007.1 waited for Chief Judge McFadden
04/03/2008 I filed Protection From Abuse for Emilie (PFA) C0048PF 20080254

1 waited for Chief Judge McFadden to appear in the miscellaneous Judge listing: file a PFA

Exhibits 2.66, 2.67

04/04/2008 After bypassing Attorney Ray DeRaymond’s trafficking partner— Judge Griodano — attorney
DeRaymond cornered Judge McFadden in the court parking lot and demanded his own hearing.

Judge McFadden refused. This as according to my attorney Abele Iacobelli.

Attorney DeRaymond had a history of getting his “own hearings” at the Court according to attorneys I
retained from Northampton County: attorneys Richard Shiroff, Abele lacobelli.

Attorney DeRaymond attempted to gain an ex parte audience Hearing Officer Linda Stengel Educational
Due Process ODR # 5779 05/06 The hearing officer circulated an email about Mr. DeRaymond’s attempt.

05/17/2010 Kraemer v. Fontno 2007-0021 in front of Judge Koury. My attorney Ms. Lucas from
Philadelphia called the Court of Common pleas Amy DeRaymiond’s “personal court house” simply by
her observation of the proceeding, its unorthodox manner, surprise guardian, and resistance to receiving
evidence against Ms. Fontno/DeRaymond— including testimony from the Chief Medical examiner’s
office.

04/11/2008 Dr. L. Felderman Dermatologist M.D. | Diagnosis: Cigarette burns.

I told Dr. Felderman my daughter said she was bit by a cat. Dr. Feiderman laughed at me and wanted to
know who was burning Emilie with cigarettes at school. And what was her mother doing about it?

Exhibit 2.68

Chief Medical Examiners Office Dr. Lara B. Goldfeder M.D. coached me through documenting Emilie’s
repetitive burn injuries.

Page 98 of 186
Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 99 of 186

1, Dr. Felderman was one of New York Magazines Top Ten Dermatologists. 2.68
2. The other MD I sought for advice was the City of New York’s Chief Medical Examiner's office.
Their office gave me advise on documenting the burn injuries and was available to testify 2010.

Se EEE OEE eT EE REET AMER PETE EEO PRO A PEELE AT PT TTT ERATE TREE RTP ORE PED

04/16/2008 CO048PF20080254 Attorney DeRaymond, the Emilie’s Grandfather was a surprise Attorney.

I learn during the PFA hearing | fied attorney DeRaymond, the grandfather was highly likely responsible
for Emilie’s assault. Attorney DeRaymond characterized Emilie’s third degree cigarette burns as:

1. “SPURIOUS” 2.67 p.45
2. “A LITTLE BITE THAT CAME UP ON THE CHILD” 2.67 p.45
3. BLAMED EMILIE FOR DOING IT: “TO HERSELF TO HERSELF” 2.67 p. 41-42

Attorney DeRaymond’s testimony, Emilie’s grandfather, provides he was responsible for his
granddaughter’s many burn injuries. Exhibits 2.67, 2.42, 2.68, 2.69

04/16/2008 CO048PF20080254 Judge Moran made light of Emihie’s injures,

1. He saw photos of numerous, obvious cigarette burns and asked about cat bites.

2, Attempted to characterize the event as a domestic issues between parents. This was a common ploy by
the RICO enterprise to characterize their trafficking as parents disagreeing.

3. Judge Moran tampered with the wittiness to answer in the direction the illegal trafficking business
needed.

4. Attempted to impose sanctions at attorney DeRaymonds request for taking Emilie to doctors outside of

 

Northampton County and to a different state.

It was vital for the Court of Common Pleas (part of the RICO enterprise) to minimize evidence of
organized violence used to traffic a normal public school student to privately held community services
businesses to work. Otherwise the victims I.Q. drop and behavior in retrospect would appear to be normal
reaction if organized violence were recognized in court. The enterprise cannot let that happen and it never
does, Exhibits x1 p 40/44, 2.5 p45, 2.67, 2.17

06/2008 electrode burus on Emilie’s hand. Judge Smith retuned from Iraq 06/2008.
These were photographed in accordance with the City of NY Chief Medical Examiners Office. 2.42 p.25

08/14/2008 Detective Christopher Miller | Fraud | Case No. COO048PF2008000254. DA Patricia Broscius
abruptly closed Detective Miller’s case hiding organized assault and torture of my daughter as such
protecting attorney DeRaymond and Judge Ed Smith. Exhibit 2.69.1

Page 99 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 100 of 186

04/01/2009 | 06-cv-03592 | Judge Rice refused to hear anything about Emitie’s maltreatment facilitated by
his federal guardians — stating his court was the wrong venue. Which was true as his venues primary
function was appointing thugs to assault the defenseless and abusing them in ways that violated
international war crime law. Thats not interned to be a wise crack —its accurate. Every federal guardian
Judge Rice appointed was a brutal racketeer collectively participating in: torture, attempted murder, and
maiming of my daughter. Exhibit 2.18

LE Sr csr RECERER,

FACTS SECTION XI /
2010 Federal Education Guardian Marcie Romberger’s Quid-Pro-Quo Payout.

03/13/2010 1 emailed Federal Guardian Marcie Romberger that Emilie was accepted to Community
College. All of Emilie’s college applications used Emilie’s schoo] [EP’s and grades. ‘The colleges were
eager to have Emile. Exhibits 2,701, 2.72, 2.73. _

03/16/2010 Ms. Romberger recused herself from guardianship due a “conflict of interest” three days after
my 03/13/2010 email confirming my daughter’s acceptance to colleges. Romberger’s husband (quid pro
quo) went to work for Sweet Stevens, Katz & Williams LLP the Easton School District’s law firm.
03/2008 Marcie Romberger attempted to racketeer medical fraud producing false results by arranging the
torture of my daughter that duplicated Judge Smith’s 12/21/2006 trafficking of Emilie via a false claim of
Mental Retardation 317 on Amy DeRaymond’s behalf. Ms. Romberger tied up Emilie’s $255,000 in
compensatory educational funds until Emilie’s graduation 2010 and steered them to the

School District’s transition services consultant Freya Koger. Exhibit 03/13/2010

533. The recusal was an attached Word doc. It was created 03/16/2010 and backdated to 03/11/2010.
See metadata: Exhibit 2.7}

534. Ms. Romberger allowed for the violent extortion of my daughter and received reciprocal benefits as a
result, Exhibit 2.70, 2.72, 2.73.

05/17/2010 Kraemer vy. DeRaymond | 2007-0021 | Judge Koury Dismissed: obvious organized violence
to Emilie cigarette burns—over 15 burns one on each knuckle, arms, legs, that occurred before a mental

competency exam arranged by Federal guardian Marcie Romberger. Judge Koury did not let in evidence
or an M.D. from the NYC Chief Medical Examiners Office. Exhibits 2.69, 2.19.

536, The District/County business relied on violence to lower LQ, (steal [.Q. points} and cause behavior
problems to result in a payday of government benefits. (1.e., extorting the student’s intellectual property
through violence and fear). Any evidence of organized injury therefore always had to be minimized, or
erased from any record—which it was. Marcie Romberger knew this better than anyone and used it to
help herself, judge Smith and attorney Ray DeRaymond. 03/2008 Emilie walked through Easton High
School with burned bleeding wounds on her arms and knuckles and no one called me as per John Merlo
and Amy DeRaymond agreement not to contact me about Emilie’s injures.

Page 100 of 166
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 101 of 186

FACTS SECTION XII
2010 Interstate Extortion By Northampton County Domestic Relations To Pay For The Enterprise’s
Deliberate Mental Injury of My Daughter.

06/17/2010 My child support was terminated after my daughter’s graduation. Exhibit 2.75

07/16/2010 PA ID 620001448 | Northampton County Domestic Relations began interstate extortion for
“disabilit~suppartypayments. They were demanding inte:ticte- panmaxtiavith no reason cited as they
were processing claims for mental retardation {MR317) in violation of the 05/ 18/2006 appeals panel
order. The State Appeals Panel #1727 specifically ruled out MR317. Exhibit 2.33 Exhibit 2.75 Exhibit
2.16 .

537. I refused to pay Domestic Relations invented disability support demand # PACSES 620001448
Emilie was accepted to College (03/16/2010). Federal guardian Shanon Moore ignored her acceptance,
the state appeals panel order and trafficked Emilie to the Easton PA School District’s transition services
mental retardation consultant Freya Koger Ph.D. My refusing to pay Northampton County Court of
Common Pleas extortion and trafficking of my daughter resulted in interstate threats of arrest and
economic harm for non-pay in violation of the 14th Amendments excessive fines clause. Exhibit 2.80
Exhibit 2.27

8/17/2010 I sent a letter to Federal Educational Guardian Shanon Moore protesting her trafficking my
daughter to Dr. Koger’s Lehigh Transition Services mental retardation program instead of attending an
accredited college or seeking another college for her. Exhtbit 2.78

08/27/2010 Lehigh Transition Services was paid to treat Emilie for MR317 with Emilie’s federally
protected Comp-Ed money in contradiction and violation of the State’s appeals panel ruling #1727.
Exhibit 2.78.1

540. Emilie’s $255 000 federally protected comp-ed money was earmarked for post secondary school. Dr.
Koger’s firm was later used (2011 - 2014) to severely injure and human traffic my daughter while judge
Ed Smith who approved the MR317 treatment in violation of the appeals panel order was vetted for
federal judge. Exhibit 2.42

541. My allegation of trafficking has a common connection to a 08/07/2013 compliant by PA’s Education
Law Center's regarding the Pennsylvania Department of Eduction ongoing violations of Section 504 of
the Rehabilitation Act of 1973, Title IL of the Americans with Disabilities Act, and the Civil Rights Act of
1964. The study was done on behalf of students with disabilities and African American students, Exhibit

542, Law Center's compliant points to a disproportionate number of African American students being
moved to Alternate Education for Disruptive Youth programs along side of students with disabilities.
What is not in the Law Center's compliant is State endorsed facilitation in creating “disruptive
behavior” (racketeering) via the type of violent extortion that resulted in my daughter’s disruptive

Page 101 of 186
weg

Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 102 of 186

behaviors and trafficking to transition services by: Federal, State and Education officials.

543. My complaint provides evidence of the various methods used to cause disruptive youth. Supporting
the findings in the Education Law Centers complaint. As such provides indication of larger enterprise
beyond EASTON PA as one might suspect given the number of federal, and state officials involved in my
complaint.

* 03/07/2019 DC Circuit 18-cv'46864 Council Of Parent Attorneys And atvocdtés Tit? V. Elizabeth

(Betsy) Devos, Secretary Of Education | Federal Judge Tanya S. Chutkan ruled DeVos illegally delayed an
Obama-era rule that required states to address racial disparities in special education programs and called
the delay of the special education rule “arbitrary and capricious.” The Obama rule: “to publish guidance
to help schools to prevent racial discrimination in the identification of children as children with
disabilities, ineluding over-identification of disabilities by race.” Exhibit 2.22

to have African American’s suddenly accost me in New York and give some impression not at ali reflected

 

in my normal activity or disposition. Exhibit 2.47

FACTS SECTION XIII
20101 10-cv-4868 Federal Judge Martini’s Order was Improper Consistent with his Management of U.S.
v, Paul Bergrin

09/21/2010 | 10-cv-4868 | Kraemer v. Pennsylvania. | Doc. 122 /P13.| Federal Judge William Martini
improperly imposed a time bar (Exhibit 2.83) against my evidence of organized assault, torture facilitated
by federal educational guardian Marcie Romberger, Ray DeRaymond, Amy Fontno DeRaymond and then
dismissed my case with prejudice baring any appeal. His strange order reveled a pattern. 2012 Judge
Martini was found to be personally resistant to recognizing extortive racketeering as part of an enterprise.

06/15/2012 US v. Paul Bergrin, No, 13-3934 (3d Cir. 20/4): Third Circuit Judge Jordan “It is not a
court’s prerogative to construct a detour around RICO simply because the court ludge Martini) is
uncomfortable with how that statute may significantly alter the way trials are conducted in cases that
involve racketeering acts committed by members of an enterprise.”

557. Judge Martini’s issue with former U.S. Attorney Paz Bergrin, is analogous to how he dealt my
daughter’s case of racketeering and extortion. Paul Bergrin, a former Federal Prosecutor was charged with
Murder-for-Hire, wittiness tampering and running illegal prostitution:

558. “Bergrin had taken control of one of Manhattan’s ritziest escort services and started bringing a
steady stream of cops, lawyers, and even a prison official to the brothel’s Worth Street headquarters,
where the samples were free. He made it his business to defend cops who got themselves in trouble and
did work for the PBA”. ‘That buys a lot of loyalty"

Page 102 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 103 of 186

559. goes to a pattern in the EDPA, it’s officers of the court protecting and facilitating trafficking as
evidenced by Judge Rice’s federal guardians: Marcie Romberger, Shanon Moore, Lisa Spitale.

FACTS SECTION XIV ,
2011 The defendant’s increased their extortive injuries of my daughter while Judge Smith was vetted.

560. The crux, was Judge Ed Smith trafficking my daughter 12/21/2006 as a mental retard (MR317) who

Gr om uray Obviously not mentally retardéd:“boud tobkhiig, articulate, no genetic prediSpositen tM iieluding
fragile ex and an Appeals Panel Order #1727 that rejected the School Districts and Mother’s position that
Emilie was mentally retarded.

What defendants did starting 2012 after I was abruptiy pulled as guardian and those duties handed over to
Easton PA attorney Lisa Spitale was to mask their human trafficking of Emilie while Judge Ed Smith was
being vetted by the FBI and President Obama. That appears to be the only two entities the defendant’s
were concerned with as they attempted to finalize my daughter’s attempted murder one week after
receiving President Obama’s 08/01/2013 nomination i.e, they lied to the FBI and the President.

What they did to mask their human trafficking was alter my daughter’s appearance to appear to be the
mental retard they trafficked her as and isolate her from the public. They disfigured her with disease,
pharmacology, and torture. Anyone looking at my daughter’s photos after these animals got a hold of
her can easily see a sick, depraved mentally at work. Exhibit 2.42

Judge Ed Smith was part of DOD IRAQ Task Force 134 charged with detainee command, control,
interrogations and ensuring due process. His expertise in this area is apparent. 2012 they isolated Emilie
to get their dirty business done chilling the speech of Judge Smith’s trafficking victim (my daughter)
while he was vetted by FBI. Defendants used the equivalent of “black sites” e.g., private residences
arranged by the School District’s community services consultant, Freya Koger) where cruel, inhuman,
degrading treatment was used: 1. Burning with cigarettes 2, Electric shock burns 3. Sexual aggression 4.
Prolonged denial of sufficient hygiene (coordinated with the mother) 5. Denial of medical assistance
(coordinated with the mother) 7, Administration of drugs in detention 8. Denied the use of public
transportation for isolation and detention purposes 9, Forced grooming 10. Denial of privacy (Koger's
people — strangers — let themselves into Emilie's home watched her change in her bedroom) 11. Emilie
relegated to infested surroundings via human trafficking and her bedroom which was cordoned off from
the rest of the home 12. 2013 Hyper-infestation (Norwegian Scabies) cultivated to attempt Emilie’s
murder 8/7/2013 when they no longer needed her--a week after Judge Ed Smith was nominated by
President Obama (1.5, 1.5.1) 13. 2014 Over administration of drugs in detention causing permanent brain
damage, and physical disfigurement 03/27/20 14 the day after Judge Smith was appointed a federal judge
(1.4, 4.16). 14, Use of severe pain or suffering to obtain false confessions during court testimony: 2010,
2011, 2014, 2015. Exhibits 2.6 p.30., 2.42, 2.86

 

562. The aforementioned are criminal violations as per:
2012 United Nations Article 16, Special Rapporteur on Torture. (LLB health care settings)
2008 President Obama’s Executive order on enhanced interrogations. Exhibit 2.6.2

Page 103 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 104 of 186

2005 U.S. Justice Departrnent Detainee Treatment Act Exhibit 2.6
2004 Improvement Reauthorization Act: 18 U.S.C, §§ 2339A B for violations of 2340A, 175, 229 3.9.2
Violations of the U.S. Department of State Exhibit 2.6.2

Defendants only concern was themselves, money, and beneficial relationships: they treated Emilie
worse than war detainees for business and political purposes. They leveraged DOD knowledge, interstate

facilities for expert advice to terrorize a political threat of an extra conservative republican federal judge
applicant? 2 Reread See ate UAE EE Te

563. 18 U.S.C. § 2340 “Notably, the statute prohibits torture committed not only by US citizens, but by
non-citizens present in the United States. 18 U.S.C. § 2340A(b) The statute operates on the basis of |
universal jurisdiction, whereby certain crimes, due to their gravity, may be prosecuted in any state.”
Lith Cir. No. 09-10461 | U.S. v. Roy M. BELFAST, Jr.

FACTS SECTION XV
MAY 2013 Intestate Murder-for-Hire of Trafficking Victims Start With NYPD One Stop Shop Bribes by
Jewish Landlords and Business men.

08/01/2013 Judge Ed Smith’s Presidential Federat Judge Nomination. Emilie’s Mother attempted to
murder Emilie just after Judge Smith’s Presidential nomination for federal judge. She masked the
evidence of her attempt 7/26/2013 one week before the 8/1/2013 nomination and then restarted finalizing
her attempted murder of Emilie one week later 8/7/2013 —Dr, Koger’s firm participated in Emilie’s
attempted murder. Exhibit 1.5

566. Easton police, DA and the PA AG’s office have resisted looking at evidence. Exhibit 1.25

(a) 5/18/2013 NYPD endorsed my landlord’s repeated assaults and attempted murder via toxic fumes.
NYPD defined my description of toxic fumes as assault and attempted murder then refused to investigate.
Lxhibit 1.6

SECTION XVI
11/6/2013 Quid Pro Quo Interstate Assault of a Witness While Judge Ed Smith was Interviewed by the
U.S. Senate.

11/06/2013 U.S. Senate Judiciary Committee Interviewed Judge Smith. I was assaulted in my apartment
145W71-8G-NY-10023 via the use of a DEVICE constructed under the windowsill hidden behind the
radiator in my bedroom causing my violent eviction by 11/16/2013. Exhibit 1.11 Exhibit 1.12

SECTION XVII
01/16/2014 Assault, Sexual Aggression of my Daughter at a private residence In Furtherance Of Judge Ed

Smith’s U.S. Senate Nomination

01/16/2014 U.S. Senate Nominated Judge Ed Smith, Emilie was assaulted 01/07/2014 at a private

Page 104 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 105 of 186

residence maintained by Easton School District’s community service consultant Dr. Koger was then again
(restrained and burned) for reporting guardian Lisa Spitale’s use of police 1/24/2014, and hospitalized
after reporting them again 1/29/2014. EXHIBIT T3

FACTS SECTION XVIII

03/26/2014 Federal Guardian Lisa Spitale, Amy Fontno, Brain Damaged My daughter Chilling Her Speech

Securing Judge Ed Smith Federal Appointment, :
fae GE Cara fetes Ga REE UREA APSE:

The Day After Judge Ed Smith’s Federal Judge 03/26/2014 Appointment

Emilie’s medication went from a regular 1S5MG per month to obscene quantiles of 41MG, 31. 5MG,

45MG, purchased seemingly randomly, but are actually purchased in connection to my federal court

filings—administered over the course of a few days. Exhibits 1.4, 4.16

too, a,

Arle. aby costar

Alleged narcotics trafficking

Compare exhibit (1.4) sedative refills (x2) on a bottle of Hydroxyzine against the CVS database record
exhibit (4.16) with the same Rx 0232918 showing NO refills and the account “InActive.” They are
completely different. Setting an argument for who knows what they were giving Emilie to cause seizures.
How often did CVS data disagree with a bottle and its contents? 4,16,

The day after Judge Ed Smith was appointed Federal Judge 03/27/2014 these criminals discontinued
Bupropion (known to cause seizures L.4), quintupled Risperidone administering it over the course of a
few days resulting in seizures (Emilie’s never had seizures before and hid that fact from me). Risperidone
according to the FDA is highly unlikely to cause seizures. e.g., it is highly likely they were substituting
medication in bottles marked as Risperidone. Exhibit 416.1, Exhibit 4.16.2

OOOO eRe ORE F EA ROR EEO REPRE OREN R EEE TET ORR EPEC ETRE RE PATH H EHP H ORR HERAT ORTH H HERO RRO Ra R EFC eeo HARE SOTTO De Bee E ED

03/26/2014 | Judge Ed Smith was appointed Federal Judge
My daughter’s medication quadrupled causing her to convulse impairing her mentally impeding any
further testimony from her in regard to her human trafficking. Exhibits 14, 4.16

03/27/2014 | Risperidone 0.25/0.5MG | LOS tablets | 41.0 MG Total
Previous dosages of Risperidone were monthly 10.25 MG / 30 tablets 17.5 MG ‘Total

ARNO OE REET REET E TEETER OTERO POORER OTERO TORR ERROR CORREO TEER OCC TEESE TEM O HHT OT SET HEHEHE HEHEHE PEER HEHE HED EE ED

05/16/2014 | 14-cv-3804 SDNY | Kraemer v. Edelstein

My daughter’s medication quadrupled causing her to convulse impairing her mentally impeding any
further testimony from her in regard to her human trafficking. The mother picked up 126 tablets of
Risperidone 0.25MG on Sunday 05/25/2014. Iixhibits 1.4, 4.16.

05/25/2014 | Risperidone 0.25MG | 126 tablets ] 31.5 MG Total
Previous dosages of Risperidone were monthly 10.25 MG / 30 tablets | 7.8 MG Total

82. At issue was exhibit L. My letter to the PA AG that cited my daughter wetting herself during school

Page 105 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 106 of 186

hours. It was broken apart—very deliberately and hidden in the docket. My daughter began wetting
herself 2000 after the director of special ed, John Merlo and Amy Fontno agreed not to report Emilie
injures in school to me. Ed Smith was Amy Fontno’s (Emilie’s mother) attorney at the time. 4.10, 4.9

SEPERATE R ERROR ATOR TEATRO TORO O HHO RTE M RE ROR R EO CC ORES ER EOE DRACO CORRS HOR ETE Ce ET eT EEC eS ses tess e TED Ee He ees eee sees see e Ee

07/11/2014 | 14-2221 2nd. Cir. | Kraemer y. Edelstein | Doc. 25
My daughter’s medication quadrupied causing her to convulse impairing her mentally impeding any
further testimony fie saitie' day" DUES25: Cured. Exhibits }.4,4.16. 9 © 4% cecteenne fares

07/08 - 11/2014 | Risperidone 0.25MG | 120 tablets | 45MG
Previous dosages of Risperidone were monthly 10.25 MG / 30 tablets 17.5 MG ‘Potal

07/08/2014 Risperidone 0.25MG Qty 30
07/08/2014 Risperidone 0.5MG Qty 30

07/11/2014 Lamotrigine Anti-Seizure medication
07/11/2014 Risperidone 0.25MG Qty 30
07/11/2014 Risperidone 0.5MG Qty 30

Doc. 25

Regarded PA Judge Paula A. Roscioli's demand for support predicated on a disability my daughter did not
have MR317. It was ruled out by the the 05/18/2006 State Appellate #1726, and by medical diagnostic.
JUDGE ED SMITH approved the use of MR317 12/21/2006 in violation of federal law at the behest of
his law partner, Emilie’s grandfather, Attorney Ray DeRaymond. The end result of making that pubic was
the extreme over medication and brain damaging of my daughter — giving her an actual disability

Exhibit 2.34, 2.34.3 Exhibit 2.34, 2.34.3

09/25/2014 Federal guardian Lisa Spitale lied about my daughter having seizures:

“Dear Mr. Kraemer: | have received multiple emails from you demanding that Emilie stop taking
medications which you believe have been prescribed to her. I do not know how you obtained what you
believe to be a list of Emilie’s medication, as you are not her guardian. Much of your information is
inaccurate. In addition, please be assured any medication Emilie may take would be prescribed by one of
her treating doctors and would be carefully monitored by the prescribing doctor.”

Lisa Spitale caused my daughter to have seizures and did not tell me while attempting to extort me to
move to Easton PA after cutting off communication with my daughter’s and stealing her mobile phone
08/23/2014.

FACTS SECTION XIX
2014 Corrupt Persuasion Of Federal Court Employees To Obscure Adverse Evidence In Regard To A

Public Official’s Appointment.

05/16/2014 14-cy-3804 SDNY Kraemer v. Edelstein | The PA enterprise demonstrated its reach into the
federal system by getting SDNY federal clerks at 500 Pearl Street to: 1. alter 14-cv-3804 Exhibit L

Page 106 of 186
Seite Was a 2

Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 107 of 186

(Exhibit 4.10) which pointed to Emilie wetting herself during school hours that started After John Meiro’s
and Amy DeRaymond agreed not to report Emilie’s injuries 2. Ed Smith was her attorney and around
Emilie. Exhibit 4.9

FACTS SECTION XX
Cultural Bias That Fed Into my Daughter’s Trafficking.

and largely Italian Court of Common Pleas comprised an enterprise that created system of inflecting
injury to result in lowered I.Q. and behavior problems in public school students that could parleyed into
future billing for government disability benefits and a system of hiding their hiding organized injury in the
Court of Common Piease and through the Northampton County MH/MR and State medical audits. In this
case racketeering a student of German descent (my daughter) into privately held transition and
community services vis-a-vis their injurious extortion.

2005 Educational Due Process 5779 05/06 | Easton PA | Special Ed Director John Merlo was so repulsed
that I had a Jewish girlfriend after spying on me at my NY apartment he aired his racial discrimination
about it during a 2005 TEP meeting. My daughter (of German descent) was trafficked by this sadistic,
religious extremist. Mr. Merlo had strong feelings on the subject of racial purity. Amy Fontno
DeRaymond was a bi-polar extremely abusive mother. Perfect for Mr. Merlo who collaborated with the
mother not to report Emilie’s injuries and trafficked Emilie to his Transition Services consultant Freya
Koger. 2012 his consultant Freya Koger tortured my daughter to keep her quiet about her trafficking
(approved by Judge Smith 12/21/2006) while Judge Ed Smith was vetted for federal judge. 2013 my NY
Jewish landlord turned my apartment (that Mr. Merlo spied on) into a de-facto gas chamber for which 1
was nicknamed Houdini by Jewish building owners for escaping. 11/06/2013 my landlord used a vent he
constructed to pervade the apartment with an extreme bird mite population—causing me to move or die—
the same day Judge Ed Smith was being vetted by the U.S. Senate, (This deeply disturbed defendant
went to the trouble of finding out my former girl friend’s name and religion then took umbrage
about my race in connection to it).

03/07/2019 DC Circuit 18-cv-1636 1 Council Of Parent Attorneys And Advocates, Inc., V. Elizabeth
(Betsy) Devos, Secretary Of Education | Federal Judge Tanya S. Chutkan ruled DeVos illegally delayed an
Obama-era rule that required states to address racial disparities in special education programs and called
the delay of the special education rule “arbitrary and capricious.” Obama-era rule: “to publish guidance to
help schools to prevent racial discrimination in the identification of children as children with disabilities,
including over-identification....of disabilities by race.” Exhibit 2.22

578. The invidiously discriminatory animus was the conspirators racist and monetary reasons to use
violence and fear to extort from my daughter her educational capacity so they could receive government
benefits. Greed translated into my daughter's trafficking that started in Easton’s public school by the
Director of Special Ed John Merlo, Freya Koger Ph.D, a consultant for community services and the
largely Italian Northampton County judiciary in Easton PA.

Page 107 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 108 of 186

2006 Emilie was trafficked by Jon Merlo, Freya Koger Ph.D, Amy DeRaymond, Judge Ed Smith and
Northampton County MH/MR via medical fraud and violence.

2007 Emilie was illegally incapacitated by attorney Ray DeRaymond and Judge Emil Giordano via a false
claim of MR317.

2008 Federal guardian Marcie Romberger attorney Ray DeRaymond tortured (burned) E Emilie to rig a

a oe ap es FEATS. Coes YTS eee get

~ cOiipeteney Exam arranged by Ms. Romberg@f 5" eee te Cots eee apap

2008 / 2010 Judge Moran, Koury, and Giordano, and guardian Lisa Spitale conspired to hide the
organized assault.

2012-2013 Emilie was burned—tortured via the community services firm directed by Freya Koger Ph.D
(the District’s consultant). They fixed Judge Ed Smith’s Federal appointment by increasing Emilie’s
violent coercion—-Smith’s victim-—-from speaking and trafficked her to judges and cops.

ee ee eee TTT OE OEE CORR PTA PERRET

REMEDY REQUESTED

CONSPIRACY IN VIOLATION OF 18 U.S.C. 1962 (d)

Defendants conspired, acted in concert, struck quid pro quo strategic alliances, with a common purpose to
do whatever was necessary to protect their existing RICO business by chilling the speech of Judge Ed
Smith’s victims during his FB1, Presidential and U.S. Senate review for federal judge via the following
violations. This section pertains to the existing trafficking business and subsequent violations.

SECTIONS I to X | HOBBS ACT PREDICATE FOR YEARS 2000-2011
VIGLATIONS GF U.S.C. §§ 1951, I581, 1582

SECTION IT John Merlo, The Director Of Special Ed’s Trafficked Normal Students For Special Ed
Placement j.e., Had No Medical Basis For it.

SECTION III 2000-2010 Northampton County Court Of Common Pleas Refused To Acknowledge
Emilie’s Assault, Restraint And Torture: Burning With Cigarettes.

SECTION V_ 12/21/2006 The School District, County MH/MR And Judge Ed Smith Simply Ignored The
State Appeals Pane! Opinion And Trafficked My Daughter As A Mental Retard—Steeling From The
United States.

SECTION VI 2007-2009 Scrious Injures and Traumas Used For Extortion and Trafficking Were Not
Recorded in State Medical Audits

SECTION VIII 2006 - 2010 The Easton Area School District Incorporated Programmed Fear Into

Page 108 of +36
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 109 of 186

Emilie’s Individualized Educational Programming (IEP).

SECTION 1X 2006-2014 Use Of Non-Verbal Prompts And Cues In Court To Induce The Trafficking
Victin NOT To Testify In Hler Best Interest

RICO conspiracy agreement: Defendants robbed (extorted) a public school student of her cognitive
capacities —her intellectual property — through organized violence, arranged, conducted, and facilitated by

a public’ schoot;suppiorted: by the County MH/MR via metlical frat ; submission of fraudulent state ~~ "0 Sse

medical audits that omitted ali evidence of organized injury and the Court of Cominon Pleas
misrepresenting all evidence of organized violence to not exist. As a result, defendants were able to steer
a public school student to privately held community/behavioral health services that made false claims on
the induced appearance of mental disability. The Hobbs Act prohibits actual or attempted robbery or
extortion affecting interstate or foreign commerce “in any way or degree.” Every President that has come
into office has stated our Country’s most valuable asset is the cultivation of our public school students
intelligence. This scourge of behavioral services was let into our public school system and induced their
victim Emilie to give up her intellectual property and her employment potential via her reasonable fear of
physical injury, violence, and innuendo organized by the defendants. Their system created a disability
where there was none and benefited from it—stealing from the government. As such a public school
student’s (Emilie’s) theft of her intellect, her intellectual property, and future gainful employment has to
be considered to have an adverse effect on interstate commerce.

I request the court to recognize Emilie’s harm as described to stand on its own as a Hobbs Act violation.
e.g. the extortionists had no lawful claim to destroy (steal) her intellectual property for the purposes of
capitalizing on it to steal from the federal government. See hittps:/Awww. justice. cov/usam/erminal-
resource-manual-2402-hobbs-act-generally

“Property” has been held to be “any valuable right considered as a source of wealth.” United States v.
Tropiano, 418 F.2d 1069, 1075 (2d Cir. 1969),

The right to one’s own thoughts— without which there could be no wealth is “property” in this context.
Ones mind (“property”) is the sole source of any wealth.

The Ninth Circuit concluded that “[t]he concept of property under the Hobbs Act has not been limited to
physical or tangible “things.” The right to make business decisions and to solicit business free from
wrongful coercion is a protected property right. 634 F.2d at 1173-74 (citing in part United States y.
Tropiane).”

United States vy. Parness, 503 F.2d 430, 436 (2d Cir. 1974) (no need for precise tracing under 18 U.S.C, §
1962(b6); circumstantial evidence can suffice); Louisiana Power & Light Co. v. United Gas Pipe Line Co.,
642 F. Supp. 781, 806-07 (E.D, La, 1986) (plaintiff did not have to trace proceeds to establish a § 1962
(d) vioiation). See also St. Paul Mercury Ins. Co., 224 F.3d at 441-43.

1. I request the court reinstate my guardianship over my daughter.

2.1 respectfully request punitive, the recovery of damages occasioned by my injury and deprivation

Page +09 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 110 of 186

damages against defendants for what they did to my daughter.
3. L respectfully request relief be set aside for the injury of yet to be named public school students injured
by the enterprise.

SECTION VII
2007-2009 Serious Injures and Traumas Used For Extortive Trafficking Were Not Recorded in State
Medical Audits. .

VIOLATIONS OF 18 USS.C. $§ 2340A, 1951

The enterprisc’s use of repeated abuse needed to drive business to transitional and behavioral community
programming was hidden from offical state documentation subjecting the victim to even more suffering.
Defendants were free and did practically anything they wanted (including attempted murder) to steer or
protect their criminal business.

l respectfully request the recovery of damages occasioned by my injury and deprivation damages against
defendants for the trafficking of my daughter as a public school student.

SECTION VIII 2006 - 2010 The Easton Area School District Incorporated Programmed Fear Into
Emitic’s Individuatized Educational Programming (LEP).

VIOLATIONS OF 18 U.S.C. §§ 2340A, 1582, 1581, 1951

The enterprise incorporated mental torture as part of their educational programming used to steer business
(a normal school student) to private transitional and community services. They had access to behavioral
expertise for this purpose.

| respectfully request the recovery of damages occasioned by my injury and deprivation damages against
defendants for the trafficking of my daughter as a public school student.

SECTION IX 2006-2014 Use Of Non-Verbal Prompts And Cues In Court To Induce The Trafficking
Victim NOT To Testify In Her Best Interest

VIOLATIONS OF 18 U.S.C. §§ 2340A, 1582, 1581, 1951

The enterprise incorporated mental torture as part of their educational programming used to steer business
(a normal schoo! student) to private transitional and community services. They had access to behavioral
expertise for this purpose, .

I respectfully request the recovery of damages occasioned by my injury and deprivation damages against
defendants for the trafficking of my daughter as a public school student.

SECTION X
2008 Federal Guardian’s Use of Torture To Steer my Daughter’s Mental Competency Exam on Behalf of
Judge Smith and his partner Attorney DeRaymond, .

Page 110 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 111 of 186

VIOLATIONS OF 18 ULS.C. § 2340A

Defendant’s used torture as part of their RICO business, during school, and as part of my daughter’s
educational programming to skew competency exams that would invariably steer an otherwise normal
student into privately held community services businesses from which the parties benefitted financially.

In total Federal guardian Marcie Romberger also a State appointed hearing officer knowingly leveraged
loopholes in the States abuse Jaws in furtherance of human trafficking a normal public school student (my
daughter) as a mental retard violated the foilowing federal laws:

[8 U.S.C. § 1962 (d):

23 U.S.C. § 1415 j Violation of Emilie’s pendent placement,

31 U.S.C. § 3729(a)(1)(B), and 31 U.S.C. § 3729(a)(3) False claims

18 U.S.C. § 1581 Trafficking of my daughter via their use of an false claim: diagnosis MR317.

18 U.S.C. § 1951 Extortion— Theft injuring Emilie to give up her intellectual rights

18 U.S.C, § 2340A Torture extorting Emilie to give up her intellectual rights.

I respectfully request the recovery of damages occasioned by my injury and deprivation damages against
defendants for the extortion of my daughter via a system of state and federally sanctioned violence.

I respectfully request the recovery of damages occasioned by my injury and deprivation damages against
defendants for the trafficking of my daughter as a public school student.

SECTION XI
2010 Federal Guardian Marcie Romberger’s Quid-Pro-Quo Payout.

VIOLATIONS OF 18 U.S.C. § 1951

Federal Guardian Marcie Romberger extorted my daughter to give up her mental capacities, through
torture, fear as part of the RICO business core competency and revived quid pro quo payment in the form
of a new job for her husband by the enterprises pet law firm. .

I respectfully request punitive damages, occasioned by my injury, deprivation damages for my daughter’s
deliberate permanent injures used to collect disability support payments

SECTION XII
2010 Interstate Extortion By Northampton County Domestic Relations # 620001448

VIOLATIONS OF 18 U.S.C. § 1581, 1582, 1951

MH/MR knew my daughter was not mentally retarded. They set in place processes that would allow
Emilie’s extortive injury to reoccur —holding or returning her to a condition of peonage through
fraudulent medical documentation. In so doing MH/MR participated in the theft of the federal
government by approving billing for a disability my daughter did not and could not have. Their fraud was
enforced by Northampton County Domestic Relations seeking to “double down” on the enterprises
extortion and trafficking in the form of “disability support payments” This type of thinking is consistent
with the enterprises aforementioned alleged personality disorder: sadism—as defendants knew they were
using abuse as a means for future payment. Exhibit 1.5

Page 111 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 112 of 186

Reimbursement plus treble damages for my extortion of interstate disability support payments — fora
disability my daughter did not have. Emilie resulting external disabilities were imposed by the defendants
through repetitive deliberate injury.

I respectfully request punitive damages occasioned by my injury, deprivation damages for my daughter’s
deliberate permanent injures used to collect disability support payments.

SECTION XIII
20101 10-cv-4868 Federal Judge Martini’s Order was Improper Consistent with his Management of U.S,
v. Paul Bergrin

VIOLATIONS OF 42 U.S.C. § 1985
Judge Martini continued a pattern of racketeering started in Easton PA of deliberately ignoring severe
injures from organized assault used as part of my daughter’s trafficking by time barring the evidence.

Judge Martini’s Order was in error for time barring Emilie’s injures resulting from a trafficking enterprise
as such has no time bar limitation. His dismissing my case with prejudice actually went to concealing the
RICO business activities. Judge Martini has a pattern of not recognizing RICO activities and was pulled
from two cases as a result.

I respectfully request punitive damages occasioned by my injury, deprivation damages for my daughter’s
deliberate permanent injures used in furtherance of Judge Ed Smith’s Federal appointment.

SECTION X1V
2011 The Defendant’s Increased Their Extortive Injuries Of My Daughter After Judge Smith Applied For
Federal Judge.

VIOLATIONS OF 18 U.S.C. §§§ 2331 (5) (6), 2339A, 2340A,

Defendants in furtherance of a federal Judge applicants appointment isolated then tortured the applicant’s
trafficking victim during his federal review process chilling her speech about her captivity. To that end
defendants allegedly drew on DOD contractors interrogation expertise to create in Emilie the appearance
of a mental retard she was not and could not be as part of her trafficking by judge Ed Smith.

They disfigured her with disease, pharmacology, torture and forced her into a squalid condition.

Defendants used the equivalent of black sites: private residences arranged by the School District’s
community services consultant, Freya Koger where cruel, inhuman, degrading treatment was employed:

(1). Burning with cigarettes, stoves, bruises from restraint Exhibit 2.42 p 1, 2,8,9, 13, 14, 18, 23
(2). Electric shock burs . 242 p 23, 24, 25

(3). Sexual aggression 2.42 p 4,5, 6,7, 10, 14,15, 17
(4). Prolonged denial of sufficient hygiene 2.42 p 12

(3), Deprived Emilie of clean clothing 2.42 p 10, 12, 19, 24

(6). Denial of medical assistance 2.42 p 16,17, 18, 19, 20, 21,22

Page 112 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 113 of 186

(7). Administration of psychotropic drugs in detention 2.42 p 10, I | L4
(8). Denied the use of public transportation for detention purposes 2.42 p5,6
(9). Forced grooming 242

(10). Denial of privacy. Koger’s people — strangers —-let themselves into Emilie's home watched her
change in her bedroom, and bathroom.
(11). Emilie relegated to infested surroundings via human trafficking and her bedroom which was
cordoned off from the rest of the home
(12). Hyper-infestation (Norwegian Scabies) cultivated to attempt Emilie’s murder 8/7/2013
Exhibits 1.5, 2.86,

The above are federal criminal violations of:

2004 Improvement and Reauthorization Act: 18 U.S.C. 2339A and 2339B

2008 President Obama’s Executive order on enhanced interrogations

2012 United Nations Article 16, Special Rapporteur on Torture. See Health Care Section

[respectfully request punitive, deprivation damages, and the recovery of damages occasioned by
daughter’s injury and prolonged and needless suffering.

SECTION XV

08/01/2013 Judge Ed Smith’s Presidential nomination for federal judge.

08/07/2013 Attempt to finalize Judge Smith’s trafficking victims murder.

VIOLATIONS OF 18 U.S.C. § 1958

05/2013 to 08/28/2013 the attempted nurder of my daughter in connection with judge Ed Sinith’s
08/01/2013 Presidential federal judge nomination. Emilie’s pharmacological record and photographic
record make plain and on their own her attempted murder. Added to that is the defendant’s coordination
with my New York Jewish landlord to start their attempted murders at the same time.

Trespectfully request the recovery of damages occasioned by my injury, deprivation damages, for the
organized interstate attempted murder for hire of my daughter Emilie Kraemer in PA and myself in New
York.

SECTION XV1
11/06/2013 Judge Ed Smith Interviewed by the U.S. Senate.
11/06/2013 Interstate Assault Of Trafficking Victims Father

VIOLATIONS OF 18 U.S.C. § 1958, 1951

My New York Jewish landlord forced my eviction via a miasma of infestation and fumes while Judge Ed
Smith was interviewed by the U.S. Senate for federal judge. His quid pro quo actions were rewarded by
the PA enterprise 08/17/2014 when they attempted to stop my U.S. Appeal 41-2221 2nd Cir. against my
landlord by taking my daughter hostage and demanding I move to PA if I wanted to see her again.

Page 143 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 114 of 186

_ Trespectfully request punitive, deprivation damages, and the recovery of damages occasioned by my
injury, and attempted murder resulting in my forced eviction in connection with Judge Ed Smith’s U.S.
Senate interview,

SECTION XVII
01/16/2014 Judge Ed Smiths U.S. Senate Nomination.
01/09/2014 (on or about) Assault, Sexual Aggression Of My Daughter At A Private Residence

VIOLATIONS OF 18 U.S.C. § 18 U.S.C, § 1951, 1581, 1582.

I respectfully request punitive damages occasioned by my injury, deprivation damages for the retaliation
against my daughter for her exposing the Easton police department, her guardians Lisa Spitale, and
Shanon Moore about her claim of sexual aggression at a private residence provided by Freya Koger
resulting in the following retaliatory injures:

(i) 01/24/2014 Burns and finger-print bruises from restraint.
(ii) 01/29/2014 Hospitalized.

SECTION XVII
03/26/2014 Judge Ed Smith Federal Appointment.
03/27/2014 Defendants Brain Damaged My daughter Chilling Her Speech.

05/16/2014 14-cv-3804 SDNY Corrupt Persuasion Of Federal Court Employees
05/16/2014 To obscure adverse evidence (Exhibit 1) in regard to a public official’s appointment.
05/25/2014 Overmedication of trafficking victim (my daughter) until she convulsed

O7/11/2014 14-222] 2nd Cir,

07/11/2014 Overmedication of trafficking victim (my daughter} until she convulsed after submitting Doc.
25 which proved defendants were extorting payment from the plaintiff then set about to cause and
compound actual disability by repetitive over medication.

VIOLATIONS OF 18 U.S.C. § 1951, 1581, 1582, Narcotics trafficking.

Defendant’s over medicated my daughter until she convulsed the day after judge Smith was appointed
federal judge. Permanently brain damaging Emilie. Defendants used undocumented, medication without a
prescription, The end result was Emilie’s impaired ability to testify against the following defendants
responsible for her torture and degrading treatment in their personal and professional capacities:

Mother Amy Fontno DeRaymond.

Federal guardian Lisa Spitale

Pederal guardian Shannon Moore

Easton School District consultant Freya Koger
Jndge Ed Smith

I respectfully request punitive damages, the recovery of damages occasioned by my injury, and

Page 114 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 115 of 186

deprivation damages due to the defendants over medicating my daughter causing her permanent brain
damage.

SECTION XIX

VIOLATIONS OF 18 U.S.C, § 1512, 42 U.S.C. § 1985

I seek assurances from the Federal Court that f will have access to the ECF and a conference with a .
Federal Judge as per the rules. My concern is defendant’s reach into the federal court system has caused
the breach of the rules.

SECTION XX
Cultural Bias That Fed Into Child Trafficking,

CONSPIRACY TO VIOLATE SECTION 18 U.S.C. § 1962 (c)

Special Ed Director Jon Merlo had some very strong feelings about me (of German decent) seeing a
Jewish woman in New York after spying on me in New York. Those deeply disturbing prejudices are a
theme throughout this complaint. My daughter’s trafficking and derogatory treatment by extremists from
the Jewish and Italian community are evident.

I respectfully request punitive damages, the recovery of damages occasioned by my injury, and
deprivation damages due to the defendants.

Page 115 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 116 of 186

THIRD MATTER | 2011 - 2015 Racketeering A Federal fudge Appointinent

579, 12/21/2006 defendants from Northampton County PA, including Judge Ed Smith knowingly,
willfully trafficked my daughter Emilie as a mental retard (MR317) who was obviously not mentally
retarded: good looking, articulate, no genetic predisposition to MR including fragile ex and an Appeals
Panel Order #1727 that rejected the School District’s and Mother’s position that Emilie was mentally
retarded, Judge Smith violated federal law. 2011 when Judge Ed Smith decided to apply for federal judge
defendants chilled the speech of the victims: my daughter in PA and myself in New York while Judge Ed
Smith was being vetted for Federal Judge by engaging in racketeering as per 18 U.S.C. 1962 (d),
Predicate acts included: 18 U.S.C. §§1958, 1951, 1581. 2012 those who benefited financially from Judge
Smith’s 12/21/2006 order isolated Emilie. 2012 to 2013 they masked their human trafficking of Emilie
while Judge Ed Smith was being vetted by altering my daughter’s appearance to appear to be the mental
retard they and Judge Smith trafficked her as. They disfigured her with disease, pharmacology, torture and
degrading treatment to get past FBI, and President’s Obama’s review,

—Exhibits 2.41, 2,.42—

After Judge Ed Smith’s 08/01/2013 Presidential nomination they attempted to finalize my daughter’s
murder in the weeks that followed. In particular the week of 08/12/2013. When their attempted murder
failed 08/26/2013 (1 stopped it) defendants then opted to brain damage Emilie pharmacologically two
weeks later 09/12/2013 with the cooperation of Dr. Cha Yu. After Judge Smith was appointed federal
judge defendants greatly accelerated their brain damaging and disfigurement program — with no
objection from Federal Judge Ed Smith who stood to benefit from my daughter hideous silencing by a
crude, and backward culture that identified with being extra conservative republican.

581. In as much as the defendants were racketeering —it wasn’t loan sharking or shaking down a small
business. They racketeered the appointment of a Federal Judge who participated in the trafficking of a
public schoo] student. A person who was going to make decisions about our basic rights as such an
infection of our governmental process by a group who allegedly qualified a terrorists the moment they
moved from racketeering kids to health care to attempting to murder one of their and Judge Ed Smith’s
victims in furtherance of a federal judge appointment.

They had material support and expert resources in furtherance of their terroristic activity as per 18 U.S.C.
§ 2339A. They knew and intended for those resources to be used for carrying out violations of 18 U.S.C.
§§ 2340A, 1951, 1958, 175, and 229.

Unique motivators. 1. Victim |—Emilie was Judge Smith's law partner’s (attorney DeRaymond’s)
granddaughter, 2. Emilie had a medical diagnostic that proved she could not be mentally retarded the
hearing officer and the 05/18/2606 PA Education Appeals Panel agreed with. Specifically ruling out
mental retardation (MR317). 3. 12/21/2006 Judge Smith violated the appeals panel ruling and approved
his law partners emergency petition that: () Emilie was a mental retard with MR317. (ii) Recommended
that Freya Koger, the school district mental retardation consultant treat her for MR317. (ii) A guardian be
appointed for the mental retardation Emilie could not have in violation of the State Appeals Panel order.
{iv} The Mother, Amy DeRaymond made false Social Security claims for a disability Emilie did not have

Page 116 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 117 of 186

and Freya Koger (the school districts consultant) gained a billable client. Saving the County money for
which attorney DeRaymond was a solicitor of its municipalities. Attorney DeRaymond protected his
business which involved trafficking his granddaughter. A pattern around attorney DeRaymond which
included torturing his granddaughter to skew a 2008 competency exam— the result of which insulated
DeRaymond & Smith’s 12/21/2006 human trafficking of Emilie. Exhibit 2.34, 2.34.1

There was a pattern of federal officials attempting to hide Judge Smith’s trafficking of EK from 2006 by
promoting extortive torture that became pronounced after conservative republican Judge Smith applied
for federal judge in 2011:

2006 The School District, Judge Smith, attomey DeRaymond, MH/MR ignored PA State Educational
Appeals Panel 05/18/2006 ruling #1727 specifically rejecting the mother’s and school districts proposed
mental retardation diagnosis (MR317) for EK. Exhibit 2.34, 2.34.1

 

2007 EDPA Republican Federal Judge Gene Pratter (06-cv-3592) convinced me to drop my abuse claim
against mother Fontno/DeRaymond to get the settlement against the District 1 wanted for insisting my
daughter was mentally retarded and not educating her. Judge Pratter’s federal guardian, Marcie
Romberger then facilitated Emilie’s torture prior to a needless competency exam she arranged.

2008 EK was burned with cigarettes before a competency exam arranged by the federal guardian
Romberger who also withheld EK’s medical diagnostic proving she could not be mentaily retarded. By
rigging the exam she obtained a MR finding —clouding Judge Ed Smith’s illegal use of MR317. 2.66

10/12/2011 Judge Steven Baratta was pressured by Judge Ed Smith and Federal Judge William Martini to
approve Lisa Spitale as guardian after the county lost jurisdiction. The former Republican Congressman
Judge Martini dismissed my federal claim 10-cv-4868 the next day. G) He tmproperly time barred 2008
evidence of burning EK with cigarettes used by Romberger to cause a mental retardation finding, (ii) Lisa
Spitale went on to extort Emilie: Exhibits 3.4, 3.8

2012 EK was burned with cigarettes during the time she would have been on vacation with the father
due to a petition proposed by guardian Lisa Spitale to use EK’s time for educational purposes. Judge
Smith approved the petition —used to extort (torture} EK — while he was being vetted for Federal Judge.
EK was burned with cigarette’s to hide EK’s educational capacities brought out by the father during 2010
summer vacation by using curriculum not used by district—a foreign language easily retained by EK.

SUMMERY: SIGNIFICANT VIOLENT EVENTS OF VICTIMS 1,2 WERE CONNECTED TO EACH
OF JUDGE ED SMITH’S FEDERAL JUDGE NOMINATION MILESTONES -

07/2011 Judge Smith’s Federal Judge Application

2012 to mask Judge Simith’s human trafficking of Emilie (2006 -2011) while Judge Ed Smith was being
vetted they altered my danghter’s appearance to appear to be the mental retard they and Judge Smith
trafficked her as. To be able to do that they illegally wrested my guardianship of victim 1 my daughter
from me.

Page 117 of 186
_ Case 1:19-cv-06671-VEC Document 1 Filed 07/17/19 Page 118 of 186

10/12/2011 Judge Ed Smith removed me as Emilie’s guardian recommending attorney Lisa Spitale at
Amy (DeRaymond) Fontno’s redundant request. This affer the court already ordered Spitale guardian, and
lost jurisdiction on Spitale’s guardianship: 3.4, 3.6, 3.7.

02/15/2012 My NY business website was hacked. Pages were selected at the Easton PA School District
outsourced for tampering to DOD contractors. Judge Smith was a DOD judge in Iraq. 3.9

02/25/2012 Interstate tampering of my business started, Exhibit 3.9.2

02/29/2012 The RICO enterprise changed the Easton Police Chief to Chief Scalzo, 3.9.1

After the new Easton Police Chief was inserted Lisa Spitale was free to authorize injuries including
torture at private residences provided by Lehigh Transition Services began showing up on Emilie.

2012-2013 Isolation, cruel, degrading, treatment to manufacture victim 1’s appearance as a mental retard
while judge Ed Smith was vetted by the FBI and the U.S. President, Defendants degraded Emilie’s
appearance (victim |) via DOD Separation interrogation expertise learned by Judge Smith and Freya
Koger’s behavioral modification expertise —concealing their trafficking of her from federal authorities.

Defendants used private residences arranged by the School District’s community services consultant,
Freya Koger to get their dirty business done. They disfigured my daughter with disease, pharmacology,
torture and forced her into a squalid condition.

(1}. Burning with cigarettes, stoves, bruises from restraint, Exhibit 2.42 p 1, 2,8,9, 13, 14, 18, 23

(2). Electric shock burns 2.42 p 23, 24,25

(3). Sexual aggression 2.42 p 4,5,6,7, 10, 14,15,17
(4). Prolonged denial of sufficient hygiene 242 p 12

(5). Deprived Emilie of clean clothing 242 p 10, 12, 19, 24

(6), Denial of medical assistance 2.42 p 16,17, 18, 19, 20, 21, 22
(7). Administration of psychotropic drugs in detention 2.42 p 10, 141 La

(8). Denied the use of public transportation for detention purposes 2.42 p 5,6

(9). Forced grooming 2.42 p

(10). Denial of privacy. Koger’s people—strangers—let themselves into Emilie's home watched her
change in her bedroom, and bathroom.

(11}. Emilie relegated to infested surroundings via human trafficking and her bedroom which was
cordoned off from the rest of the home

(12). Hyper-infestation (Norwegian Scabies) cultivated to attempt Emilie’s murder 8/7/2013

Exhibits 1.5, 2.86.

Criminal violations of :

2012 United Nations Article 16, Special Rapporteur on Torture. (111 B health care settings)

2005 U.S. Justice Department Detainee Treatment Act Exhibit 2.6

2004 Improvement Reauthorization Act: 18 U.S.C. $§ 2339A B for violations of 2340A, 175, 229 3.9.2

The U.S, Department of State Exhibit 2.6.2

Starting May 2013 defendant’s prepared for the attempted murder’s of victim’s | and 2.
Which started 05/16/2013 in Penrisylvania and 05/18/2013 in New York. Exhibit 1.6

Page 116 of 166
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 119 of 186

05/2013 One Stop Shop: PA, NY defendants waited until 05/2013 to start interstate attempted murder for
hire in connection with the evaporation of the Equal Protection Clause in the City of New York due to
NYPD’s special treatment of Jewish landlords. Defined as One Stop Shop by the FBI e¢.g., Jewish
business men and building owners were able to reach NYPD leadership instead of looking around for the
right inspector to bribe via One Stop Shop. See U.S. v. Grant, Yermy Reichberg. Exhibit’s 15, 1.6.

08/01/2013 President Obama’s Nomination For Federal Judge

Interstate attempted murder for hire of Judge Smith's trafficking victim and her father

Defendant’s attempted to finalized their murder of victim 1, Emilie. Mother Amy Fontno, Freya Koger,
guardian Lisa Spitale, federal guardian Shannon Moore participated in my daughter’s attempted murder.
7/26/2013 mother, Amy Fontno masked visible evidence of their attempt on Emilie’s hands (Norwegian
scabies} one week before Judge Smith’s 08/01/2013 nomination and restarted the murder attempt a week
later 08/07/2013. Fontno, Koger, Spitale and Moore began making repeated attempts the week of
08/12/2013. Exhibit 1.5

11/06/2013 U.S. Senate interviewed Judge Ed Smith

Interstate assault of Judge Smith's trafficking victini’s —father

I was assaulted in my apartment 145W71-8G-NY-10023 via the use ofa device constructed under the
windowsill behind the radiator causing me to self evict. A violation of 18 U.S.C. § 175{c) as they
knowingly, deliberately cultivated a cocktail of biological agents and toxins to attempt maim or murder
victim 2, who kept track of victims I’s criminal suffering, Exhibits 1.0, 1.12.

01/16/2014 U.S. Senate nominated Judge Ed Smith.

My daughter’s sexual aggression, torture, private residence —retaliation for reporting it.
01/07/2014 Emilie was assaulted: at a private residence maintained by Easton School District’s

" community service consultant Dr. Koger then again—restrained and burned with electrodes — for
reporting guardian Lisa Spitale’s use of police 1/24/2014, and hospitalized after reporting them
again 1/29/2014, Exhibit 2.42

03/26/2014 Ed Smith’s Federal Judge appointment
Judge Smith’s trafficking victim overmedicated until she convulsed causing permeant brain damage.
03/27/2014 The day after Judge Smith was appointed federal judge 03/26/2014 Emilie’s mother, and

FACTS SECTION I

Judge Ed Smith Created lilegal Unfettered Access To Victim! Via Guardian Lisa Spitale Then Used
Spitale To Chill Victim1’s Speech, Change Her Appearance Via Torture In Furtherance Of His Federal
Judge Application.

12/21/2006 defendants from Northampton County PA, including Judge Ed Smith knowingly, willfully
trafficked my daughter Emilie as a mental retard (MR317) who was obviously not mentally retarded:
good looking, articulate, no genetic predisposition to MR including fragile ex and an Appeals Panel Order
#1727 that rejected the School District’s and Mother’s position that Emilie was mentally retarded.

Page 119 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19. Page 120 of 186

What follows is Judge Ed Smith, and Amy Fontno DeRaymond racketeering to gain unfettered physical
control over victim 1—my daughter, Emilie—to mask their human trafficking of her while Judge Ed
Smith was being vetted for federal judge. They altered my daughter’s appearance to look the mental
retard they and Judge Smith trafficked her as. They disfigured her with disease, pharmacology, torture and

degrading treatment, 2.42, 2.5, 1.5.

HISTORY:
T1S/2011

02/08/2011

02/11/2011

02/18/2011

03/18/2011

04/26/2011

05/27/2011

06/01/2011

O7/OL/2011

Judge Ed Smith signed a redundant guardianship petition submitted by Amy
DeRaymond to Confirm And Clarify Lisa Spitale’s guardianship AFTER the Court of
Northampton County lost jurisdiction—circumventing fundamental State law. Judge
Smith’s improper court maneuver prevented my PA Supreme Court appeal. 3.6 , 3.7.

10/12/2011 The Northampton County Court of Common Pleas cormptly persuaded by
Judge Smith, and Federal Judge Martin illegally removed me as Emilie’s guardian
approving attorney Lisa Spitale at Amy Fontno’s request. This after the court Jost
Jurisdiction on Spitale’s guardian appointment. 3.4 -

U.S. Middle District “cash for kids” Judge Ciavarella went to trial. “Judge Ciavarella
turned the Court of Common Pleas into a criminal enterprise.”

Hearing 2007 0021 O.C.1 Attorney Lisa Spitale handed me her guardian petition in
court. Lisa Spitale was a federal defendant to my federal claim 10-cv-4868 EDPA at the
time for abusing Emilie. Emilie said Judge Beltrami “lied”? about her in-camera
meeting. And he did. Exhibit 3.2 ,
Pennsylvania Middle District U.S, v. Jidge Ciavarella. (Cash for Kids”)

Convicted Judge Ciavarella for racketeering.

“One of the most notorious judicial crimes in U.S. history.” NY Legal Intelligencer.
Judge Baratta ordered guardianship for Lisa Spitale—removing me. Exhibit 3.3

PA Senators Casey, Toomey agreement on federal judicial vacancies. Exhibit 3.5

[ received a letter from Northampton County Judge Baratta after appealing his decision.
It stated Northampton County Court LOST JURISDICTION on Lisa Spitaie’s

guardianship matter and he could no longer hear anything about it. Exhibit 3.4

My daughter’s name was published as a resident of New York at my apartment:
145 W 71 8G NY NY. Exhibits 1.2, 1.37.

U.S. Senators Toomey/Casey restate federal Judge applications are open.

Page 120 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 121 of 186

07/13/2011

07/15/2011

10/12/2011

10/13/2011

03/23/2012

Amy DeRaymond Emilie’s mother a primary beneficiary of Judge Smith’s 12/21/2006
approval of Emilie’s trafficking submitted a superfluous petition to Judge Smith to
Confirm And Clarify Lisa Spitale as guardian—after the Court of Common Pleas lost

Easton PA Judge Ed Smith approved an out of the jurisdiction, redundant 07/13/2011
petition for guardian Spitale 6 weeks after my daughter’s name was added to my NYC
lease 06/01/2011 effectively blocking my appeal with the PA Supreme Court by
bringing the issue in-house. Exhibits 3,7, 3.6, 137.

Judge Baratta was corruptly persuaded by Judge Ed Smith and Federal Judge William
Martini to confirm Lisa Spitale as guardian as my federal case was dismissed the next
day. Exhibits 3.4, 3.8

Federal Judge Martini dismissed my claim 10-cv-4868 Kraemer v. Pennsylvania with
prejudice. Judge Martini a former republican congressman facilitated racketeering in
furtherance of republican judge Ed Smith's Federal judge track:

(1) Federal Judge Martini time bared my 2008 evidence of torture (burning with
cigarettes) of Judge Ed Smith’s trafficking victim prior to a mental competency exam
arranged Federal guardian Marcie Romberger, The rigged mental retardation finding
from the exam masked Judge Smith and attorney DeRaymond’s trafficking Emilie as a
mental retard 12/21/2006 in contradiction and violation of the 05/18/2006 State
Education Appeals Panel Opinion #1727 as such a violation of federal law.

(ii) Federal Judge Martini helped Judge Ed Smith again by getting his personal dirty
deeds guardian Lisa Spitale appointed by corruptly persuading Judge Baratta approve
her guardianship when Judge Baratta knew the court lost jurisdiction on the matter of
Lisa Spitale's guardianship.

[06/15/2012 EDPA Judge William J. Martini in a rare rebuke was removed from Paul
Bergrin's case for engineering around the United States RICO wittiness tampering and
murder claims against Bergrin.} Exhibit 2.42

BURNING WITH CIGARETTES

One of guardian Lisa Spitale’s first official acts was to get Judge Ed Smith to approve
her Petition for Special Relief No. 2007- GC. 0021 It took two weeks of my summer
vacation away with Emilie. That time was used to have Emilie tortured—burned with
cigarettes—at a private residence 45 miles from the Lehigh Transition Services where
Emilie was supposed to be— during the time she would have been on vacation with
me, Freya Koger was the Director of Lehigh Transition Services and the Easton
School District’s consultant for mental retardation.

Page 124 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 122 of 186

03/23/2012 the RICO enterprise made sure that my opportunity to educate Emilie
during summer vacation WOULD NOT HAPPEN AGAIN while judge Ed Smith was
being vetted for federal Judge by the FBI and President Obaina. They tortured Emilie
when she would have been on yacation with me because I previously used that vacation
time to beat their system of manufacturing poor academic results in school to be able
to traffic students to private transitional heaith care.

2010 (2011 I was suing them in federal court) I got around the school district’s
indoctrination of fear in connection to learning course curriculum by teaching Emilie
Italian over our 4 week summer vacation. The lesson circumvented the behavioral
furniture put in place by the Easton School District as a foreign language was not part
of her syllabus — or daily instruction at school where prompts and non-verbal cues were
used to terrorize Emilie in connection to her classes. It unmasked Emilie’s true
capacities. One can see in this video ( https://youtu.be/Zsle75gwRDs } even Emilie is
surprised she has these capacities. Exhibit 2.49 Exhibit 3.10 Exhibit 2.44

Starting 2012 Lisa Spitale’s guardianship was used to isolate, then degrade Emilie’s
capacities and appearance as to not conflict with Judge Ed Smith trafficking Emilie as a
mental retard 12/21/2006 while judge Smith was being vetted for federal judge. My
educating Emilie during that time would have obviously exposed Judge Ed Smith.

2011 Judge Smith’s guardian appointee Spitale regularly went to Emilie’s home and assaulted her,

05/2011

08/06/2012

05/07/2013

07/13/2013

08/17/2014

11/04/2014

Ms. Spitale physically coerced Emilie to answer the way Ms. Spitale Judge Ed Smith,
and the enterprise) wanted her to answer in court through pain and threat of future pain:

Criminal Complaint To Daniel Corpora Easton PA Magistrate Judge. Easton PA
Guardian Lisa Spitale grabbed my daughter at home until she bruised her arm to get
her to agree to a home for the mentally retarded. Exhibit 2.52

County guardian Lisa Spétale arranged torture: burning Emilie with cigarettes at a
private residence by getting Judge Ed Smith's approval for her petition she used set up
the assaults. Exhibtt 2.42 p 6-7

County guardian Lisa Spitale pulled Emilie screaming from a public swing and took
her to a vacant parking lot. Exhibit 2.42 Page 14

County guardian Lisa Spitale grabbed and bruised my daughter. Exhibit 2.42 p.17

U.S Court of Appeals Second Circuit | 14-2221 Kraemer v. Edelstein Defendant’s: Amy
Fontno, federal guardian Lisa Spitale, cut off communication with my daughter

stole her mobile phone, mailed a one way ticket to Easton PA, if I wanted to see her
again— which would have forfeited my U.S. Appeal. 2.53, 1.22.1

Federal guardian Lisa Spitale filed a bogus PFA Exhibits 2.42, 4.22, 4.23.

Page 122 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 123 of 186

Judge Zeto was consistent with the RICO enterprises pattern of nullifying evidence of extortive torture
(burning with cigarettes, finger print bruises from restraint, inhuman degrading treatment). Judge Zeto cut
off communication with my daughter. Exhibit 2.42

02/06/2015 PFA Transcripts: Hearing date incorrectly filed as Friday 02/06/2016. (No such date
exists) Exhibit 2.59.2

Federal guardian Lisa Spitale tampered with Court proceedings to create conflicts and predetermined
court outcomes in violation of the 14th Amendment, 18 U.S.C. § 1512, 1513. Exhibits 3.4, 3.8

11/1/2014 1 did not take my daughter to a shelter ever, Under any circumstance. Hotel receipt. Saturday
to Sunday. Jane Hotel. Bunk beds, Exhibit 2.59.3 7

 

The Lisa Spitale indicated | “snuck” Emilie out of her house. See Order for custody 2007-0021. It was
in effect and actively used since its creation 2007. Exhibit 2.59.4

I was never served the PFA. There was no service by the Sheriff as is required by the State of PA. Indge
Zeto invented a non existent issue of service. 2,59,2

FACTS SECTION IU
2011 Defendants Consolidated My Trafficking Evidence to 145 W 71 NY NY

CONSOLIDATION OF TRAFFICKING EVIDENCE
2011 My office: 920 Broadway NY NY lease was canceled after attempted robbery by the landlord.
4th Precinct 101 E 14th St New York, NY 10003,

602, This goes to NYPD of the 4th Precinct conspiring with the 20th Precinct and my landlord at
145W7I1ST. 2011 I moved evidence of my daughter’s trafficking by Judge Ed Smith from 920 Broadway
to 145 W711 after a robbery attempt at my office by the landlord and his canceling my lease afterward.
2012 new clients set bait and switch projects in NY, while EK’s testimony was coerced via torture by her
Mother DeRaymond, Koger, guardian Lisa Spitale in PA during Judge Smith’s review by the FB] and the
President. Defendants 2013 started the attempted murder of both of me and my daughter after one stop
shop was established for NY Jewish fandlord’s 05/2013. My landiord Mr. Edelstein was allowed to
attempt to murder me with impunity by the 20th Precinct. In PA they attempted to let Emilie rot to death
via Norwegian scabies.

603. Heckler, my (Jewish) landlord’s super attempted a break-in at my business 920 Broadway NY NY
10010. NYPD detectives refused to pull fingerprints the superintendent let on the top of my bent stainless
steel office door. The fingerprints were clear and could be seen with the unaided eye. Detectives
interviewed the super and found the security recording from the night before was erased by him.
Detectives recommend that 1 move out of 920 Broadway instead of taking fingerprints from my door

and arresting the super.

Page 123 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 124 of 186

FACTS SECTION III
DOD Contractors Tampered With My Website In Furtherance Of Appointing A Future Federal Judge.

02/15/2012 Judge Ed Smith was a DOD Judge in Iraq. His potential to help DOD contractors as a federal
judge or otherwise was significant. IBM, Level (3) Communications helped Amy DeRaymond Fontno—
Judge Smith’s law partner’s daughter who worked at Easton high school —to test their SQL injection hack
into my business website.

605. My NY business website kraemerinc.com client pages were visited by the Easton PA High School’s
sever using my using my daughter's laptop. Those pages were outsourced for tampering to two DOD
contractors and then tested from Easton PA High School IP using the same computer. My daughter
graduated from Easton Area High School years earlier. The person testing the hacked pages was highly
likely her mother who teaches there. Exhibit 3.9

NYC Events Linked with Easton PA In Furtherance Of a Federal Judge Appointment

Assault, torture, attempted murder of my PA daughter in corollary with my NY business disruption

02/17/2012 - Server hit . IBM: ZmEu vulnerability scan (DOD) (Gov) Exhibit 3.9
02/25/2012 - 10/23/2012 Rothstein Kass /Contract fraud Exhibit 3,22
03/14/2012 - Server hit Level (3) Communications: SQL ejection (DOD) (Gov) Exhibit 3.9
03/14/2012 - Server hit Easton High School testing hacked pages Exhibit 3.9
‘10/15/2012 - 08/12/2013 Alan Fuchsbergh Law firm Exhibit 3.23
08/12/2013 - 03/04/2014 Fried Frank Law firm (Goy) Exhibit 3.24
2012 - 2014 Pitta & Bishop Lobbyist (Gov) Exhibit 3.25

(Gov): Government contractors, (DOD) Department of Defense contractors.

606. During 2012 my sales leads were getting picked off soon after I called them. I was used to closing
85% of my leads. That dropped to zero after 2012. Easton School District, Northampton County Police,
NYPD used unauthorized illegal access to poison sales leads to new and existing business.

FACTS SECTION IV
GOV. Contractors Tampered With My Business In Furtherance Of Appointing A Future Federal Judge.
futerstate depletion of a NY bitsiness (witnesses tampering) by (mostly) Government contractors, police,

city and state entities in furtherance of appointing a future pa federal judge

02/25/2012 Firms ran contiguous bait and switch projects. The table below is limited to my direct
business contacts while judge Smith was being reviewed for federal judge. These firms ran contiguous
bait and switch projects and had a pattern of making me needlessly extra busy when my daughter was
tortured, murder was tempted and overdosed in PA during each of Judge Smiths nomination and
milestones—chilling her speech at these times. The firms offered a lot of work, disrupted the work and
then abruptly pulled the plug after which another firm hired me and repeated the cycle.

Exhibits 3.9.2, 3.25.1

Page 124 of 186
Case 1:19-cv-06671-VEC Document 1° Filed 07/17/19 Page 125 of 186

02/25/2012 Rothstein Kass / Contract break Exhibit 3,22
16/15/2012 Alan Fuchsbergh Law firm Exhibit 3.23
08/12/2013 Fried Frank Law firm (Gov) Exhibit 3.24
2012-2014 — Pitta & Bishop Lobbyist (Gov) Exhibit 3.25
DC37: used as conduit to government
unions for racketeering communication. (Gov) Exhibit 1.28

End result

11/06/2013 1 was assaulted into evection while Judge Smith was interviewed by the U.S. Senate.
Feb/2014 The landlord Edelstein vented toxic fumes anytime I tried to inhabit the apartment
03/04/2014 DHCR confirmed 8G was uninhabitable — then committed fraud

03/04/2014 My last day of communication with Fried Frank

08/22/2014 My daughter was abducted during 14-2221 2nd. Cir. Kraemer v. Edelstein
08/22/2014 My extortion attempted to move to Easton PA if I wanted to see my daughter again

By 03/04/2014 I was put out of my home by the state, chicanery by the landlord, and my business eroded
by government contractors, and NYPD in furtherance of Judge Ed Smith’s federal appointment.
L.dd.4,1.t1 1.12

FACTS SECTION V
PA 2012 Sudden, Regular Appearance Of Coercive Torture, Burn Injuries Of Judge Smith’s Trafficking
"Victim (My Daughter) In Furtherance Of His Federal Judge Appointment’.

02/29/2012

03/23/2012

04/03/2012

Easton PA. After Lisa Spitale’s appointment as guardian and Police Chief Scalzo was
appointed Police Chief. Chief Scalzo ignored: Lisa Spitale’s violent extortion, trafficking,
and coercion of my daughter. Lisa Spitale’s guardian appointment was improperly
forwarded by Judge Smith. It is analogous to 0.S. v. Warrington, Grant, Yermy Reichberg
where defendants placed leadership within NYPD to garner a personal police force for
their racketeering purposes. FBI called this “cops on call” Exhibits 2.42, 3.9.1

Conspiracy to torture: Lisa Spitale got Judge Ed Smith to approve her Petition for
Special Relief No. 2007- OC. 0021 that took two weeks of my vacation away with
Emilie. That time was used to have Emilie tortured: burned with cigarettes at a
private residence 45 miles from where she was ordered to be, 2.42 3.10

Human. trafficking: Emilie was taken to a dirt parking behind District Court 3 1-1-07
in Bethlehem PA by Freya Koger Ph.D’s people of Lehigh Transition Services. Freya
Koger Ph.D was one of the people that benefited the most from Judge Ed Smith’s 2006
approval to traffic Emilie. The parking lot was NOT connected to the Court. Emilie was

9 | believe Chief Scalzo’s appointment was similar to U5. v Hardnoton, Grant, Yermy Reichbera'. (Jewish) building owners, business men placed
leadership within the NYPD te leverage for thelr personal racketeering activities.

Page 125 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 126 of 186

Afternoon

07/20/2012

07/2012

08/06/2012

08/10/2012

let there “ALL DAY” and met by her “judge friend” and police. 2.42
Judge Ed Smith was being vetted for federal judge and his law partner’s granddaughter
— Solicitor attorney Ray DeRaymond— was trafficked in parking lots “All Day.”

Human trafficking: My daughter was taken to a police speed trap lot along Route 78.
Not the first time J caught Freya Koger Ph.D’s people parked by highway off-ramps 2012
with my daughter explained as “picnics.” Exhibit 2.42 (p.5) .

Judge Halal committed suicide, District Court 31-1-07 committed suicide 06/06/2017 —
three months after I posted Emilie’s FamilyMap location at the court on YouTube.
hittps://voutu be/Wkiw0S8X-e ¥

 

Burued with cigarettes. Our vacation ended 07/15/2012. During the time Emilie would
have been on 3,10, vacation with me she was instead taken to a private by residence by
Freya Koger’s employees of Lehigh Transition Employees and tortured— burned with
cigarettes Emilie recorded the location before she was tortured. Her phone was destroyed
Cruel, inhuman, degrading treatment. Freya Koger Ph,D’s people also had'a key to
Emilie’s house and would walk in on my daughter while she was in the bathroom and

 

changing in her bedroom DAILY. Different people would just show up made sure Emilie
was properly “groomed” before her busy day of employment in dirt parking lots, abandon
parking lots, cops speed traps, and disease with judge friends, cops. 2.42, 2.46, 2.86.

Human Trafficking. Tasks in cars in parking lots. According to Lehigh Transition
Service progress reports my daughter, Emilie was required to perform some “TASK” in
the back seats of vehicles. 3/11/2013 my daughter contracted an STD—SCABIES as a
result of her trafficking and cultivated into Norwegian Scabies used to attempt my
daughter's murder,

07/2018 The PAAG’s criminal department (agent Bosh) refused to talk about this, 2.87
Emilie had about one new judge friend a month. My “new judge friend”’.

Burned with cigarettes. 08/06/2012 Emilie was restrained and tortured— burned at a
private residence again. I 3.10.2 presented her assault to my sister Pennsylvania Deputy
G. Kraemér—Judge Smith’s best friend. She refused to document or arrest anyone.
Deputy Kraemer played down the seriousness and significance of the assault, constraint

 

resulting in second and third degree burns. Torture defined here within the meaning of the
2005 U.S. Justice department’s memo (Exhibit 2.6) on Iraqi war detainees torture P36.

Conspiracy to racketecring: Judge Ed Smith would be presiding over and attending my
sisters wedding 4 days later with his “biker chick” girlfriend. My sister representing the
Northampton County PA’s Sheriff’s department knowingly willfully facilitated my
daughter’s torture on GOP Federal Judge applicant’s Judge Ed Smith’s behalf,

Page 126 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 127 of 186

10/10/2012 Human trafficking: Emilie is far from Lehigh. The jobs Emilie wanted were not
trafficking jobs. They let her work them just long enough to make them look legitimate
then pushed her right back to human trafficking. 3.10.6, 3.10.7, 3.10.8.

16/19/2012 Assault. Integration Fridays At The Therapists Office. Emilie’s head cut, mouth swollen,
drug addled. Sarah Dinan and Insight Investigations i Emilie was assaulted at therapist
Sarah Dinan’s office at 25 E. Center St #4, Nazareth, PA 18064 arranged by her mother.
My daughter sedated as part of her “voluntary therapy”. Emilie never wanted to go in—
would refuse to leave the car. Interrogations were enforced by Dr. Koger, Federal
guardian Shanon Moore and Amy DeRaymond.

(421. Conversely no one enforced Emilie’s medical treatment when she had Norwegian
Scabies when they tried to murder her with it. Exhibit 3.12, 2.42.)

L1/17/2012 Stove burn, Third degree. No treatment, no explanation. 3.13
11/27/2012 Stove burn, Third degree. No treatment, no explanation. 3.14

02/06/2013 Human trafficking parking lot. Emilie extremely upset. She was in a parking lot.
Wanted to be taken back to the office. A cigarette was put out on Emilie's forehead.
2.86.14, 2.42 pl4,

02/08/2013 Burns with cigarettes. Burn to Emilie’s forehead. No explanation. 3.15

03/11/2013 Human trafficking. Emilie Has Au STD Scabies. Emilie’s Mother, Freya Koger, and
federal guardian Shanon Moore human trafficked my daughter. Then end result is a
severe rash that is scabies an STD. Defendant’s refuse to take Emilie to a doctor. 1.5

04/29/2013 Untreated Severe Scabies. Deliberately misdiagnosed as eczema. 05/01/2013 1.5.2

FACTS SECTION V
2013 “One Stop Shop” Start Date For Interstate Attempted Murder For Hire

MAY 2013 EASTON PA defendants were smart enough to wait until 05/2013 to start interstate attempted
murder for hire predicated on the evaporation of the Equal Protection Clause in the City of New York as it
pertained to NYPD’s special treatment of Jewish landlords. This was observed and coined as One Stop
Shop by the FBI e.g., Jewish business men and building owners were able to reach NYPD leadership
instead of looking around for the right inspector to bribe i.e., one stop shop. That NYPD was open to
bribes by Jewish businessmen was well advertised by NYPD. i.e., my Jewish landiord's Michael
Edelstein’s insanely favorable treatment by NYPD. See U.S. v. Grant, Yermy Reichberg, Exhibit 13

Page 127 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 128 of 186

May 2013 Defendants had contro] over Easton PA police and the City of New York’s NYPD.

05/2013

05/07/2013

05/16/2013

05/16/2013

05/18/2013

05/24/2013

05/29/2013

Start Of Interstate Attempted Murders: One Stop Shop
May 2013 FBI documented “One Stop Shop” by Jewish landlord’s to bribe NYPD
leadership for favors. U.S. v. Harrington, Grant, Yermy Reichberg 1.3, 1.5, L6.

PA defendants waited from March, 11 2013 until May 2013 to agree to a doctors
appointment whereupon Emilie was prescribed medication 05/16/2013 that would
invariably kill her.

Assault, Sexual aggression, trafficking. Guardian Lisa Spitale pulled my daughter
Emilie from a public swing set and took her screaming to an abandon parking lot. There
were no police to call as Emilie was trafficked to them. I tracked my daughter on Family
Map. 2.42 pla.

Start of Attempted murder PA. Defendants medicate Emilie with extremely powerful
topical immunosuppressives that will invariably kiil her, 1.5

“Scabies is more common among those with chronic corticosteroid or other immunosuppressant

use. Severity is related to the patients immune status.” MERCK Pharma.

Human Trafficking. Emilie is trying to handle this herself, She hid these from
me because of what they do to her if she tells. 1.7

Start of Attempted murder NY. Began via toxic fumes into plaintiff’s NY apartment
8G. NYPD refused to investigate my landiord’s use of toxic fumes they identified as
attempted murder. Exhibits 1.6, 4.19. https://vouty be/JPaBIUM44dk S$

 

8:52 AM Emilie’s mobile phone text to Lehigh Transition Services: “I am not going

to Sarah” (Sarah Dina same address as Insight Investigations) Emilie has Norwegian
Scabies. It can be easily seen on her neck, arms and hands— what kind of therapist lets
their patient walk around like that or not ask questions about it? Sarah Dinan was
retained by Amy DeRaymond. 3.17

To Federal guardian Shanon Moore: “Why wasn’t Emilie’s rash in the progress report
alongside the list of her behaviors?” 2.86.22

Defendants hid the evidence of their intent to attempt Emilie’s murder. The rash is
scabies, the defendants know its scabies but lie to me calling it “eczema” 3.18

Page 128 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 129 of 186

06/06/2013 In the span of one hour 8 traffickers stalked and tracked Emilie after an altercation the
day before, This is just when I happened to catch them, 3.19, 2.85

06/14/2013 Federal Guardian Shannon Moore lied about who Emilie was with during her time
with Lehigh Transition Services. Emilie was in parking lots, private residences.
She suggests I call the Easton police who are implicated in Emilie’s trafficking
Ms. Moore was facilitating. 3.20

07/14/2013 Fingerprint bruises on Emilie’s arm two weeks before Judge Ed Smith’s Presidential
nomination for Federal judge. She has Norwegian Scabies. 2.42 p15.
Defendants knew they were attempting to murder victim 1-EK:

07/14/2013 See photo of Norwegian Scabies on elbows treated as Eczema 1.5.3

07/22/2013 See photos of Norwegian Scabies causing skin fissures on her hands treated as eczema.

07/26/2013 Norwegian Scabies —GONE one week before Judge Fd Smith’s nomination. 1.5.5
This is an impossible fact unless defendants used a scabicide to heal Emilie’s hands.
That is, defendants prove they knew what is was, lied about the eczema diagnosis, and
we’re deliberately harming Emilie.

FACTS SECTION VII
2013 Attempted Murder Of Judge Smith’s Trafficking Victim | After His Presidential Nomination

Defendant’s knowingly cultivated a lethal biological agent: Norwegian Scabies from scabies (which
victim-1 contracted from being trafficked by PA defendants) via the use of immunosuppressive drugs.
They began cultivating Norwegian Scabies 05/16/2013 when One Stop Shop started in New York and
attempted to finalize their murder starting 08/07/0213 a week after conservative republican Judge Smith
received his nomination from President Obama via the application of PURE immunosuppressive
ELIDEL. Then attempted specific attempts of attempted murder vis-a-vis skeptic shock starting the week
of 08/12/0213by making Emilie clean animal cages while her hands were “full of sores” and skin fissures
as a result of using ELIDEL.

08/01/2013 PRESIDENT OBAMA NOMINATED JUDGE ED SMITH.

Finalizing victim 1’s attempted murder.

08/07/2013 Defendants attempted to finalize Emilie’s murder a week after extra conservative
republican Judge Ed Smith was nominated by President Obama for federal judge
08/01/2013 with the securement of ELIDEL a PURE immunosuppressive used to
cultivate Norwegian Scabies on Emilie. Exhibit 1.5.6

Mother Amy DeRaymond, Freya Koger, Lisa Spitale, federal guardian Shanon Moore
greatly accelerated the cultivation of Norwegian Scabies. Exhibit 4.16

Page 129 of 186

 
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 130 of 186

08/10/2013

08/10/2013

08/11/2013
08/12/2013
08/12/2013

08/12/2013

08/13/2013

Phone conversation with Mike from PestPro my exterminator. Mike suggested I had
SCABIES or CRABS after his first two treatments failed. Mike also lied about the
existence of the Service Reports that found Bird Mites (which are extremely nasty) in the
apartment. The exterminators that found bird mites said there had to be a nest. There
was. It was constructed by the landlord and not discovered by me until the landlord
attempted to destroy the apartment after: (a} Forcing me out 11/6/2013 via the dispersion
of biological agents (bird mites) and toxins. (b) 11/08/2014 the owner of PestPro
unwittingly admitted to the existence of the Services Reports while seeking double
payment—resulting in my request for an HPD inspection. (c) Causing the landlord to
attempt to prevent the inspection by yanking the steam pipe from the radiator a few days
before the 11/18/2014 HDP inspection #1721, Exhibit 1.10.01, LoL, 1.12, 1.10.2, 1.10.1
My weekend visitation with Emilie. Norwegian Scabies has already erupted on Emilie
from the use of ELIDEL. Its obvious. I learn from Emilie Freya Koger, director of Lehigh
Transition Services has suddenly decided that Emilie (victim 1} needed to clean STRAY
ANIMAL CAGES IN HER EXTREME STATE. Her hands have open sores and skin
fissures from Norwegian Scabies. Exhibit 1.5.6

10:00 PM Alan Fuchsbergh Sunday night emergency call. }ixhibit 2.86.30B
AM Emergency meeting with Alan Fuchsbergh
11:24 AM | Email from Fried Frank regarding RFP, Exhibit 2.86.31B

ATTEMPTED MURDER VIA SEPTIC SHOCK

11:38 AMI TK Email to Lehigh about (a) making my daughter (victim 1) work in her
extremely ijl condition (b) Making her clean animal cages while her hands had deep
fissures and sores from Norwegian Scabies defendants were calling Eczema. (c) They
deliberately lowered Emilie’s immunity to cause Norwegian Scabies. However, they are
also making her clean bacteria laden animal cages. Emitie is extremely susceptible to
septic shock in her immunosuppressed condition. Septic shock is almost always fatal.
2.86.31

Allene Kraemer to me victim 2: “Emilie DID NOT have bugs crawling all over her
body. She was here visiting me and your family when her hanes were full of sores she
had a cream to put on her hands which she did a few days later Amy text me and told me
what she had was contagions and to tell every one that was here to visit with her.”

446. The cream Allene Kraemer is referring to is ELIDEL prescribed 08/07/2013 —

a pure immunosuppressive. The sores— skin fissures—are from the hyper-infestation of
the human scabies mite. A flesh eating arthropod. When hyper-infestation erupts due to
lowered nmmunity the tissue (SKIN) breaks down and falls apart. 08/23/2013 Emilie
hands were being held together with tape.

Page 130 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 131 of 186

08/16/2013

08/26/2013

08/28/2013

11/01/2013

This description is to provide insight to mental state of my mother. 8/17/2014 my mother
was helping the RICO enterprise attempt to extort me to move to PA. She is a former
Easton Schooi District Employee.

I caught Lehigh Transition Service’s staff taking Emilie (victim 1} to my mother’s house
without telling me. My mother who was deaf took Emilie’s mobile phone from her and
locked her in during overnight stays after Lehigh was attempting to put her into septic
shock during the day.

Emilie is gravely ill with Norwegian scabies. She has no chance of survival if she goes
into shock around my mother. 1 recorded the incident and they erased it. 2.86.32

I stopped Emilie’s attempted murder by calling DermOne. Exhibit 3.2]

DermOne diagnosed Emilie with Norwegian Scabies and prescribed One tablet of
Stromectol 3 Mg and Permethrin 5%. A substandard prescription for her condition.

I refused to pay support after Emilie’s mother attempted to murder our daughter ending
our silent extortion agreement. Exhibit 2.82

Supporting the allegation of interstate attempted murder for hire of victim LEK
There were three New York entities that created false records regarding the origin of my
daughter's murder weapon (scabies) to be my New York apartment or me. Because the
murder weapen for example, was not a gun, and a biological agent (scabies) cultivated
into its lethal form Norwegian scabies on my daughter PA defendants were abie to create
the impression via false documentation their murder weapon had its origins in New York
then used it freely to attempt the murder of their victim, and impediment to Judge Ed
Smith's federal appointment in Pennsylvania—my daughter Emilie (victim 1):

1. 08/10/2013 PestPro | Mike at PestPro suggested I had SCABIES or CRABS two days
before my daughter's attempted murder by Lehigh Transition Services (LTS) while hiding
the exterminators Service Report that found bird mites in my apartment. Defendants
cultivated scabies into Norwegian Scabies on Emilie until she had deep skin fissures.
08/09/2013 LTS was making Emilie clean stray animal cages and the week of 08/12/2013
putting EK at high risk of septic-shock. Exhibit 1.10.11, Exhibit |.10.2

Emilie’s never had to clean animal cages before. She told me about it the 08/10/2013
weekend which prompted me to email Freya Koger of LTS 08/12/2013 11:38AM and
have them stop it.

2. 03/04/2014 DHCR | DHCR wrote NOTES which they removed from the FOIL that
said my apartment had SCABIES —which is impossible. When [ tried to retrieve the

Page $31 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 132 of 186

03/11/2013

05/2013

05/16/2013.

NOTES HCR employees said they did not exist, could not find them, gave me the finger.
Exhibit 1.45

3. 11/21/2014 Pitta & Bishop | After filing for custody in federal court (14-cv-9343) an
extremely upset Pitta & Bishop CFO, Mickey Cekovic lobbyist and Senior Government
consultant refused to pay me until I talked to him about my daughter’s SCABIES two
hours after I filed 14-cv-9343.

4, 11/21/2014 SDNY After my conversation with CFO Mickey Cekovic the SDNY did
not give 14-cv-9343 a CV number for 100 days preventing the public from seeing proof
of victim |’s attempted murder, or the PestPro report which firmly planted the origin of
PA defendants attempted murder weapon (SCABIES) in Pennsylvania.

14-cv-9343 contained two first presented pieces of evidence G) CVS data that proved my
daughter's attempted murder via the cultivation of scabies into Norwegian Scabies (il)
The PestPro report that Mike said did not exist.

It is overwhelmingly clear these FOUR NY entities were involved helping Easton PA
Judge Ed Smith dispose of victim LEK right after he received his 08/01/2013 federal
Judge nomination from President Obama, This evidence also strongly suggests PA
defendant’s were more concerned with their democratic rival’s— President Obama’s —
review of their extra conservative republican nominee than they were with the rest of the
process.

Supporting the allegation of interstate attempted murder for hire of victims 1, 2
Defendants Koger, Moore, Spitale, Fontno refused Emilie’s requests for medical attention
for {vo months defendants suddenly agreed.

One Stop Shop! PA/ NY defendants to waited until 05/2013 to start interstate attempted
murder for hire. It was done in connection with the evaporation of the Equal Protection
Clause in the City of New York due to NYPD’s special treatment of Jewish landlords.
Defined as One Stop Shop by the FBI e¢.g., Jewish business men and building owners
were able to reach NYPD leadership instead of looking around for the right inspector to
bribe i.e., one stop shop. That NYPD resources were open to bribes by Jewish
businessmen was well advertised by NYPD. i.e., my Jewish landlord's Michael
Edelstein’s absurdly favorable treatment by NYPD. See U.S. v. Grant, Yernry Reichberg.

' The defendant's coordinated interstate attenypted murder for mutual multi-beneficial

results. A predicate RICO offense: 18 U.S.C, §1958 | Exhibit 1.6

Victim 1 was prescribed medication that would INVARIABLY kill her—cultivating
Norwegian scabies until 07/26/2013 They hid its effects (skin fissures, crusting of her
hands) just before 08/01/2013 (Judge Smith’s presidential nomination) then resumed use
of the medication (that would invariably kill her) at much higher potency 08/07/2013. A

Page 132 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 133 of 186

05/18/2013

11/06/2013

01/07/2014

01/16/2014

01/24/2014

01/29/2014

03/26/2014

03/27/2014

violation of 18 U.S.C. § 175 (c) as they knowingly, deliberately cultivated a biology to
attempt to murder a witness. Exhibit 15

Victim 2 NYPD effectively endorsed my Jewish landlord’s assault and attempted murder
via toxic fumes. NYPD defined my description of the landlord’s toxic fume use as assault
and attempted murder then refused to investigate. “come back and see us again if he does
it again” Then erased my detectives report on the matter. My landlord stockpiled
noxious chemicals on his properties. He weaponized their use in violation of 18 U.S.C §
229 and 18 U.S.C, § 229F (1) in furtherance of a federal judge appointment by tampering
with a witness who was a potential impediment to judge Smith’s nomination.

Exhibits 1.6, L15

Easton PA police and NYPD were clearly working together. NYPD had a documented
penchant for taking bribes from NY Jewish landlords. The Easton Police were practically
Judge Ed Smith’s private security. My landlord owed me over $800 000 in rent over
charges, wanted to remove the apartment from rent stabilization. It was mission

critical for Judge Ed Smith to get rid of my evidence of his trafficking of victim 1 in
criminal conflict with his federal judge application. Interstate activity of them working
together is present though-out this complaint.

U.S. SENATE INTERVIEWED JUDGE ED SMITH

1 was assaulted in my apartment 145W71-8G-NY- 10023 via the use of a device

the landlord constructed under the windowsill behind the radiator in my bedroom venting
an extreme amount of biological agents and toxins causing my eviction through violence

‘by 11/16/2013, Exhibits 1.11, 1.12

PA Victim 1: Sexual aggression at a private residence before Judge Smiths 01/16/2014
Senate nomination, 2.42 p18-19

U.S. SENATE NOMINATED JUDGE ED SMITH

PA Victim 1 Emilie has fingerprint bruises from being restrained and burned after
telling me cops were involved. 2.42 p17

Emilie is hospitalized after telling me cops were involved. 2.42 p18-19
ED SMITH’S FEDERAL JUDGE APPOINTMENT.
The Day After Judge Ed Smith’s Federal Judge Appointment

My daughter’s medication quadrupled causing her to convulse impairing her mentally
impeding any further testimony from her in regard to her human trafficking.

Page 133 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 134 of 186

Risperidone 0,25/0.5MG | 03/27/2014 | 105 tablets | 41.0 MG Total
Previous dosages of Risperidone were monthly }0.25 MG / 30 tablets |7.5 MG Total

03/27/2014 Freya Koger and Federal Guardian Shanon Moore hid the seizures from quadrupling Emilie
medication the day after Judge Smith was appointed federal judge in their progress reports. They
documented an amazing triple improvement post seizure result in my daughter’s svtael retention
abilities in their progress report — which ts impossible. -

03/27/2014 | Lixhibit 4.5
Table | Independent reading level material retention: 01/2014 to 02/2014
10/13: 28% | 11/13: 40% 4 12/13: 20% | 01/14: 15% 102/14: 20%

05/29/2014 | Exhibit 4.6
Table | Independent reading level material retention: 03/2014 to 04/2014
—_ 103/14: 52% | 04/14: 62%

“Neurocognitive impairment is frequent in epilepsy patients. Causes are multiple, and may be influenced
by several factors including the epilepsy syndrome. Most cognitive complaints in adult patients are
mental slowness, memory difficulties and attention deficits.”
https://www.sciencedirect.com/science/article/pti/S 15913 1106000367

616. Defendants illegally used Risperidone known for its restraining properties while they were abusing
Emilie and caused seizures—impairing Emilie permanently.

hitpsi/vww justice pov Alsao-cd pa/pr/iohnson-johnson-pay-more-22-billion-resolye-fraud-and-misbranding-alegations
FUL OPW WW TUS CG 8

 

 

FACTS SECTION VIIT
2014 Maiming Of Judge Smith’s Trafficking Victim 1EK After His Federal Appointment

03/26/2104 | There was a dynamic shift in the RICO enterprises behavior the day after Judge Ed Smith’s
federal judge appointment. They moved from sneaky chicanery, to practically advertised racketeering.
03/27/2014 Federal Guardian Lisa Spitale and Amy Fontno brain damaged my daughter over medicating
her, Chilling Emitie’s speech.

Emilie’s medication ballooned from 15MG per month to obscene quantiles of 41MG, 31.5MG, 45MG.
Purchased seemingly randomly, but are actually purchased in connection to my federal court filings —
administered over the course of a few days—as can be seen 07/08/2014 to 07/11/2014. Exhibits 1.4, 4.16,

03/26/2014 ] Judge Ed Smith appointed Federal Judge
My daughter’s medication quadrupled causing her to convulse impairing her mentally impeding any

Page 134 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 135 of 186

further testimony from her in regard to her human trafficking. Exhibits 1.4, 4.16

 

03/27/2014 | Risperidone 0.25/0.5MG | 105 tablets | 41.0 MG Total

Previous dosages of Risperidone were monthly 10.25 MG / 30 tablets 17.5 MG ‘Lotal

05/16/2014 | 14-cv-3804 SDNY | Kraemer v. Edelstein

Defedants caused Emilie to convulse impairing her mentally —impeding testimony from her in regard to
her human trafficking. The mother picked up 126 tablets of Risperidone 0.25MG on Sunday 05/25/2014.

05/25/2014 | Risperidone 0.25MG I 126 tablets 131.5 MG Total
Previous dosages af Risperidone were monthly 10.25 MG / 30 tablets | 7.5 MG Total

14-cv-3804 SDNY | Tampering Exhibit LI letter to the PAAG

It cited my daughter wetting herself during school hours. It was broken apart deliberately hidden in the
docket. My daughter began wetting herself 2000 after the director of special ed, John Merlo and Amy
Fontno agreed not to report Emilie injures in school to me, Ed Smith was Amy Fontno’s (Emilie’s
mother) attorney at the time. 4.10, 4.9

07/11/2014 | 14-2221 2nd. Cir, | Kraemer v. Edelstein | Doc. 25
My daughter’s medication quadrupled causing her to convulse impairing her mentally impeding any
further testimony the same day Doc. 25 Cured. Exhibits 1.4, 4.16,

07/08 - 11/2014 | Risperidone 0.25MG | 120 tablets | 45MG over three days.

07/08/2014 Risperidone 0.25MG Qty 30
07/08/2014 Risperidone 0.5MG Qty 30
07/11/2014 Lamotrigine Anti-Seizure medication
07/11/2014 Risperidone 0.25MG Qty 30
07/11/2014 Risperidone 0.5MG Qty 30

Previous dosages of Risperidone were monthly 10.25 MG / 30 tablets 17.5 MG Fotal

Alleged narcotics trafficking

Compare exhibit (14) sedative refills (x2) on a bottle of Hydroxyzine against the CVS database record
exhibit (4.16) with the same Rx 0232918 showing NO refills and the account “InActive.” They are
completely different. Setting an argument for who knows what they were giving Emilie to cause seizures.

The day after Judge Ed Smith was appointed Federal Judge 03/27/2014 the defendants discontinued
Bupropion (known to cause seizures 1.4), quintupled Risperidone administering it over the course of a

 

few days resulting in seizures (Emilie’s never had seizures before). Risperidone according to the FDA is
highly unlikely to cause seizures. e.g., it is highly likely they were substituting medication in bottles

Page 136 of 185
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 136 of 186

marked as Risperidone. Exhibit 416.1, Exhibit 4.16.2

Doc, 25

Regarded PA Judge Paula A. Roscioli's demand for support predicated on a disability my daughter did not
have MR317. It was ruled out by the the 03/18/2006 State Appellate #1726, and by medical diagnostic.
JUDGE ED SMITH appreved the use of MR317 12/21/2006 in violation of federal law at the behest of
his law partner, Emilie’s grandfather, Attorney Ray DeRaymond. The end result of making that pubic was

the extreme over medication and brain damaging of my daughter — giving her an actual disability

Exhibit 2.34, 2.34.3

09/25/2014 | Federal Guardian Lisa Spitale is obviously lying to me—hiding Emilie’s seizures.
“Dear Mr. Kraemer: I have received multiple emails from you demanding that Emilie stop taking
medications which you believe have been prescribed to her. I do not know how you obtained what you

believe to be a list of Emilie’s medication, as you are not her guardian. Much of your information is

inaccurate. In addition, please be assured any medication Emilie may take would be prescribed by one of

her treating doctors and would be carefully monitored by the prescribing doctor.”

08/17/2014 14-2221 2nd. Cir. | Kraemer v. Edelstein

PA federal guardian Lisa Spitale attempted to extort me to drop US 14-2221 2nd Cir. against my (Jewish)
landiord Mr. Edelstein if I wanted to see my daughter again. Quid pro quo extortion by Lisa Spitale for
Mr. Edelstein’s help in violently evicting me 11/06/2013 during Judge Smith’s U.S. Senate review for

 

 

federal judge,

Exhibit 2.53.2 08/17/2014
Exhibit 2.53.3 08/19/2014
Exhibit 2.53.34

08/19

lixhibit 2.53.4 08/19/2014

08/22/2014

Exhibit 2.53.5 08/22/2014
08/22/2014
08/22/2014

Exhibit 2.53.6 08/22/2014
08/23/2014

Exhibit 2.53.7 08/23/2014

5:34 PM AK (My Mother) No need to be one the streets
NO ONE wants to take Emilie AWAY FROM YOU!!!
4:33 PM Guardian Lisa Spitale email me
Lisa Spitale communicated with my mother AK: See influence

4:59 PM AK Got it. You don't have a lot of choices

Doc. 85 14-2221 2nd. Cir: Motion To add defendants:

Guardian Lisa Spitale

Guardian Shanon Moore

Freya Kroger of Lehigh Transition Services

Northampton County Office of Developmental Programs.

10:30 AM AK Have you received the ticket to come see EK?

12:43 PM TK How long have you been in touch with Lisa Spitale”
02:32 PM AK So are you coming out tomorrow or what?

10:42 PM AK Did you get the ticket? (Oneway bus ticket to Easton PA)
My daughter’s mobile phone is dead.

12:23 AM AK Where are you?

Page 136 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 137 of 186

Exhibit 2.53.8 08/23/2014
08/23/2014
Exhibit 2.53.9 -Q8/23/2014

Exhibit 2.53.10 08/23/2014

Exhibit 2.53.11
Exhibit 3.25.2
Exhibit 2.53.12 08/24/2014

08/23/2014

Exhibit 2.53.13 08/24/2014
Exhibit 2.53.14 08/24/2014

08/25/2014
Exhibit 2.53.15 08/25/2014
Lixhibit 2.53.16 08/25/2014

08/25/2014

Exhibit 2.53.18 08/26/2014
08/26/2014
exhibit 14 08/26/2014

08/26/2014

Exhibit 1.22 08/28/2014

Exhibit 1.22.1 08/28/2014
08/28/2014
09/04/20 I4

11:37 AM TK Retrieve oneway bus ticket from a US Po Box.
11:37 AM AK A few seconds later:did you get the bus ticket?
02:47 PM AK Did you get the bus ticket? (They know I have it)
03:12 PM TK Why in the world would you want to communicate
with the individual largely responsible for having your
granddaughter injured, And you saw the injuries. Do you think
Emilie deserved to be injured? Or is it like you always say just
go along with the crowd and maybe they'll go away?
11:31 PM AK I have no idea what you're talking about.

Did you get the ticket?
12:31 AM TK You're not worth the time of day Ms. Kraemer,
You're total bs.
01:58 AM AK You need to come home!!! (I’ve lived in NY 18 years)
10:05 AM AK I saw Emilie yesterday. .
She is fine. You just need to come here. (Easton PA)
Doc. 88 14-2221 2nd. Cir. Motion To Be Protected from Retaliation
11:21 AM AK Get on the bus and come here, (Easton PA)
12:39 AM TOM TIME TO COME HOME
Easton PA Police officer Seigfried filed for my arrest for making
a welfare request for my daughter after she disappeared.
11:48 AM AK I have nothing to do with Emilie’s phone...
02:44 PM TK Where’s my daughter?
03:35 PM AK She is at school, Why don't you just come to pa?
Emilie over-medicated info convulsions by Spitale, Mother Fontno
Emilie prescribed Lamartine (anti-convulsant) Risperidone 90 tablets
Doc, 95-2 14-2221 2nd. Cir: Demand to Produce Witness, Victim EK
08:32 PM AK Did you ever get the bus ticket?
Are you back in the apartment?
Mr. Edelstein filed for non-pay dwellmg #27965 with housing court.
PA Federal guardian Lisa Spitale’s letter on EK’s mobile phone theft.
It cited: “A mother can take a daughter’s mobile phone law”
Doc. 104 14-2221 2nd. Cir: To Be Protected From Extortion.
Doc, 124 14-2221 2nd. Cir: For Emilie L. Kraemer to Be Entered As a
Witness, 14-2221 was dismissed within hours after Doc.124 filing

In baseball parlance the defendants set up a game of rundown, or pickle.

I can’t move back into 8G— its a death trap. Not only did they repeatedly attempted to murder me in it—
with the approval of the NYPD—they were successful to make me move 11/06/2013 while Judge Ed
Smith was interviewed by the US Senate for federal judge. DHCR hid its fraudulent cancellation
document from the FOIL after determining 8G was so hazardous it could not even be inspected much less

inhabited. Exhibits 1.17, 1.18

Page 137 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 138 of 186

Defendant’s advertised their crime to each other. They used the opportunity they created for themselves
attempt to extort me into judge Smith's lawless jurisdiction. It is easy to see they are steering me—my
daughter’s wittiness of judge Smmith’s trafficking of her— to move into Judge Ed Smith’s lawless
jurisdiction after forcing me to the street and making my life insanely miserable via their pickle: ¢.g.,
corruption persuasion of DHCR, Manhattan Housing and SDNY Federal Court.

Rather than admit they were lying after being exposed via Doc, 25— Judge Ed Smith was just appointed
federal judge -—-Northampton County proactively and immediately severely overmedicated my daughter —
brain damaging her with an obscene amount of medication causing a real disability to save Judge Ed
Smith and themselves in the 2nd Cir. for not having a credible disability.

630. The oneway bus ticket to Easton PA was a death sentence:

1. They attempted to murder my daughter in connection to Judge Ed Smith’s nomination 08/01/2013
2. They brain damaged my daughter the day after Judge Ed Smith was appointed........... 03/27/2014
3. l refused the ticket and they brain-damaged Emilie further.......0.000c0cccicceeee eee 03/26/2014

Lisa Spitale and the Easton Police cited “A mother can take a daughter’s mobile phone law”
Aside from gender based theft being unconstitutional they used this law to justify kidnapping.

Moritz v. Commissioner of Internal Revenue, 469 F.2d 466 (10th Cir, 1972) decided by the U.S. Court of
Appeals for the Tenth Circuit 11/22/1972. Held that classification by gender was "an invidious
discrimination and invalid under due process principles.” jos: lawinsia.cou vases tedesal appellate coms F2 460 66 79852

633. The Hobbs Act prohibits actual or attempted robbery or extortion affecting interstate or foreign
commerce “in any way or degree.” McCormick v. United States, 500 U.S, 257 (1991), Some courts have
held that the Hobbs Act can be applied to past or future public officials, as well as to ones who presently
occupy a public office at the time the corrupt payment occurs. See United States v. Meyers, 529 F.2d
1033, 1035-38.

FACTS SECTION 1x
2014 SDNY Concealed CVS Exhibit DD Proving Attempted Murder and Maiming Of Judge Smith’s
Trafficking Victim 1.

11/21/2014 | 14-cv-9343 Kraemer v. Fontno contained two first presented pieces of evidence (i)
Exhibit DD CVS data that proved my daughter's attempted murder via the cultivation of scabies into
Norwegian Scabies (ii) The PestPro report that Mike of PestPro said did not exist.

The SDNY did not give 14-cv-9343 a CV number for 100 days then transferred to the EDPA (Judge Ed
Smith’s jurisdiction) dismissed with prejudice, not posted to PACER and put in the archives. Preventing
the public from seeing proof of attempted murder, or the PestPro report that firmly planted the origin of
their attempted murder weapon (Scabies) in PA.

Page 138 of 166
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 139 of 186

The alleged rigging and corrupt persuasion of the Federal Courts resulted in the concealment of evidence
of: (i) terrorism, (ii) attempted murder, and (iii) the deliberate maiming of victim | in connection with
forwarding Judge Ed Smith’s federal judge appointment.

FACTS SECTION X
2015 Illegal Eviction: Theft Of Property, Livelihood, Trafficking Evidence

02/05/2015 Housing Court Edelstein vy, Kraemer false claim #79433/14,

Judge Wendt was improper, acted with malice, extreme discrimination: yelling at me 5:00 PM the last
hearing of the day with no one else around. Judge Wendt ordered me to pay a $14,737 rent deposit as per
RPAPL §745 when HE KNEW the landlord owed me over $270,000 in rent overcharges from DHCR
records in his possession, The overcharge was confirmed by Housing Court Rm104 attorneys 2015 and
DHCR Deputy Commissioner Woody Pascal 2017. Escrow 130. DHCR DM-410056-R (1) (2) Rent
history proving overcharge.

02/19/2015 Judge Wendt mocked my ilness from Edelstein's use of toxic fumes: “7 MMMMM SICK” in
a whinny nasally tone. He DECLINED Director, Ed Keesley’s City of New York's HRA Homeless
Diversion Units request #00035602756F for the legal rent of Apt 8G—Judge Wendt had to know was
illegal, Exhibits 1.32, 1.31, 1.35

03/13/2013 City of New York's HRA Homeless Diversion Units request 400035602756 illegally
processed what is known as a “One Shot” using the illegal rent it would never be allowed to pay (because
the City cannot spend money on illegal rent) and rejected the claim I never filed because “TI didn’t make
enough income” when I made plenty of income the previous year — before 1 was poisoned out of my
apartment 2013/2014 for which I was mocked “7 MMMMM SICK” by Judge Wendt 02/19/2015, 1.35.

08/19/2015 Judge Wendt evicted me confiscating ALL of my property to satisfy his illegal $14,737 rent
deposit for a Jewish landlord that owed me over $270,000. Judge Wendt put me on the street with the
cloths on my back, and no way to conduct normal business in violation of the 14th Amendments
excessive fines and due process clause.

638. Judge Wendt violated the 14th Amendment’s Bue Process Ciause, the Excessive Fines Clause and 18
U.S.C. § 1951. Judge Wendt’s hostile and irrational behavior resulted in the destruction of evidence
against the RICO enterprise that trafficked my daughter and insulated Judge Ed Smith’s federal!
appointment.

639. Judge Wendt’s hostile and irrational behavior is corollary to Federal guardian Lisa Spitale corruptly
persuading interstate court outcomes.

02/05/2105 NY Judge change: Judge Hann to Judge Wendt NY 79433/14 9 Edelstein v. Kraemer
02/06/2015 PA Judge change: Judge Baratta to Judge Zeto PA 2014-00081 Fonino v. Kraemer 2.58

Page 139 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 140 of 186

FACTS SECTION XI
2015 - 2017 NYPD Theft Of Additional Trafficking Evidence Via Use Of Private Security

2015-2016 | NYPD / McDonald’s Security Theft Of Two Laptops: Post Evection.

TOTh Precinet 230 W 20Th St, New York, NY 1007]

I believe the precinct organized the theft of two of iny laptops in collaboration with McDonald’s Security
335 8th Ave, New York NY 10001, When I met with the desk sergeant to file a report he was strange. He
asked if I fell asleep. I said let's just look at the tape. He refused. He wanted my recollection— and I
refused and gave some limited version as he wasn’t interested the empirical evidence. The laptops had
incriminating evidence against Judge Ed Smith, Amy DeRaymond my landlord Michael Edelstein, the
NYPD. The 10th Precinct Sargent wanted me to see a detective.

20171 CVS /NYPD I Organized Theft Of My Terabyte Backup Drive: Post Evection.

4TH Precinct 101 FE l4TH St New York, NY 10003

CVS Security 300 Park Ave. South New York Ny 10010. I believe the Union Sq. precinct organized the
theft of my terabyte backup drive of evidence. CVS security cameras (available to all retail employees)
were used to see if I would nod off while charging my laptop after work a 4 AM shift at UBER — that's
when the robbery occurred. The hard drive had incriminating evidence against Judge Ed Smith of
Northampton County PA and video evidence against my landlord. It included videos of fans running in
the apartment venting fumes, HPD repair recordings, and photographs of my daughter's injuries. NYPD
drove by several times just after the robbery. That is, I noticed the NYPD would do a “drive by” anytime
some punitive vandalism, or robbery occurred.

2018-2018 19th St. AMC Theater 890 Broadway
The movie theater environment provides a perfect example of NYPD organizing with gangs via the use of
private security supporting the above allegation of security camera aided theft at McDonald’s and CVS,

03/5/2019 I was assaulted at the 19th St. AMC theater 890 Broadway An Asian lead gang working

with NYPD waited till to see if fell asleep and then made their move. They have interactive access to

AMC security cameras and use NYPD pidgin, COUGH COUGH COUGH interactively with security
cameras within the theater environment,

For example, if someone dies on screen 3 or 4 people in unison will COUGH COUGH COUGH, or
SNEEZE in a very fake manner in the same way the Easton Police did, NYPD, CCRB, DHCR employees
have. If I move, close my eyes —a chorus of COUGH COUGH COUGH.

The Asian gang set up was so pronounced and deliberate two AMC employees noticed as soon as I
bought ticket a slew of them would show up buy tickets for the same movie and sit in my proximity.
What aiso made it stand out to them these were times when typically no-one else was -buying tickets and
then suddenly there was this very obvious pattern.

Page 140 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 141 of 186

FACTS SECTION XII
Attempted Murder, and Trafficking of Hd Smith’s Victim #2 Post Illegal 2015 Evection

642. There was a deliberate attempt by the City of New York to murder me after my illegal evection from
my rent stabilized apartment.

2015 NYPD Provision Of Device GUI, Comstat Data Used For Assault. After my illegal eviction
08/19/2015 the City of New York via GPS | ComStat use began tracking and assaulting me during my
sleep in the park via doping. Organized repeated bike tampering brake removal (attempted murder).
Arranged vehicular accidents and door throws. I am tracked very accurately, and consistently with the
intent to maim. Exhibit 3.28

646, “give the illusion that the captor is not personally inflicting pain or suffering on the victim; rather, it
is the environment, or even the failings of the subject’s own body that are the causal agents,” U.S.
Department of State

2016 - 2019 Degenerate Branding. The City employed experts to cause “wear and tear” looking damage
to a political target. First it was my BMW. Post eviction my bike and clothing. Some tiny little thing
would be expertly removed, scraped, bent resulting in failure of breaks for example, or a look of
“homelessness” Shirts came back dirtier then submitted. But not just dirtier, specifically soiled around the
neck collar and down the button area creating a sort of instant degenerate look. One person was expert at
using abrasives to wear holes into material— very talented individuals, with time and financial backing to
shape their target into a PR message to be capitalized upon. NOTE’s Mayor DeBlasio is big on were in
my HRA file made up and arbitrary. I saw these the first time I went to HRA—pages of notes. Extremely
dirty business of human trafficking by tampering with my presence and credibility post eviction.

Exhibits J.31.1, 1.31.2, 144.2. Adrian Schoolcraft y. NYPD 10-cv-6005 SDNY.

Punitive thefts post eviction became common. If I made money they would steal something worth more
that the income I just made. If I bought clothing they would steal it or ruin it. If [ found someplace to sit
that was quiet — I would soon be surrounded by mentally ill people. That became very evident after my
2015 eviction, 2017 If I made $40 on a shift working for UBER they would bend a bike rim, (cost $40)
flatten a tire, steal a bike rack, destroy a garment at the cleaners, carve the soles off my sneakers while
sleeping etc. This is a terrorist organization attempting to train their victim to do nothing and wait to be
trafficked by the City of New York’s BHS / Homeless programs, A violation of 18 U.S.C. § 1581.

2017 discovery collection method. I began working for UBER part-time to be able to track real-time °
interference by NYPD with my income vis-a-vis UBER’S App. 5/25/2018 I turned that data over it over
to the SEC, Defendant’s altered UBER’s employment records; hours worked, trip timing, performance
records. I gleaned the theft that occurred at my company Kraemer Inc. was a 24/07/360 operation,
extremely granular and detailed was facilitated by the City of New York, the City of Easton PA, and the
Easton Area School District via police in collaboration with my landlord.

2017 UBER. My iPhone’s GPS location was used to tamper with my bike breaks. One day so badly I

Page 141 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 142 of 186

could not use the bike for UBER delivery. I switched to make WALK deliveries on UBER’s application.
Took a nap on a bench. When I awoke I found the soles from my shoes had been cut off. The attacker
could have just as easily slit my throat instead of my shoes. I get slaked IG-20 times a day easily.

7/12/2018 Hit And Run Vehicular Attempted Murder, 7/12/2018 I was lured to a hit and run via my
UBER application in the I7th/19th Precincts. I began attracting a lot of adverse police interaction when I
began referencing U.S. v. Harrington, Grant, Yermy Reichberg in my draft complaints. I found NYPD
often tailed my UBER deliveries and prevented me from working by jamming my work orders.

651.1 finished letters to both the PA and NYAG asking about the location of nvy daughter, her human
trafficking. 2:00 AM I got on my bike to do some work for UBER. The UBER order was unusual: Pick
up from 38th and 9th Avenue to deliver 52nd and York. I was hit on 58th street and Second Ave headed
South. The second attempt that night on my way there. Exhibits 3.26, 3.27.

I was hit by a car 2:30AM. It was not an accident. New York Presbyterian Weill Cornell ER staff used
identical pidgin NYPD used in my presence. This time however in a chorus of 4-5 staff Cough, Cough
Cough—while I was being treated for serious injury that could have been fatal. e.g., my hospital ER
environment was gamed,

Presbyterian ER medical treatment was bizarre. “Required” a CT scan for my cut above my eye and
only an X-ray for contiguous broken ribs and internal organ damage (my entire right side was swollen).
The antibiotic supplied was for internal infections — which no one mentioned, but repeatedly
recommended I take them for my head cut. Exhibit 3.28

My medical documentation was shared to third parties after | was released from the ER and used as a
road map to re-injure me in City of New York Parks while sleeping—the CT scan in particular was used
to injure my nasal cavity.

655. 07/16/2018 they were stabbing the inside of my sinus cavity soon right after while sleeping in the
park. I was drug addled. Taser injuries to my abdominal area where broken ribs pressed into vital organs
followed. I got internal organ infections two weeks later. When I tried to get the antibiotics for my severe
pain from infection — the pharmacy system “froze.” Exhibit 3.28

Trafficking. NYPD | DOI | Easton Police lost it after I survived —ramped up their efforts 2019. Sniff,
Sniff nose wipe aspersion campaign. They inserted some obstruction into my upper nasal cavity. City
Hospital otolaryngologists refused to look in that chamber. Bellevue Hospital deliberately exacerbated
injury by refusing to look and treat the infected area in collaboration with NYPD. Otherwise known as
trafficking.

FACTS SECTION XIIL
2015 - 2018 Deliberate medical injury of Judge Smiths Victim #2 caused by the City of New York

NYPD / CNY: RACKETEERING MEDICAL RECORDS

Page 142 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 143 of 186

657, NYPD and the City of New York surprisingly, have been consistent in their use of ER’s medical
facilities and records for racketeering witness tampering: record tampering, attempted murder, attempting
permanent mental injury. I was denied antibiotics for infections by a City of New York Hospital.

Both were started by City of New York entities:

(i) Maintenance caused serious Cellulitis infection

(ii} DOI, NYPD facilitated a sinus infection via the use of Asian pangs, union employees.

(iii) My location data and how to assault me came from the City of New York.

(iv) My medical records were shared with third parties for the purpose of serious injury.

HIPPA was non-existent.

11/2015 |NYPD: MEDICAL EVIDENCE TAMPERING | BELLEVUE HOSPITAL ER
NYPD [3th Precinct 230 E 21st New York NY 10010

658, Assault, 2015 The City of New York deliberately caused more injury after my illegal eviction from
145W71ST. I checked inte the NYPD controlled ER at Bellevue Hospital for a rapidly advancing
cellulitis infection 1 got from staying at City of New York temporary shelter Main Chance for only one
week. I was successfully treated intravenously for the cellulitis infection. Afterward my records were
altered discarding the cellulitis infection diagnosis and replaced with a “circulatory problem” made up by
an RN. The RN was initially nice, looked up my file and.then threw my treatment kit apparently after
seeing City of New York’s notes. She refused to get near me. Altered my record in a way that preventing
me from getting future antibiotics needed for continued treatment of the infection.

659. Bogus NOTES to cover their racketeering of a federal judge appointment. The City used
innuendo to violate U.S. law, Cause maltreatment, hostile acts, refusal for medical treatment by other City
employees — which has worked very effectively. I saw NOTES at the HRA, and the DMV to which the
interviewers said WOW there are a lot of notes in here and refused to print them out. The City refuses
share the notes it: (a) Utterly made up (b) Used thei to insight harm é.e., violate my basic constitutional
rights.

01/14/2016 INYPD WITTINESS TAMPERING | BELLEVUE HOSPITAL ER
NYPD 13th Precinct 230 E 21st New York NY 10010

660, Human Trafficking. An NYPD Sergeant recommend I fake having a mental! health issue to get out
of the sub-freezing temperatures after being treated for infection from staying at City of New York run
shelter MainChance. Check in get 3 days of bed and meals; “they all do it—just say your hallucinating.”
I wonder how future direct and circumstantial testimony against the NYPD would be weighed for seeking
ER help with hallucinations. I declined the offer. The defendants are a criminal cartoon.

09/19/2018 |NYPD WITTINESS TAMPERING: PRESBYTERIAN HOSPITAL ER
NYPD 17th Precinct 167 E SIst St, New York, NY 10022

661. Assault. 7/12/2018 my medical history was shared with third parties used assault me after my trip
Presbyterian Hospital’s ER resulting from a deliberate hit and run. I’m not dead, as such the City of

Page 143 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 144 of 186

New York began a program to capitalize on fresh injuries and older preexisting ones.

09/19/2018 My medical history was recited to me at Asser Levey City Recreation Center in the locker
room by a member. He was a bald, 62-year-old, 5.8’ 150 Ib. man and delved into specific treatment I
received for my back.

663. 07/12/2018 After getting treated my hit and run Presbyterian Hospital’s records were disseminated
to third parties for the purpose of specific medical assault—used as roadmap to cause the most harm, 3,28

664. I was assaulted during my sleep in Central Park a block away from the 20th Precinct. 1 suffered:

(i) Nasal cavity injection —doping

(ii) Back injures

(iii) Perviously broken ribs were re-injured

(iv) Trunk was sore from tasering

(v) Organ damage from tasering resulting in infection

They assaulted me up in my sleep— when I attempted to protect myself by covering my head NYPD told
me not to because it was “technically camping.” Exhibit | 44.2

665. Sinus cavity vulnerabilities were capitalized on after ER CT scan from Presbyterian Hospital was
used as a roadmap to cause deliberate injury to the inside of my sinus cavity. The injures manifestations
became drug addled innuendo used by NYPD and DOT officials: 1. Nose wipe 2. Sniff Sniff, Sniff.

2015 Sidley Austin: National Security Interrogations, And Torture, Guantanamo Bay.

“the rationale Behnke articulated was not exclusively an ethical one, but a PR one as well—that if the
media knew that DOD psychologists supporting interrogations were pusiting for access to medical
records, even if for legitimate reasons, it would look horrible.” Exhibit 2.45.2 p31.

. 666. City of New York, and the City of Easton PA have a very constant pattern of crossing the line into
vile, repugnant methods of racketeering employing criminal activity condemned by the United States.

FACTS SECTION XIV
NYPD, DOT Manufacturing Evidence

667. DOI / NYPD manufactured symptoms of drug use vis-a-vis nasal injection while I was sleeping in
the park after my illegal evection, and confiscation of ALL of my property 08/2015. They used that

opportunity for assault and attempted murder. NYPD and DOI took credit for they assaults one
NYPD approached me directly to let me know it was them doing it: “sniff sniff sniff"

SNIFF ENYPD FACILITATED STALKING | DUNKIN DONUTS W 31ST NY NY

10/13/2018 | Dunkin Donuts 1360 West 31 St.| Union construction worker from Hudson Yards on 9th
Avenue. There is an NYPD camera mounted te the U.S. Post Office across 31st street facing me — I

Paga 144 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 145 of 186

know this from the guys that work there. The NYPD have access to my laptop camera. That is, when |
wiped my nose the stalker responds in kind via exaggerated nose wipe from instruction he received. He
turned his head to cough directly at me. Pattern of pidgin: cough, cough, cough, nose wipe, and talking in
retail environments through unions. Mid-Town South 357 West 35th St New York NY 10001-1701

SNIFF | NYPD PROVOCATION | DUNKIN DONUTS 4 W 14TH ST NY NY 10011
NYPD 4th Precinct 101 E T4th St N¥ NY 10003

10/2018 | Dunkin Donuts |NYPD Union Sq.14th St. in front of DunkinDonuts.

NYPD waited for me outside in his squad car parked by my bike. When I went to retrieve it he leaned
toward me again began to furiously wipe his nose in long exaggerated swipes while looking directly at
me. lt looked totally nuts.

SNIFF | NYC DEPARTMENT OF PARKS & RECREATION | 430 W 25TH ST. NY NY
NYPD 10Th Precinct 230 W 20th St New York NY 1001]

11/7/2018 Chelsey | Kid locker room Sniff, sniff, sniff!! hey: C! Charlie! Charlie! Right? I was
approached at a City of New York recreation facility locker-room. Did some insane snorting and nose
wiping inches from my face then ran down fo the front desk spouting there are detectives cameras in the
locker room to back his story: Charlie!! “C” you know Charlie, right? This kid wiping his nose and
barking at me. Drug slang.

12/3/2018 | URGENT CARE / Union Sq.14th. PA wanted to know if I “put objects in my nose” before
Asian PA could recommend antibiotics for a serious infection. I have no idea what she means. And
then I get it— slander. State I do not use drugs. WILD coughing from outside the examination room.

SNIFF | DOI 80 MAIDEN LANE

12/6/2018 INYPD DOT | 80 Maiden Lane | SNIFF SNIFF SNIFF

I went to DOT I was intercepted by inspector Andrew Guinan and his black male partner—no name) who
then participated in a sniffing nose rubbing campaign slandering me with drug slang.

1. 80 Maiden Lane Front desk: Nose wipe, sniff sniff
2. DOI reception: Nose wipe, sniff sniff
3. Inspector Guinan: Nose wipe.

4, The older inspector scanned me for weapons. No nose wipe. Normal conversation.
Mr. Guinan is running a racket.

668. I did not tell anyone I was going to DOJ—I just got up and went to DO1—no appointment. Within

the 20 minutes of my getting on my bike and getting to 80 Maiden Lane the above was set up. There is no
question, DOI was privy to my assaults, attempted murder, fraud. This is post Mark Peter’s firing, but

Page 145 of 185
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 146 of 186

these things continue in Bill DeBlasio’s New York City.

12/10/2018 | PENN STATION | NJT Blond woman attendant: Nose wipe. Sniff, sniff, sniff.
1 was evicted soon after. [had a ticket. NYPD / MTA/ NIT illegally flushed me street.

SNIFF | EASTON COPS | DOLENYPD | THE CITY OF NEW YORK HAVE ARRANGED A
SCENARIO FOR MY UNTIMELY DEMISE.
Slander, criminal engineering emanating from NYPD DOI,

669.1 was stabbed on the inside of my head through the sinus cavity while sleeping. Making me
extremely ill through infection and sick from whatever they injected. When I attempted to get antibiotics I
was refused medical treatment at ER’s. Stalking and human trafficking on behalf of federal judge
appointee Judge Ed Smith and a Jewish landlord the Mayor De Blasio administration has shown to bend
over backwards for as evidenced in U.S. v. Harrington, Grant, Yermy Reichberg. Exhibit 1.9

FACTS SECTION XV
2017 -2019 Government Backed Badgering
Witness tampering: official use of pidgin intended to terrorize target.

675, 2017 forward I was stalked and badgered in furtherance of racketeering an extreme right GOP
federal judge appointment by employees and customers at major brands including but not limited to:
Apple Computer, City of New York Park & Req Centers, NYS DHCR, Dunkin Donuts, Duane Reade,
FedEx, McDonalds, Pret-a-Manger, Starbucks. These badgering episodes were driven byNYPD
detectives, internal security cameras vis-vis outsourced security cooperating with NYPD.

676, Stalks average 20 encounters a day.

677.2017 forward I was stalked and badgered in furtherance of racketeering an extreme right GOP
federal judge appointment by employees at governmental entities and police:

2017 CCRB Inspector (Jewish woman) smiled about my daughter’s trafficking to cops.
CCRB Front desk: Cough Cough Cough | I was tracked there by NYPD

2017 DHCR 25 Beaver Street. Front desk | White male | Cough Cough Cough.
09/05/2017 Ref no: 092017-0033 Front desk.

2017 DHCR 25 Beaver Street. Front desk | Black male | Middle Finger Exhibit 1.45
09/15/2017 Ref no: 092017-0033 | FOIL review room 10:19AM

2018 NYPD Centre St. Hosing Court Security Supervisor | Cough Cough Cough.

2018 Easton Police officer when calling for a welfare check on my daughter. Refused to help:
Cough Cough Cough.

8/2018 NYPD Columbus Circle | Time Warner Building | Cough Cough Cough. 8/3/2018 3:00 AM

11/2018 MTA bus driver Avorker. 6th and 16th Street. These were relatively common.

Page 146 of 166
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 147 of 186

REMEDY REQUESTED

The defendants common goals are constant throughout the facts of this complaint. Which were to remove
two threats to Judge Ed Smith's federal judge appointment — victim I and victim 2. In doing so duped the
FBI, the President of the United States and the U.S. Senate into appointing a judge that trafficked at least

one child from a public school to private healthcare. The methods used to nullify victims one and two are

numerous federal criminal violations: predicate acts recognized by 18 U.S.C. 1962 (d}.

SECTION I
Judge Smith, Northampton County Court Of Common Pleas Created Iegal Unfettered Access To My
Daughter Then Used It To Chill Her First Amendment Speech Via Torture.

VIOLATIONS OF 18 U.S.C. §2340A, United Nations Article 16, Special Rapporteur on Torture. (HIB
health care settings)

1. | request the guardianship of my daughter to be confirmed and as it was never properly removed.

2. Lrespectfully request injunctive relief from the State of PA, Northampton County Court of Common
Pleas and discovery to understand how the Easton Police, Bethlehem Police, my sister deputy G.
Kraemer, and the DA mislead the FBI for the obvious trafficking, torture, and extortion of my daughter
during Judge Ed Smith’s FBI background checks and vetting for federal judge 2012 - 2014.

3. Lrespectfully request punitive damages and recovery of damages occasioned by my injury and
deprivation damages by the defendants due to Northampton County Court, Northampton County and the
City of Easton.

4, T respectfully request punitive damages and recovery of damages occasioned by my injury and
deprivation damages due to Amy DeRaymond, and Judge Ed Smith conspiring to violate law, evade the .
FBI, and cloak their trafficking of my daughter.

SECTION II

2011 Defendants Consolidated My Trafficking Evidence against Judge Smith to 145 W 71 NY NY
NYPD 4th and 20th precincts conspired on behalf of PA Judge Ed Smith, (Jewish) landlords Heckler and
Edelstein

2011 NYPD of the 4th Precinct allegedly conspired with the 20th Precinct and my landlord at 145W71ST.
Defendants steered my evidence to 145 W 71.2013 My landlord then repeatedly used toxic fumes to from
chemicals he stockpiled in the building ether permanently injure or attempt to murder the plaintiff / tenant
—effectively converting apartment 8G into a gas chamber after One Stop Shop to NYPD became
available May 2013 to NYC (Jewish) fandlords. Both my daughter’s and my attempted murder started
within two days of each other 05/16/2013 and 05/18/2013,

The NYPD 20th Precinct refused to investigate after confirming my description fit assault and attempted

Page 147 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 148 of 186

murder,

18 U.S.C. § 1363 As amended by the Antiterrorism and Effective Death Penalty Act of 1996, Pub. L.
104-132, § 703, 110 Stat. 1214, 1294 (1996), Title 18, United States Code, Section 1363 now reads:

“Whoever, within the special maritime and territorial jurisdiction of the United States, willfully and
maliciously destroys or injures or attempts to destroy or injure any structure, conveyance, or other real or
personal property, shall be fined under this title or imprisoned not more than five years, or both, and if the
building is a dwelling, or the life of any person be placed in jeopardy, shall be fined ubder this title or
imprisoned not more than twenty years, or both.”

l respectfully request punitive damages and recovery of damages occasioned by my injury, deprivation
damages caused by The City of New York, NYPD, DOI, my landlord and the City of Easton PA, PA
guardian Lisa Spitale.

SECTION III .
DOD Contractors Tampering With My Website In Furtherance Of Appointing A Future Federal Judge.

VIOLATIONS OF 18 U.S.C. § 1951

DOD Governmental contractors, NY Governmental contractors, NY Landlord Michael Edelstein

NYPD, DOI resources were used in connection with:

The City of Easton

Amy DeRaymond Pontno

Guardian Lisa Spitale

Federal Guardian Shannon Moore in furtherance of Judge Smith’s Federal Judge appointment by draining
the plaintiff (witness to his daughter’s trafficking by Judge Smith) business assets via, tampering business —
website, wiretaps of my apartment, theft of intellectual property, via the expertise and resources supplied
by the aforementioned contractors. Exhibits 3.9, 3.9.2.

The plaintiff at all times is the father of Emilie Kraemer who the above defendants trafficked with Judge
Ed Smith’s approval thus the need to minimize my credibility, and potential action while judge Smith was
vetted for federal judge 2012 -2014.

| respectfully request punitive damages and recovery of damages in furtherance of racketeering a federal
judge appointment through tampering my income:

Damage To Income. 2012 the FBI asked if 1 could provide receipts from the time of 02/15/2012 Easton
Schoo! District tested the DOD contractors hack of my corporate website. Damage to my income from
hacking my business website, illegal wire-taps, slander and venting toxic fumes into my apartment by my
landlord 2012 - 2014 is as follows:

DOD contractors, and Amy Fontno, Computer equipment hack by Northampton County Police, and

Page 148 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 149 of 186

NYPD. Break-ins by my landlord Michael Edelstein via contractors working on the roof: tampered with
CISCO firewall, Apple computers, physical apartment. 3.9, 3.9.2.

2013 | Income $192,638.00 | My clients and sales leads were getting picked off through the illegal use of
electronic equipment. 05/2103 start of toxic fumes regularly vented into 8G by landlord. NYPD refused to
intervene after defining my (Jewish) landlord’s assault and attempted murder. 05/2013 The City of New
York carved out a special privilege class for Jewish landlords which became amplified May 2013. My
landlord was allowed to assault me on his own and the behalf of Judge Ed Smith (11/06/2013) at will.
11/16/2013 I was forced to self-evict or die in 8G, Exhibits 1.6, 1.6.1, 1.6.2.

2014 | Income $73,985.00 | Apt 8G, toxic fumes attempted murder 02/10/2014 - 02/25/2014 after HPD
6294/13 repairs were completed and I tried to move back in. NYPD refused to intervene, after defining
my description of toxic fumes as assault and attempted murder, erased my detective’s report, told me to
call the fire department. 03/04/2014 DHCR determined 8G too hazardous to inspect, then canceled my
action via fraud and hid evidence of their fraud from the FOIL. Leaving me in the street and “obligated”
to pay rent for a public hazard due to DHCR’s fraud. My clients and sales leads were getting picked off
through the illegal use electronic equipment by NYPD’s, Easton PA’s Police wiretap. Exhibits 1.16, 1.17,
1.18.

2015 | 02/19/2015 Judge Wendt denied inquiry by the City of New York as to the legal rent of 8G.
Mocked my illness from the landlords license to assault, attempt murder by NYPD (The City of New
York) and vent toxic fumes at will: “T’mmmmmm sick” Judge Wendt is a thug crook. Exhibits 1.31, 1.32.

2015 | 08/19/2015 Illegal eviction from Apt 8G. City of New York Marshal was ordered to take ALL of
my property, including my ability to work. Property worth over $150,000 to satisfy an obviously illegal
$14,737.00 Housing Court order by Judge Wendt. Judge Wendt knowingly violated the 14th Amendments
due process clause, and 8th Amendment. He knew it was theft. J Exhibits: 1.33.1, 1.30.

2016 | Earn less than $17,000.

18 U.S.C. § 1951 prohibits actual or attempted robbery or extortion affecting interstate or foreign
commerce “in any way or degree.” “The Ninth Circuit concluded that “[t]he concept of property under
the Hobbs Act has not been limited to physical or tangible “things.” The right to make business decisions
and to solicit business free from wrongful coercion is a protected property right.” 634 F.2d at 1173-74
(citing in part United States vy. Tropiano).”

SECTION IV
GOV, Contractors ‘Fampering With My Business In Furtherance Of Appointing A Future Federal Judge.
Interstate depletion of a NY business asserts in furtherance of appointing a future PA federal judge

VIOLATION OF 18 U.S.C. § 1951
NYPD Detectives / NY Law Firms Helped Racketeer Judge Smith’s Federal Judge Appointment

Page 149 of 166
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 150 of 186

2012 -2014 Four New York professional service firms—kept me busy with fabricated emergencies,
deliberately derailed projects, during volatile treatment to my daughter in PA including her attempted
murder, Drained my business assets via fraud, bait and switch projects. Easton Police detectives, NYPD
detectives sullied my reputation with new business opportunities with fraud preventing clients who knew
my work from retaining me.

I respectfully request punitive damages and recovery of damages occasioned by my injury and
deprivation damages caused by: The City of Easton for their 2012 - 2014 collaboration with NY firms in
furtherance of racketeering a federal judge appointment: Pitta & Bishop, Rothstein Kass, Fuchsberg Law
Firm, and the Fried Frank law firm. Exhibit 3.25.1

 

“Some courts have held that the Hobbs Act can be applied to past or future public officials, as well as to
anes who presently occupy a public office at the time the corrupt payment occurs, See United States v.
Mevers, 529 F.2d 1033, 1035-38 (7th Cir.), cert. denied, 429 U.S. 894 (1976) (court answered
affirmatively the question "whether, within the meaning of the Hobbs Act, it is a crime for candidates for
political office to conspire to affect commerce by extortion induced under color of official right during a
time frame beginning before the election but not ending until after the candidates have obtained public
office.)

“Generally the usual fact situation for a Hobbs Act charge under color of official right is a public official
trading his/her official actions in an area in which he/she has actual authority in exchange for the payment
of money. However, Hobbs Act requires proof of a quid pro que agreement between the contributor and
the public officer. However, the Court has also held that proof that a guid pro quo agreement existed in a
corruption case brought under the Hobbs Act may be proven circumstantially. AdeCormick ». United
States. 500 U.S, 257 (991}."

SECTION V
02/29/2012 Sudden, Regular Manifestations Of Organized ‘Torture: Burn Injuries On Victim | After The
Appointment Of Guardian Lisa Spitale And Easton Police Chief Scalzo.

VIOLATIONS OF 18 U.S.C. § 1340A, 1951, 1581

The Easton Police did not intervene for obvious organized assault, torture, human trafficking, of my
daughter arranged by guardian Lisa Spitale of Easton PA on behalf of Judge Ed smith, Emilie’s First
Amendment speech was chilled (Judge Ed Smith’s victim) via cruel, degrading in human treatment while
judge Smith was vetted by the FBI and the U.S. President.

T respectfully request punitive damages and recovery of damages occasioned by my injury and
deprivation damages caused by:
The City of Easton
Guardian Lisa Spitale
Easton Police Department
Amy DeRaymond Fontno

Page 160 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 151 of 186

Attorney Raymond DeRaymond

VIOLATIONS OF 18 U.S.C, § 1340A, 1951, 1581

They disfigured my daughter with disease, pharmacology, torture and forced her into a squalid
condition. Defendants used cruel, inhuman, degrading treatment to chill the speech of Judge Ed Smith’s
victim (my daughter) while he was vetted for federal judge via the following methods:

Burning Emilie with cigarettes

Electric shock burns

Sexual aggression

Prolonged denial of sufficient hygiene, dirty clothing (coordinated with the mother)

Denial of medical assistance (coordinated with the mother)

Administration of psychotropic drugs in detention

Denied the use of public transportation for detention purposes

Forced grooming

Denial of privacy

(Koger's people—strangers let themselves into Emilie's home watched her change in her bedroom)

10. Emilie relegated to infested surroundings via human trafficking and her bedroom which was
cordoned off from the rest of the home

ll. Hyper-infestation (Norwegian Scabies) cultivated to attempt Emilie’s murder

12.. Over administration of drugs in detention causing permanent brain damage and disfigurement.
It started the day after Judge Smith was appointed a federal judge (14. 4.16). See 2.42, 2.86.
Defendants treated innocent Americans worse than war detainees for business and political

purposes, leveraged DOD contractors for help and expert advice to terrorize a political threat to a

conservative Republican federal judge applicant. Exhibits 2.42, 2.86

Each of the aforementioned are criminal violations according to:

2012 United Nations Article 16, Special Rapporteur on Torture. (IIB health care settings)

2008 President Obama’s Executive order on enhanced interrogations. Exhibit 2.6.2

2005 U.S. Justice Department Detainee Treatment Act Exhibit 2.6

2004 Improvement Reauthorization Act: 18 U.S.C. $§ 23394 B for violations of 2340A, 175, 229 3.9.2
Violations of the U.S. Department of State Exhibit 2.6.2

As the defendant’s sought to have my daughter appear to be the mental retard they trafficker her as and in
particular to protect State Judge Ed Smith while he was vetted for Federal Judge 18 U.S.C. § 1365 (3) (A)
(B) (C) (D) applies as allowed and within the context of 18 U.S.C. § 2332b (g) (5) (B).

| respectfully request punitive damages and recovery of damages occasioned by my injury and
deprivation damages caused by:
The City of Easton
Guardian Lisa Spitale
Easton Police Department
Freya Koger

Page 151 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 152 of 186.

Federal guardian Shanon Moore
Amy DeRaymond Fontno
Attorney Raymond DeRaymond

VIOLATIONS OF 18 U.S.C. § 2332b (g) (5) (B), 2339A, 2340A resulting in 18 U.S.C. § 1365 (3)

The defendants use of DOD methods of interrogation, known as “Separation” used in Iraq—expert
knowledge known to Judge Ed Smith as a DOD judge stationed in Iraq—were used isolate Emilie and
terrorize and extort her while Judge Smith was vetted for Federal judge.

I respectfully request punitive damages and recovery of damages occasioned by my injury and
deprivation damages caused by
The City of Easton
Guardian Lisa Spitaie
Easton Police Department
Freya Koger
Federal guardian Shanon Moore
Amy DeRaymond Fontno
Attorney Raymond DeRaymond

INDIVIDUAL VIOLATIONS OF 18 U.S.C. § 2340A, 1951, 1581, 1582

For each of the itemized acts of extortion, coercion, battery, and torture of my daughter in
conncction to forwarding Judge Ed Smith’s Presidential federal judge nomination:

03/23/2012 | Trespectfully request punitive damages and recovery of damages occasioned by my injury
and deprivation damages caused by guardian Lisa Spitale, Judge Ed Smith, for taking my vacation from
my daughter and using the court ordered time 7/17/2012 to 8/6/2012 for what amounted to court ordered

04/03/2012 | T respectfully request punitive damages and recovery of damages occasioned by my injury
and deprivation damages caused by Freya Koger Ph.D of Lehigh Transition Services, their employees use
of company transportation to traffic my daughter to “judge friends” and police in exchange for loyalty
—while Judge Smith was being background checked for federal judge. Exhibit 3.11

07/20/2012 | [respectfully request punitive damages and recovery of damages occasioned by my injury
and deprivation damages — torture and cigarette burns caused by two of Dr. Koger’s employees a
private residence they took Emilie to. And the destruction of her cell that followed.

08/06/2012 | T respectfully request punitive damages and recovery of damages occasioned by my injury

and deprivation damages caused by Northampton County Deputy Gretchen Kraemer for her refusal to
make arrests for numerous second and third degree cigarette burns of my daughter caused by her

Page 152 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 153 of 186

friend Judge Ed Smith. Her inaction allowed for additional injury and attempted murder of my daughter.

10/19/2012 | T respectfully request punitive damages and recovery of damages occasioned by my injury
and deprivation damages caused by the enhanced interrogations of my daughter at Sarah Dinan/Insight
Investigations Friday “therapy sessions”.

11/17/2012 | L respectfully request punitive damages and recovery of damages occasioned by my injury
and deprivation damages caused by stove burns to my daughter Emilie Kraemer.

11/27/2012 | T respectfully request punitive damages and recovery of damages occasioned by my injury
and deprivation damages caused by stove burns to my danghter Emilie Kraemer.

02/08/2013 | [respectfully request punitive damages and recovery of damages occasioned by my injury
and deprivation damages caused by cigarette burns to my daughter Emilie Kraemer’s forehead.
05/07/2013 | I respectfully request punitive damages and recovery of damages occasioned by my injury
and deprivation damages caused by Guardian Lisa Spitale who abducted my daughter Emilie from a
public swing set and took her to a near by empty parking lot and assaulted her.

05/16/2013 | T respectfully request punitive damages and recovery of damages occasioned by my injury
and deprivation damages caused by the start of my daughter’s attempted murder by her mother Amy
DeRaymond, .

07/14/2013 | T respectfully request punitive damages and recovery of damages occasioned by my injury
and deprivation damages caused by finger print bruises on Emilie’s arm. Emilie has undiagnosed
Norwegian scabies.

08/1/2013 Judge Ed Smith Presidential Nomination for Federal Judge: Presideut

08/07/2013 I respectfully request punitive damages for the defendant’s attempted to finalize my
daughter’s attempted murder apart of the conspiracy to quell her speech.

01/16/2014 Judge Ed Smith Presidential Nomination for Federal Judge: U.S. Senate

01/24/2014 I respectfully request punitive damages and recovery of damages occasioned by my injury
and deprivation damages caused by my daughter’s finger print bruised from restraint and burned the
day after I asked Federal guardian Shanon Moore why the “the police were called a little bit” after my
daughter was attacked at a private residence,

03/26/2014 Judge Ed Smith was appointed Federal Judge

I respectfully request punitive damages for my daughter’s 03/27/2014 over medication until she
convulsed— brain damaging her— by her mother as approved by her Federal guardian Lisa Spitale as part

Page 153 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 154 of 186

of a conspiracy to quell Emilie’s Judge Smith’s victims) First Amendment speech,

For each of the above line items 03/23/2012 through 03/26/2014 I respectfully request punitive
damages and recovery of damages occasioned by my injury and deprivation damages caused by
The City of Easton
Guardian Lisa Spitale
Easton Police Department
Freya Koger
Federal guardian Shanon Moore
Amy DeRaymond Fontno
Aitorney Raymond DeRaymond

16, My family —knew of, complained about Amy DeRaymond’s abuse to victim |, Emilie. My mother
and sister in writing and have seen the many burns and bruises suffered by my daughter (victim 1) by her
mother.

Yet in 2012 they chose to partner with Amy DeRaymond and Judge Ed Smith while he was applying for
federal judge— letting go of their ethics, morality and common sense in exchange for connection to
power, They sold my daughter down the river. Their actions were criminal.

* Robert Kraemer: a steroid addict and former dealer with a conflicting business in healthcare
advertising. His nickname at the gym was “needle”. He stepped up as some kind of “sound” advocate
while backing my daughter's atrocities. Extreme conservative GOP, prone to violence Judge Ed smith
could do no wrong in my brother’s eyes:

* My sister deputy Gretchen Kraemer: She had a duty to arrest those that sadistically burned Emilie.
She refused on behalf of her friend Judge Ed Smith. Her refusal of duty lead to my daughter’s
attempted murder and deliberate overdose and brain damage. She knowingly furthered my daughter’s
human trafficking, suffering, and nearly got her killed —Deputy Kraemer embodies what is the worst in
us. Selected for those qualities by a RICO enterprise to work on their behalf under the cloak of law
enforcement.

* My mother helped bring about more injury the defendants sought to inflict upon Emilie —cooperated
with Amy DeRaymond and Lisa Spitale and helped them with and attempted extortion during my U.S.
Appeal 14-2221 Kraemer v. Edelstein

* Doug Kraemer never spoke up and hid from this.

SECTION VI
2013 “One Stop Shop” Start Date For Interstate Attempted Murder For Hire

 

CONSPIRACY TO VIOLATE [8 U.S.C. § 1958

May 2013 NYC Jewish building owners were imbued with special privileges provided by the City of
New York, and NYPD via bribes and political donations. This was made factually unambiguous during
U.S. v. Harrington, Grant, Yermy Reichberg, PA defendant’s waited until May 2013—the commencement
of “One Stop Shop” (effectively the evaporation of equal protection in New York) to start the attempted

Page 154 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 155 of 186

murders of extra conservative republican Judge Ed Smith victim’s while he was vetted for federal judge:
my daughter in Easton PA 05/16/2013 and myself in New York 03/18/2013. lixhibits 1.5, 1.6, 13

MAY 2013 corresponds with the FBI’s observation of “One Stop Shop” bribe access to NYPD by New
York Jewish building owners and business men. (this instead of Jewish business men needing to look
around for the right inspector to bribe) The Jewish leaders responsible for the creation “One Stop Shop”
were extremely conservative republicans with ties to the Prime minister of Israel. Their influence on

NYPD in favor of Israeli interests got NYPD to shut down the Lincoln Tunnel for one of their Billionaires
interested in New York property. 2015 Israel’s prime minster Benjamin Netanyahu invaded congress
attempting to influence our political system after President Obama refused to comply with his demands.

“Barack Obama said in 2012 that dealing with Prime Minister Benjamin Netanyahu was like dealing with
his rivals in the Republican Party, and that Netanyahu was dishonest toward his administration, former
Obama adviser Ben Rhodes says in his new book,” Harretz Israel News, Jiut 06, 2018

Pa defendants seeking extra conservative republican Judge Ed Smith’s federal judge appointment
leveraged my Jewish landlord’s special privilege status in New York City and mutually beneficial interest
in disposing of me: (i). The landlord owed me more than $800,000 in rent overcharges. (ii) I was an
impediment to Judge Ed Smith’s federal appointment. My attempted murder starting 05/18/2013 with the
approval NYPD was the end result. To wit: ,

I respectfully request punitive damages and recovery of damages occasioned by my injury and
deprivation damages caused by the following:

The City of Easton

The City of New York

Amy DeRaymond Fontno

Guardian Lisa Spitale

Federal Guardian Shannon Moore

Landlord Michael Edelstein

SECTION VII
2013 Attempted Murder Of Judge Smith’s Trafficking Victim | After His Presidential Nomination

VIOLATIONS OF 18 U.S.C. § 1958

Defendant’s knowingly cultivated a lethal biological agent: Norwegian Scabies from scabies (which
victim-1 contracted from being trafficked by PA defendants) via the use of immunosuppressive drugs.
They began cultivating Norwegian Scabies 05/16/2013 when One Stop Shop started and attempted to
finalize their murder starting 08/07/0213 a week after Judge Smith received his nomination from
President Obama via the application of a PURE immunosuppressive. Then attempted specific attempts of
attempted murder vis-a-vis skeptic shock starting the week of 08/12/0213.

Supporting the allegation of interstate attempted murder for hire of victim [EK
PA Defendants also leveraged interstate cooperation to assist in their attempted murder of victim 1.

Page 155 of 186

 
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 156 of 186

Supporting the allegation of interstate attempted murder for hire of victims 1, 2
The attempted murders of victim one and two started within two days of each other.

PA Defendants attempted the murder of victims 1, and 2 who could have impeded or prevented Judge Ed
Smith’s nomination and appointment for federal judge. They employed the help of police, law firms, and
private entities to mask their intentions effectively receiving permission from police. This in furtherance
of a extra conservative republican federal judge appointment.

As such also violations of 18 U.S.C, § 2332b (g) (5) (B), 2339A, resulting in 18 U.S.C. § 1365 (3)

SECTION VIII
2014 Maiming Of Judge Smith’s Trafficking Victim After His 03/26/2014 Federal Appointment

VIOLATIONS OF 18 U.S.C. §§ 1951, 1512
Corrupt Persuasion Of Federal Law Clerks | Evidence Tampering | Witness Tampering.
14-cv-3804 SDNY | Kraemer v. Edelstein

PA Defendants over medicated my daughter 05/25/2014 causing convulsions after I filed in the SDNY
05/16/2014. They also got federal law clerks to hide exhibit L. The only exhibit that pointed to my
daughter wetting herself during school hours — which occurred right after the mother and Special Ed
Director John Merlo agreed not to report each other's injuries (assaults) to Emilie to me in 2000. Ed Smith
was the mother Amy DeRaymond Fontno’s attorney at the time.

T respectfully request punitive damages and recovery of damages occasioned by my injury and
deprivation damages caused by the following:

The City of Easton

The City of New York

Amy DeRaymond Fontno

Federal Guardian Lisa Spitale

Federal Guardian Shannon Moore

Maiming Their Captive Victim 1 Pharmacotcgically
14-2221 U.S. Court Of Appeals For The Second Circuit | Kraemer v. Edelstein
VIOLATIONS OF 18 U.S.C. §§ 1951, 1513

7/11/2014 Defendant's maimed Emile, permanently injuring her. They over medicated my daughter two
days before and the day of 7/11/2014 after I submitted Doc. 25 Docket 25 contained my answer to
Northampton County PA Judge Paula A. Roscioli regarding her demand for support predicated on a
disability my daughter did not have (MR317). Nor was MR317 listed anywhere as the disability by the
Court. Yet Northampton County MH/MR used MR317 for all of its Federal and State payment requests

Page 156 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 157 of 186

to treat Emilie for MR317, The reason for their omission was the 05/18/2006 State Education Appeals
Panel #1725 Opinion specifically ruled out MR317, 12/21/2006 Judge Ed Smith IGNORED Appeals
Panel’s ruling in violation of federal law and allowed the use of the MR317 a Mental Retardation
diagnosis for my daughter (victim 1) she did not and could not have. Emilie, as a result, was trafficked to
behavioral heaith care services, tortured, maimed, and disfigured instead of attending college via the use
of her $255,000 comp due to her deprivation of FAPE by the District and her mother.

Judge Smith and defendants went to a lot of trouble to conceal Judge Smith’s MR317 approval
while he was vetted for federal judge 2012 - 2013 by isolating Emilie until President Obama
nominated him 08/01/2013. A theme consistent throughout this complaint.

RATHER than admit they were lying after being exposed via Doc. 25 Northampton County proactively
and immediately severely overmedicated my daughter— brain damaging her with an obscene amount of
medication causing a real disability to save Judge Ed Smith and themselves in the 2nd Cir. for not having
a credible disability. Defendants then filed 07/24/2014 a false interstate support claim # F-41808-14 for
the disability they caused to victim 1, my daughter to encapsulate their fraud and prevent exposure.

I respectfully request punitive damages and recovery of damages occasioned by my injury and
deprivation damages caused by the following:

The City of Easton

The City of New York

U.S. Marshals Office

Amy DeRaymond Fontno

Federal Guardian Lisa Spitale

Federal Guardian Shannon Moore

VIOLATIONS OF 1 18 U.S.C. § 2332b (g) (5) (B), 2339A, 2340A and 18 U.S.C. § 1365 (3)
Federal Guardian Lisa Spitale and Mother Amy DeRayniond Kiduapped Victim 1 Then Used
Victim 1 To Extort Victim 2 In An Attempt To Drop His US Appeal If He Wanted To See His
Daughter Victim 1 again.

08/17/2014 14-2221 U.S. Court Of Appeals For The Second Circuit | Kraemer vy. Edelstein
Easton PA my daughter’s federal guardian Lisa Spitale and mother attempted to extort my U.S. Appeal
14-2221 2nd Cir. Kraemer v. Edelstein.

(i) My phone conversations were cut off by 08/22/2014.

(ii) This was followed by related demand that I move to Easton PA via the Oneway bus ticket sent to me
via US mail.

(iii) Easton Pa was federal Judge Ed Smith’s jurisdiction where the atrocities to my daughter were done

openly after Judge Smith was appointed federal judge on 03/26/2014.

Kidnapping then Maiming Their Captive Victiin 1 Pharmacologically

Page 157 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 158 of 186

08/26/2014 when I refused to move defendant’s again over medicated my daughter into convulsions
permanently impairing her mentally.

Kidnapping and extortion was Quid Pro Quo.

My (Jewish) landlord helped Judge Ed Smith via his special privileges instilled upon him by the City of
New York and NYPD as a Jewish landlord. 11/06/2013 my landlord vented bird mites and toxins causing
my evection during Judge Ed Smith’s U.S. Senate review for federal judge. My (Jewish) landlord had
license from NYPD / DOI and City of New York to assault me at will.

1. Lrespectfully request the State of PA, Northampton County PA, Easton PA Police be found in violation
of the constitution for their enforcement of gender based theft.

2. Lrespectfully request punitive damages and recovery of damages occasioned by my injury and
deprivation damages caused by the following: .
The City of Easton

The City of New York

U.S. Marshals Office

Amy DeRaymond Fontno

Attorney Ray DeRaymond

Federal Guardian Lisa Spitale

Federal Guardian Shannon Moore

Landlord Michael Edelstein

SECTION IX
2014 SDNY Concealed Evidence Of Attempted Murder and Maiming Of Judge Smith’s Trafficking
Victim.

VIOLATIONS OF 18 U.S.C. § [512 ;

The alleged rigging and corrupt persuasion of the Federal Courts resulted in the concealment of evidence
of: (1) terrorism, (ii) attempted murder, and (iii) the deliberate maiming of victim | in connection with
forwarding Judge Ed Smith’s federal judge appointment.

SECTION X
2015 legal Eviction: Theft Of Property, Livelihood, Trafficking Evidence

VIOLATIONS OF 18 U.S.C. § 1951, FOURTEENTH AMENDMENT
Corrupt persuasion NY Housing Court: Insulating a racketeered federal judge appointment

Manhattan Housing Court Judge Wendt’s capricious, arbitrary behavior toward me about my (Jewish)
landlord’s false claim #79433/14 for non-payment was corruptly influenced. My landlord owed mite over
$270,000 in rent overcharges. Judge Wendt knew it, DHCR knew it, Housing court attorneys knew it.
Judge Wendt instead ordered me to pay $14,737 in back rent —calculated with the illegal rent. I refused
to pay. Judge Wendt evicted me and the City confiscated over $150,000 in my property, business

Page 158 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 159 of 186

equipment, my livelihood to satisfy Judge Wendt’s illegal, made up, $14,737 order.

VIOLATION OF 18 U.S.C. § 1951
Corrupt persuasion of NY Housing Court Justice Wendt: Robbery of Plaintiff 1

Fourteenth Amendment Due Process Clause and Excessive Fines Clause forbids the taking of property in
greater value than the fine. The landlord owed me $270,000 plus treble damages. Judge Wendt knew this.
Judge Wendt was given multiple opportunities to correct it and refused to. Judge Wendt menaced me IN
COURT then openly, deliberately violated constitutional law and state housing law and Lisa Spitale.

I respectfully request punitive damages and recovery of damages occasioned by my injury and
deprivation damages caused by Judge Wendt, my landlord, the City of Easton and Lisa Spitale.

VIOLATION OF THE FOURTEENTH, EIGHTH AMENDMENT
Corrupt persuasion of NY Housing Court Justice Wendt: Robbery of Plaintiff 2

Fourteenth Amendment Due Process Clause and Excessive Fines Clause forbids the taking of property in
greater value than the fine. The landlord awed me $270,000 plus treble damages. Yet judge Wendt took
all of my property, my ability to work, and put me on the street with just the shirt on my back—a death
sentence after not paying his bogus $14,737 fine. Firstly it is a violation of the Fourteenth Amendment to
deprive one of his livelihood. Secondly the viscous manner to which I was treated by. Wendt was cruel
and unusual by any standard.

I respectfully request punitive damages and recovery of damages occasioned by my injury and
deprivation damages caused by Judge Wendt, my landlord, the City of Easton.

VIOLATIONS OF 18 U.S.C. § 1951, 1512
Corrupt Persuasion of NY Housing Court Justice Wendt: Destruction of Trafficking Evidence

Judge Wendt’s capricious, arbitrary, hostile behavior toward me while robbing me-goes fo the destruction
of the RICO enterprises evidence stored at my apartment.

I respectfully request punitive damages and recovery of damages occasioned by my injury and

deprivation damages caused by Judge Wendt’s, my privileged landlord, Mr. Edelstein and corrupt
persuasion by Federal guardian Lisa Spitale.

VIOLATION OF 18 U.S.C. § 1512.
Interstate Corrupt Persuasion of Courts: Insulating A Racketeered Federal Judge Appointment

02/05/2105 NY Judge change: Judge Hann to Judge Wendt NY 79433/14 — Edelstein v. Kraemer

Page 159 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 160 of 186

02/06/2015 PA Judge change: Judge Baratta to Judge Zeto PA 2014-00081 Fontno v. Kraemer 2.58

Both of the new judges changed on the day of the hearings. The interstate hearings were organized to
conflict with each other. PA 2014-00081 was required to be held in two weeks from 11/3/2014. They
violated the 14th Amendment Due Process clause, and 18 U.S.C. § 1512. The Court of Northampton
County was actively involved in racketeering, boxing out my answer that delineated Emilie’s assaults
Lisa Spitale was responsible for while accusing me of a non-existent PFA issue. (Confirmed 05/10/2019
transcripts PA 2014-00081 ready 05//07/2019 have been sitting tn President Judge Koury’s mailbox
awaiting signatire. Confirm email 875kraemer.tom@ gmail.com to send PDF}.

At all times the Northampton County Court of Common Please acted like a criminal enterprise, changing
judges on the fly, concealing the names of judges, changing rules on the fly acting in an arbitrary and
capricious manner not suited for a court—detrimental to an out-of-state defendant_myself.

T respectfully request punitive damages and recovery of damages occasioned by my injury and
deprivation damages caused by the City of Easton, the State of New York, federal guardian Lisa Spitale

SECTION XI
2015 - 2017 NYPD Theft Of Trafficking Evidence Via Use Of Private Security

VIOLATION OF 18 U.S.C. § 1951, 1512
2015-2016 | NYPD 1 McDonaid’s Security Theft Of Two Laptops: Post Evection.
fOTh Precinct 230 W 20Th St, New York, NY 1001]

I believe the NYPD organized the theft of two of my laptops in collaboration with McDonald’s Security.
The laptops contained evidence harmful to the 4th, 10th, 20th Precincts and Judge Ed Smith and my NY
landlord Michael Edelstein. The conspiracy is theft of evidence, and my ability to conduct a livelihood.

The 4th and 20th conspired with defendants to move me fram 920 broadway ta 145W71—cansolidating
my evidence there. When the 145W71 landlord began venting toxic fumes the 20th gave my landlord all
the permission he wanted to repeatedly injure me. The 10th Precinct saw the CVS pharmaceutical record
—knew it was foul, refused to investigate and referred me to the Easton PA police who were participating
in my daughter’s trafficking and attempted murder on behalf of judge Ed Smith’s federal judge
appointment. The City of Easton and NYPD had many good reasons to see that evidence disappear.

IT respectfully request punitive damages and recovery of damages occasioned by my injury and
deprivation damages caused by CVS, The City of New York, the City of Easton Pa.

VIOLATION OF 18 U.S.C. § 1951, 1512
20171 CVS I NYPD | Organized Theft Of My Terabyte Backup Drive: Post Evection.
NYPD 4TH Precinct 101 E 14TH St New York, NY 10003

CVS Security 300 Park Ave. South New York Ny 10010. 1 believe the Union Sq. precinct organized the

Page 160 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 161 of 186

theft of my terabyte backup drive of evidence with CVS security.

The terabyte backup drive contained evidence harmful to the 4th, 20th Precincts, Judge Ed Smith and my
NY landlord Michael Edelstein. 08/07/2013 CVS was distributing medication with a prescription that was
used in connection with my daughter’s attempted murder in Easton PA. The NYPD enlisting CVS’s help
was a natural synergy.

[respectfully request punitive damages and recovery of damages occasioned by my injury and
deprivation damages caused by CVS, The City of New York, the City of Easton Pa.

SECTION XII
Attempted Murder, and Trafficking of Ed Smith’s Victim #2 Post Illegal 2015 Evection

CONSPIRACY 18 U.S.C, §§ 1958, 1583
07/12/2018 NYPD | Attempted Murder: Hit And Run Conspiracy
NYPD J7th 167 E Sist St, New York, N¥ 10022

2018 NYPD and third parties arranged my vehicular hit and run. The Presbyterian Hospital ER used the
same pidgin: cough cough cough the NYPD, City and State employees were using when they saw me:
taking credit for the murder attempt. The deliberate hit and occurred after drafting letter to the PAAG and
New York AG.

This was followed by assaults in the park —nasal cavity injections leading to infection and refusal to treat
by City run medical facilities. NYPD and DOI enriched themselves for doing favors and hid behind the
clothing of law enforcement while attempting murder and maiming victim 2. Exhibit 1.6.3

I respectfully request punitive damages and recovery of damages occasioned by my injury and
deprivation damages caused by The City of New York, .

SECTION XI
2015 - 2018 Deliberate medical injury of Judge Smiths Victim #2 caused by the City of New York

VIOLATION OF 18 U.S.C, 8§ 1581, 1583, CONSPIRACY TO COMMIT 18 U.S.C. § 1962 {c)
01/14/2016 | NYPD Trafficking
NYPD J3th Precinct 230 E 2ist New York NY 1000/0.

The City of New York attempted my human trafficking in collaboration with City Bellevue Hospital in
furtherance of insulating Judge Ed Smith’s federal judge appointment.

02/05/2015 # 79433/14 Housing Court Judge Wendt was corruptly persuaded by Easton PA federal

guardian Lisa Spitale, to rob me of my livelihood, property and put me on the street with just the shirt on
my back in violation of the 14th Amendment Due Process clause, and Excessive Fine Clause.

Page 161 of +86
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 162 of 186

NYPD responded in kind by making things extremely hard for me like getting me tossed to the street
during snow storms while other homeless sat sleeping at a McDonalds or other public retail
environments. The Bellevue Hospital NYPD Sergeant recommend I fake having a mental health issues
—“just say your hallucinating” to Bellevue Hospital ER— to get out of dangerous weather the City,
NYPD and Lisa Spitale gamed to put me in, .

City Bellevue Hospital has a history of gaming my medical records — altering them to made up diagnoses.
The City of New York racketeered the appointment of a conservative federal judge appointee by getting
rid of a wittiness harmful to Judge Ed Smith’s federal appointment.

I respectfully request punitive damages and recovery of damages occasioned by my injury and
deprivation damages caused by The City of New York, the City of Easton Pa and guardian Lisa Spitale in
her professional and personal capacity.

CONSPIRACY TO COMMIT 18 U.S.C. § 1958
09/19/2018 I NYPD | Presbyterian Hospital ER
NYPD 17th 167 E 51st St, New York, NY 10022

2018 NYPD, and third parties arranged my hit and run. ER staff used their medical record access
generated from the hit and run to distribute my records to NYPD who used them injure my
vulnerabilities: attempting to murder or permanently maim me.

I respectfully request punitive damages and recovery of damages occasioned by my injury and
deprivation damages caused by the following:

The City of Easton

The City of New York

Amy DeRaymond Fontno

Federal Guardian Lisa Spitale

Federal Guardian Shannon Moore

Landlord Michael Edelstein

SECTION XIV
NYPD, DOI! Manufacturing Evidence, Human ‘Trafficking.

VIOLATION OF 18 U.S.C. §§ 1951, 1958, § 2332b (g) (5) (B), 2339A, 2340A, and 1365 (3)
12/6/2018 NYPD/DOI Conspiracy To Manufacture Evidence About The Plaintiff And Attempt To
Murder Him.

DO! Inspector Andrew Guinan and his black male partner—(no name) participated in a sniffing nose

rubbing campaign slandering me with drug slang. 1.80 Maiden Lane Front desk Nose wipe, sniff sniff
> 2. DOI reception: Nose wipe, sniff sniff >. 3. DOI Inspector Guinan: Nose wipe. 4. The older inspector

Page 162 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 163 of 186

that scanned me for weapons. No nose wipe. Normal conversation. I did not tell anyone I was going to
DOI—1 just got up and went to DOI —no appointment. Within the 20 minutes of my getting on my bike
and getting to 80 Maiden Lane the above was set up. It strongly suggests DOL was privy to my assaults,
attemptcd murder, fraud.

This was followed by assaults in the park —nasal cavity injections leading to infection and refusal to treat
by City run medical facilities. NYPD and DOI enriched themselves for doing favors and hid behind the
clothing of law enforcement. That is after their failed attempted murder vi hit and run on 07/12/2018
DOI, NYPD, and the The City of New York set up seemingly natural daily, consecutive injures, that
compounded with the intent fo murder victim 2 as part of unfinished business from 2013, 2015, 2018 —-
where upon the attempts became much more aggressive. Exhibit 1.6.3

VIOLATION 42 U.S.C. § 1985
NYPD, DOI Conspiracy To Violate Plaintiff's Civil Rights
DOI 83 Maiden Lane, New York, NY 10038

NYPD / DOI manufactured false evidence; (b) worked with third parties to stalk and menace the plaintiff
and (b) pressured, bribed, coerced and induced individuals harass the plaintiff in public retail
environments. Sought and then did interfere with ready medical treatment at hospitals, and doctors
offices. This group group reacted in real time. For example, this group showed up (one of thousands) and
protested to line item entries of this complaint which is largely, if not entirely a complaint against human
trafficking. They worked with a party that had access to my GUI. Exhibit AsterPlace

SECTION XV
2017 -2019 Government Backed Badgering

VIOLATIONS OF THE FIRST AMENDMENT, 18 U.S.C. § 2340A

Defendants, stalked, harassed, assaulted, me victim 2 with the City of New York’s and NYPD’s
permission and resources— the father of a hnman trafficked daughter to protect their republican ideology
and businesses. I’m the only one who has the evidence to file this lawsuit and what shows up is repugnant
political retaliation. This group attempted to murder my daughter by letting her rot to death via
Norwegian scabies

Trespectfully request punitive damages and recovery of damages occasioned by my injury and
' deprivation damages caused by the following:

(i) The City of Easton

(it) The City of New York

(iii) Every security firm in connection with national brands identified in Table V.

Page 163 of 185
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 164 of 186

FOURTH MATTER
2014 | Fanpering With Due Administration Of Justice in the SDNY in Furtherance OF
Racketeering A Federal Judge Appointment,

678. “Impressed with a conviction that the due administration of justice is the firmest pillar of good
Government, I have considered the first arrangement of the J udicial department as essential to the
happiness of our Country, and to the stability of its political system; hence the selection of the fittest
characters to expound the law, and dispense justice, has been an invariable object of my anxious
concern”, George Washington, letter to U.S. Attorney General Edinund Randolph (1789).

TABLE VIII
Cases in SDNY were tampered with in furtherance of insulating EDPA Judge Ed Smith’s racketeered federal judge

appointment, All of the aforementioned cases took some strange unorthodox route through our Court system.

05/25/2014 14-cv-3804 Kraemer y. Edelstein SDNY Federal Court 18 U.S.C, § 1512
OF/ EI /2014 14-2221 Kraemer y. Edelstein U.S Court of Appeals 2nd Cir. 18 U.S.C. § 1951
08/26/2014 14-2221 Kraenier y. Edelstein U.S Court of Appeals 2nd Cir. 18 U.S.C. § 1951]
11/21/2014 ld-cy-9343 Kraemer vy, DeRaymonud = SDNY Federal Court 18 U.S.C, 3 1512
02/05/2015 #79433/14 Edelstein v. Kraemer SDNY Manhattan Hosing Court 18 U.S.C. § 1951
02/06/2015 PFA 000815 = Lisa Spitale v. Kraemer EDPA Court of Common Pleas 18 U.S.C. § 1951
03/09/2015 15-cv-£755 Kraemer y. DeRaymond == SDNY Federal Court IS USC. § 1512
03/13/2015 14-ev-9343 Kraemer y. DeRaymond SDNY Federal Court . - 18US.C.§ 1951
03/17/2015 #794393/14 Edelstein v. Kraemer SDNY Manhattan Hosing Court ISUS.C.§ 1951
03/18/2015 ld-cv-9343 Kraemer vy, DeRaymond |= SDNY Federal Court 18 USC. § 1512
TABLE IX

I can prove attempted murder and the deliberate brain damage of my daughter through the CVS pharmacology
exhibit data. Additionally, the table below proves defendant's knew this and deliberately attempted to hide the
CVS pharmacological exhibit data from public view via the manipulation of our Courts. I filed it 11/21/2014 with

‘the SDNY. These allegations are covered in detail in this section.

FJ Nomination 08/07/2013 ATTEMPTED MURDER:CULTIVATION OF NORWEGIAN SCABES AFTER SMITH’S NOMINATION
Defendants attempted to murder judge Smith's trafficking victim (Emilie) with pharmaceuticals

FJ Appomtment 03/27/2014 OVER MEDICATION OF VICTIM CAUSING SEIZURES APTER JUDGE SMITH'S APPOINTMENT
Defendants brain damaged judge Smith's trafficking victim (Emilie) with pharmaceuticals

SDNY 14-cv-3804 05/16/2014 = §1512 HED EXHIBIT L: EK’s ABUSE DURING SCHOOL HOURS. SMITH [S MOTHER’S ATTORNEY
2000 -206 manifestation of abuse due to enterprise's trafficking methods during public school hours.

SDNY 14-cv-3804 O5/25/2014  §1512 PA OVER MEDICATE EK CAUSING SEIZURES, CHANGE FEDERAL GUARDIANS
2000 -2006 manifestation of abuse duc to enterprise's raflicking methods during public school hours.

2nd Cir. 14-2221 07/1/2014 DOC. 25: PAOVER MEDICATE EK AFTER JUDGE SMITH's MR317 FRAUD EXPOSURE

PA defendants critically overdose Emilie inte having an actual disability

Page 164 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 165 of 186

2nd Cir, 14-2221 08/26/2014 § 1951 EXTORTION MOVE TO EASTON IF 1 WANT TO SEE MY DAUGHTER AGAIN
Lisa Spitale attempted to extort me to move to judge Sunith’s jurisdiction if | wanted to see my daughter
SDNY FILE 11/21/2014 KRAEMER V. FONTNO. EXHIBIT'S INCLUDED PRIMA FACIE CVS PHARMACEUTICAL DATA
11/21/2014 PITTA & BISHOP CFO MELTDOWN: LIKELY TAMPERED WITH MURDER WEAPON (SCABIES)
CKO goes on fishing expedition, Refusing to pay me unless he gets to ask questions which centered on
evidence submitted only hours earlier to the SDNY. It was clear he spread misinformation about scubies.
SDNY 14-CV-9343 1/21/2014. HID CVS PHARMACEUTICAL DATA FROM PUBLIC VIEW: NO CY NUMBER FOR 100 DAYS
RICO enterprise conupted State Court outcomes during the [00 days they bought for theniselyes:
79433/t4 02/05/2015 § 1512,195) SWITCH TO JUDGE WENDT |! Theft landlord owes more than $270,000
PFA C0O48PF 02/06/2015 § ESE2, 1951 SWITCH TO JUDGE ZETO | Enterprise banned me from seeing my daughter via perjury
Defendants violated [4th amendment due process clause. 18 U.S.C. § 1931
SDNY 15-cy-1755 03/09/2015 § L5t2, 1951 PITFA & BISHOP CFO; “YOU DON’T DECIDE WE DECIDE”
Regarding County's Hlegal use of MR317 for medical claims for my daughter—trathicking her.
SDNY 14-cv-9343 03/13/2015  § 1951 Approved leave to proceed in SDNY without prepayment.
My claim sat for over 100 days until T paid and got an instant CV number for 15-cv-i 755
#79433/14 OVL7/2015 § 1951 JUDGE WENDT EVICTION NON PAY OF 514,737, Landlord owes me more than $270,000
Private hearing. No service, Landlord’s attorney used outdated meters in violatian of:
BUS... § 1347.4.6.2 US Postal Code for the purpose of service.
SDNY 14-cv-9343 03/18/2015 § 1512 My complaint was arbitrarily transferred to Federal Judge Smith’s, Rice's jurisdiction after eviction.

Case dismissed with prejudice. Not posted to PACER. CVS data was buried in courthouse archives.

PA defendants called EK’s 08/07/2013 attempted murder a “misdiagnoses” 03/27/2014 Emilie’s
overmedication is practically advertised in the CVS pharmacological record. Judge Ed Smith effectively
approved my daughter’s brain damage as it started the day after he was appointed federal judge.

The CVS medication record is obvious and abrupt. Exhibits 4.16, 1.4

The defendant’s were practically, if not deliberately advertising their ability racketeer federal and state
court systems.

Alleged narcotics trafficking

The day after Judge Ed Smith was appointed Federal Judge 03/27/2014 defendants discontinued
Bupropion (known to cause seizures) quintupled Risperidone administering it over the course of a few
days resulting in seizures (Emilie’s never had seizures before). Risperidone according to the FDA is
highly unlikely to cause seizures. e.g., it is highly likely they were substituting medication in bottles
marked as Risperidone, Exhibit 446.1), 4.16.2

Compare exhibit (1.4) sedative refills (x2) on a bottle of Hydroxyzine against the CVS database record

exhibit (4.16) with the same Rx 0232918 showing NO refills and the account “InActive.” They are
completely different. Who knows what they were giving Emilie to cause seizures.

Page 165 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 166 of 186

SPEER E ORE ORR TPR TORR ARMORED OREO RO EEE E EEE T OTE H HEE OOH RO ORE EEE ROE ROR TERT TOT PRET NET ECHO ET STE ROOT EHO TEED

14-ev-3804 SDNY

Filed 05/16/2014

Kraemer vy. Edelstein
Violations 18 U.S.C. § 1512

Exhibit L

Federal clerks obscured the last two pages of Exhibit L that contained reference to the fact of Emilie
suddenly starting to wet herself during school hours that began 2000 in Elementary School.
Exhibits 4.9, 4.10

Exhibit L was the only exhibit tampered with and the only one that mentioned my daughter wetting
herself during school hours. Judge Ed Smith was the mother’s attorney in 2000. The manifestation started
in 2000 after the mother made an agreement with the Easton Area School District’s Direetor of Special Ed
John Merio not to report my daughter’s abusive injuries to me. Exhibit L: 4.10

683. The interstate tampering of EXHIBIT L occurred 6 weeks after 03/26/2014 when Judge Ed Smith
was appointed federal Judge over Northampton County PA. The motivation to obscure Exhibit L by
federal clerks had to be on PA defendants behalf.

05/25/2014

Risperidone 0.25MG | 05/25/2014 | 126 tablets | 31.5 MG Total

Previous dosages of Risperidone were monthly | 0.28 MG / 30 tablets 17.5 MG Total
Emilie was over medicated until she convulsed.

06/09/2014
14-cy-3804 Kraemer v, Edelstein was dismissed. The facts in the order cited were wrong and in fact the
opposite of what was stated. I was robbed of fair review.

PRO EEP RRR E PURE FR ORO EEA ORR OCC O EERO RETRO HHH TEETER ORE R HEE RRR PCO E RHR OREO ee RE

14-2221 U.S. Court Of Appeals 2nd Cir.
Filed 06/23/2014

Kraemer vy. Edelstein ;
Violations 18 U.S.C. §§ 1951, 1512

07/11/2014

Doc. 25 entitled Norwegian Scabies

My daughter’s medication quadrupled causing her to convulse impairing her mentally impeding any
testimony by her the same day Doc. 25 Cured. Exhibits 14, 4.16.

07/08-11/2014 Risperidone 0.25MG | 120 tablets | 45MG over three days.

Previous dosages of Risperidone were monthly 10.25 MG / 30 tablets 17.5 MG Total

Page 166 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 167 of 186

07/08/2014 Risperidone 0.25MG Qty 30
07/08/2014 Risperidone 0.5MG Qty 30
07/11/2014 Lamotrigine Anti-Seizure medication
07/11/2014 Risperidone 0.25MG Qty 30
07/11/2014 Risperidone O.5MG Qty 30

Doc. 25 exposed Judge Ed Smith’s trafficking of my daughter as a mental retard via MR317
Northampton County MH/MR used MR317 for all of its Federal and State payment requests to treat
Emilie for MR317 but failed to mention MR317 in its disability support claim. The reason for their
omission was the 05/18/2006 State Appellate #1726 ruled out MR317. Judge Ed Smith approved the use
of MR317 12/21/2006 in violation of federal law at the behest of his law partner, Emilie’s grandfather,
Attorney Ray DeRaymond. Rather than admit they were lying after being exposed via Doc. 25—

Northampton County proactively and immediately severely overmedicated my daughter—causing a real

disability. Exhibit 2.34, 2.34.3

08/17/2014

Federal guardian Lisa Spitale attempted extortion, used my daughter as a hostage.

PA federal guardian Lisa Spitale attempted to extort me to drop US 14-2221 2nd Cir. against my Jewish)
landlord Mr. Edelstein if I wanted to see my daughter again. Quid pro quo extortion by Lisa Spitale for
Mr. Edelstein’s help in violently evicting me 11/06/2013 during Judge Smith’s U.S. Senate review for
federal judge. Judge Ed Smith was responsible for Lisa Spitale’s unlawful appointment as my daughter's

personal guardian:

Exhibit 2.53.2
Exhibit 2.53.3

Exhibit 2,53.3A
Exhibit 2.53.4

Exhibit 2.53.5

Exhibit 2.53.6

Exhibit 2.53.7
Exhibit 2.53.8

08/17/2014

08/19/2014

08/19/2014

08/22/2014

08/22/2014
08/22/2014
08/22/2014
08/22/2014
08/23/2014
08/23/2014
08/23/2014

5:34 PM AK (My Mother) No need to be one the streets

NO ONE wants to take Emilie AWAY FROM YOU!!!

4:33 PM Guardian Lisa Spitale email me

Lisa Spitale communicated with my mother AK: See infiuence 08/19
4:59 PM AK Got it. You don't have a lot of choices

Doc. 85 14-2221 2nd. Cir: Motion To add defendants:

Guardian Lisa Spitale

Guardian Shanon Moore

Freya Kroger of Lehigh Transition Services

Northampton County Office of Developmental Programs,

10:30 AM AK Have you received the ticket to come see EK?
12:43 PM TK How long have you been in touch with Lisa Spitale”
02:32 PM AK So are you coming out tomorrow or what?

10:42 PM AK Did you get the ticket? (Oneway bus ticket to Easton PA)
My daughter’s mobile phone is dead.

12:23 AM AK Where are you?

11:37 AM TK Retrieve oneway bus ticket from a US Po Box.

Page 167 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 168 of 186

Exhibit 3.25.2
Exhibit 2.53.9
Exhibit 2.53.10

Exhibit 2.53.1]

Exhibit 2.53.12

Exhibit 2.53.14

Exhibit 2.53.15
Exhibit 2.53.16

 

Exhibit L4

Exhibit 2.53.19

Exhibit f.22
Exhibit 1.22.)

08/23/2014
08/23/2014
08/23/2014

08/23/2014

08/24/2014

08/24/2014
08/24/2014

08/25/2014
08/25/2014
08/25/2014
08/25/2014

08/26/2014
08/26/2014
08/26/2014
08/26/2014

08/26/2014
08/27/2014

08/28/2014
08/28/2014

08/28/2014
09/04/2014

11:37 AM AK A few seconds later:did you get the bus ticket?

02:47 PM AK Did you get the bus ticket? (They know I have it)

03:12 PM TK Why in the world would you want to communicate with
the individual largely responsible for having your granddaughter injured.
And you saw the injuries. Do you think Emilie deserved to be injured?
Or is it like you always say fust go along with the crowd and maybe
they'll go away?

11:31 PM AK I have no idea what you're talking about.

Did you get the ticket?

12:31 AM TK You're not worth the time of day Ms. Kraemer.

You're total bs.

01:58 AM AK You need to come home!!! (I’ve lived in NY 18 years)
10:05 AM AK I saw Emilie yesterday.

She is fine. You just need to come here. (Easton PA)

Doc, 88 14-2221 2nd. Cir.: Motion To Be Protected from Retaliation
11:21 AM AK Get on the bus and come here. (Easton PA)

12:39 AM TOM 'TIME TO COME HOME

Easton PA Police officer Seigfried filed for my arrest for making a

welfare request for my daughter after she disappeared.

11:48 AM AK I have nothing to do with Emilie’s phone...

02:44 PM TK Where’s my daughter?

03:35 PM AK She is at school. Why don't you just come to pa?
Emilie over-medicated into convulsions by Spitale, Mother Fontno
Emilie prescribed Lamartine (anti-convulsant) Risperidone 90 tablets
Doc. 95-2 14-2221 2nd. Cir: Demand to Produce Witness, Victim EK
08:32 PM AK Did you ever get the bus ticket?

Are you back in the apartment?

Mr. Edelstein filed for non-pay dwelling #27965 with housing court.
PA Federal guardian Lisa Spitaie’s letter on EK’s mobile phone theft.
It cited: “A mother can take a daughter’s mobile phone law”

Doc. 104 14-2221 2nd. Cir: To Be Protected From Extortion.

Doc. 124 14-2221 2nd, Cir: For Emilie L. Kraemer to Be Entered As a
Witness, 14-2221 was dismissed within hours after Doc.124 filing

In baseball parlance the defendants set up a game of rundown, or pickle.

I can’t move back into 8G— its a death trap. Not only did defendants repeatedly attempted to murder me
in it—with the approval of the NYPD —they were successful to make me move 11/06/2013 while Judge
Ed Smith was interviewed by the US Senate for federal judge. DHCR hid its fraudulent cancellation
document from the FOIL after determining 8G was so hazardous it could not even be inspected much less
inhabited. Exhibits Lt7, 1.18

Defendant’s advertised their crime to each other. They used the opportunity they created for themselves

attempt to extort me into judge Smith's lawless jurisdiction. lt is easy to see they are steering me—imy

Page 168 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 169 of 186

daughter’s wittiness of judge Smith’s trafficking of her— to move into Judge Ed Smith’s lawless
jurisdiction after forcing me to the street and making my life insanely miserable via their pickle: e.g.,
corruption persuasion of DHCR, Manhattan Housing and SDNY Federal Court.

09/25/2014 | Federal Guardian Lisa Spitale is obviously lying to me— hiding Emilie’s seizures.

“Dear Mr. Kraemer: I have received multiple emails from you demanding that Emilie stop taking
medications which you believe have been prescribed to her. I do not know how you obtained what you
believe to be a list of Emilie’s medication, as you are not her guardian. Much of your information is
inaccurate. In addition, please be assured any medication Emilie may take would be prescribed by one of
her treating doctors and would be carefully monitored by the prescribing doctor.”

Criminal actions uot disclosed while attempting to lure me to Easton PA

Exhibtts (a) 2012 My income was depleted by Amy Fontno DeRaymond’s (Easton Area

3.9,3.92 School District) collaboration with DOD contractors—who would likely benefit
from DOD representative Judge Ed Smith’s federal judge appointment—to hack my
business website.

Exhibit 3.9.1 (b) 2012 Police Chief Carl Scalzo was appointed to ignore my daughter’s assaults,
attempted murder and overdose in connection to Judge Ed Smith federal judge
> appointment— because that is what he did.

Exhibit 1.5 (c) 05/2013 to 08/26/2013 Amy Fontno, Federal Guardian Moore, Freya Koger
collaborated to attempt my daughter’s murder (their trafficking victim) a week after
judge Ed Smith’s Federal Judge nomination 08/07/2013. Exhibit 1.5

Exhibits (d) 11/06/2013 They were responsible for my violent eviction from apartment 8G
LAL, 1.12, the same day Judge Ed Smith was interviewed by the U.S. Senate for Federal Judge.
Lal, 1.15 They collaborated with my landlord who constructed device to disperse biological

agents and toxins which he stockpiled in his buildings vented into apartment 8G

Exhibit L4 (ec) The mother began overdosing my daughter 03/27/2014 the day after Judge Smith
- Was appointed federal Judge causing Emilie to have seizures.

10/13/2014 I went looking for my kidnapped daughter in the largest SUV I could rent. This was a
RICO enterprise running human trafficking. They literarily just grabbed my daughter
and took her. My Sister Deputy G, Kraemer — Judge Ed Smith’s friend— was
recruited by Judge Smith and facilitated my daughter’s trafficking.

10/13/2014 Easton PA Police Officer Meg Refused Court Ordered Visitation
7:36 PM I called Easton police and got Officer Meg.

7:54 PM Officer Meg okay’d for me to come in see daughter for court ordered visitation. Officer

Page 169 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 170 of 186

8:50 PM

10/31/2014

11/01/2014

Meg called me back. She said she called the house and visitation was fine.

FOUR Easton police surrounded my car while I was waiting for my daughter for 30
mins and threatened me instead. Officer Meg pretended not to remember our phone
conversation. She asked for visitation papers. Then still refused visitation. “Its too late
now". [t appeared the police officer to my passenger side was ready to shot me.

711.1. asked about mother’s corroborated history of extreme violence toward Emilie
demanded to see her and that she was safe.
Officer Meg replied: ‘How do we know you didn’t do it”

Officer Meg also refused to arrest the mother Amy Fontno for my adult daughters theft.
Easton Police Officer Meg cited law: “A mother can take a daugliter’s cell phone”
This same law was cited by federal educational guardian Lisa Spitale. Exhibit 122.1.

713. Officer Meg called my sister deputy G. Kraemer. Deputy Kraemer also refused my
court ordered visitation. Exhibit 3.10.2

714. My sister Deputy G. Kraemer—Judge Ed Smith’s friend—was responsible for
refusing to make arrests for my daughter's torture (burning with cigarettes) 08/06/2012
resulting in my daughter’s 08/01/2013 attempted murder and 03/27/2014 brain damage
via over medication in furtherance of Judge Ed Smith’s 03/26/2014 federal appointment.

5:40 PM My daughter called the moment I arrived at my NYC PO box 178 Columbus
Ave. and explained Mickey Cekovic of Pitta & Bishop LLC a lobbyist did not send my
check: “he didn’t send it.” Emilie does not know Mr. Cekovic through me. “Do what
you gotta do.” I called Mr. Cekovic and wanted to know how she would know him. “I
don’t know.” Texted me back to pick the up check — handed it to me and said:

“Do what you gotta do.” Exhibits 3.25, 3.25.2

Saturday: 5:24 PM My daughter called to picker her up.

Saturday: 7:43 PM My daughter called me again to make sure I was on my way

Saturday: 8:00 PM My daughter escaped her house (prison)— brain damaged, carried
broken shoes, no coat. ,

Saturday: 8:47 PM Phone call from Easton Police officer Meg.

Saturday: 9:00 PM return call.

715. Officer Meg wanted to know where I was taking my daughter—did I have
an apartment, 11/06/2013 my NY landlord assaulted me out of my apartment
while Judge Ed Smith was interviewed by the U.S, Senate Judiciary committee.

‘His kids were there to watch the interview while his business partners organized the

torture, attempted murder, and brain damage of his victim, my daughter Emilie.

Page 170 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 171 of 186

11/02/2014

Ba seeeresepacneae

716. I'm looking at my daughter who Judge Smith grabbed was responsible for her
torture, trafficking, inhuman treatment and his personal cop on call Easton PA officer
MEG is calling me wondering what I was doing with MY daughter during MY COURT
ORDERED VISITATION,

11/1/2014 Hotel receipt. We stayed at a hotel. I was living in hotels since 11/16/2013.

07/2018 PA AG Inspector Bosh of the criminal division confirmed the Easton police
department was in contact with NYPD 20th Precinct in my neighborhood, The 20th
precinct identified my description of toxic fumes as assault and attempted murder then
refused to investigate my landlord.

Aconspiracy between, my NY landlord, NYPD, and the Easton PA police on behalf of
Judge Smith in regard to my forced, violent eviction from my apartment is highly likely.

Sunday. My daughter disappeared after returning her from the weekend in NY.
Federal guardian Lisa Spitale filed a PFA.

ORCC OR CEE ERHEHEHEHO THERE RHEE POORER AREER T OREO POORER R ERROR PRT P OR REET COREE EER REED

PFA CO0048PF-2014-000815 | Northampton County PA
Federal guardian Lisa Spitale v. Kraemer

11/04/2014 | Hearing 02/06/2015

18 U.S.C. $§ 1512, 1951

11/04/2014

02/05/2015
02/06/2015

PFA C0048PF-2014-000815 was groundless manufactured chicanery.

Federal guardian Lisa Spitale, mother Amy DeRaymond: defendants who trafficked

my daughter Emilie and subsequently racketeered Judge Ed Smith’s 03/26/2014 federal
appointment who approved my daughter’s trafficking sought additional protection from
Emilie’s potential testimony after their attempted murder failed and brain damaging her
wasn’t enough by filing a groundless PFA with their association-in-fact RICO enterprise
partners the Northampton County Court of Common Pleas. They sought to prevent
Emilie from escaping their prison through legal chicanery and subterfuge.

They gamed interstate court systems by lining up conflicting court dates, changed

judges on the fly and concealed the RICO enterprises use of fear, violence and torture
of their victim, my daughter used by Lisa Spitale who brought the groundless PFA by
blocking my answer for it. United States v. Aimone, 715 F.2d 822, 828 Gd Cir. 1983).

SDNY Manhattan Hosing Court | 79433/14 | Edelstein v. Kraemer
EDPA Court of Common Pleas | PFA 000815 | Lisa Spitale v. Kraemer

Page 171 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 172 of 186

2.99,2 02/06/2015 Transcripts: Hearing date incorrectly filed as Friday 02/06/2016.
{No such date exists)

The 02/06/2015 hearing generated even more made up facts, laws, dates: some coming
from the Northampton County Court of Common Pleas PA. Federal guardian Lisa
Spitale represented the following falsehoods. 02/06/2015 TRANSCRIPTS:

2.59.3 11/1/2014 T did not take my daughter to a shelter ever. Under any circumstance.
Hotel receipt, Saturday to Sunday. Jane Hotel. Bunk beds.

2.09.4 The Lisa Spitale indicated | “snuck” Emilie out of her house.
See Order for custody 2007-0021. It was in effect and actively used since its creation
2007.

2.99.2 I was never served the PFA. There was no service by the Sheriff as is required by the

 

State of PA. Judge Zeto invented a non-existent issue of service. Judge Zeto and Spitale
used this ploy to repeatedly back up the hearing until! the day after my Housing Court
hearing.

2.59.5 10/13/2014 my daughter resurfaced five weeks after being abducted when she called
from the house phone. I drove to Easton to find her. Easton PA police officer Meg saw
and approved my Order for custody 2007-0021 but then stated it was too late in the
evening to exercise the order.

2.59.5 10/13/2014 T asked Easton Police officer Meg about my daughter’s stolen cell phone
which lead to me waiting out in front of her house for a half an hour, Officer Meg
stated: “‘a mother can take a daughter’s mobiic phone” i.e., gender based theft and in
violation of the constitution. Approval of gender based mobile phone theft was
confirmed by Federal guardian Lisa Spitale in the exhibited email.

in
ny
Ko
iN

Lisa Spitale impeded my ability to attend the 02/06/20 |4 hearing. Judge Zeto penalized
me for not attending the 02/06/2015 hearing, then penalized me again for filing an

fe
a
[oO

answer to the judge assigned to the case.

2.59.2 Corrupt persuasion: Page 6. reveals Northampton County Court of Common Pleas
(Lisa Spitale and Amy DeRaymond) corrupt persuasion of court dates via needless
extensions resulting in back to back muiti-state hearings.

3.8 02/05/2015— NY Judges were changed from Hann to Wendt. Wendt violated the
constitution and robbed me of $270,000 from renter charges, my apartment, all of my
property, business equipment, ability to make a livelihood and put me on the street with
the clothes on my back.

Page 172 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 173 of 186

I
fA
MO

02/06/2015— PA Judges were changed from Baratta to Zeto the same day of the
Easton PA hearing. Clerks refused to forward my answer to judge Zeto because “his. -
name was hot on it.” However, it appears Judge Zeto did receive my answer to Judge
Baratta who was assigned to the case util the morning of 02/06/2014 then arbitrarily,

ro
aL
co

capriciously, incorrectly held me accountable for circumventing his court.

Corrupt persuasion: page 6.1 was penalized for responding to the assigned Judge
(Baratta) according to the PFA office. Judge’s were changed the morning of the hearing
to Judge Zeto. The PFA office also said Baratta would be assigned through-out the case

I [ho
Rat A
KO JNO
cA Iho

as PFA judges are not changed. This rule was violated.

Pattern of concealing violent human trafficking continued in Judge Zete’s court
(1) My answer cited a spike in my daughter’s assaults and burn injuries since Judge
Baratta 10/12/2011 approved Lisa Spitale’s guardianship as recommend by Judge Ed
Smith 07/15/2011

(ii) Judge Zeto’s bluster and chicanery in reaction to evidence of third degree cigarettes
burns and torture was consistent with the RICO enterprises method of hiding extortive,
coercive assaults.

(iii) Judge Zeto’s reaction to my daughter’s torture: burning with cigarettes was
consistent with all of the Northampton County’s judges which was to pretend they
never saw it, prevent evidence from coming in, mock the injuries i.c., consistent with
the RICO enterprises business goals.

(iv) Judge Zeto was not charged or arrested for knowingly forwarding the trafficking of
my daughter.

CORO Ree OR COTO OREO EH EEO EERE T EEE ETTORE HOES ETE RTE O TPT OTERO OER EO RAE TET O OTT EOSEO EEO EEE R ROE E

14-CV-9343 SDNY
11/21/2014
Kraemer v, Fontno
18 U.S.C. § 1512

Federal law clerks protected Judge Ed Smith

I. SDNY withheld a civil CV number for over 100 days hiding Exhibit DD: CVS data.
- Proof of the attempted murder of my daughter one week after 08/01/2013. Proved
defendant’s cultivated scabies into its lethal form: Norwegian Scabies.

- Over medication and brain damage of my daughter the day after 03/26/2014

These events were in furtherance of Judge Smith’s nominations and appointment.
The 100 day CV hold up occurred after meeting with NY Pitta & Bishop’s CFO
Mickey Cekovic who withheld checks until ] answered question about the complaints
exhibits I filed only two hours earlier.

Page 173 of 186
Case 1:19-cv-06671-VEC Document.1 Filed 07/17/19 Page 174 of 186

1, 11/21/2014

5:00 PM
242

NYPD Detectives Endowment Association

Defendant’s are practically, if not deliberately advertising their ability racketeer the
federal and state court systems. Pitta & Bishop is immersed in detectives, City and
State government. The DEA retained Pitta & Bishop LLC in 2014.

SDNY tampered with human trafficking exhibits

I submitted exhibits regarding Milestones Community Services. The Service
Assessinent Sections were whited out due to “copy error.” These sections were
incriminating to the RICO enterprise as they demonstrated the absurdity of their racket.

100 days to get a CV number
What PA defendants and Pitta & Bishop did with the 100 days they carved out for
themselves to conceal the CVS and and prevent further action from me.

Mickey Cekovic Pitta & Bishop LLC CFO, Senior Government Specialist
NY lobbyist responded accordingly:

I went to see Mr. Cekovic CFO of Pitta & Bishop LLC for payment a few hours after
filing SDNY 14-cv-9343 Kraemer y. Fontno in federal court seeking custody of my
daughter, Instead of getting paid Mr. Cekovic withheld checks: then abruptly, and out
of context of our meeting engaged me in hostile, accusatory, nonsensical dialogue
about the origin of my daughter’s scabies—an STD she acquired 2013 from being
trafficked to officials (“judge friends” and police in speed-trap lots called “picnics”)
while EDPA Judge Ed Smith was being vetted for federal judge in Easton PA. Judge Ed
Smith approved the trafficking of my daughter as a mental retard 12/21/2006. His
business partners concealed their fraud by extorting my daughter via cruel, inhuman,
degrading, treatment and torture—hiding her from public view i.e., creating the
appearance of a mental retard while judge Smith was vetted by FBI and President
Obama. Exhibit 15.

Mr. Cekovic went on a fishing expedition to cover himself after getting exposed
14-ev-9343 contained exhibit DD | Prima facie evidence. CVS pharmaceutical records
that proved beyond any doubt my daughter’s murder was attempted via the deliberate
exacerbation of scabies into its more lethal form Norwegian scabies. Defendants
attempted to finalize Emilie’s attempted murder a week after Judge Smith was

nominated (08/01/2013) for federal judge by President Obama, 3.25

Mr. Cekovic apparently, obviously relocated the origin the murder weapon (scabies)

Page 174 of 186
ee)
tr
ht

Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 175 of 186

through misinformation and was angrily tying to get from me some way out of the
jamb CVS Exhibit DD, and my exhibit letters to the Pennsylvania Attorney General
created, Exhibits 1.4, 4.16

Pitta & Bishop Attorney J. Del Giorno said the mother should have been arrested.
Mr. Cekovic was at the meeting he set up with law firm partner attorney John

Del Giorno. Mr. Del Giorno said the mother (Amy Fontno) should have been

arrested in regard to my daughter’s Norwegian Scabies provided the origin could be
established.

745. The origin of the scabies—an STD—came from my daughter’s trafficking
during her time with Lehigh Transition Services. The CVS data removed any doubt
of that and was prima facie evidence. Exhibit 2.42

In regard to exhibit letters sent to the PAAG about my daughter's condition.
Mr. Cekovic Isn’t it a little crazy to send so many letters?”

Mr. Cekovic Why didn’t I just talk to my x-wife?

(Mr. Cekovic is negotiating for my x wife who attempted to murder our daughter. )

Mr. Cekovic: Why didn’t I just talk to my x-wife?
This question was bizarre: His boss John Del Giomo stated the mother should have
should have been arrested at the meeting Mr. Cekovic attended months earlier.

The CVS data record was proof of Emilie’s attempted murder by PA defendants

It set the time they agreed to take Emilie to a doctor: May 2013

It proved getting an appointment took two months before agreeing to take her.

It proved Emilie was treated at the commencement of One Stop Shop in NYC

(My landlord also began venting toxic fumes into Apt. 8G at this time).

It proved the course of treatment selected would invariably cause Norwegian Scabies
according to the manufacture.

It proved the course of treatment selected was used far beyond FDA and manufactures
recommend safety limits —risking death.

It proved they began sedating her with undocumented medication.

It proved she was treated for Eczema-—treatment was killing her—until I intervened.

When CVS data is viewed in context of photo exhibits it proves Ms. Fontno, and
guardian Lisa Spitale cured a severe form of Norwegian Scabies on my daughter’s
hands a week before Judge Ed Smith’s presidential nomination 07/26/2013. This is an
impossible fact unless they knew they were treating Norwegian Scabies. Exhibit 2.42

Page 175 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 176 of 186

[i
oe
==
ho be

The CVS data connection with photos proved they restarted their murder attempt
08/07/2013 a week after Judge Ed Smith Presidential nomination. Exhibits 1.4, 4.16

PestPro's exterminator report
When I stated I got a copy of PestPro's exterminator report 11/8/2014 proving bird
mites in my apartment Mr. Cekovic became visibly upset.

Mr, Cekovic tossed two checks at me in mock disgust,
749, Mr. Cekovic’s notion to pursue a strange defensive conversation after filing 14-
cv-9343 was transparent to the extent it was clear he was spreading misinformation.

2013 - 2014 Mr. Cekovic apparently, obviously relocated the origin of my daughter’s
murder weapon (scabies) throngh misinformation and 11/21/2014 was angrily tying to
get from me some way out of the jamb Exhibit DD (CVS data) and my exhibit letters
to the Pennsylvania Attorney General created in light of any PR slander and fraud.

NYPD Detectives Endowment Association

2014 The Detectives Endowment Association selected Pitta & Bishop LLC as their
representative, Their CFO Mickey Cekovic was actively engaged in racketeering a
federal judge appointment via 18 U.S.C. § 1951 at that time. Mr. Cekovic, is
surrounded by NYPD detectives. PA RICO defendant’s — who Mr, Cekovic is helping
are practically advertising thier racketeering.

https://ny post.com/20 15/05/24/lobbying-firm-makes-millions-on-political-union-ties/

06/06/2019 Joe Calabrese, Homicide detective, Chairman of Detectives Endowment
Association, served on its Board of Trustees and was a Union Trustee. He committed
suicide the morning after I presented this complaint to the SDNY Federal Pro Se
desk and determined I needed to refine the defendants section and create proper
summonses before filing which I updated Wednesday 06/05/2019 and posted to
Google-drive 8:06PM.

Exhibit 06/04/2019 9:37 PM

Exhibit 06/05/2019 8:06 PM

JOE, FRANK | 4/21/2016 U.S. Appeal [5-3694 2nd Cir. Kraemer v. Amy Fontno.
2012 -2013 my daughter complained regularly about a wire she was wearing when
coming to visit me in New York, When she was alone I could hear her: Knock it off Joe!

Leave me alone Joe! She also complained about Frank. So much so I entered Joe and
Frank into my U.S. 2nd Cir, Appeal 15-3694.

Emilie is NOT AT ALL Schizophrenic not even remotely. She was being harassed by

Page 176 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 177 of 186

3. 11/21/2014

12/21/2006

the thugs. Her mother has a history of violence, and uncharged criminal abuse of
Emilie with strong personal judge connection— apparently that is all it takes in what
used to be a democracy. The Easton PA DA, John Morganelli is simply (obviously) a
tool for a criminal enterprise.

Mr Cekovic staged a recorded show for himself at Pitta & Bishop’s office.

The CVS record is unambiguous and he is having a strong reaction. That he raised any
of the questions when he did is strongly suggestive he was tipped off about the exhibit
content of my unpublished federal filling 14-cv-9343, His timing could not be arbitrary.
The “unseemly” and “double dealing” Pitta & Bishop apparently acquired a new client
in Northampton County PA whom the firm was perfectly suited to help through fraud,
connections with detectives, and governmental agencies.

Exhibits whited out: Milestones Risk Assessment Sections
Exhibit Ei 09-25-2006
Exhibit Fait 05-21-2007
Exhibit Eiv 09-06-2007
Exhibit Ev 01-14-2008

 

The sections contained utterly made up idiosyncrasies, phobias, behaviors used to
isolate Emilie from public contact for extortion and trafficking purposes:

Rough with pets: Excuse for third degree cigarette burns suggested as “cat bites”
by RICO enterprise judge Moron. That was a standard pattern, What things actually
were, confirmed by expert MD’s was simply ignored.

Making noises acting out physically: Excuse for attacking her, chilling her
speech. 2012 this became extreme. Sexual aggression/attacks at private residences.

Running into the Street: Excuse for isolation denial of public transportation,
2012 this became extreme Lehigh Transition Service aka “the driving school” prison
vehicle program to “black sites”

Call names, idiots: They were idiots—and much worse these were sadistic
trafficking criminals.

Judge Ed Smith trafficked Emilie at the behest of his partner attorney DeRaymond’s
emergency petition which was in violation and total contradiction of the 05/18/2006
State’s Educational Appeals Panel ruling #1727. The petition recommended human
trafficking: that (i) Emilie have a mental defect: MR317. Gii) That Freya Koger treat her
for MR317 and (fii) A guardian be appointed. Judge Ed Smith simply backed what the
County already started via Milestones and Freya Koger treating Emilie for mental

Page 177 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 178 of 186

retardation during school hours—. setting up Ms, Fontno’a ability to collect illegal
Social Security disability payments.

4, 100 days to get a CV number | Concealment of CVS prima facie evidence
My cladu and evidence caimof be seen without a cv number. It is not public.

What did lobbyist Pitta & Bishop do with the extra 100 days they got from the SDNY
federal clerks preventing the public airing of 14-cv-9343 CVS Exhibit DD?

80 days later

02/05/2105 - NY 79433/14 NY Judge change: Judge Hann to Judge Wendt | Edelstein v. Kraemer
02/06/2015 PFA 20140008 PA Judge change: Judge Baratta to Judge Zeto | Fontno v. Kraemer
100 days later

03/13/2015 14-cv-9343 CV# Approved for SDNY

03/17/2015 NY 79433/14 Judge Wendt approved eviction for non-pay of $14,737

03/18/2015 14-cvy-9343 was transferred from the SDNY to the Eastern District of PA:

The Eastern District of PA concealed prima facie evidence of racketeering

(i) The Eastern District PA federal court dismissed my claim with prejudice.

(ii) EDPA did not post the complaint to publicly available PACER and placed it in the archives.

They concealed: .

CVS data that proved EK’s attempted murder a week after Judge Ed Smith was nominated 08/01/2013
CVS data that proved EK’s over-medication/brain damage the day after Judge Smith was appointed

Hid PestPro exterminator reports — evidence of tampering with my NY apartment.

Hid my exhibit letters sent to the Pennsylvania Attorney General

Hid 2013 photographic evidence of attempted murder via the deliberate cultivation of Norwegian Scabies
Hid Human trafficking: manufactured Milestones Community Service reports.

(These were originally tampered with in the SDNY.)

Hid 2008 cigarette bin evidence used to steer a 2008 competency exam arranged by a federal guardian
Hid 2012 cigarette burn evidence used for Emilie's extortion while Judge Smith was vetted:

Two weeks vacation with me was removed. Emilie tortured when she would have been on vacation with
’ me. It was backed by the Sheriff’s department (who Judge Smith thanks after getting appointed).

(Burning a captive with cigarette’s for political purposes is federal crime recognized by the DOJ, The
State Department, DOJ 2005 memorandums on torture.)

80 days later

02/05/2105 #79433/14 Judge Wendt refused to look at DHCR records ordered me to pay $14,737.
The landlord owed me over $270,000 as confirmed by:
1. DHCR Deputy Commissioner Woody Pascal

Page 178 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 179 of 186

100 days later
03/17/2015
1.31.5

80 days later
02/06/2105

02/19/2105

2. Housing Court Rm 104 attorneys both saw the overcharge.
3. One attorney said I “hit the lottery”

No service was provided by Edelstein #79433/14 Edelstein vy. Kraemer

Edelstein’s eviction hearing with Judge Wendt was private.

Landlord’s attorney used outdated postal meters for the purpose of service

Violations of 18 U.S.C. § 1341 | U.S. Postal Code 4.6.2 Exhibit 1.3155

Judge Wendt evicted me for non-pay of $14,737 when he knew the landlord owed me
over $270,000,

 

Easton PA | PFA 201400081 11/3/2014 PFA was required to be held in two weeks from
its inception. It was scheduled with Judge Baratta who approved Judge Smith’s
recommendation of guardian Lisa Spitale. PA Federal guardian Lisa Spitale tampered
with Court proceedings to create conflicts and predetermined interstate court outcomes
in violation of the 14th Amendment, 18 U.S.C, § 1512, 1513 3.4,3.8

There is no basis for the PFA. The RICO enterprise is simply engaged in damage
control after protecting Judge Ed Smith to get appointed federal judge by hiding his
victim and prevent her testimony by:

1. 08/01/2013 Attempting to murder her.

2, 03/26/2014 Brain damaging her via over medication.

3. They clearly did not want evidence of 18 U.S.C, § 1513 walking around on the
streets of New York.

Judge Wendt refused to look at the City of New York’s request for legal rent.
Judge Wendt mocked my illness due to toxic fumes vented by my landlord
Judge Wendt: “Imimmmmunin sick”

751. Basically, anything I did that threatened their business (child / human trafficking) — was met with
strong adversity (official slander, theft, attempted murder, and assault) by a connected group of law-firms,

cops, clerks, healthcare, and a few judges. .

en ee gents eeesess ree

CORPORA RR OORT R ENCORE ORE REPORT ERE R PERTH RUE EEE EER PORTE EEE EEO ETT U EERE TETRA EHR TOE

15-cv-17551ISDNY

03/09/2015

Kraemer vy. Fontno (DeRaymond)

Mickey Cekovic CFO Senior Government Specialist
Pitta & Bishop LLC NY lobbyist:
“You don’t decide we decide”

752, I sought clarification on how it was Northampton County was able to use Mental

Retardation 317 to file for Medicaid on my daughter’s behalf when MR317 was
specifically ruled out by the PA Appeals Panel and by an extensive diagnostic

Page 179 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 180 of 186

Exhibit 3.25

Exhibit 3.25

Exhibit 3.25.1
Exhibit 3.25.2

Exhibit 3.25.3

Exhibit 3.25.4
Exhibit 3.25.5

conducted by the Head of Child Neurology Gmy Uncle) at Saint Christopher’s Hospital
for Children. I wanted to know what right they had to arbitrarily evaporate my
daughter's employment opportunities and make false claims—trafficking my daughter.

Mr. Cekovic suggested to me his colleagues decides these things apparently through
legislature. Who gets disabled and who succeeds. Which is exactly how it worked for
my daughter in Easton PA—they human trafficked her.

Pattern of Mr. Cekovic using United States property for racketeering and terroristic
activities that required assistance from NYPD detectives, and outsourced US security:

2012 Injurious extortion of my daughter in PA/Unnecessary emergency work New York
2012 - 2014 Phased depletion of plaintiff's business assets

2014 US Post Office used for extortion

2014 Misinformation used to change the origin of Emilie’s attempted murder weapon
2015 US SDNY 15-cv-1755. Threatened for filing a federal complaint.

2016 US Trustee communication discovered to be compromised

18-cv-9804 | SDNY

10/23/2018

Kraemer v. Edelstein

754, Pattern of breaking up incriminating contiguous exhibits into unsearchable,
documentation in the SDNY Court Docket. This occurred again 10/23/2018 regarding
my complaint, Exhibit OOO, (Now Exhibit 2.42) and Exhibit Index.

(i) My 96-page complaint was truncated at page 73 in the DOC.
(ii) The remaining complaint pages were obscured filed as EXHIBIT 1.

* These pages were critical of the NYPD, Easton PA Police, Pitta & Bishop LLC.

* Tacked to the end of the complaint are first eight pages of EXHIBIT OOO assuring
the public would not be viewing those pages or know EXHIBIT OOO was there.

(iii) EXHIBIT OOO Is a 26-page photographic exhibit reduced to 11 pages as

EXHIBIT 2 in the DOC,

* Removed were pages of my daughter’s fingerprint bruises from being restrained
while someone burned her. (The same thing happened when I submitted a hyperlink to
Senator John McCain’s office).

Page 180 of 185
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 181 of 186

(iv) EXHIBIT 3 posting is nonsensical. It is the last six pages of EXHIBIT OOO,
followed by boilerplate I submitted and then the EXHIBIT INDEX. Totally obscuring
the EXHIBIT INDEX.

755. Who needs a defense attorney when NYPD and defendants have control over
federal docket adininistration? SDNY concealed evidence of torture and extortion of
my danghter.

PREC O ROE RNR RRR RARE RRR E EEO RTT E EPR EERE TE EEE OTE AEE PR ee

14-2221 U.S. Court Of Appeals 2nd Cir.

06/23/2014

Kraemer vy. Edelstein

ro
bo

U.S. Marshals

The U.S. Marshal allowed my attempted extortion 18 U.S.C. § 1951 of U.S. Appeal
14-2221 2nd Circuit | Kraemer y. Edelstein

(i) 07/11/2014 Northampton County defendant’s Federal guardian Lisa Spitale, Amy
DeRaymond over-medicated my daughter until she convulsed brain damaging her after
filing Doc 25. which incriminated Easton PA federal judge Ed Smith.

Gi} Stole my daughter’s mobile phone and used her as a lure to drop 14-222] 2nd Cir.
Kraemer y. Edelstein if T wanted to see her again.

Git) Mailed me a ONEWAY bus ticket to 5715 William Penn Hwy Easton, PA 18045,
Demanded | use it in exchange they would have my daughter waiting at the bus stop.

(iv} My daughter’s kidnapping was quid pro quo for Edelstein’s help. He violently
evicting me from apartment 8G 11/06/2013 with biological agents and toxins the same
day Judge Ed Smith was interviewed by the U.S. Senate.

(v) Extra conservative republican Judge Ed Smith appointed guardian Lisa Spitale who
ran various racketeering tasks on behalf of Judge Ed Smith while he was vetted for
Federal judge.

(vi) My landlord Edelstein owed me payment for triple charging rent from 1996
forward confirmed by DHCR Deputy Commissioner Woody Pascal. Ballpark $270,000
plus treble damages.

“We can do whatever we want. We're the feds” That is a prevailing attitude that runs
through out this complaint by all of the defendants. The rules simply do not apply to

them.

8.28.2014 I filed Motion Doc. 104 To Be Protected From Extortion.

Page 187 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 182 of 186

[really would not know how to make it any clearer—they stole my daughter’s mobile
phone and used her as a lure to drop 14-2221 2nd Cir. Kraemer v. Edelstein The local
law they cited was a constitutional violation, They tortured Emilie in the past and were
threatening me with her future injury.

2017 U.S. Marshal’s office allowed stalking within 500 Pearl Street Federal Court
2017 U.S. Marshal allowed the use of their security cameras at SDNY 500 Pearl Street
for two individuals to stalk me inside the Daniel Patrick Moynihan United States
Courthouse. Both stalkers used the same criminal pidgin: “Eh Hmm. Cough, Cough”
used by NYPD and City of New York employees.

04/27/2017 U.S. Marshal the Court allowed defendants to tamper with my mailing address
PA Defendants fouled court procedure for 1’7/-cv-3089, 17-cv-2910 and 17-cv-2913 in
the SDNY by filing a change of address that redirected my U.S. Court documents to
Amy DeRaymond’s old address in Easton PA causing them to be returned to the
sender. Exhibits 4.24 4.24.1

 

FACTS SECTION I
Misplaced Interstate Loyalty By Public Employees Giving Rise To Federal Conspiracy

Easton Pennsylvania GOP Judge Ed Smith’s federal judge appointment was furthered by healthcare
working for municipalities, law enforcement, police, law clerks, guardians, county judges and federal
guardians. Apparently their belief system and resulting lock step manner was due to reciprocal loyalty.
That loyalty would have some future benefit. Their actions were quid pro quo.

These are just a few samples, of a group think that allowed these businesses, and governmental entities to
convince themselves that racketeering a federal judge appointment of ail things was somehow
justified. It cut through training, oaths, duty —they simply did what they wanted and knew what they were
doing.

11/6/2013 U.S. Senator Hirono: “I do have one follow up question... Judge Smith, you have obviously
from what I read very strongly held views not only on abortion, but you are an NRA member, and you
have articulated a position for welfare, medical reform, term limits for Congressmen, et cetera.” (1.11.1)

The reality is those very strongly held views lead to racketeering and numerous violations of federal law.

Federal guardian
Marcie Romberger 2008 Torture: burning victim | with cigarettes 2.42

Federai guardian
Shanon Moore: Torture 2010 burning victim | with cigarettes 2.42

Page +82 of 185
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 183 of 186

Federal guardian
Lisa Spitale: Torture: 2012 burning victim | with cigarettes 2.42

NY U.S. Marshal. U.S. Court of Appeals 14-2221 (2.53)

08/17/2014 PA defendants sent oneway bus ticket to Easton PA after taking my daughter’s phone
demanding I move toEaston, forfeit my U.S. Appeal in exchange they would have my daughter waiting at
the bus stop—who they over medicated and attempted to murder.

NYPD / DOI

5/18/2013 effectively endorsed my Jewish landlord Michale Edelstein’s assault and my attempted murder
via toxic fumes in my apartment. NYPD defined my description as assault and attempted murder then
refused to investigate. “come back and see us again if he does it again” (1.6)

NY Judge Wendt
I was evicted for non-pay of my apartment when Judge Wendt knew the landlord owed me a substantial
sum of money for rent-overcharges. 08/192015

NYPD Police Sergeant

01/14/2016 NY After my illegal eviction a tried to trick me into willfully stating that I had hallucinations
—to get a three day free stay “three meals a day included” at the hospital after I was treated for a serious
skin infection 1 got from staying at a shelter due to getting poisoned out of my apartment. “They all do
it” [Lam sure they do Sergeant maybe you should check yourself in.]

NY Mickey Cekovic CFO Pitta & Bishop,
11/21/2014 immersed in law enforcement, detectives, City and State Official participated in racketeering a
federal judge appointment.

NY Housing Court NYPD
2018 A security supervisor walked back to the room where I was seated and began using pidgin the
NYPD has adopted to use in my proximity.

Tiffany New York City monitor Gertrude Ederle Recreation Center 232 W 60th St NY 10023

7/2017 The loyalty question. She saw my exhibits (2.42) and stated an NYPD detective lied to her, Said I
was “crazy.” Tiffany told me to go see Congressman Nadler and not to call. A few days later NYPD
asked her loyalty question which shook her and made her extremely uncomfortable as she was asked if
she would follow the law or be loyal to NYPD as a “test” question.

Congress enacted 42 U.S.C. § 1985 (2) to protect witnesses, parties and jurors in federal courts from

intimidation and retaliation. However, as can be seen those required enforce it—did not, even when
asked,

REMEDY REQUESTED

Page 163 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 184 of 186

1. lrespectfully request punitive damages and recovery of damages occasioned by my injury and
deprivation damages against the defendants in their personal and professional capacities.

2. ECF access and a conference with a judge as per Chief Judge McMahon's as standing order without
delay or excuse.

3. [request punitive damages apply given the criminal or quasi-criminal actions by the defendants for
their interference with my participation in the federal process in violation of 18 U.S.C. § 1503.

4, Frivolity. My cases have ALL been called frivolous in violation due process by corruptly influenced
clerks who circumvented court rules:

42 U.S.C. § 1985 | Section §1985, in pertinent part, prohibits conspiracies either to deter, by force, threat,
or intimidation, any party or witness from attending or testifying freely, fully, and truthfully in a federal
court or to injure any party or witness in his person or property because he attended or testified in federal
court. See 42 U.S.C. 1985(2) (clause i).

42 U.S.C. 1985(2) (clause i). That clause must be read in conjunction with the third and final clause of
Section 1985(3), which provides the remedy: [IJn any case of conspiracy set forth in this section, if one
or more persons engaged therein do, or cause to be done, any act in furtherance of the object of such
conspiracy, whereby another is injured in his person or property, or deprived of having and exercising any
right or privilege of a citizen of the United States, the party so injured or deprived may have an action for
the recovery of damages occasioned by such injury or deprivation, against any one or more of the
conspirators. See Haddle V. Garrison - Amicus (Merits) Supreme Court No. 97-1472.

 

Page 184 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 185 of 186

COMPENSATORY DAMAGES

Defendants robbed me of business opportunities from the time 1 sued the Easton Area School District
2005 up until todays present date. By reason of the aforesaid conduct by defendants, plaintiff THOMAS
KRAEMER, a professional residing in New York City and Principle of Kraemer Inc. requests the
following relief.

A. Compensatory damages in the amount of Thirty five million dollars ($35,000,000),

B. Punitive damages in the amount of THIRTY FIVE MILLION DOLLARS ($35,000,000.00).

‘C. An award of reasonable attorney's fees pursuant to 42 U.S.C. § 1988, as well as costs and
disbursements.

D. Any further relief as the Court may find just and proper.
WHEREFORE, plaintiff THOMAS KRAEMER demands judgment in the sum of thirty five million

dollars ($35 ,060,000.00) in compensatory damages, thirty five million ($35,000 000.00) in punitive
damages, plus attorney's fees, costs, and disbursements of this action.

Page 185 of 186
Case 1:19-cv-06671-VEC Document1 Filed 07/17/19 Page 186 of 186

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of ny knowledge,
information, and belief that this complaint: (1) is not being presented for an improper purpose, such as to
harass, cause unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing
law or by a non-frivolous argument for extending, modifying, or reversing existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Rule 11.

Signed: Thomas Kener [Puiu fi W$—

Dated: New York, New York
FWAF/2019

 

Cell: 646-528-3124

Page 186 of 186

 
